

EXHIBIT 10.6


EXECUTION VERSION








SECOND AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT


SECOND AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) dated as of February 10, 2017 between
SEARS HOLDINGS CORPORATION, a Delaware corporation (“Holdings”),
SEARS ROEBUCK ACCEPTANCE CORP., a Delaware corporation, and KMART CORPORATION, a
Michigan corporation (the “Borrowers”),
The Lenders party hereto, and
BANK OF AMERICA, N.A., as Administrative Agent (the “Agent”),
in consideration of the mutual covenants herein contained and benefits to be
derived herefrom.




W I T N E S S E T H:


WHEREAS, Holdings, the Borrowers, the Lenders party thereto, the Co-Collateral
Agents party thereto, and the Agent, among others, are party to that certain
Third Amended and Restated Credit Agreement dated as of July 21, 2015, as
amended pursuant to that certain First Amendment to Third Amended and Restated
Credit Agreement dated as of April 8, 2016 (the “Existing Credit Agreement”; the
Existing Credit Agreement as amended hereby, the “Amended Credit Agreement”);
and


WHEREAS, Holdings, the Borrowers, the Required Lenders and the Agent have agreed
to amend the Existing Credit Agreement.


NOW THEREFORE, in consideration of the mutual promises and agreements herein
contained, the parties hereto hereby agree as follows:


1.
Incorporation of Terms. All capitalized terms not otherwise defined herein shall
have the same meaning as in the Existing Credit Agreement.



2.
Representations and Warranties. Each Borrower hereby represents and warrants
that (i) no Default or Event of Default exists under the Existing Credit
Agreement or under any other Loan Document as of the date hereof, and (ii) all
representations and warranties contained in the Amended Credit Agreement and the
other Loan Documents are true and correct in all material respects as of the
date hereof, except to the extent that (A) such representations or warranties
are qualified by a materiality standard, in which case they are true and correct
in all respects, and (B) such representations or warranties expressly relate to
an earlier date (in





-1-



--------------------------------------------------------------------------------



EXHIBIT 10.6


which case such representations and warranties are true and correct in all
material respects as of such earlier date).


3.
Release by Borrowers. Each Borrower hereby acknowledges and agrees that it has
no actual knowledge of any defenses or claims against any Lender, the Agent, the
Co-Collateral Agents, any of their Affiliates, or any of their respective
officers, directors, employees, attorneys, representatives, predecessors,
successors, or assigns with respect to the Obligations, and that if such
Borrower now has, or ever did have, any defenses or claims with respect to the
Obligations against any Lender, the Agent, the Co-Collateral Agents or any of
their respective officers, directors, employees, attorneys, representatives,
predecessors, successors, or assigns, whether known or unknown, at law or in
equity, from the beginning of the world through this date and through the time
of effectiveness of this Amendment, all of them are hereby expressly WAIVED, and
each Borrower hereby RELEASES each Lender, the Agent, the Co-Collateral Agents
and their respective officers, directors, employees, attorneys, representatives,
predecessors, successors, and assigns from any liability therefor.



4.
Amendments to Existing Credit Agreement. The Existing Credit Agreement is hereby
amended to delete the stricken text (indicated textually in the same manner as
the following example: stricken text) and to add the double-underlined text
(indicated textually in the same manner as the following example:
double-underlined) as set forth in the pages of the Amended Credit Agreement
attached as Annex A hereto. Each of Schedule 1.01 (Lenders; Commitments) and
Schedule 1C (Extended Term Pricing Grid) to the Existing Credit Agreement are
hereby amended in their entirety to reflect the modifications identified in
Annex B hereto. Except as provided herein, in the Amended Credit Agreement and
in Annex B, all of the terms and conditions of the Existing Credit Agreement
(including the Exhibits thereto) shall remain in full force and effect.



5.
Acknowledgement of Reduction of Aggregate Revolving Commitments and Prepayment
of Term Loan and 2016 Term Loan on a Pro Rata Basis. The parties hereto hereby
acknowledge and agree that, to the extent that any repayment or prepayment of
the Term Loan and/or the 2016 Term Loan occurs after the Second Amendment
Effective Date and the Aggregate Revolving Commitments are required to be
reduced on a Pro Rata Basis in connection with such repayment or prepayment
pursuant to the terms of Section 2.11(a)(ii)(x) or Section 2.11(a)(iii)(y), as
applicable, the reduction of the Aggregate Revolving Commitments to
$1,500,000,000 from $1,971,000 as set forth in the Amended Credit Agreement
shall be deemed to have occurred concurrently with and in connection with such
repayment or prepayment solely for purposes of determining whether the Aggregate
Revolving Commitments have been reduced on a Pro Rata Basis in connection with
such repayment or prepayment to the extent required by Section 2.11(a)(ii)(x) or
Section 2.11(a)(iii)(y), as applicable.











-2-



--------------------------------------------------------------------------------



EXHIBIT 10.6


6.
Conditions to Effectiveness. This Amendment shall become effective on the date
(the “Second Amendment Effective Date”) that each of the following conditions
precedent has been fulfilled as determined by the Agent:



a.
This Amendment shall have been duly executed and delivered by Holdings, the
Borrowers, the Required Lenders and the Agent, and the Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto.



b.
All action on the part of Holdings and the Borrowers necessary for the valid
execution, delivery and performance by the Borrowers of this Amendment shall
have been duly taken. The Agent shall have received corporate resolutions of
Holdings authorizing the entrance of Holdings into this Amendment.



c.
Since January 30, 2016, there shall not have been any event or effect that has
had or would be reasonably expected to have, individually or in the aggregate, a
Material Adverse Effect.



d.
After giving effect to this Amendment and the transactions contemplated
hereunder, Capped Excess Availability shall be not less than $325,000,000.



e.
After giving effect to this Amendment and the transactions contemplated
hereunder, no Default or Event of Default shall have occurred and be continuing
under the Amended Credit Agreement.



f.
The Borrowers shall have paid all fees, expenses and other amounts due and owing
to the Agent, the Co-Collateral Agents and the Lenders that have executed this
Amendment.



7.
Binding Effect. The terms and provisions hereof shall be binding upon and inure
to the benefit of the parties hereto, the Lenders and their respective
successors and assigns.



8.
Expenses. The Borrowers shall reimburse the Agent and the Co-Collateral Agents
for all reasonable and documented out-of-pocket expenses incurred in connection
herewith, including, without limitation, reasonable attorneys’ fees.



9.
Multiple Counterparts. This Amendment may be executed in multiple counterparts,
each of which shall constitute an original and together which shall constitute
but one and the same instrument. Delivery of an executed counterpart of a
signature page of this Agreement by facsimile or in electronic (i.e. “pdf” or
“tif”) format shall be effective as delivery of a manually executed counterpart
of this Agreement.



10.
Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF LAWS
PRINCIPLES THEREOF OTHER





-3-



--------------------------------------------------------------------------------



EXHIBIT 10.6


THAN SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW.


[remainder of page intentionally left blank]






-4-



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, this Amendment has been duly executed and delivered by each
of the parties hereto as of the date first above written.




HOLDINGS:


SEARS HOLDINGS CORPORATION
By: /s/ Robert A. Riecker    
Name: Robert A. Riecker
Title: Controller and Head of Capital Market Activities


BORROWERS:


SEARS ROEBUCK ACCEPTANCE CORP.
By: /s/ Robert A. Riecker    
Name: Robert A. Riecker
Title: Vice President, Finance


KMART CORPORATION
By: /s/ Robert A. Riecker    
Name: Robert A. Riecker
Title: Controller and Head of Capital Market Activities


Signature Page to Second Amendment



--------------------------------------------------------------------------------




BANK OF AMERICA, N.A., as Agent and as a Lender


By:    /s/ Stephen Garvin                
Name: Stephen Garvin
Title: Managing Director






Signature Page to Second Amendment



--------------------------------------------------------------------------------




WELL FARGO BANK, NATIONAL ASSOCIATION, as a Lender


By:    /s/ Jennifer Cann                
Name: Jennifer Cann
Title: Managing Director




Signature Page to Second Amendment



--------------------------------------------------------------------------------




CITIBANK, N.A., as a Lender


By:    /s/ David Smith                
Name: David Smith
Title: Vice President and Director


Signature Page to Second Amendment



--------------------------------------------------------------------------------




PNC BANK, NATIONAL ASSOCIATION as a Lender


By:    /s/ John Wenzinger                
Name: John Wenzinger
Title: Senior Vice President




Signature Page to Second Amendment



--------------------------------------------------------------------------------




Ally Bank, as a Lender


By:    /s/ Steven J. Brown                
Name: Steven J. Brown
Title: Authorized Signatory
Ally Corporate Finance




Signature Page to Second Amendment



--------------------------------------------------------------------------------




Siemens Financial Services, Inc., as a Lender


By:    /s/ John Finore                
Name: John Finore
Title: Vice President




By:    /s/ Maria Levy                
Name: Maria Levy
Title: Vice President




Signature Page to Second Amendment



--------------------------------------------------------------------------------




Citizens Business Capital, a division of Citizens Aset Finance, Inc., as a
Lender


By:    /s/ Christine Scott                
Name: Christine Scott
Title: Senior Vice President


Signature Page to Second Amendment



--------------------------------------------------------------------------------




TD Bank, N. A., as a Lender


By:    /s/ Jeffrey Saperstein                
Name: Jeffrey Saperstein
Title: Vice President


Signature Page to Second Amendment



--------------------------------------------------------------------------------




Regions Bank, as a Lender


By:    /s/ Louis Alexander                
Name: Louis Alexander
Title: Managing Director


Signature Page to Second Amendment



--------------------------------------------------------------------------------




UPS Capital, as a Lender


By:    /s/ Robert C. Dugger                
Name: Robert C. Dugger
Title: Senior Portfolio Manager


Signature Page to Second Amendment



--------------------------------------------------------------------------------




Banco Popular de Puerto Rico, as a Lender


By:    /s/ Hector J. Gonzalez            
Name: Hector J. Gonzalez
Title: Vice President




Signature Page to Second Amendment



--------------------------------------------------------------------------------




Consents from Term Lenders and 2016 Term Lenders are available with the
Administrative Agent






Signature Page to Second Amendment



--------------------------------------------------------------------------------





Annex A


Conformed Credit Agreement
[See Attached]






    



--------------------------------------------------------------------------------






ANNEX A
THIRD AMENDED AND RESTATED CREDIT AGREEMENT
Dated as of July 21, 2015
as amended April 8, 2016
as further amended February 10, 2017
among
SEARS HOLDINGS CORPORATION
and
SEARS ROEBUCK ACCEPTANCE CORP.
and
KMART CORPORATION,
as Borrowers
and
THE LENDERS NAMED HEREIN,
and
THE ISSUING LENDERS NAMED HEREIN,
and
BANK OF AMERICA, N.A.,
as Administrative Agent, Co-Collateral Agent and Swingline Lender
and
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Co-Collateral Agent
WELLS FARGO BANK, NATIONAL ASSOCIATION
as Syndication Agent
PNC BANK, NATIONAL ASSOCIATION, SIEMENS FINANCIAL SERVICES, INC., ALLY BANK AND
CITIGROUP GLOBAL MARKETS INC.
as Co-Documentation Agents


and

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED and WELLS FARGO BANK,
NATIONAL ASSOCIATION
as Joint Lead Arrangers


MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, WELLS FARGO BANK, NATIONAL
ASSOCIATION, PNC BANK, NATIONAL ASSOCIATION AND CITIGROUP GLOBAL MARKETS INC.,
as Joint Bookrunners


        

--------------------------------------------------------------------------------




TABLE OF CONTENTS
        
Page
ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS     1
SECTION 1.01.     Certain Defined Terms    1
SECTION 1.02.
Computation of Time Periods    4144

SECTION 1.03.
Accounting Terms    4144

SECTION 1.04.
Other Interpretive Provisions    4244

ARTICLE II

AMOUNTS AND TERMS OF THE ADVANCES, THE TERM LOAN AND THE 2016 TERM LOAN    44
SECTION 2.01.
The Revolving Advances, the Term Loan and the 2016 Term Loan    4244

SECTION 2.02.
Making the Revolving Advances    4345

SECTION 2.03.
The Swingline Advances    4346

SECTION 2.04.
Making the Swingline Advances    4446

SECTION 2.05.
Fees; Commitment Fee    4547

SECTION 2.06.
Optional Termination or Reduction of the Revolving Commitments    4548

SECTION 2.07.
Repayment of Revolving Advances, Term Loan and 2016 Term Loan    4648

SECTION 2.08.
Interest    4649

(a)
Scheduled Interest Owed to 2015 Non-Extending Lenders    49

(b)
Term Loan    49

(c)
2016 Term Loan    49

(d)
Scheduled Interest Owed to 2015 Extending Lenders and Swingline Lender    50

(e)
Default Interest    50

(f)
Regulation D Compensation    50

SECTION 2.09.
Interest Rate Determination    4851

SECTION 2.10.
Optional Conversion of Revolving Advances, Term Loan Borrowings and 2016 Term
Loan Borrowings    4951

SECTION 2.11.
Optional and Mandatory Prepayments of Revolving Advances, Term Loan and 2016
Term Loan.    4951

SECTION 2.12.
Increased Costs    5154

SECTION 2.13.
Illegality    5254

SECTION 2.14.
Payments and Computations    5255

SECTION 2.15.
Taxes    5355

SECTION 2.16.
Sharing of Payments, Etc.    5658

SECTION 2.17.
Use of Proceeds of Advances, Term Loan and 2016 Term Loan    5658

SECTION 2.18.
Extension of Loans    5659

(a)
Extension of Revolving Commitments, Term Loans or 2016 Term Loans    59

(b)
Extension Request    60

(c)
New Lenders    60

(d)
Extension Amendment    61



i

--------------------------------------------------------------------------------



SECTION 2.19.
Increase in Commitments    5961

(a)
Reserved.    61

(b)
Request for Increase After April 8, 2016    61

(c)
Lender Elections    62

(d)
Notification by Agent    62

(e)
Conditions to Effectiveness of each Commitment Increase    62

(f)
Effective Date and Allocations    63

(g)
Other Provisions    63

(h)
Conflicting Provisions    63

SECTION 2.20
FILO Facility    6163

(a)
Request for FILO Facility After July 21, 2015    63

(b)
Lender Elections    64

(c)
Notification by Agent    64

(d)
Conditions to Effectiveness of FILO Facility    64

(e)
Effective Date and Allocations    65

SECTION 2.21
Permitted Overadvances    6265

ARTICLE III

AMOUNT AND TERMS OF THE LETTERS OF CREDIT     65
SECTION 3.01.
L/C Commitment    6365

SECTION 3.02.
Procedure for Issuance of Letter of Credit    6466

SECTION 3.03.
Fees and Other Charges    6467

SECTION 3.04.
Letter of Credit Participations    6567

SECTION 3.05.
Reimbursement Obligation of the Borrowers    6568

SECTION 3.06.
Obligations Absolute    6668

SECTION 3.07.
Letter of Credit Payments    6669

SECTION 3.08.
Applications    6669

SECTION 3.09.
Use of Letters of Credit    6669

SECTION 3.10.
Currency Equivalents Generally    6669

ARTICLE IV

CONDITIONS TO EFFECTIVENESS    69
SECTION 4.01
Conditions Precedent to Effectiveness    6769

SECTION 4.02.
Conditions Precedent to Each Extension of Credit    6971

ARTICLE V

REPRESENTATIONS AND WARRANTIES    72
SECTION 5.01.
Representations and Warranties of the Borrowers    6972

ARTICLE VI

COVENANTS    76
SECTION 6.01.
Affirmative Covenants    7376



ii

--------------------------------------------------------------------------------



(a)
Compliance with Laws, Etc.    7476

(b)
Payment of Taxes, Etc.    7476

(c)
Maintenance of Insurance    7476

(d)
Preservation of Corporate Existence, Etc.    7477

(e)
Inspection Rights    7577

(f)
Keeping of Books    7577

(g)
Maintenance of Properties, Etc.    7577

(h)
Transactions with Affiliates    7578

(i)
Further Assurances 76.    78

(j)
Reporting Requirements    7679

(k)
Collateral Monitoring and Review    7881

(l)
Landlord Waivers, Access Agreements and Customs Broker Agreements    7981

(m)
Cash Management 79.    81

(n)
Liens on Non-Collateral Assets    8183

(o)
Physical Inventories    8183

(p)
Letters of Credit    8184

SECTION 6.02.
Negative Covenants    8184

(a)
Liens, Etc.    8284

(b)
Fundamental Changes    8285

(c)
Acquisitions    8385

(d)
Restricted Payments 83.    85

(e)
Negative Pledge Clauses    8487

(f)
Clauses Restricting Subsidiary Distributions    8587

(g)
Accounting Changes    8587

(h)
Reserved 85.    87

(i)
Dispositions 85. Make any Disposition except Permitted Dispositions.    87

(j)
Debt; Prepayment of Debt 85.    87

(k)
Investments    8688

(l)
Store Closings    8688

(m)
Existing Debt    88

SECTION 6.03.
Financial Covenant    8689

ARTICLE VII

EVENTS OF DEFAULT    89
SECTION 7.01.
Events of Default    8689

ARTICLE VIII

THE AGENT AND CO-COLLATERAL AGENTS    91
SECTION 8.01.
Appointment    8991

SECTION 8.02.
Delegation of Duties    8992

SECTION 8.03.
Exculpatory Provisions    8992

SECTION 8.04.
Reliance by Agent    8992

SECTION 8.05.
Notice of Default    9092

SECTION 8.06.
Non-Reliance on Agents and Other Lenders    9093

SECTION 8.07.
Reports and Financial Statements    9093

SECTION 8.08.
Indemnification    9194



iii

--------------------------------------------------------------------------------



SECTION 8.09.
Agent in Its Individual Capacity    9294

SECTION 8.10.
Successor Agent    9294

SECTION 8.11.
Co-Documentation Agents and Syndication Agent; Bank Product and Cash Management
Services Providers    9295

SECTION 8.12.
Defaulting Lenders    9295

(a)
Adjustments    95

(b)
Consents    97

(c)
Defaulting Lender Cure    97

ARTICLE IX

MISCELLANEOUS    97
SECTION 9.01.
Amendments, Etc.    9597

SECTION 9.02.
Notices, Etc.    9598

SECTION 9.03.
No Waiver; Remedies    9699

SECTION 9.04.
Costs and Expenses    9699

SECTION 9.05.
Right of Set-off    97100

SECTION 9.06.
Binding Effect; Effectiveness    98100

SECTION 9.07.
Assignments and Participations    98100

SECTION 9.08.
Confidentiality    100103

SECTION 9.09.
Governing Law    101103

SECTION 9.10.
Execution in Counterparts    101104

SECTION 9.11.
Jurisdiction, Etc.    101104

SECTION 9.12.
WAIVER OF JURY TRIAL    101104

SECTION 9.13.
Release of Collateral or Guarantee Obligation    102104

SECTION 9.14.
PATRIOT Act Notice    102105

SECTION 9.15.
Integration    102105

SECTION 9.16.
Replacement of Lenders    102105

SECTION 9.17.
No Advisory or Fiduciary Capacity    103105

SECTION 9.18.
Existing Credit Agreement Amended and Restated    103106

SECTION 9.19.
Keepwell    103106







iv

--------------------------------------------------------------------------------





SCHEDULES
Schedule IA     Pricing Grid
Schedule IB    Commitment Fee Grid[Reserved]
Schedule IC    Extended Term Pricing Grid
Schedule 1.01    Lenders; Commitments
Schedule 1.02    Existing Letters of Credit
Schedule 1.03    Existing Swap Contracts
Schedule 3.02    Other LC Facilities
Schedule 5.01(n)    Pension Plan Issues
Schedule 5.01(p)     UCC Filing Jurisdictions
Schedule 5.01(t)    Labor Matters
Schedule 6.01(j)    Financial and Collateral Reports
Schedule 6.01(m)(i)(B)    Blocked Account Banks
Schedule 6.02(d)    Restricted Payments
Schedule 6.02(k)(ii)    Investment Policy


EXHIBITS
Exhibit A    Form of Notice of Borrowing
Exhibit B    Form of Assignment and Acceptance
Exhibit C    Form of Borrowing Base Certificate
Exhibit D    Form of Third Amended and Restated Guarantee and Collateral
Agreement
Exhibit E    Form of Credit Card Notification
Exhibit F    Form of Intercreditor Agreement (Collateral and Other Property)
Exhibit G    Form of Customs Broker Agreement
Exhibit H    Form of Third Party Payor Notification
Exhibit I    Form of Compliance Certificate






v

--------------------------------------------------------------------------------





THIRD AMENDED AND RESTATED AGREEMENT (this “Agreement”) dated as of July 21,
2015, as amended April 8, 2016, among SEARS HOLDINGS CORPORATION, a Delaware
corporation (“Holdings”), SEARS ROEBUCK ACCEPTANCE CORP., a Delaware corporation
(“SRAC”), KMART CORPORATION, a Michigan corporation (“Kmart Corp.”), the banks,
financial institutions and other institutional lenders listed on the signature
pages hereof or pursuant to any joinder hereto or through an assignment as
provided in Section 9.07 hereof as Revolving Lenders, Term Lenders or 2016 Term
Lenders, as applicable (collectively, the “Lenders”), the ISSUING LENDERS party
hereto, BANK OF AMERICA, N.A. (the “Bank”), as administrative agent (the
“Agent”), Co-Collateral Agent, and Swingline Lender, WELLS FARGO BANK, NATIONAL
ASSOCIATION, as co-collateral agent (collectively, with the Bank in such
capacity, the “Co-Collateral Agents”), WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Syndication Agent, PNC BANK, NATIONAL ASSOCIATION, SIEMENS FINANCIAL
SERVICES, INC., ALLY BANK and CITIGROUP GLOBAL MARKETS INC., as co-documentation
agents (the “Co-Documentation Agents”), MERRILL LYNCH, PIERCE, FENNER & SMITH
INCORPORATED (“MLPFS”) and WELLS FARGO BANK, NATIONAL ASSOCIATION, as joint lead
arrangers (collectively, the “Lead Arrangers”), and MLPFS, WELLS FARGO BANK,
NATIONAL ASSOCIATION, PNC BANK, NATIONAL ASSOCIATION and CITIGROUP GLOBAL
MARKETS INC., as joint bookrunners.


W I T N E S S E T H:
WHEREAS, Holdings, SRAC, Kmart Corp., certain lenders, Wells Fargo Bank,
National Association, f/k/a Wells Fargo Retail Finance, LLC. and General
Electric Capital Corporation, as co-collateral agents and co-syndication agents,
JPMorgan Chase Bank, N.A. and Barclays Bank PLC, as documentation agents,
Merrill Lynch, Pierce, Fenner & Smith Incorporated f/k/a Banc of America
Securities LLC, Wells Fargo Retail Finance, LLC and GE Capital Markets, Inc. as
joint lead arrangers and joint bookrunners, and Bank of America, N.A., as
administrative agent (the “Existing Agent”), are party to that certain Amended
and Restated Credit Agreement dated as of May 21, 2009, as amended by a Second
Amended and Restated Credit Agreement dated as of April 8, 2011, as amended by a
First Amendment to Second Amended and Restated Credit Agreement dated as of
October 2, 2013, as amended by the Third Amended and Restated Credit Agreement
dated as of July 21, 2015 (as further amended from time to time and in effect
prior to the date hereof, the “Existing Credit Agreement”); and
WHEREAS, since the date of the Existing Credit Agreement, Sears Canada and OSH
(each as defined in the Existing Credit Agreement) are no longer Subsidiaries of
Holdings; and
WHEREAS, certain Lenders have agreed to become Extending Revolving Lenders (as
defined in the Existing Credit Agreement) and have furnished Extended Revolving
Commitments (as defined in the Existing Credit Agreement) and desire to enter
into an Extension Amendment (as provided in Section 2.18(d) of the Existing
Credit Agreement); and
WHEREAS, in addition, in accordance with Section 9.01 of the Existing Credit
Agreement, the Borrowers, Holdings, certain of the Lenders and the Agent desire
to otherwise amend and restate the Existing Credit Agreement as provided herein.
NOW, THEREFORE, in consideration of the mutual conditions and agreements set
forth in this Agreement, and for good and valuable consideration, the receipt of
which is hereby acknowledged, the undersigned hereby agree that the Existing
Credit Agreement shall be amended and restated, in its entirety to read as
follows:

ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
SECTION 1.01.    Certain Defined Terms. As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):







--------------------------------------------------------------------------------




“2015 Extending Lender” means each Lender listed on Schedule 1.01 under the
heading 2015 Extending Lenders, whose Revolving Commitment has been extended on
July 21, 2015 and shall terminate on the Extended Termination Date.
“2015 Non-Extending Lender” means each Revolving Lender listed on Schedule 1.01
under the heading 2015 Non-Extending Lenders, who has not agreed to extend the
Revolving Termination Date for its Revolving Commitment on July 21, 2015.
“2016 Term Commitment” means, as to any 2016 Term Lender, the obligation of such
2016 Term Lender to make its portion of the 2016 Term Loan on the First
Amendment Effective Date in the amount set forth opposite such 2016 Term
Lender’s name on Schedule 1.01.
“2016 Term Lenders” means, collectively, any Persons party hereto as a 2016 Term
Lender, and each Person that shall become a party hereto as a 2016 Term Lender
pursuant to Section 9.07 and shall include all future 2016 Term Lenders who hold
an Extended 2016 Term Loan.
“2016 Term Loan” means, collectively, (i) the term loans made by the 2016 Term
Lenders on the First Amendment Effective Date pursuant to Section 2.01(c), and
(ii) as used in the definitions of “Required Lenders” and “Supermajority
Lenders”, the sum of the term loans of all the 2016 Term Lenders.
“2016 Term Loan Borrowing” means a portion of the 2016 Term Loan of a particular
Type; provided that no 2016 Term Loan Borrowing shall be in an aggregate
principal amount of less than $5,000,000 and each 2016 Term Loan Borrowing
constituting a Eurodollar Rate Advance shall be in a principal amount that is an
integral multiple of $1,000,000 (unless no portion of the 2016 Term Loan
constitutes a Base Rate Advance), and no more than ten (10) Interest Periods in
the aggregate for Borrowings, Term Loan Borrowings and 2016 Term Loan Borrowings
constituting Eurodollar Rate Advances may be outstanding at any time.
“2016 Term Loan Margin” (a) with respect to any outstanding portion of the 2016
Term Loan that is a Eurodollar Rate Advance, 7.50% per annum, and (b) with
respect to any outstanding portion of the 2016 Term Loan that is a Base Rate
Advance, 6.50% per annum.
“2016 Term Loan Termination Date” means July 20, 2020.
“Accelerated Borrowing Base Delivery Event” means either (i) the occurrence and
continuance of any Event of Default, or (ii) the failure of the Borrowers for
three (3) days (whether or not consecutive) during any thirty (30) day period to
maintain Capped Excess Availability equal to at least 15% of the Line Cap. For
purposes of this Agreement, the occurrence of an Accelerated Borrowing Base
Delivery Event shall be deemed continuing at the Co-Collateral Agents’ option
(x) so long as such Event of Default shall be continuing, and/or (y) if the
Accelerated Borrowing Base Delivery Event arises as a result of the Borrowers’
failure to maintain Capped Excess Availability as required hereunder, until
Capped Excess Availability has exceeded 15% of the Line Cap for thirty (30)
consecutive calendar days, in which case an Accelerated Borrowing Base Delivery
Event shall no longer be deemed to be continuing for purposes of this Agreement.
The termination of an Accelerated Borrowing Base Delivery Event as provided
herein shall in no way limit, waive or delay the occurrence of a subsequent
Accelerated Borrowing Base Delivery Event in the event that the conditions set
forth in clauses (i) or (ii) hereof again arise.
“ACH” means automated clearing house transfers.
“Acquisition” means, with respect to any Person (a) a purchase of a controlling
interest in, the equity interests of any other Person, (b) a purchase or other
acquisition of all or substantially all of the assets or properties of, another
Person or of any business unit of another Person, or (c) any merger or
consolidation of such Person with any other Person or other transaction or
series of transactions resulting in the acquisition of all or substantially all
of the assets, or a controlling interest in the equity interests, of any Person,
in each case in any transaction or group of transactions which are part of a
common plan.
“Additional Commitment Lender” has the meaning set forth in Section 2.19(d).


2

--------------------------------------------------------------------------------




“Additional Extending Lender” has the meaning set forth in Section 2.18(c).
“Adjusted Consolidated EBITDA” means, for any period, Consolidated Net Income
for such period plus (a) without duplication and to the extent deducted in
determining Consolidated Net Income for such period, the sum of (i) Consolidated
Interest Expense for such period, (ii) income tax expense for such period, (iii)
all amounts attributable to depreciation and amortization expense for such
period, (iv) any items of loss resulting from the sale of assets other than in
the ordinary course of business for such period, (v) any non-cash charges for
tangible or intangible impairments or asset write downs for such period
(excluding any write downs or write-offs of Inventory other than write-downs or
write-offs of Inventory related to up to 100 store closings in any four
consecutive fiscal quarters), and (vi) any other non-cash charges for such
period (including non-cash charges arising from share-based payments to
employees or directors, but excluding (1) any non-cash charge already added back
to Consolidated Net Income in the calculation of Adjusted Consolidated EBITDA in
a prior period, (2) any non-cash charge that relates to the write-down or
write-off of Inventory other than write-downs or write-offs of Inventory related
to up to 100 store closings in any four consecutive fiscal quarters, and (3)
non-cash charges for which a cash payment is required to be made in that or any
other period), minus (b) without duplication and to the extent included in
Consolidated Net Income for such period, (i) any items of gain resulting from
the sale of assets other than in the ordinary course of business for such
period, (ii) any cash payments made during such period in respect of non-cash
charges described in clause (a)(vi) taken in a prior period and (iii) any
non-cash items of income for such period, all calculated on a Consolidated basis
in accordance with GAAP (excluding any non-cash income already deducted from
Consolidated Net Income in the calculation of Adjusted Consolidated EBITDA in a
prior period). For the purposes of calculating Adjusted Consolidated EBITDA in
connection with any determination of the Consolidated Leverage Ratio or Fixed
Charge Ratio, (i) if at any time during the applicable four-quarter period,
Holdings or any of its Subsidiaries shall have made any Material Disposition,
the Adjusted Consolidated EBITDA for such fiscal quarter shall be reduced by an
amount equal to the Adjusted Consolidated EBITDA (if positive) attributable to
the property that is the subject of such Material Disposition for such period or
increased by an amount equal to the Adjusted Consolidated EBITDA (if negative)
attributable thereto for such fiscal period and (ii) if at any time during the
applicable four-quarter period, Holdings or any of its Subsidiaries shall have
made a Material Acquisition, Adjusted Consolidated EBITDA for such period shall
be calculated after giving pro forma effect thereto as if such Material
Acquisition occurred on the first day of such period. As used in this
definition, “Material Acquisition” means any acquisition of property or series
of related acquisitions of property that (a) constitutes assets comprising all
or substantially all of an operating unit of a business or constitutes all or
substantially all of the common stock of a Person and (b) involves the payment
of consideration by Holdings and its Subsidiaries in excess of $100,000,000; and
“Material Disposition” means any Disposition of property or series of related
Dispositions of property that yields gross proceeds to Holdings or any of its
Subsidiaries in excess of $100,000,000.
“Adjustment Date” shall have the meaning provided therefor in Schedule IA.
“Advance” means any advance by a Revolving Lender to any Borrower as part of a
Borrowing.
“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person. For purposes of this
definition, the term “control” (including the terms “controlling”, “controlled
by” and “under common control with”) of a Person means the possession, direct or
indirect, of the power to direct or cause the direction of the management and
policies of such Person by contract or otherwise.
“Agent” has the meaning provided in the Preamble, or any successor thereto.
“Agent’s Account” means the account of the Agent maintained by the Agent at Bank
of America, N.A., designated by the Agent in writing to the Borrowers, the
Co-Collateral Agents and the Lenders.
“Aggregate Revolving Commitments” means (i) other than as used pursuant to
clause (ii) below, the Revolving Commitments of all the Revolving Lenders, and
(ii) as used in the definitions of “Required Lenders” and “Supermajority
Lenders”, the sum of (x) the Revolving Commitments of all the Revolving Lenders
and (y) to the extent any FILO Facility is a revolving facility, the FILO
Commitments of all of the FILO Lenders.


3

--------------------------------------------------------------------------------




As of July 21, 2015,February 10, 2017, the Aggregate Revolving Commitments are
$3,275,000,000.1,500,000,000.
“All-in Yield” means, as to any Debt, the effective interest rate with respect
thereto as reasonably determined by the Agent taking into account the interest
rate, margin, original issue discount, upfront fees and “eurodollar rate floors”
or “base rate floors”; provided that (i) original issue discount and upfront
fees shall be equated to interest rate assuming a four-year life to maturity of
such Debt, (ii) customary arrangement, structuring, underwriting, amendment or
commitment fees paid solely to the applicable arrangers or agents with respect
to such Debt shall be excluded.
“Applicable Lending Office” means, with respect to each Lender, such Lender’s
Domestic Lending Office in the case of a Base Rate Advance, and such Lender’s
Eurodollar Lending Office in the case of a Eurodollar Rate Advance.
“Applicable Margin” means, initially, (a) 2.25% per annum for Eurodollar Rate
Advances and (b) 1.25% per annum for Base Rate Advances; provided, that on and
after the first Adjustment Date occurring at the end of the first full fiscal
quarter after the Effective Date, the Applicable Margin will be determined
pursuant to the Pricing Grid; provided further that until the first Adjustment
Date occurring more than twelve months after the Effective Date, the Applicable
Margin shall not be established at Level 1 (even if the Consolidated Leverage
Ratio during any period was less than 2.0:1.0).
“Application” means an application, in such form as the Issuing Lender may
specify from time to time, requesting the Issuing Lender to open a Letter of
Credit.
“Application of Disposition Proceeds” means, with respect to any applicable
Disposition, the application of the Net Proceeds thereof by Holdings and its
Subsidiaries in the following order: (i) first, to repay outstanding Advances in
full; (ii) second, (x) to the extent that the outstanding amounts of the Term
Loan and 2016 Term Loan have not, since the Second Amendment Effective Date,
been reduced by at least 23.8965% of the amount of, respectively, the Term Loan
and the 2016 Term Loan outstanding as of the Second Amendment Effective Date, to
the repayment of the Term Loan and the 2016 Term Loan (in such order as the
Borrowers shall determine, but subject to the requirements of Section 2.11(a)
hereof) in such amounts, if any, as necessary to effect a reduction of 23.8965%
of the outstanding amount of each of the Term Loan and the 2016 Term Loan
relative to the outstanding amount of such Loans as of the Second Amendment
Effective Date, and then (y) to the repayment of the Term Loan, the 2016 Term
Loan and/or reduction of the Aggregate Revolving Commitments, as the Borrower
may elect (but subject to the requirements of Section 2.11(a) hereof), to the
extent required to reduce the sum of the Aggregate Revolving Commitments, plus
the aggregate outstanding amount of the Term Loan and the 2016 Term Loan, to
$2,800,000,000, if such sum then exceeds $2,800,000,000; and (iii) third, to be
retained by the Loan Parties to fund permitted purposes as set forth in Section
2.17 hereof (other than Acquisitions and other Investments (other than
Investments in Holdings or any of its Subsidiaries permitted hereunder), cash
dividends (other than dividends payable to Holdings or any of its Subsidiaries
permitted hereunder), or stock repurchases); provided that, notwithstanding the
foregoing, until such time as the aggregate amount of Net Proceeds that are
required to be applied pursuant to the Application of Disposition Proceeds and
that remain after giving effect to the application of Net Proceeds required to
repay outstanding Advances in full pursuant to clause (i) (i.e., “first”) hereof
(such remaining amount, the “Unapplied Disposition Proceeds”) is greater than
$15,000,000, any such Unapplied Disposition Proceeds shall not be required to be
applied to clause (ii) (i.e., “second”) hereof, but may be retained by the Loan
Parties pursuant to clause (iii) (i.e., “third”) hereof; provided further that
upon the consummation of any Disposition subject to the Application of
Disposition Proceeds that would cause the aggregate amount of Unapplied
Disposition Proceeds (including Unapplied Disposition Proceeds from such
Disposition) to exceed $15,000,000, the aggregate amount of all such Unapplied
Disposition Proceeds (i.e., including the initial $15,000,000 set forth above)
shall be applied pursuant to clauses (ii) (i.e., “second”) through (iii) (i.e.,
“third”) above and the amount of Unapplied Disposition Proceeds following such
application shall be reset at $0.
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.


4

--------------------------------------------------------------------------------




“April 2016 Mortgage Debt” means the Debt owing by Sears and certain other
Subsidiaries of Holdings to JPP, LLC, JPP II, LLC and Cascade Investment,
L.L.C., as lenders, pursuant to that certain $500,000,000 secured short-term
loan facility dated as of April 8, 2016.
“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an Eligible Assignee, and accepted by the Agent, in substantially the
form of Exhibit B hereto.
“Authorized Officer” means, as to Holdings, any Borrower or any other Loan
Party, its president, chief executive officer, chief financial officer, vice
president and controller, vice president and treasurer, vice president, finance,
executive vice president, finance or any other person designated by it and
acceptable to the Agent. Any document delivered hereunder that is signed by an
Authorized Officer of a Loan Party shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of such Loan Party and such Authorized Officer shall be conclusively
presumed to have acted on behalf of such Loan Party.
“Availability Reserves” means, without duplication of any other reserves or
items that are otherwise addressed or excluded through eligibility criteria,
such reserves as any Co-Collateral Agent from time to time determines in its
Permitted Discretion as being appropriate (a) to reflect the impediments to the
Co-Collateral Agents’ ability to realize upon the Collateral, (b) to reflect
claims and liabilities that such Co-Collateral Agent determines will need to be
satisfied in connection with the realization upon the Collateral, (c) to reflect
criteria, events, conditions, contingencies or risks which adversely affect any
component of the Borrowing Base, or (d) to reflect that a Default or an Event of
Default then exists. Without limiting the generality of the foregoing,
Availability Reserves may include, in any Co-Collateral Agent’s Permitted
Discretion (but are not limited to) reserves based on: (i) customs duties, and
other costs to release Inventory which is being imported into the United States,
(ii) outstanding Taxes and other governmental charges, including, without
limitation, ad valorem, real estate, personal property, sales, and other Taxes
and claims of the PBGC, which may have priority over the interests of the
Co-Collateral Agents in the Collateral, (iii) salaries, wages and benefits due
to employees of any Loan Party, (iv) reasonably anticipated changes in the Net
Orderly Liquidation Value between appraisals, (v) warehousemen’s or bailees’
charges and other Permitted Encumbrances which may have priority over the
interests of the Co-Collateral Agents in the Collateral, (vi) after the
occurrence and during the continuance of a Cash Dominion Event or at such other
times as otherwise required by the Co-Collateral Agents in their Permitted
Discretion, Cash Management Reserves, (vii) after the occurrence and during the
continuance of a Cash Dominion Event or at such other times as otherwise
required by the Co-Collateral Agents in their Permitted Discretion, Bank
Products Reserves, (viii) after the occurrence and during the continuance of a
Cash Dominion Event or at such other times as otherwise required by the
Co-Collateral Agents in their Permitted Discretion, amounts due to vendors on
account of consigned goods, (ix) rent expense at leased Stores and DC locations,
(x) royalties payable to non-Loan Parties in respect of licensed merchandise,
(xi) the Gift Card Liability Reserve, (xii) Customer Deposits Reserve, (xiii)
PACA Liability Reserves, (xiv) PASA Liability Reserves, (xv) after the
occurrence and during the continuance of a Cash Dominion Event or at such other
time as otherwise required by the Co-Collateral Agents in their Permitted
Discretion, amounts due to any state’s lottery commission or other equivalent
agency, authority or entity, or to any other Governmental Authority involved in
the administration or regulation of lotteries, (xvi) Credit Card Receivables
owed to Sears Protection Company (PR), Inc. and its Subsidiaries, (xvii) amounts
due to Sears Authorized Hometown Stores, LLC, Sears Home Appliance Showrooms,
LLC, Sears Outlet Stores, LLC and their subsidiaries; (xviii) the Debt Maturity
Reserve, and (xix) the FILO Reserve. Upon the determination by any Co-Collateral
Agent that an Availability Reserve should be established or modified, such
Co-Collateral Agent shall notify the Agent in writing and the Agent shall
thereupon establish or modify such Availability Reserve, subject to the
expiration of the Reserve Notice Period.
“Available Commitment” means as to any Revolving Lender at any time, an amount
equal to the excess, if any, of (a) such Revolving Lender’s Revolving Commitment
then in effect over (b) such Revolving Lender’s Revolving Extensions of Credit
then outstanding; provided, that in calculating any Revolving Lender’s Revolving
Extensions of Credit for the purpose of determining such Revolving Lender’s
Available Commitment pursuant to Section 2.05(a), the aggregate principal amount
of Swingline Advances then outstanding shall be deemed to be zero.


5

--------------------------------------------------------------------------------




“Bank” has the meaning provided in the Preamble and its successors.
“Bank Products” means any services or facilities provided to any Loan Party by
any Lender or any of its Affiliates on account of (a) each Swap Contract that
(x) is set forth on Schedule 1.03 or is in effect on July 21, 2015 with a
counterparty that is a Credit Party as of July 21, 2015 or (y) is entered into
after July 21, 2015 with any counterparty that is a Credit Party at the time
such Swap Contract is entered into, (b) leasing facilities, provided that in
each such case under clause (a)(y) and this clause (b), either the Borrowers or
such Credit Party shall have notified the Agent in writing that such service or
facility shall constitute a Bank Product hereunder, and (c) any other extension
of credit (excluding Cash Management Services) to or for the benefit of any Loan
Party (agreed by the Agent and the Borrower as being a “Bank Product” for
purposes of this Agreement), provided that in each such case under this clause
(c), the Borrowers have notified the Agent in writing, at a time when no Event
of Default has occurred and is continuing, that such service or facility shall
constitute a Bank Product hereunder; provided, further, that such notice shall
be deemed given with respect to any Bank Products provided by the Agent or its
Affiliates.
“Bank Product Reserves” means such reserves as any Co-Collateral Agent may from
time to time determine in its Permitted Discretion as being appropriate to
reflect the liabilities and obligations of the Loan Parties with respect to Bank
Products then provided or outstanding; provided that in the event that any
counterparty to a Swap Contract requires that the Loan Parties provide cash
collateral to secure such Swap Contract, the amount of the Bank Product Reserve
imposed by the Co-Collateral Agents with respect to such Swap Contract shall
take into consideration the amount of such cash collateral.
“Banker’s Acceptance” means a time draft or bill of exchange or other deferred
payment obligation relating to a Commercial L/C which has been accepted by the
Issuing Lender.
“Base Rate” means, for any day, a fluctuating rate per annum equal to the
highest of (a) the Federal Funds Rate plus one-half of one percent (0.50%), (b)
the Eurodollar Rate (calculated utilizing a one-month Interest Period) plus one
percent (1.00%), or (c) the rate of interest in effect for such day as publicly
announced from time to time by the Bank as its “prime rate.” The “prime rate” is
a rate set by the Bank based upon various factors including the Bank’s costs and
desired return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate. Any change in such rate announced by the Bank shall take
effect at the opening of business on the day specified in the public
announcement of such change.
“Base Rate Advance” means an Advance, a Term Loan Borrowing or a 2016 Term Loan
Borrowing, as applicable, that bears interest as provided in Sections
2.08(a)(i), 2.08(b)(i), or 2.08(c)(i), as applicable.
“Blocked Accounts” means the Blocked Accounts described in Section 6.01(m)(i)
and any additional deposit accounts that become subject to Blocked Account
Agreements pursuant to Section 6.01(i)(iii).
“Blocked Account Agreement” means with respect to a Blocked Account established
by a Loan Party, an agreement, in form and substance reasonably satisfactory to
the Co-Collateral Agents, establishing control (as defined in the UCC) of such
account by the Agent (as “Control Co-Collateral Agent”) and whereby the bank
maintaining such account agrees, upon the occurrence and during the continuance
of a Cash Dominion Event, to comply only with the instructions originated by the
Agent (or any other Co-Collateral Agent which shall succeed the Agent as
“Control Co-Collateral Agent” thereunder), without the further consent of any
other Person.
“Blocked Account Bank” means Bank of America, N.A. and each other bank with whom
deposit accounts are maintained in which funds of any of the Loan Parties are
concentrated and with whom a Blocked Account Agreement has been, or is required
to be, executed in accordance with the terms hereof.
“Borrower Information” has the meaning specified in Section 9.08.
“Borrowers” means, collectively, SRAC and Kmart Corp.; provided that in the
event SRAC is dissolved, merged with and into Holdings or any Subsidiary of
Holdings or otherwise ceases to exist in


6

--------------------------------------------------------------------------------




accordance with Section 6.01(d), then Holdings shall designate that Holdings or
a direct wholly owned Domestic Subsidiary of Holdings become a Borrower for all
purposes of the Loan Documents.
“Borrowing” means a borrowing consisting of simultaneous Advances of the same
Type made by each of the applicable Lenders pursuant to Section 2.01 or Section
2.03 provided that no more than ten (10) Interest Periods in the aggregate for
Borrowings, Term Loan Borrowings and 2016 Term Loan Borrowings constituting
Eurodollar Rate Advances may be outstanding at any time.
“Borrowing Base” means, at any time, an amount equal to (a) 85% of the aggregate
outstanding Eligible Credit Card Accounts Receivable at such time plus (b) 85%
of the Eligible Pharmacy Receivables at such time plus (c) the lesser of (i) 70%
of the Net Eligible Inventory at such time and (ii) 80% of the Net Orderly
Liquidation Value at such time, minus (d) 100% of the then Availability
Reserves. The Agent may, in its Permitted Discretion after the expiration of the
Reserve Notice Period, adjust Availability Reserves and Inventory Reserves used
in computing the Borrowing Base.
“Borrowing Base Certificate” means a certificate, signed by an Authorized
Officer of Holdings, substantially in the form of Exhibit C or another form
which is reasonably acceptable to the Co-Collateral Agents in their Permitted
Discretion.
“Business Day” means a day of the year on which banks are not required or
authorized by law to close in New York, New York or Boston, Massachusetts or, in
the case of matters relating to SRAC, Greenville, Delaware or, in the case of
matters relating to Kmart Corp., Detroit, Michigan, and, if the applicable
Business Day relates to any Eurodollar Rate Advances, a day of the year on which
dealings are carried on in the London interbank market.
“Capital Expenditures” means, with respect to any Person for any period, all
cash expenditures made or costs incurred for the acquisition or improvement of
fixed or capital assets of such Person, in each case that are (or should be) set
forth as capital expenditures in a consolidated statement of cash flows of such
Person for such period, in each case prepared in accordance with GAAP.
“Capital Lease Obligations” means, with respect to any Person for any period,
the obligations of such Person to pay rent or other amounts under any lease of
(or other arrangement conveying the right to use) real or personal property, or
a combination thereof, which obligations are required to be classified and
accounted for as liabilities on a balance sheet of such Person under GAAP and
the amount of which obligations shall be the capitalized amount thereof
determined in accordance with GAAP.
“Capped Excess Availability” means, at any time, an amount equal to the (A) the
Line Cap, minus (B) the Total Extensions of Credit (other than FILO Extensions
of Credit).
“Cash Dominion Event” means either (a) the occurrence and continuance of an
Event of Default, or (b) the sum of (i) Capped Excess Availability, plus (ii)
Suppressed Availability (not to exceed an amount equal to 2.5% of the Line Cap)
at any time is less than the greater of (x) 12.5% of the Line Cap, or (y)
$175,000,000 for three (3) daysBusiness Days (whether or not consecutive) during
any thirty (30) day period. For purposes hereof, the occurrence of a Cash
Dominion Event shall be deemed continuing at the Co-Collateral Agents’ option
(i) so long as such Event of Default is continuing, and/or (ii) if the Cash
Dominion Event arises as a result of the Borrowers’ failure to achieve
availability in the amount described in the preceding sentence, until such
availability has exceeded such amounts, in each case for thirty (30) consecutive
Business Days, in which case a Cash Dominion Event shall no longer be deemed to
be continuing for purposes of this Agreement; provided that a Cash Dominion
Event shall be deemed continuing (even if availability as described in clause
(b) of the preceding sentence exceeds such amount for thirty (30) consecutive
Business Days) after a Cash Dominion Event has occurred on two (2) occasions
during any twelve month period after July 21, 2015 if the first such Cash
Dominion Event has been discontinued and shall continue until the expiration of
the twelve month period ending after the commencement of the second Cash
Dominion Event. The termination of a Cash Dominion Event as provided herein
shall in no way limit, waive or delay the occurrence of a subsequent Cash
Dominion Event in the event that the conditions set forth in this definition
again arise.


7

--------------------------------------------------------------------------------




“Cash Equivalents” means investments of Holdings and its Subsidiaries recorded
as cash or cash equivalents in accordance with GAAP.
“Cash Management Reserves ” means such reserves as any Co-Collateral Agent, from
time to time, determines in its Permitted Discretion as being appropriate to
reflect the reasonably anticipated liabilities and obligations of the Loan
Parties with respect to Cash Management Services then provided or outstanding.
“Cash Management Services” means any one or more of the following types of
services or facilities provided to any Loan Party by any Lender or any of its
Affiliates: (a) ACH transactions, (b) cash management services, including,
without limitation, controlled disbursement services, treasury, depository,
overdraft, and electronic funds transfer services, (c) foreign exchange
facilities, (d) credit card processing services, (e) credit or debit cards,
provided that in each such case under clauses (a) through (e), either the
Borrowers or such Credit Party shall have notified the Agent in writing that
such service or facility shall constitute a Cash Management Service hereunder,
(f) purchase cards, and (g) other services or facilities to or for the benefit
of any Loan Party (agreed by the Agent and the Borrower as being a “Cash
Management Service” for purposes of this Agreement), provided that in each such
case under clauses (f) and (g), the Borrowers have notified the Agent in
writing, at a time when no Event of Default has occurred and is continuing, that
such services or facilities shall constitute Cash Management Services hereunder;
provided, further, that such notice shall be deemed given with respect to any
Cash Management Services provided by the Agent or its Affiliates.
“Class” means (a) the class consisting of 2015 Non-Extending Lenders, (b) the
class consisting of 2015 Extending Lenders and, if applicable, Additional
Commitment Lenders, (c) the class consisting of Term Lenders, (d) the class
consisting of 2016 Term Lenders, (e) any class of Extending Lenders and, if
applicable, Additional Extending Lenders having a Revolving Commitment
established pursuant to Section 2.18, and (f) any Class of Additional Extending
Lenders having a term commitment established pursuant to Section 2.18, as the
context may require. For clarity, except as expressly provided herein, each
Lender shall have the same rights and obligations under this Agreement and the
other Loan Documents.
“Co-Collateral Agents” has the meaning provided in the Preamble and any
successors thereto.
“Co-Documentation Agents” has the meaning provided in the Preamble and any
successors thereto.
“Collateral” means all property of the Loan Parties, now owned or hereafter
acquired, upon which a Lien (excluding any license granted to the Co-Collateral
Agents (and deemed to be a Lien pursuant to the definition thereof) for the sole
purpose of enabling the Co-Collateral Agents to exercise rights and remedies
with respect to the Liens granted on the Collateral set forth in Section 3.1 of
the Guarantee and Collateral Agreement) is purported to be created by any
Security Document.
“Commercial L/C” means a commercial documentary Letter of Credit under which the
Issuing Lender agrees to make payments in Dollars for the account of any
Borrower, on behalf of any Group Member, in respect of obligations of such Group
Member in connection with the purchase of goods or services in the ordinary
course of business.
“Commitment Fee Grid” means the pricing grid set forth on Schedule IB.
“Commitment Fee Rate” means, initially, 0.625% per annum; provided, that on and
after the first Adjustment Date occurring after the end of the first full fiscal
quarter after the Effective Date, the Commitment Fee Rate will be determined
pursuant to the Commitment Fee Grid; provided that in no event shall the
commitment fee payable to a 2015 Extending Lender be less than 0.50% per annum.
“Commitments” means, collectively, the Revolving Commitments, the Term
Commitments and the 2016 Term Commitments, and if applicable, the FILO
Commitments.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).


8

--------------------------------------------------------------------------------




“Commonly Controlled Entity” means an entity, whether or not incorporated, that
is under common control with any Borrower within the meaning of Section 4001 of
ERISA or is part of a group that includes any Borrower and that is treated as a
single employer under Section 414 of the Internal Revenue Code.
“Consolidated” refers to the consolidation of accounts of Holdings and its
Subsidiaries in accordance with GAAP and as presented on a GAAP basis.
“Consolidated Interest Expense” means for any period for any Person, total
interest expense of such Person (including that attributable to Capital Lease
Obligations and other expenses classified as interest expense in accordance with
GAAP) on a Consolidated basis with respect to all outstanding Debt of such
Person, as determined in accordance with GAAP.
“Consolidated Leverage Ratio” means, as of any given day, the ratio of (a)
Consolidated Total Debt on such day to (b) Adjusted Consolidated EBITDA for the
four immediately preceding fiscal quarters for which financial statements are
available or were required to have been delivered pursuant to Section 6.01(j).
“Consolidated Net Income” means, for any period, the consolidated net income (or
loss) of Holdings and its Subsidiaries, determined on a Consolidated basis in
accordance with GAAP; provided that there shall be excluded (a) the income (or
deficit) of any Person accrued prior to the date it becomes a Subsidiary of
Holdings or is merged into or consolidated with Holdings or any of its
Subsidiaries, (b) the income (or deficit) of any Person (other than a Subsidiary
of Holdings) in which Holdings or any of its Subsidiaries has an ownership
interest, except to the extent that any such income is actually received by
Holdings or such Subsidiary in the form of dividends or similar distributions
and (c) the undistributed earnings of any Subsidiary of Holdings (other than a
Loan Party) to the extent that the declaration or payment of dividends or
similar distributions by such Subsidiary is not at the time permitted by the
terms of any contractual obligation (other than under any Loan Document) or
Requirement of Law applicable to such Subsidiary.
“Consolidated Total Debt” means, at any date, the aggregate principal amount of
all Debt of Holdings and its Subsidiaries at such date, determined on a
Consolidated basis in accordance with GAAP, but excluding (i) issued but not
funded letters of credit, (ii) reimbursement obligations which are characterized
as trade payables and are not overdue with respect to trade letters of credit
(other than Letters of Credit issued hereunder) and (iii) contingent
obligations.
“Convert”, “Conversion” and “Converted” each refers to a conversion of Advances,
a Term Loan Borrowing or a 2016 Term Loan Borrowing, as applicable, of one Type
into Advances, a Term Loan Borrowing or a 2016 Term Loan Borrowing, as
applicable, of the other Type, pursuant to Section 2.09 or 2.10.
“Covenant Compliance Event” means Capped Excess Availability at any time is less
than the greater of (x) 10% of the difference between (i) the Line Cap minus
(ii) the sum of (a) the outstanding principal amount of the Term Loan and (b)
the outstanding principal amount of the 2016 Term Loan, and (y)
$200,000,000.150,000,000.
“Credit Card Accounts Receivable” means each Account or Payment Intangible (each
as defined in the UCC) together with all income, payments and proceeds thereof,
owed by a credit card payment processor or an issuer of credit cards to a Loan
Party resulting from charges by a customer of a Loan Party on credit cards
issued by such issuer in connection with the sale of goods by a Loan Party or
services performed by a Loan Party, in each case in the ordinary course of its
business.
“Credit Card Notification” has the meaning specified in Section 6.01(m)(i)(A).
“Credit Card Processors” ” means the credit card clearinghouses and processors
used by the Loan Parties and listed in the Perfection Certificate as of July 21,
2015, or otherwise disclosed in writing to the Agent by the Loan Parties from
time to time following July 21, 2015.
“Credit Card Program Assets” means the Credit Card Program Documents, all rights
or obligations arising thereunder (including, without limitation, royalty fees
and other revenues payable to


9

--------------------------------------------------------------------------------




Holdings or any of its subsidiaries pursuant thereto), all related Intellectual
Property and such other assets as the Borrowers and the Co-Collateral Agents may
agree, but excluding, for the avoidance of doubt, Credit Card Accounts
Receivable or any proceeds thereof.


“Credit Card Program Documents” means the Program Agreement, originally dated as
of July 15, 2003, amended and restated as of November 3, 2003, and as further
amended by the parties from time to time by and among Sears, Roebuck and Co.,
Sears Brands Business Unit Corporation (as successor in interest to Sears
Intellectual Property Management Company) and Citibank, N.A. (as successor in
interest to Citibank (South Dakota), N.A., which was successor in interest to
Citibank (USA), N.A.), and the other agreements entered into in connection
therewith.


“Credit Card Royalty Securitization” means the securitization, subject to
Section 6.01(h) hereof, of royalty fees and other revenues payable to Holdings
or any of its subsidiaries pursuant to the Credit Card Program Documents, but
excluding, for the avoidance of doubt, Credit Card Accounts Receivable or any
proceeds thereof; provided that the documents governing such securitization
shall not provide, directly or indirectly, for recourse against any Loan Party
by way of a guaranty or any other support arrangement other than such limited
recourse as is reasonable given market standards for transactions of a similar
type, including in connection with any servicing or management of the assets
subject thereto by any Loan Party.


“Credit Card Royalty Securitization Subsidiary” means any Subsidiary of Holdings
that engages in no material activities other than the transactions contemplated
by a Credit Card Royalty Securitization and activities reasonably related
thereto.


“Credit Party” or “Credit Parties” means (a) individually, (i) each Lender and
its Affiliates, (ii) the Agent, (iii) each Co-Collateral Agent, (iv) each
Issuing Lender, (v) each Lead Arranger, and (vi) the successors and assigns of
each of the foregoing, and (b) collectively, all of the foregoing.
“Customer Deposits Reserve” shall mean, at any time, a reserve equal to the
aggregate outstanding amount of customer deposits of the Loan Parties at such
time.
“Customs Broker Agreement” means an agreement in substantially the form attached
hereto as Exhibit G, or such other form as the Co-Collateral Agents may
reasonably agree, among a Loan Party, a customs broker or other carrier, and the
Co-Collateral Agents, in which the customs broker or other carrier acknowledges
that it has control over and holds the documents evidencing ownership of the
subject Inventory for the benefit of the Co-Collateral Agents and agrees, upon
notice from the Co-Collateral Agents (which shall not be furnished unless an
Event of Default is continuing), to hold and dispose of the subject Inventory
solely as directed by the Co-Collateral Agents.
“DC” means any distribution center owned or leased and operated by any Loan
Party.
“DDA” means each checking, savings or other demand deposit account maintained by
any of the Loan Parties.
“Debt” of any Person means, without duplication, (a) all indebtedness of such
Person for borrowed money (excluding interest payable thereon unless such
interest has been accrued and added to the principal amount of such
indebtedness), (b) all obligations of such Person for the deferred purchase
price of property or services (other than (i) trade payables incurred in the
ordinary course of such Person’s business and (ii) any such obligations which
are due less than twelve months from the date of incurrence), (c) all
obligations of such Person evidenced by notes, bonds, debentures or other
similar instruments (other than performance, surety and appeals bonds arising in
the ordinary course of business and other than the endorsement of negotiable
instruments for deposit or collection or similar transactions in the ordinary
course of business) or in respect of bankers’ acceptances or letters of credit,
(d) all obligations of such Person created or arising under any conditional sale
or other title retention agreement with respect to property acquired by such
Person (even though the rights and remedies of the seller or lender under such
agreement in the event of default are limited to repossession or sale of such
property), (e) all obligations of such Person as lessee under leases that have
been or should be, in accordance with GAAP, recorded as capital leases, (f) all
direct recourse payment


10

--------------------------------------------------------------------------------




obligations of such Person in respect of any accounts receivable sold by such
Person, (g) all Debt of others referred to in clauses (a) through (f) above or
clause (h) below and other payment obligations guaranteed directly or indirectly
in any manner by such Person, or in effect guaranteed directly or indirectly by
such Person through an agreement (1) to pay or purchase such Debt or to advance
or supply funds for the payment or purchase of such Debt, (2) to purchase, sell
or lease (as lessee or lessor) property, or to purchase or sell services,
primarily for the purpose of enabling the debtor to make payment of such Debt or
to assure the holder of such Debt against loss, (3) to supply funds to or in any
other manner invest in the debtor (including any agreement to pay for property
or services irrespective of whether such property is received or such services
are rendered) or (4) otherwise to assure a creditor against loss, and (h) all
Debt referred to in clauses (a) through (g) above secured by (or for which the
holder of such Debt has an existing right, contingent or otherwise, to be
secured by) any Lien on property (including accounts and contract rights) owned
by such Person, even though such Person has not assumed or become liable for the
payment of such Debt.
“Debt Maturity Reserve” means an Availability Reserve (i) if (x) the Term Loan,
the Senior Unsecured Notes, the Existing Second Lien Notes or any other Debt
(other than the April 2016 Mortgage Debt) with a principal balance in excess of
$50,000,000 (excluding Debt consisting of Short Term commercial paper or other
Short Term Debt with an aggregate principal balance of $750,000,000500,000,000
or less (whether incurred pursuant to clause (h) of the definition of Permitted
Debt or that otherwise qualifies as Permitted Debt)), or, (y) solely to the
extent that the Extended Termination Date of the Extended Revolving Commitments
is further extended in accordance with the terms of Section 2.18 hereof to a
date that is beyond the 2016 Term Loan Termination Date (as the 2016 Term Loan
Termination Date may be extended in accordance with the terms of Section 2.18
hereof), the 2016 Term Loan, in each case remains outstanding on any date that
is 91 days or fewer prior to the maturity date of such Debt (any such date under
this clause (i), the “date of determination”), then an amount equal to the
outstanding principal balance of such Debt, provided that such Debt Maturity
Reserve shall be eliminated when such Debt is satisfied (including, if otherwise
permissible hereunder, with the proceeds of an Advance in an amount up to the
amount of the applicable Debt Maturity Reserve), refinanced, or the maturity
thereof extended so as to be in excess of 91 days after such date of
determination and (ii, (ii) if the April 2016 Mortgage Debt remains outstanding
on any date that is 45 days or fewer prior to the maturity date of such Debt
(any such date under this clause (ii), the “date of determination”), then an
amount equal to the outstanding principal balance of such Debt, provided that
such Debt Maturity Reserve shall be eliminated when such Debt is satisfied
(including, if otherwise permissible hereunder, with the proceeds of an Advance
in an amount up to the amount of the applicable Debt Maturity Reserve),
refinanced, or the maturity thereof extended so as to be in excess of 45 days
after such date of determination, and (iii) if any Debt consisting of Short Term
commercial paper or other Short Term Debt (whether incurred pursuant to clause
(h) of the definition of Permitted Debt or that otherwise qualifies as Permitted
Debt) remains outstanding on any date that is 30 days or fewer prior to both (A)
the maturity date of such Debt and (B) the Extended Termination Date (any such
date under this clause (ii), the “date of determination”), then an amount equal
to the outstanding principal balance of such Debt, provided that such Debt
Maturity Reserve shall be eliminated when such Debt is satisfied (including, if
otherwise permissible hereunder, with the proceeds of an Advance in an amount up
to the amount of the applicable Debt Maturity Reserve), refinanced, or the
maturity thereof extended so as to be in excess of 91 days after the date of
determination or the Extended Termination Date is extended (if applicable), in
any case so that the foregoing conditions are no longer satisfied.
As used herein, “Short Term” means any commercial paper or other Debt for
borrowed money having a maturity of 180 days or less from the date of the
incurrence or issuance of such Debt.
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
“Default” means any Event of Default or any event that would constitute an Event
of Default but for the requirement that notice be given or time elapse or both.
“Defaulting Lender” means any Lender (as reasonably determined by the Agent)
that (a) has failed to fund any portion of the Advances, participations in
Letters of Credit or participations in Swingline Loans


11

--------------------------------------------------------------------------------




required to be funded by it hereunder within three Business Days of the date
required to be funded by it hereunder, (b) has otherwise failed to pay over to
the Agent or any other Lender any other amount required to be paid by it
hereunder within three Business Days of the date when due, (c) has failed,
within three Business Days after request by the Agent, to confirm that it will
comply with the terms of this Agreement relating to its Commitments, provided
that such Lender shall cease to be a Defaulting Lender under this clause (c)
upon the Agent’s receipt of such confirmation, (d) has notified the Borrower,
the Agent, the L/C Issuer or the Swing Line Lender in writing that it does not
intend to comply with its funding obligations hereunder, or has made a public
statement to that effect, or (e) has, or has a direct or indirect parent company
that has, (i) become the subject of a proceeding under any Debtor Relief Law, or
(ii) had appointed for it a receiver, custodian, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or assets, including the
Federal Deposit Insurance Corporation or any other state or federal regulatory
authority acting in such a capacity; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any equity
interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender.
“Designated Obligations” shall have the meaning set forth in Section 2.11(b).
“Designated Prepayment” shall have the meaning set forth in Section 2.11(b).
“Disposition” means any sale, transfer, license, lease or other disposition
(including any sale and leaseback transaction), whether in one transaction or in
a series of transactions, of any property (including, without limitation, any
equity interests).
“Dollars” and “$” refers to lawful money of the United States.
“Domestic Lending Office” means, with respect to any Lender, the office of such
Lender specified as its “Domestic Lending Office” on the signature pages hereof
or in the Assignment and Acceptance pursuant to which it became a Lender, or
such other office of such Lender as such Lender may from time to time specify to
the Borrowers and the Agent.
“Domestic Subsidiary” means any Subsidiary organized under the laws of the
United States of America, any State thereof or the District of Columbia
(excluding, for the avoidance of doubt, any Subsidiary organized under the laws
of Puerto Rico).
“Effective Date” means April 8, 2011.
“Eligible Assignee” means (a) a commercial bank or any other Person engaged in
the business of making asset based or commercial loans, or (other than in the
case of a Revolving Commitment) any fund or other Person (other than a natural
Person) that invests in loans, which bank, Person or fund, together with its
Affiliates, has a combined capital and surplus in excess of $300,000,000 and
which bank, Person or fund is approved by the Agent, and, unless an Event of
Default has occurred and is continuing at the time any assignment is effected in
accordance with Section 9.07, the Borrowers, in each case such approval not to
be unreasonably withheld or delayed, (b) an existing Lender or an Affiliate of
an existing Lender or an Approved Fund, or (c) any Permitted Holder Lender;
provided that neither the Borrowers nor an Affiliate of the Borrowers (other
than a Permitted Holder Lender) shall qualify as an Eligible Assignee.
“Eligible Credit Card Accounts Receivable” means at the time of any
determination thereof, each Credit Card Account Receivable that satisfies the
following criteria at the time of its creation and continues to meet the same at
the time of such determination: such Credit Card Account Receivable (i) has been
earned and represents the bona fide amounts due to a Loan Party from a Credit
Card Processor and/or credit card issuer, and in each case originated in the
ordinary course of business of the applicable Loan Party and (ii) is not
ineligible for inclusion in the calculation of the Borrowing Base pursuant to
any of clauses (a) through (j)


12

--------------------------------------------------------------------------------




below. Without limiting the foregoing, to qualify as an Eligible Credit Card
Account Receivable, a Credit Card Account Receivable shall indicate no person
other than a Loan Party as payee or remittance party. In determining the amount
to be so included, the face amount of a Credit Card Account Receivable shall be
reduced by, without duplication, to the extent not reflected in such face
amount, (i) the amount of all accrued and actual discounts, claims, credits or
credits pending, promotional program allowances, price adjustments, finance
charges, credit card processor fees or other allowances (including any amount
that the applicable Loan Party may be obligated to rebate to a customer, a
Credit Card Processor, or credit card issuer pursuant to the terms of any
agreement or understanding (written or oral)) and (ii) the aggregate amount of
all cash received in respect of such Credit Card Account Receivable but not yet
applied by the applicable Loan Party to reduce the amount of such Credit Card
Account Receivable. Unless otherwise approved from time to time in writing by
the Co-Collateral Agents in their Permitted Discretion, no Credit Card Account
Receivable shall be Eligible Credit Card Account Receivable if, without
duplication:
(a)    such Credit Card Account Receivable is not owned by a Loan Party and such
Loan Party does not have good or marketable title to such Credit Card Account
Receivable;
(b)    such Credit Card Account Receivable does not constitute a “payment
intangible” or “account” (as defined in the UCC) or such Credit Card Account
Receivable has been outstanding for more than five (5) Business Days;
(c)    the issuer or payment processor of the applicable credit card with
respect to such Credit Card Account Receivable is the subject of any bankruptcy
or insolvency proceedings;
(d)    such Credit Card Account Receivable is not the valid, legally enforceable
obligation of the applicable issuer with respect thereto;
(e)    such Credit Card Account Receivable is subject to any Lien whatsoever
other than Liens in favor of the Co-Collateral Agents, Permitted Liens and Liens
permitted pursuant to Section 6.02(a)(vi);
(f)    such Credit Card Account Receivable is not subject to a valid and
perfected Lien in favor of the Co-Collateral Agents, for the benefit of the
Credit Parties, senior in priority to all other Liens other than Permitted Liens
which have priority over the Liens of the Co-Collateral Agents by operation of
applicable law and Liens of the type specified in clause (h) of the definition
of Permitted Liens;
(g)    the Credit Card Account Receivable does not conform to all
representations, warranties, covenants or other provisions in the Loan Documents
relating to Credit Card Accounts Receivable;
(h)    such Credit Card Account Receivable is subject to risk of set-off,
non-collection or not being processed due to unpaid and/or accrued credit card
processor fee balances, limited to the lesser of the balance of Credit Card
Account Receivable or unpaid credit card processor fees;
(i)    such Credit Card Account Receivable is evidenced by “chattel paper” or an
“instrument” of any kind unless such “chattel paper” or “instrument” is subject
to the perfected security interest of the Co-Collateral Agents; or
(j)    such Credit Card Account Receivable does not meet such other reasonable
eligibility criteria for Credit Card Accounts Receivable as the Agent (or any
Co-Collateral Agent upon written notice to the Agent) may determine from time to
time in its Permitted Discretion.
“Eligible In-Transit Inventory” means, as of any date of determination thereof,
without duplication of other Eligible Inventory, finished goods Inventory:


13

--------------------------------------------------------------------------------




(a)    for which full payment has been delivered to the vendor of such Inventory
and evidence of such payment has been received by the Agent; provided that in
transit Inventory purchased under “private label” letters of credit issued by
SRAC or Letters of Credit issued hereunder shall be deemed Eligible In-Transit
Inventory, subject to (x) an Inventory Reserve equal to (i) such percentage as
the Agent may determine in its Permitted Discretion, multiplied by (ii) the
Inventory Value of such Inventory, and (y) satisfaction of all of the other
conditions of this definition;
(b)    which has been shipped from a location outside of the United States,
Puerto Rico or the U.S. Virgin Islands for receipt by any Loan Party, but which
has not yet been delivered to such Loan Party, which Inventory has been in
transit for sixty (60) days or less from the date of shipment of such Inventory;
(c)    for which the purchase order is in the name of any Loan Party and title
has passed to such Loan Party;
(d)    for which the document of title reflects a Loan Party as consignee or, if
requested by a Co-Collateral Agent, names the Co-Collateral Agents as consignee,
and in each case as to which a Co-Collateral Agent has control over the
documents of title which evidence ownership of the subject Inventory (such as,
if requested by a Co-Collateral Agent, by the delivery of a Customs Broker
Agreement);
(e)    which is insured as required pursuant to Section 6.01(c) hereof; and
(f)    which would not be excluded from the definition of “Eligible Inventory”
by any of clauses (a), (c) through (g) or (i) through (s) of the definition
thereof;
provided that the Agent, or any Co-Collateral Agent upon written notice to the
Agent, may, in its Permitted Discretion, exclude any particular Inventory from
the definition of “Eligible In-Transit Inventory” in the event the Agent or
Co-Collateral Agent determines that such Inventory is subject to any Person’s
right or claim which is (or is capable of being) senior to, or pari passu with,
the Lien of the Co-Collateral Agents (such as, without limitation, a right of
stoppage in transit) or may otherwise adversely impact the ability of the
Co-Collateral Agents to realize upon such Inventory.
“Eligible Inventory” means at any time, without duplication (i) Eligible
In-Transit Inventory, and (ii) items of Inventory of any Loan Party that are
held for retail sale to the public in the ordinary course of business,
merchantable, and readily saleable to the public in the ordinary course of
business, that is not ineligible for inclusion in the calculation of the
Borrowing Base pursuant to any of clauses (a) through (s) below. Without
limiting the foregoing, to qualify as “Eligible Inventory” no Person other than
the Loan Parties shall have any direct or indirect ownership, interest or title
to such Inventory and no Person other than the Loan Parties shall be indicated
on any purchase order or invoice with respect to such Inventory as having or
purporting to have an interest therein. Unless otherwise from time to time
approved in writing by the Agent (or any Co-Collateral Agent upon written notice
to the Agent) in its Permitted Discretion, no Inventory shall be deemed Eligible
Inventory if, without duplication:
(a)the Loan Parties do not have sole and good, valid and unencumbered title
thereto (except for Liens of the type described in clauses (a), (b), (c) and (e)
of the definition of Permitted Liens); or
(b)    it is not located in the United States, Puerto Rico, Guam or U.S. Virgin
Islands; or
(c)    it is not located at property owned or leased by the Loan Parties (except
to the extent such Inventory is (i) in transit between such locations, or (ii)
is at a customer location and is deemed eligible pursuant to clause (g)) or is
located at a third party warehouse or is located at a closed Store (except
pursuant to clause (f)) or is located at a closed DC; or


14

--------------------------------------------------------------------------------




(d)    it is not subject to a valid and perfected Lien in favor of the
Co-Collateral Agents for the benefit of the Credit Parties, senior in priority
to all other Liens other than Permitted Liens which have priority over the Liens
of the Co-Collateral Agents by operation of applicable law, including Liens of
the types described in clauses (a) through (c) and (g) of the definition of
Permitted Liens;
(e)    it is subject to any Lien whatsoever other than Liens in favor of the
Co-Collateral Agents, Permitted Liens and Liens permitted pursuant to Section
6.02(a)(vi); or
(f)    it is Inventory located at a Store which is being closed; provided,
however that such Inventory will be deemed eligible for the first four (4) weeks
after the commencement of the Store Closure Sale for that Store, provided
further that the Inventory Value of such Inventory shall be reduced by the
“closed store reserve” established by the Borrowers with respect to such
Inventory consistent with past practices (but the establishment of such “closed
store reserve” by the Borrowers shall not preclude the Co-Collateral Agents, in
their Permitted Discretion, from establishing other or larger Inventory Reserves
with respect to such Inventory as otherwise provided herein);
(g)    it is consigned from a vendor or is at a customer location but still
accounted for in the applicable Loan Party’s inventory balance; or
(h)    it is in-transit (other than Eligible In-Transit Inventory) from a vendor
and has not yet been received into a DC or Store; or
(i)    it is identified in the stock ledger of the applicable Loan Party as any
of the following departments or consists of Inventory which is ordinarily
classified by such Loan Party consistent with its historical practices as the
following: floral; gasoline; live plants; miscellaneous or other as classified
on the Loan Party’s stock ledger; produce; books; magazines; restaurant
operations; or seafood; or it is identified per the applicable Loan Party’s
stock ledger as candy; or
(j)    it is Inventory that has been packed-away and stored for more than 12
months at a DC or a Store for future sale, including merchandise of Sears and
its Subsidiaries that has been carried over for more than 12 months as currently
reported as “XOM” status per the RIM merchandising system; or
(k)    it is identified as wholesaler freight fees; or
(l)    it is Inventory on layaway or is Inventory which has been sold but not
delivered or as to which any Loan Party has accepted a deposit from a third
party; or
(m)    it is identified per the Loan Parties’ stock ledger as Inventory that is
in a leased department, including digital imaging, photofinishing and 1 hour
lab; or
(n)    it is otherwise deemed ineligible by the Co-Collateral Agents in their
Permitted Discretion after the expiration of the Reserve Notice Period; or
(o)    it is (i) operating supplies, packaging or shipping materials, cartons,
labels or other such materials not considered used for sale in the ordinary
course of business by the Agent in its Permitted Discretion (ii)
work‑in‑process, raw materials, (iii) not in material compliance with all
standards imposed by any Governmental Authority having regulatory authority over
such Inventory, its use or sale, or (iv) bill and hold goods; or
(p)    it is Inventory which exhibits, includes or is identified by any
trademark, tradename or other Intellectual Property right which trademark,
tradename or other Intellectual Property right


15

--------------------------------------------------------------------------------




(i) is subject to a restriction that could reasonably be expected to adversely
affect the Agent’s ability to liquidate such Inventory or (ii) the relevant Loan
Party does not have the right to use in connection with the sale of such
Inventory, either through direct ownership or through a written license or
sublicense; or
(q)    it is Inventory that is not insured in compliance with the provisions of
Section 6.01(c);
(r)    it is Inventory that does not conform to all representations, warranties,
covenants or other provisions in the Loan Documents relating to Inventory; or
(s)    it is Inventory acquired in a Permitted Acquisition and the Co-Collateral
Agents have not completed their diligence with respect thereto, provided that
such Inventory shall be deemed to constitute Eligible Inventory for a period of
30 days after the date of its acquisition notwithstanding that the Co-Collateral
Agents have not completed such due diligence as long as such Inventory is of the
same kind and quality as other of the Loan Parties’ Inventory and would
otherwise constitute Eligible Inventory.
“Eligible Pharmacy Receivables” means each Pharmacy Receivable that satisfies
the following criteria at the time of creation and continues to meet the same at
the time of such determination: such Pharmacy Receivable (i) has been earned and
represents the bona fide amounts due to a Loan Party from Third Party Payors,
and other Persons reasonably acceptable to the Co-Collateral Agents, and in each
case originated in the ordinary course of business of the applicable Loan Party
(ii) is non‑recourse to the Loan Parties and has been adjudicated or is
otherwise due to a Loan Party for pharmacy related services, and (iii) is not
ineligible for inclusion in the calculation of the Borrowing Base pursuant to
any of clauses (a) through (m) below. Without limiting the foregoing, to qualify
as an Eligible Pharmacy Receivable, an Account shall indicate no person other
than a Loan Party as payee or remittance party. In determining the amount to be
so included, the face amount of an Account shall be reduced by, without
duplication, to the extent not reflected in such face amount, (i) the amount of
all accrued and actual discounts, claims, credits or credits pending,
promotional program allowances, price adjustments, finance charges, processing
fees or other allowances (including any amount that the applicable Loan Party
may be obligated to rebate to a customer, or to pay to the Third Party Payors,
direct customers or other Persons pursuant to the terms of any agreement or
understanding (written or oral)) and (ii) the aggregate amount of all cash
received in respect of such Account but not yet applied by the applicable Loan
Party to reduce the amount of such Pharmacy Receivable. Unless otherwise
approved from time to time in writing by the Co-Collateral Agents in their
Permitted Discretion, none of the following Pharmacy Receivables shall be an
Eligible Pharmacy Receivable:
(a)    Pharmacy Receivables that have been outstanding for more than ninety (90)
days past the invoice date or that are more than sixty (60) days past due;
(b)    Pharmacy Receivables due from any Third Party Payor to the extent that
fifty percent (50%) or more of all Pharmacy Receivables from such Third Party
Payor are not Eligible Pharmacy Receivables under clause (a), above;
(c)    Pharmacy Receivables which do not constitute an “Account” (as defined in
the UCC);
(d)    Pharmacy Receivables with respect to which a Loan Party does not have
good, valid and marketable title thereto;
(e)    Pharmacy Receivables that are not subject to a valid and perfected Lien
in favor of the Co-Collateral Agents, for the benefit of the Credit Parties,
senior in priority to all other Liens other than Permitted Liens which have
priority over the Liens of the Co-Collateral Agents by operation of applicable
law;


16

--------------------------------------------------------------------------------




(f)    Pharmacy Receivables that are subject to any Lien whatsoever other than
Liens in favor of the Co-Collateral Agents for the benefit of the Credit
Parties, Permitted Liens, and Liens permitted pursuant to Section 6.02(a)(vi);
(g)    Pharmacy Receivables which are disputed, are with recourse, or with
respect to which a claim, counterclaim, offset or chargeback has been asserted
(to the extent of such claim, counterclaim, offset or chargeback);
(h)    Pharmacy Receivables due from Medicare, Medicaid and other Governmental
Authorities;
(i)    Pharmacy Receivables due from a Third Party Payor who is not duly
authorized to conduct business in the United States of America, Puerto Rico,
United States Virgin Islands or Guam, as applicable;
(j)    Pharmacy Receivables which are acquired in a Permitted Acquisition unless
and until the Co-Collateral Agents have completed an appraisal and audit of such
Pharmacy Receivables and otherwise agree that such Pharmacy Receivables shall be
deemed Eligible Pharmacy Receivables;
(k)    Pharmacy Receivables as to which (i) the Loan Party making the sale
giving rise to such Pharmacy Receivables does not have a valid and enforceable
agreement with the Third Party Payor providing for payment to such Loan Party or
there is a default thereunder that could be a basis for such Third Party Payor
ceasing or suspending any payments to such Loan Party, or (ii) the prescription
drugs sold giving rise to such Pharmacy Receivables are not of the type that are
covered under the agreement with the Third Party Payor or the party receiving
such goods is not entitled to coverage under such agreement, (iii) the Loan
Party making the sale giving rise to such Pharmacy Receivables has not received
confirmation from such Third Party Payor that the party receiving the
prescription drugs is entitled to coverage under the terms of the agreement with
such Third Party Payor and the Loan Party is entitled to reimbursement for such
Pharmacy Receivables, (iv) the amount of such Pharmacy Receivables exceeds the
amounts to which the Loan Party making such sale is entitled to reimbursement
for the prescription drugs sold under the terms of such agreements (but solely
to the extent of such excess), (v) there are contractual or statutory
limitations or restrictions on the rights of the Loan Party making such sale to
assign its rights to payment arising as a result thereof or to grant any
security interest therein which limitations or restrictions have not been
satisfied or waived, (vi) all authorization and billing procedures and
documentation required in order for the Loan Party making such sale to be
reimbursed and paid on such Pharmacy Receivables by the Third Party Payor have
not been properly completed and satisfied to the extent required for such Loan
Party to be so reimbursed and paid, and (vii) the terms of the sale giving rise
to such Pharmacy Receivables and all practices of such Loan Party with respect
to such Pharmacy Receivables do not comply in all material respects with
applicable federal, state, and local laws and regulations;
(l)    Pharmacy Receivables which do not conform to all representations,
warranties, covenants, or other provisions in the Loan Documents relating to
Pharmacy Receivables; or
(m)    Pharmacy Receivables which the Co-Collateral Agents determine in their
Permitted Discretion to be uncertain of collection or which do not meet such
other reasonable eligibility criteria for Pharmacy Receivables as the Agent (or
any Co-Collateral Agent upon written notice to the Agent) may determine in its
Permitted Discretion.
“Environmental Action” means any action, suit, demand, demand letter, claim,
notice of non-compliance or violation, notice of liability or potential
liability, investigation, proceeding, consent order or consent agreement
relating in any way to any Environmental Law, Environmental Permit or Hazardous
Materials or arising from alleged injury or threat of injury to health, safety
or the environment, including (a) by any governmental or regulatory authority
for enforcement, cleanup, removal, response, remedial or other actions or
damages and (b) by any governmental or regulatory authority or any third party
for damages, contribution, indemnification, cost recovery, compensation or
injunctive relief.


17

--------------------------------------------------------------------------------




“Environmental Law” means any federal, state, local or foreign statute, law,
ordinance, rule, regulation, code, order, judgment, decree or judicial or agency
interpretation, policy or guidance relating to pollution or protection of the
environment, health, safety or natural resources, including those relating to
the use, handling, transportation, treatment, storage, disposal, release or
discharge of Hazardous Materials.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of Holdings, the Borrowers, or any of their
Subsidiaries directly or indirectly resulting from or based upon (a) violation
of any Environmental Law, (b) the generation, use, handling, transportation,
storage, treatment or disposal of any Hazardous Materials, (c) exposure to any
Hazardous Materials, (d) the release or threatened release of any Hazardous
Materials into the environment or (e) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.
“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and issued thereunder.
“ERISA Affiliate” means any Person that for purposes of Title IV of ERISA is a
member of any Borrower’s controlled group, or under common control with such
Borrower, within the meaning of Section 414 of the Internal Revenue Code.
“ERISA Event” means (a) (i) the occurrence of a Reportable Event, as defined
herein, or (ii) the requirements of subsection (1) of Section 4043(b) of ERISA
(without regard to Section 4043(b)(2)) are met with respect to a contributing
sponsor, as defined in Section 4001(a)(13) of ERISA, of a Plan, and an event
described in paragraph (9), (10), (11), (12) or (13) of Section 4043(c) of ERISA
is reasonably expected to occur with respect to such Plan within the following
30 days; (b) the application for a minimum funding waiver with respect to a
Plan; (c) the provision by the administrator of any Plan of a notice of intent
to terminate such Plan pursuant to Section 4041(a)(2) of ERISA (including any
such notice with respect to a plan amendment referred to in Section 4041(e) of
ERISA); (d) the cessation of operations at a facility of any Borrower or any
ERISA Affiliate in the circumstances described in Section 4062(e) of ERISA; (e)
the withdrawal by any Borrower or any ERISA Affiliate from a Multiple Employer
Plan during a plan year for which it was a substantial employer, as defined in
Section 4001(a)(2) of ERISA; (f) the conditions for the imposition of a lien
under Sections 303(k) or 4068(a) of ERISA shall have been met with respect to
any Plan; (g) the institution by the PBGC of proceedings to terminate a Plan
pursuant to Section 4042 of ERISA, or the occurrence of any event or condition
described in Section 4042 of ERISA that constitutes grounds for the termination
of, or the appointment of a trustee to administer, a Plan, or (h) the Borrowers
or any ERISA Affiliate incur liabilities under Section 4069 of ERISA.
“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Board of Governors of the Federal Reserve System, as in effect from time
to time.
“Eurodollar Lending Office” means, with respect to any Lender, the office of
such Lender specified as its “Eurodollar Lending Office” on the signature pages
hereof or in the Assignment and Acceptance pursuant to which it became a Lender
(or, if no such office is specified, its Domestic Lending Office), or such other
office of such Lender as such Lender may from time to time specify to the
Borrowers and the Agent.
“Eurodollar Rate” means,
(a)     for any Interest Period with respect to a Eurodollar Rate Advance, the
rate per annum (which shall in no event be less than zero) equal to the London
interbank offered rate administered by ICE Benchmark Administration Limited
(“ICE LIBOR”), as published by Reuters (or other commercially available source
providing quotations of ICE LIBOR as designated by the Agent from time to time)
at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, for Dollar deposits (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period. If such


18

--------------------------------------------------------------------------------




rate is not available at such time for any reason, then the “Eurodollar Rate”
for such Interest Period shall be the rate per annum determined by the Agent
(which shall in no event be less than zero) to be the rate at which deposits in
Dollars for delivery on the first day of such Interest Period in same day funds
in the approximate amount of the Eurodollar Rate Advance being made, continued
or converted and with a term equivalent to such Interest Period would be offered
by Bank of America’s London Branch to major banks in the London interbank
eurodollar market at their request at approximately 11:00 a.m. (London time) two
Business Days prior to the commencement of such Interest Period; and
(b)     for any interest calculation with respect to a Base Rate Advance on any
date, the rate per annum (which shall in no event be less than zero) equal to
(i) ICE LIBOR, at approximately 11:00 a.m., London time determined two London
Banking Days prior to such date for Dollar deposits being delivered in the
London interbank market for a term of one month commencing that day or (ii) if
such published rate is not available at such time for any reason, the rate per
annum determined by the Agent (which shall in no event be less than zero) to be
the rate at which deposits in Dollars for delivery on the date of determination
in same day funds in the approximate amount of the Base Rate Advance being made
or maintained and with a term equal to one month would be offered by Bank of
America’s London Branch to major banks in the London interbank Eurodollar market
at their request at the date and time of determination.
“Eurodollar Rate Advance” means an Advance, any Term Loan Borrowing or any 2016
Term Loan Borrowing, as applicable, that bears interest as provided in Sections
2.08(a)(ii), 2.08(b)(ii) or 2.08(c)(ii), as applicable.
“Eurodollar Rate Reserve Percentage” for any Interest Period for a Eurodollar
Rate Advance by any Lender means the reserve percentage applicable to such
Lender two Business Days before the first day of such Interest Period under
regulations issued from time to time by the Board of Governors of the Federal
Reserve System (or any successor) for determining the minimum reserve
requirement (including any emergency, supplemental or other marginal reserve
requirement) with respect to liabilities or assets consisting of or including
Eurocurrency Liabilities (or with respect to any other category of liabilities
that includes deposits by reference to which the interest rate on Eurodollar
Rate Advances is determined) having a term equal to such Interest Period.
“Events of Default” has the meaning specified in Section 7.01.
“Excess Cash Flow” means, for any fiscal year of Holdings, the excess of (a) the
sum, without duplication, of (i) Consolidated Net Income for such fiscal year
(excluding gains and losses from the sale of assets or businesses outside the
ordinary course of business included in the calculation of such Consolidated Net
Income), plus (ii) expenses reducing Consolidated Net Income incurred or made
with respect to any Plan, plus (iii) depreciation, amortization and other
non-cash charges reducing Consolidated Net Income (excluding any non-cash
charges to the extent they represent an accrual or reserve for potential cash
charges in any future period or amortization of a prepaid cash gain that was
paid in a prior period and excluding any such charges which were excluded in the
calculation of Consolidated Net Income as set forth in clause (a)(i) above),
minus (b) the sum, without duplication, of (i) contributions made in cash to any
Plan, plus (ii) non-cash gains and other non-cash items increasing Consolidated
Net Income (other than any such gains and items which were excluded in the
calculation of Consolidated Net Income as set forth in clause (a)(i) above),
plus (iii) the amount of scheduled payments and mandatory prepayments of
principal, interest, fees, premiums and make whole or prepayment payments on
account of Debt for borrowed money made in cash (excluding any repayments of
Obligations hereunder and of prepayments of any revolving credit facility unless
there is an equivalent permanent reduction in the commitments thereunder and
excluding any such payments or prepayments to the extent financed with the
proceeds of Debt), and scheduled payments and mandatory prepayments of Capital
Lease Obligations (excluding any interest expense portion thereof deducted in
the calculation of Consolidated Net Income and excluding any such payments or
prepayments to the extent financed with the proceeds of Debt), plus (iv) the
amount of optional prepayments of principal on account of the Term Loan, the
2016 Term Loan or the Revolving Advances made in cash during such fiscal year
(as a result of which, in the case of the Revolving Advances, the Aggregate
Revolving Commitments have been permanently reduced correspondingly), except to
the extent that such prepayments are funded with Debt, plus (v) Capital
Expenditures made in cash during such fiscal year, except to the extent financed
with the proceeds of Debt,


19

--------------------------------------------------------------------------------




plus (vi) the amount of Permitted Acquisitions and Permitted Investments
(pursuant to clauses (d), (i), (o), (q) and (r) of the definition thereof) made
in cash during such fiscal year, except to the extent financed with the proceeds
of Debt.
“Excluded Accounts” means payroll, trust and tax withholding accounts funded in
the ordinary course of business.
“Excluded Swap Obligation” means, with respect to any Loan Party, any Swap
Obligation if, and to the extent that, all or a portion of the guaranty of such
Loan Party under the Guarantee and Collateral Agreement of, or the grant under a
Loan Document by such Loan Party of a security interest to secure, such Swap
Obligation (or any guaranty thereof) is or becomes illegal under the Commodity
Exchange Act (or the application or official interpretation thereof) by virtue
of such Loan Party’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act (determined after giving
effect to Section 9.19 hereof and any and all guarantees of such Loan Party’s
Swap Obligations by other Loan Parties) at the time the guaranty of such Loan
Party, or grant by such Loan Party of a security interest, becomes effective
with respect to such Swap Obligation. If a Swap Obligation arises under a Master
Agreement governing more than one Swap Contract, such exclusion shall apply only
to the portion of such Swap Obligation that is attributable to Swap Contracts
for which such guaranty or security interest becomes illegal.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated
and including any Taxes imposed in lieu of income Taxes), franchise Taxes, and
branch profits Taxes, in each case, (i) imposed as a result of such Recipient
being organized under the laws of, or having its principal office or, in the
case of any Lender, its Applicable Lending Office located in, the jurisdiction
imposing such Tax (or any political subdivision thereof) or (ii) that are Other
Connection Taxes, (b) U.S. federal withholding Taxes imposed on amounts payable
to or for the account of such Recipient with respect to an applicable interest
in any Extension of Credit or Commitment pursuant to a law in effect on the date
on which (i) such Recipient acquires such interest in such Extension of Credit
or Commitment (other than pursuant to an assignment request by the Borrower
under Section 9.16) or (ii) in the case of a Lender, such Lender changes its
Applicable Lending Office, except in each case to the extent that, pursuant to
Section 2.15, amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its Applicable Lending Office, (c)
Taxes attributable to such Recipient’s failure to comply with Section 2.15(e) or
(f) and (d) any U.S. federal withholding Taxes imposed pursuant to FATCA.
“Existing Credit Agreement” has the meaning set forth in the Preamble to the
Agreement.
“Existing Intercreditor Agreement” means the Intercreditor Agreement in respect
of the Existing Second Lien Notes dated as of October 12, 2010, by and among the
Co-Collateral Agents, as ABL Agents, and Wells Fargo Bank, National Association,
as Second Lien Agent.
“Existing Letters of Credit” means each of the Letters of Credit described on
Schedule 1.02 issued and outstanding under the Existing Credit Agreement
immediately prior to July 21, 2015.
“Existing Second Lien Notes” means $1,250,000,000 aggregate principal amount of
6⅝% Senior Secured Notes due 2018 of Holdings outstanding as of the Effective
Date and any notes issued in exchange therefor pursuant to that certain
Indenture, dated as of October 12, 2010, by and among Holdings and the
guarantors party thereto and Wells Fargo Bank, National Association, as Trustee
and Collateral Agent.
“Extended 2016 Term Loans” has the meaning set forth in Section 2.18(a).
“Extended Term Applicable Margin” means initially, (a) 3.75% per annum for
Eurodollar Rate Advances and (b) 2.75% per annum for Base Rate Advances;
provided, that on and after the first Adjustment Date occurring at the end of
the first full fiscal quarter after July 21, 2015, the Extended Term Applicable
Margin will be determined pursuant to the Extended Term Pricing Grid.


20

--------------------------------------------------------------------------------




“Extended Term Loans” has the meaning set forth in Section 2.18(a).
“Extended Term Pricing Grid” means the pricing grid set forth on Schedule IC.
“Extended Termination Date” means (i) with respect to the Extended Revolving
Commitments of the 2015 Extending Lenders, the earlier of (a) July 20, 2020 and
(b) the date of termination in whole of the Revolving Commitments pursuant to
Section 2.06 or 7.01, and (ii) with respect to any other Extended Revolving
Commitments, Extended Term Loans or Extended 2016 Term Loans, as applicable, the
earlier of (a) maturity date set forth in an Extension Election and accepted by
the applicable Extending Lenders or (b) the date of termination in whole of the
Revolving Commitments pursuant to Section 2.06 or 7.01 or the date of
acceleration of the Term Loans or the 2016 Term Loans pursuant to Section 7.01.
“Extended Revolving Commitments” has the meaning set forth in Section 2.18(a).
“Extending Lenders” has the meaning set forth in Section 2.18(b).
“Extension Amendment” has the meaning set forth in Section 2.18(d).
“Extension Election” has the meaning set forth in Section 2.18(b).
“Extensions of Credit” means as to any Lender at any time, an amount equal to
the sum of (a) the aggregate Revolving Extensions of Credit of such Lender, (b)
the aggregate FILO Extensions of Credit of such Lender, (c) the outstanding
principal amount of the Term Loan held by such Lender, and (d) the outstanding
principal amount of the 2016 Term Loan held by such Lender, including, without
limitation, all extensions of credit made in connection with any Extended
Revolving Commitments.
“FATCA” means Sections 1471 through 1474 of the Code, as of July 21, 2015 (or
any amended or successor version that is substantively comparable and not
materially more onerous to comply with), any current or future regulations or
official interpretations thereof and any agreement entered into pursuant to
Section 1471(b)(1) of the Code.
“Fee Letter” means, collectively, (i) the Fee Letter dated March 11, 2011, among
Holdings, the Borrowers, Bank, and MLPFS, and (ii) the Term Loan Fee Letter
dated September 16, 2013 among Holdings, the Borrowers and MLPFS, as amended on
October 2, 2013, (iii) the Amendment Fee Letter dated May 19, 2015, among
Holdings, the Borrowers, Bank, Wells Fargo Bank, National Association, General
Electric Capital Corporation, and the Lead Arrangers, and (iv) the Amendment Fee
Letter dated March 4, 2016, among Holdings, the Borrowers and the Agent, each as
amended from time to time.
“Fee Adjustment Date” shall have the meaning provided therefor in Schedule IB.
“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, the average of the quotations for such day on such
transactions received by the Agent from three Federal funds brokers of
recognized standing reasonably selected by it.
“FILO Commitments” means the commitments of the FILO Lenders to make FILO Loans
in accordance with the terms of this Agreement.
“FILO Extension of Credit” means, as to any FILO Lender at any time, the
outstanding principal amount of the FILO Loans held by such FILO Lender.
“FILO Facility” shall have the meaning provided therefor in Section 2.20(a).


21

--------------------------------------------------------------------------------




“FILO Lender” means each Person who becomes a FILO Lender pursuant to Section
2.20 hereof and each Person that shall become a party hereto as a FILO Lender
pursuant to Section 9.07.
“FILO Loan Cap” means, at any time, the lesser of the FILO Commitments and
Incremental Availability.
“FILO Loans” means Borrowings made under the FILO Facility.
“FILO Reserve” means an Availability Reserve in an amount equal to the excess,
if any, of (i) the outstanding FILO Loans over (ii) the FILO Loan Cap (but in no
event less than zero).
“First Amendment Effective Date” means the “First Amendment Effective Date,” as
defined in the First Amendment to Third Amended and Restated Credit Agreement
dated as of April 8, 2016 among Holdings, the Borrowers, the Lenders party
thereto and the Agent.
“Fixed Charge Ratio” means, the ratio, determined as of the end of each fiscal
month of the Borrowers for the most recently ended twelve fiscal months, of (a)
Adjusted Consolidated EBITDA minus the unfinanced portion of Capital
Expenditures (but including Capital Expenditures financed with proceeds of
Advances hereunder) minus taxes paid in cash net of refunds (but in no event
less than zero), to (b) Fixed Charges, all calculated on a Consolidated basis in
accordance with GAAP.
“Fixed Charges” means, with reference to any period, without duplication,
Consolidated Interest Expense paid or payable in cash, plus scheduled principal
payments on Debt made during such period, plus Capital Lease Obligation payments
made during such period, all calculated on a Consolidated basis.
“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the Issuing Lender, such Defaulting Lender’s Revolving Commitment
Percentage of the outstanding L/C Obligations other than L/C Obligations as to
which such Defaulting Lender’s participation obligation has been reallocated to
other Revolving Lenders or cash collateralized in accordance with the terms
hereof, and (b) with respect to the Swingline Lender, such Defaulting Lender’s
Revolving Commitment Percentage of Swingline Loans other than Swingline Loans as
to which such Defaulting Lender’s participation obligation has been reallocated
to other Revolving Lenders in accordance with the terms hereof.
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
“GAAP” has the meaning specified in Section 1.03.
“GE Commitment Letter” means that certain Commitment Letter dated March 16, 2011
among Holdings, the Borrowers and General Electric Capital Corporation, which
Commitment Letter has been assigned to Wells Fargo Bank, National Association.
“Gift Card Liability Reserve” shall mean, at any time, and without duplication
of any other Availability Reserves or Inventory Reserves, a reserve equal to the
aggregate remaining value at such time of (i) outstanding gift certificates and
gift cards of the Loan Parties entitling the holder thereof to use all or a
portion of the certificate or gift card to pay all or a portion of the purchase
price for any Inventory and (ii) outstanding merchandise credits.
“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization (including the National Association of Insurance Commissioners).
“Group Members” means, collectively, Holdings, the Borrowers and their
respective Subsidiaries.


22

--------------------------------------------------------------------------------




“Guarantee and Collateral Agreement” means a Third Amended and Restated
Guarantee and Collateral Agreement in the form of Exhibit D.
“Hazardous Materials” means (a) petroleum and petroleum products, byproducts or
breakdown products, radioactive materials, asbestos-containing materials,
polychlorinated biphenyls and radon gas and (b) any other chemicals, materials
or substances designated, classified or regulated as hazardous or toxic or as a
pollutant or contaminant under any Environmental Law.
“Holdings” has the meaning provided in the Preamble.
“Increase Effective Date” has the meaning provided in Section 2.19(f).
“Incremental Availability” shall mean (i) the sum of the Borrowing Base plus 10%
of the Net Orderly Liquidation Value of the Loan Parties’ Eligible Inventory,
minus (ii) the Total Revolving Extensions of Credit and the outstanding
principal amount of the Term Loans and the 2016 Term Loans.
“Indemnified Taxes” means Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any obligation of any Loan Party
under any Loan Document.
“Insolvency” means with respect to any Multiemployer Plan, the condition that
such Plan is insolvent within the meaning of Section 4245 of ERISA.
“Insolvent” means pertaining to a condition of Insolvency.
“Intellectual Property” has the meaning set forth in the Guarantee and
Collateral Agreement.
“Interest Period” means, for each Eurodollar Rate Advance comprising part of the
same Borrowing of Revolving Advances, a Term Loan Borrowing or a 2016 Term Loan
Borrowing, as applicable, the period commencing on the date of such Eurodollar
Rate Advance or the date of the Conversion of any Base Rate Advance into such
Eurodollar Rate Advance and ending on the last day of the period selected by the
applicable Borrower pursuant to the provisions below and, thereafter, each
subsequent period commencing on the last day of the immediately preceding
Interest Period and ending on the last day of the period selected by the
applicable Borrower pursuant to the provisions below. The duration of each such
Interest Period shall be one, two or three months, as the applicable Borrower
may, upon notice received by the Agent not later than 12:00 noon on the third
Business Day prior to the first day of such Interest Period, select; provided,
however, that:
(a)    a Borrower may not select any Interest Period with respect to a Revolving
Advance that ends after the Revolving Termination Date or the Extended
Termination Date, as applicable, or with respect to a Term Loan Borrowing
constituting a Eurodollar Rate Advance that ends after the Term Loan Termination
Date, or with respect to a 2016 Term Loan Borrowing constituting a Eurodollar
Rate Advance that ends after the 2016 Term Loan Termination Date;
(b)    Interest Periods commencing on the same date for Eurodollar Rate Advances
comprising part of the same Borrowing shall be of the same duration;
(c)    whenever the last day of any Interest Period would otherwise occur on a
day other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided, however, that,
if such extension would cause the last day of such Interest Period of one month
or longer to occur in the next following calendar month, the last day of such
Interest Period shall occur on the next preceding Business Day; and
(d)    whenever the first day of any Interest Period occurs on a day of an
initial calendar month for which there is no numerically corresponding day in
the calendar month that succeeds such initial calendar month by the number of
months equal to the number of months in such Interest Period, such Interest
Period shall end on the last Business Day of such succeeding calendar month.


23

--------------------------------------------------------------------------------




“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended from
time to time, and the regulations promulgated and rulings issued thereunder.
“Inventory” as defined in the UCC.
“Inventory Reserves” means the following:
(a)    a reserve for shrink, or discrepancies that arise between Inventory
quantities on hand per the Loan Parties’ unit inventory system, and physical
counts of the Inventory which will be equal to the greater of (i) the
mathematical average of the historical shrink results expressed as a percent of
sales, multiplied by sales for the relevant year-to-date period and adjusted for
the cost complement for the relevant year-to-date period, but only to the extent
such amount exceeds reserves already netted out of the Inventory Value per the
stockledger; or (ii) an amount determined by the Agent in its Permitted
Discretion or any Co-Collateral Agent in its Permitted Discretion upon written
notice to the Agent, in each case, after the expiration of the Reserve Notice
Period;
(b)    a reserve for intracompany profit, equal to the most recent three (3)
fiscal months of capitalized cost of the foreign buying offices owned and
operated by any Loan Party, with the time frame subject to change after the
expiration of the Reserve Notice Period based on Inventory performance, or the
Agent’s (or any Co-Collateral Agent’s upon written notice to the Agent)
Permitted Discretion;
(c)    to the extent not already netted out of the Inventory Value per the stock
ledger or not treated as ineligible pursuant to the definition of Eligible
Inventory, a reserve determined in the Agent’s (or any Co-Collateral Agent upon
written notice to the Agent) Permitted Discretion for (i) hard (permanent)
markdowns, (ii) seasonal merchandise (including, without limitation, seasonal
apparel which is more than four weeks past a specified selling season, and
Inventory for sale during a specified holiday or event (other than seasonal
apparel), after the specified holiday or event has occurred), (iii) discontinued
and clearance merchandise, (iv) change in product mix of merchandise, (v) change
in pricing strategy or markon percentages, (vi) damaged merchandise, (vii) price
changes, or (viii) other adjustments as deemed appropriate;
(d)    a reserve established in the Agent’s (or any Co-Collateral Agent’s upon
written notice to the Agent) Permitted Discretion for Inventory returned (other
than as a result of reclamations) to either the return goods center (“RGC”), the
vendor, given to charity, or otherwise considered non-saleable, whether
defective or non-defective. This reserve is to be calculated as the monthly
average for the most recent rolling 12 fiscal month period of return (other than
as a result of reclamations) activity to the vendors, the RGC, given to charity,
or otherwise considered non-saleable, whether defective or non-defective, both
from the Stores and DCs, and is subject to change after the expiration of the
Reserve Notice Period at the Agent’s (or any Co-Collateral Agent’s upon written
notice to the Agent) Permitted Discretion; and such reserve to be recalculated
by the 10th day after each month-end and to be reflected on each Borrowing Base
Certificate delivered by Holdings after such date until the amount of such
reserve is recalculated pursuant hereto;
(e)    without duplication of any Reserve imposed under clause (a) of the
definition of “Eligible In-Transit Inventory”, a reserve for that in transit
Inventory purchased under “private label” letters of credit issued by SRAC or
Letters of Credit issued hereunder; and
(f)    a reserve for Inventory ordinarily classified as repair services.
“Inventory Value” shall mean, with respect to any Inventory of the Loan Parties,
the value of such Inventory valued at the lower of cost or market value on a
basis consistent with the Loan Parties’ current and historical accounting
practice in effect on July 21, 2015, per the stock ledger (without giving effect
to LIFO


24

--------------------------------------------------------------------------------




reserves and general ledger reserves for discontinued inventory, markdowns,
intercompany profit, rebates and discounts, any cut off adjustments, revaluation
adjustments, purchase price adjustments or adjustments with respect to the
capitalization of buying, occupancy, distribution and other overhead costs
reflected on the balance sheet of the Loan Parties in respect of Inventory). The
value of the Inventory as set forth above will be calculated net of the reserve
established by the Loan Parties on a basis consistent with the Loan Parties’
current and historical practices, in effect on July 21, 2015, in respect of
lost, misplaced or stolen Inventory (but the establishment of such reserves by
the Borrowers shall not preclude the Co-Collateral Agents, in their Permitted
Discretion, from establishing other or larger Inventory Reserves with respect to
such Inventory as otherwise provided herein).
“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of equity interests of another Person, (b) a loan, advance or
capital contribution to, guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or interest in, another Person, or (c) any
Acquisition.
“Issuing Lender” means, collectively, Bank of America, N.A., Wells Fargo Bank,
N.A., and any other Revolving Lender which at the request of any Borrower and
with the consent of the Agent, not to be unreasonably withheld, agrees to become
an Issuing Lender, it being understood that with the consent of the requesting
Borrower (not to be unreasonably withheld) the Issuing Lender may arrange for
one or more Letters of Credit to be issued by Affiliates of such Issuing Lender,
in which case the term “Issuing Lender” shall include any such affiliate with
respect to Letters of Credit issued by such Affiliate. Each reference herein to
“the Issuing Lender” shall be deemed to be a reference to the relevant Issuing
Lender with respect to the relevant Letter of Credit.
“January 2017 Mortgage Debt” means the Debt owing by Sears and certain other
Subsidiaries of Holdings to JPP, LLC and JPP II, LLC, as lenders, pursuant to
that certain $500,000,000 secured loan facility dated as of January 3, 2017.
“Kmart” means Kmart Holding Corporation, a Delaware corporation.
“Kmart Corp.” has the meaning provided in the Preamble.
“L/C Commitment” means $1,000,000,000.
“L/C Obligations” means at any time, an amount equal to the sum of (a) the
aggregate then undrawn and unexpired amount of the then outstanding Letters of
Credit and (b) the aggregate amount of drawings under Letters of Credit that
have not then been reimbursed or discharged pursuant to Section 3.05 (after
giving effect to the proviso thereof).
“Lenders” means, collectively, the Revolving Lenders, the Term Lenders and the
2016 Term Lenders.
“Letters of Credit” means the collective reference to Commercial L/Cs, Banker’s
Acceptances, and Standby L/Cs; individually, a “Letter of Credit”. Without
limiting the foregoing, the Existing Letters of Credit shall be deemed Letters
of Credit issued under this Agreement.
“Lien” means any lien, security interest or other charge or encumbrance of any
kind or any other type of preferential arrangement, including the lien or
retained security title of a conditional vendor, and any easement, right of way
or other encumbrance on title to real property, but excluding consignments or
bailments of goods of third parties and the interests of lessors under operating
leases.
“Line Cap” means, at any time of determination, the lesser of (i) the Aggregate
Revolving Commitments plus the principal amount of the Term Loan outstanding at
such time plus the principal amount of the 2016 Term Loan outstanding at such
time, minus any Debt Maturity Reserve in effect at such time, and (ii) the
Borrowing Base.


25

--------------------------------------------------------------------------------




“Liquidation” means the exercise by the Agent or the Co-Collateral Agents of
those rights and remedies accorded to the Agent and/or the Co-Collateral Agents
under the Loan Documents and applicable law as a creditor of the Loan Parties
with respect to the realization on the Collateral, including (after the
occurrence and continuation of an Event of Default) the conduct by the Loan
Parties acting with the consent of the Agent and the Co-Collateral Agents, of
any public, private or “going-out-of-business”, “store closing” or other similar
sale or any other disposition of the Collateral for the purpose of liquidating
the Collateral.
“Loan Documents” means this Agreement, the Security Documents, the Notes, Fee
Letter, any Application, each Borrowing Base Certificate, any other document or
instrument now or hereafter designated by the Borrowers and the Agent as a “Loan
Document” and any amendment, waiver, supplement or other modification to any of
the foregoing.
“Loan Parties” means each Group Member that is a party to a Loan Document.
“Material Adverse Effect” means a material adverse effect on (a) the business,
condition (financial or otherwise), operations or assets of Holdings and its
Subsidiaries taken as a whole, or (b) the ability of the Loan Parties taken as a
whole to perform their material obligations under the Loan Documents or (c) the
validity or enforceability of the Loan Documents taken as a whole or the rights
and remedies of the Agent, the Co-Collateral Agents or the Lenders thereunder
taken as a whole (including, but not limited to, the enforceability or priority
of any Liens granted to the Co-Collateral Agents under the Loan Documents).
“Material Subsidiary Guarantor” means a Subsidiary Guarantor that, at the time
of determination, accounts for more than 25% of both the total assets and total
revenues of Holdings on a consolidated basis (and, together with all other
Material Subsidiary Guarantors accounts for more than 510% of both the total
assets and total revenues of Holdings on a consolidated basis).
“MLPFS” has the meaning provided in the Preamble.
“Multiemployer Plan” means a multiemployer plan, as defined in Section
4001(a)(3) of ERISA, to which Holdings or any ERISA Affiliate is making or
accruing an obligation to make contributions, or has within any of the preceding
five plan years made or accrued an obligation to make contributions.
“Multiple Employer Plan” means a single employer plan, as defined in Section
4001(a)(15) of ERISA, that (a) is maintained for employees of Holdings or any
ERISA Affiliate and at least one Person other than Holdings and the ERISA
Affiliates or (b) was so maintained and in respect of which Holdings or any
ERISA Affiliate could have liability under Section 4064 or 4069 of ERISA in the
event such plan has been or were to be terminated.
“Net Eligible Inventory” means, at any time, an amount equal to the Inventory
Value of Eligible Inventory less Inventory Reserves.
“Net Proceeds” means, (a) with respect to any Disposition by any Loan Party or
any of its Subsidiaries of any property or any casualty or condemnation of such
property, the excess, if any, of (i) the sum of cash and cash equivalents
received in such transaction (including any cash or cash equivalents received by
way of deferred payment pursuant to, or by monetization of, a note receivable or
otherwise, but only as and when so received) over (ii) the sum of (A) the
principal amount of any Debt (other than Debt owed to Holdings or any of its
Subsidiaries, the payment of which in connection with any Permitted Disposition
or other transaction shall not, for the avoidance of doubt, be deemed to reduce
the amount of Net Proceeds for any purposes under this Agreement) that is
secured by the applicable asset by a Lien permitted hereunder which is senior to
the Co-Collateral Agents’ Lien, if any, on such asset and that is required, and
permitted under this Agreement, to be repaid (or to establish an escrow for the
future repayment thereof) in connection with such transaction (other than Debt
under the Loan Documents), (B) the reasonable and customary out-of-pocket
expenses incurred by such Loan Party or such Subsidiary in connection with such
transaction (including, without limitation, reasonable and customary attorneys’
fees, accountants’ fees, investment banking fees, appraisals, and brokerage,
legal, title and recording or transfer tax expenses and commissions) paid by any
Loan Party


26

--------------------------------------------------------------------------------




or any of its Subsidiaries to third parties (other than Affiliates), (C)
transfer Taxes paid as a result thereof and (D) amounts paid by any Loan Party
or any of its Subsidiaries in order to obtain consents required from any third
parties (other than Affiliates) to consummate such transaction, and (b) the
excess of (i) the sum of the cash and cash equivalents received in connection
with the issuance of any equity interests of any Loan Party or any Permitted
Refinancing Debt over (ii) the underwriting discounts and commissions, and other
reasonable and customary out-of-pocket expenses, incurred by such Loan Party in
connection therewith.
“Net Orderly Liquidation Value” means the product of (i) Net Recovery Rate and
(ii) the Net Eligible Inventory.
“Net Recovery Rate” means the appraised orderly liquidation value (on an “as is,
where is” basis) of each Loan Party's Eligible Inventory, net of costs and
expenses estimated to be incurred in connection with such liquidation, which
value is expressed as a percentage of the Inventory Value of Eligible Inventory
and shall be determined by the Co-Collateral Agents from time to time based on
the most recent appraisal provided by an independent third party appraiser
retained by the Co-Collateral Agents in consultation with the Borrowers.
“Non-Consenting Lender” has the meaning specified in Section 9.16.
“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.
“Note” means a promissory note of any Borrower payable to the order of any
Lender evidencing the Revolving Commitment, the FILO Commitment (if applicable),
the Term Commitment or the 2016 Term Commitment of such Lender.
“Notice of Borrowing” has the meaning specified in Section 2.02(a).
“Obligations” has the meaning set forth in the Guarantee and Collateral
Agreement; provided that Obligations of a Loan Party shall exclude any Excluded
Swap Obligations with respect to such Loan Party.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising solely from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Extension of Credit or
Loan Document pursuant to an assignment request by the Borrowers under Section
9.16).
“Other LC” has the meaning set forth in Section 3.02(b).
“Other LC Facility” means the letter of credit facilities set forth on Schedule
3.02 hereto and any other letter of credit facility established by the Borrowers
with a Revolving Lender and approved by the Agent in writing in its Permitted
Discretion.
“Other LC Transfer Date” has the meaning set forth in Section 3.02(c).
“Other LC Transfer Notice” means a written notice from the Borrowers, in form
and substance reasonably satisfactory to the Agent, executed by an Authorized
Officer, specifying one or more Letters of Credit (including the beneficiary,
face amount and expiry date thereof, and such other information as the Agent may
reasonably request) which the Borrowers desire to deem issued under an Other LC
Facility and identifying an Other LC Transfer Date with respect thereto.
“Other Taxes” has the meaning specified in Section 2.15.
“Overadvance” means any Advance to the extent that, immediately after its having
been made, Capped Excess Availability is less than zero.


27

--------------------------------------------------------------------------------




“PACA” means the Perishable Agricultural Commodities Act of 1930, as amended.
“PACA Liability Reserve” means an amount calculated on a monthly basis by the
Agent to provide for vendor liabilities pursuant to PACA.
“PASA” means the Packers and Stockyards Act of 1921, as amended.
“PASA Liability Reserve” means the liability for vendor liabilities pursuant to
PASA.
“PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)).
“PBGC” means the Pension Benefit Guaranty Corporation (or any successor).
“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by Holdings or any
ERISA Affiliate or to which Holdings or any ERISA Affiliate contributes or has
an obligation to contribute, or in the case of a multiple employer or other plan
described in Section 4064(a) of ERISA, has made contributions at any time during
the immediately preceding five plan years.
“Perfection Certificate” means a certificate dated as of July 21, 2015 with
respect to the Borrowers and the other Loan Parties in form reasonably
satisfactory to the Co-Collateral Agents.
“Permitted Acquisition” means any Acquisition permitted under Section 6.02(c).
“Permitted Debt” means each of the following as long as no Default or Event of
Default exists at the time of incurrence thereof or would arise from the
incurrence thereof:
(a)    Debt outstanding on July 21, 2015 and listed in the Perfection
Certificate;
(b)    Debt of any Loan Party to any other Loan Party;
(c)    Debt of Holdings or any Subsidiary of Holdings which is not a Loan Party
to any Loan Party; provided, that (1) such Debt is incurred in the ordinary
course of business consistent with past practices in connection with cash
management, (2) such Debt shall not exceed $100,000,000 in the aggregate at any
one time outstanding or (3) (i) at the time of incurrence of any such Debt and
immediately after giving pro forma effect thereto, no Default or Event of
Default shall have occurred and be continuing, and (ii) after giving effect to
any such Debt (A) the Pro Forma and Projected Capped Excess Availability is at
least 15% of the Line Cap, and (B) the Pro Forma Fixed Charge Ratio shall be at
least 1.0 to 1.0;
(d)     Debt of any Group Member to any Subsidiary of Holdings which is not a
Loan Party;
(e)    (i) purchase money Debt used to finance the acquisition of any fixed or
capital assets, including Capital Lease Obligations, and any Debt assumed in
connection with the acquisition of any such assets or secured solely by a Lien
on any such assets prior to the acquisition thereof, and (ii) Debt incurred in
connection with sale-leaseback transactions with respect to assets not
constituting Collateral;
(f)    Debt of any Person that becomes a Subsidiary in an Acquisition permitted
in accordance with Section 6.02(c), which Debt is existing at the time such
Person becomes a Subsidiary (other than Debt incurred solely in contemplation of
such Person’s becoming a Subsidiary);
(g)    the Obligations;


28

--------------------------------------------------------------------------------




(h)    Other Debt in an amount not to exceed $750,000,0001,000,000,000 in the
aggregate outstanding at any time; provided that not more than $500,000,000 of
such Debt shall consist of Short Term Debt (including, without limitation, Short
Term commercial paper);
(i)    Debt described in Section 6.02(a)(vi), provided, that such Debt (i) does
not have a maturity date which is earlier than the Extended Termination Date in
effect at the time of the incurrence of such Debt, (ii) is incurred on
arm’s-length terms, (iii) is subject to an intercreditor agreement in the form
of the Existing Intercreditor Agreement or Exhibit F (or such other forms as the
Co-Collateral Agents may agree in their Permitted Discretion), and (iv) the
security documents, if any, with respect to such Debt are reasonably
satisfactory to the Co-Collateral Agents in their Permitted Discretion;
(j)    any other Debt (including, without limitation, the January 2017 Mortgage
Debt), provided, that such Debt (i) does not require the repayment of principal
prior to the Extended Termination Date in effect at the time of the incurrence
of such Debt in excess of 1.0% of the original principal amount thereof per
annum (excluding, for the avoidance of doubt, repayments required as a result of
the sale of assets and repayments required in connection with an event that
would constitute an Event of Default under Section 7.01(g) hereof) (ii) does not
have a maturity date which is earlier than the Extended Termination Date in
effect at the time of the incurrence of such Debt, and (iii) is incurred on
arm’s-length terms;
(k)    Debt of the type specified in clause (g) of the definition thereof to the
extent such Debt constitutes a Permitted Investment;
(l)     Debt in respect of performance bonds, bid bonds, appeal bonds, surety
bonds and completion guarantees and similar obligations (including, in each
case, letters of credit issued to provide such bonds, guaranties and similar
obligations), in each case provided in the ordinary course of business,
including those incurred to secure health, safety and environmental obligations
in the ordinary course of business;
(m)    Debt arising from overdraft facilities and/or the honoring by a bank or
other financial institution of a check, draft or similar instrument drawn
against insufficient funds in the ordinary course of business or other cash
management services (including, but not limited to, intraday, ACH, credit cards,
and purchasing card/T&E services) in the ordinary course of business; provided,
that (x) such Debt (other than credit cards or purchase cards) is extinguished
within ten Business Days of notification to the applicable Loan Party of its
incurrence and (y) such Debt in respect of credit cards or purchase cards is
extinguished within 60 days from its incurrence;
(n)    Debt arising from agreements of Holdings or any Subsidiary providing for
indemnification, adjustment of purchase or acquisition price or similar
obligations, in each case, incurred or assumed in connection with any Permitted
Acquisition or the disposition of any business, assets or any Subsidiary not
prohibited by this Agreement, other than guarantees of Debt incurred by any
Person acquiring all or any portion of such business, assets or any Subsidiary
for the purpose of financing such Acquisition;
(o)    Debt consisting of (i) the financing of insurance premiums or (ii) take
or pay obligations contained in supply arrangements, in each case, in the
ordinary course of business;
(p)    Debt on account of Other LC Facilities and on account of letters of
credit issued for the account of any Loan Party by any other Person;
(q)    Debt arising from a Credit Card Royalty Securitization in an amount not
to exceed $500,000,000, so long as the Net Proceeds of such Credit Card
Securitization received by Holdings or any Subsidiary are applied as permitted
pursuant to Section 6.02(j)(iii)(B) or, if elected by Borrowers or with respect
to any Net Proceeds remaining after such application permitted by Section
6.02(j)(iii)(B), to the Application of Disposition Proceeds; and
(qr)    Permitted Refinancing Debt.


29

--------------------------------------------------------------------------------




“Permitted Discretion” means a determination made in good faith and in the
exercise of commercially reasonable business judgment.
“Permitted Dispositions” means any of the following:
(a)    transfers and Dispositions of Inventory in the ordinary course of
business;
(b)    transfers and Dispositions among the Loan Parties;
(c)    transfers and Dispositions by any Subsidiary of Holdings which is not a
Loan Party to any Loan Party;
(d)    transfers and Dispositions by any Subsidiary of Holdings which is not a
Loan Party to other Subsidiaries which are not Loan Parties;
(e)    transfers and Dispositions (other than transfers and Dispositions of
Inventory, Credit Card Accounts Receivable, Pharmacy Receivables or any other
Collateral (as defined in the Guarantee and Collateral Agreement on July 21,
2015)) to any Subsidiary of Holdings which is not a Loan Party by any Loan Party
provided, that any such Disposition of Collateral shall be (i) undertaken in the
ordinary course of business or (ii) on terms that are fair and reasonable and no
less favorable to the Loan Party than it would obtain in a comparable arm’s
length transaction with a Person that is not a Subsidiary of Holdings;
(f)    the sale of surplus, obsolete or worn out equipment or other property in
the ordinary course of business by the Borrowers or any Subsidiary;
(g)    transfers and Dispositions of assets of Holdings or any Subsidiary of
Holdings as follows:
(i)    Dispositions of real property securing the January 2017 Mortgage Debt,
provided, that, after giving effect to any repayment of the January 2017
Mortgage Debt from the Net Proceeds of any such Disposition as required pursuant
to the loan documentation governing the January 2017 Mortgage Debt (as such loan
documentation is in effect as of the Second Amendment Effective Date or amended
thereafter (subject to the provisions of Section 6.02(m) hereof)), any remaining
Net Proceeds of such Disposition are applied pursuant to the Application of
Disposition Proceeds;
(ii)    transfers and Dispositions of any assets held by Holdings or any
Subsidiary of Holdings, including any equity interests in any Subsidiary (other
than the equity interests of either Borrower or of Sears), in exchange for total
consideration in an amount not to exceed $1,000,000 with respect to any
transaction or series of related transactions; and
(iii)    other transfers and Dispositions of all or any portion of any Loan
Party’s assets, including held by Holdings or any equity interests of its
Subsidiaries (other than the equity interests or substantially all of the assets
of either Borrower or of Sears), including, but not limited to, (v) any equity
interests of any Subsidiaries (other than the equity interests of either
Borrower or of Sears), (w) real property, (x) Intellectual Property (including,
without limitation, the Kenmore, Craftsman and Die Hard brands), (y) the Sears
Automotive Center business and (z) the Home Services Business of Holdings and
its Subsidiaries, provided, that immediately after giving effect to any such
dispositionDisposition and the application of the proceeds thereof, (i) no
Default or Event of Default then exists, (ii) either (A) the Pro Forma and
Projected Capped Excess Availability is at least 15% of the Line Cap (provided
that, with respect to the transfer or Disposition of the assets of, or any
equity interest in, a Material Subsidiary Guarantor (other than Sears), such Pro
Forma and Projected Capped Excess Availability is at least the greater of (x)
25% of the Line Cap or (y) $750,000,000), or (B) such Loan Party uses the Net
Proceeds of such Disposition to repay Advances in an amount equal to the lesser
of (x) 100% of such Net Proceeds and (y) an amount sufficient to cause Pro Forma
and Projected Capped Excess Availability to be 15% or more of the Line Cap (or,
with respect to the transfer or Disposition of the assets of, or any equity
interest in, a Material Subsidiary Guarantor (other than Sears), an amount
sufficient to cause Pro Forma and Projected Capped Excess Availability


30

--------------------------------------------------------------------------------




to be the greater of (x) 25% of the Line Cap or (y) $750,000,000)the Net
Proceeds of such Disposition are applied pursuant to the Application of
Disposition Proceeds, (iii) if the Disposition is to a Subsidiary or Affiliate
of a Loan Party which is not a Loan Party, such Disposition shall be on terms
that are fair and reasonable and no less favorable to the Loan Party than it
would obtain in a comparable arm’s length transaction with a Person that is not
a Subsidiary or Affiliate of a Loan Party, and (iv) Capped Excess Availability
is no less than Capped Excess Availability immediately prior to such
Disposition;
(h)    transfers and Dispositions which constitute Restricted Payments or
Permitted Investments that are otherwise permitted hereunder;
(i)    Dispositions permitted pursuant to Section 6.02(b) hereof;
(j)    the sale of other Policy Investments in the ordinary course of business;
(k)    the sale or Disposition of defaulted receivables and the compromise,
settlement and collection of receivables in the ordinary course of business or
in bankruptcy or other proceedings concerning the other account party thereon
and not as part of an accounts receivable financing transaction;
(l)    leases, licenses or subleases or sublicenses of any real or personal
property not constituting Collateral in the ordinary course of business;
(m)    any surrender or waiver of contract rights or the settlement, release,
recovery on or surrender of contract, tort or other claims of any kind (other
than, in each case, with respect to rights to license the Related Intellectual
Property, unless the limited license granted to the Co-Collateral Agents in such
Related Intellectual Property pursuant to the Loan Documents remains in effect
and is acknowledged by the licensee) to the extent that any of the foregoing
could not reasonably be expected to have a Material Adverse Effect;
(n)    sales of Inventory (other than Eligible Inventory) determined by the
management of the applicable Loan Party not to be saleable in the ordinary
course of business of such Loan Party or any of the Loan Parties;
(o)    transfers of assets, including Inventory, in connection with Store
closings (and/or department closings within Stores) permitted pursuant to
Section 6.02(l); and
(p)    Dispositions to effectuate the REIT Transaction; and
(q)    Dispositions of Credit Card Program Assets to or by a Credit Card Royalty
Securitization Subsidiary pursuant to a Credit Card Royalty Securitization, so
long as the Net Proceeds of such Credit Card Royalty Securitization received by
Holdings or any Subsidiary are applied as permitted pursuant to Section
6.02(j)(iii)(B) or, if elected by Borrowers or with respect to any Net Proceeds
remaining after such application permitted by Section 6.02(j)(iii)(B), to the
Application of Disposition Proceeds.
“Permitted Holder” means ESL Investments, Inc. and any of its Affiliates other
than a Group Member.
“Permitted Holder Lender” means (x) any Permitted Holder and/or (y) any
Significant Holder, provided, that, the Permitted Holder Lenders shall not
(taken as a whole) at any time hold more than 35% of the sum of (A) the
Aggregate Revolving Commitments outstanding (or, if the Aggregate Revolving
Commitments have been terminated, the aggregate Revolving Extensions of Credit),
and (B) to the extent any FILO Facility is a revolving facility, the FILO
Commitments outstanding (or if the FILO Commitments have been terminated, the
FILO Loans outstanding)(B) the principal amount of the Term Loans outstanding,
and (C) the principal amount of the Term Loans outstanding, and (D) the
principal amount of the 2016 Term Loans outstanding, and, (E) to the extent any
FILO Facility is a term facility, FILO Loans then outstanding; provided, further
that, theno Permitted Holder Lender shall at any time hold any portion of any
FILO Facility; provided, further, that, such Permitted Holder executesLender
shall execute a waiver in form and substance reasonably satisfactory to the
Agent that it shall have no right whatsoever with respect to that portion of the


31

--------------------------------------------------------------------------------




Commitments, the Advances, the FILO Loans, the Term Loan or the 2016 Term Loan
which it holds (a) to consent to any amendment, modification, waiver, consent or
other such action with respect to any of the terms of any Loan Document, (b)
otherwise to vote on any matter related to any Loan Document, (c) to require
Agents or any Lender to undertake any action (or refrain from taking any action)
with respect to any Loan Document, (d) to attend any meeting with the Agent or
any Lender or receive any information from the Agent or any Lender, (e) to the
benefit of any advice provided by counsel to the Agents or the other Lenders or
to challenge the attorney-client privilege of the communications between the
Agents, such other Lenders and such counsel, or (f) make or bring any claim, in
its capacity as Lender, against any Agent with respect to the fiduciary duties
of such Agent or Lender and the other duties and obligations of the Agents
hereunder; except, that, no amendment, modification or waiver to any Loan
Document shall, without such Permitted Holder Lender’s consent, deprive any
Permitted Holder Lender of its pro rata share of any payments to which the
Lenders as a group (or any Class thereof) are otherwise entitled hereunder or
otherwise single out, or intentionally discriminate against the Permitted Holder
Lender, as such.
“Permitted Investments” means each of the following as long as no Default or
Event of Default exists at the time of the making such of Investment or would
arise from the making of such Investment:
(a)    Investments existing on, or contractually committed as of, July 21, 2015,
and set forth in the Perfection Certificate;
(b)    (i) Investments by any Loan Party and its Subsidiaries in their
respective Subsidiaries outstanding on July 21, 2015, (ii) Investments by any
Loan Party and its Subsidiaries in Loan Parties, and (iii) Investments by
Subsidiaries that are not Loan Parties in Holdings or any Subsidiary;
(c)    other Investments of any Loan Party in any other Subsidiary of Holdings
which is not a Loan Party; provided, that (1) such Investment is incurred in the
ordinary course of business consistent with past practices in connection with
cash management, (2) such Investments shall not exceed $100,000,000 in the
aggregate at any one time outstanding and the Pro Forma and Projected Capped
Excess Availability is at least 25% of the Line Cap, or (3) (a) at the time of
any such Investment and immediately after giving pro forma effect thereto, no
Default or Event of Default shall have occurred and be continuing, and (b) after
giving effect to any such Investment (A) the Pro Forma and Projected Capped
Excess Availability is at least 15% of the Line Cap, and (B) the Pro Forma Fixed
Charge Ratio shall be at least 1.0 to 1.0;
(d)    Investments of any Loan Party in any other Person not constituting an
Acquisition; provided that (a) at the time of any such Investment and
immediately after giving pro forma effect thereto, no Default or Event of
Default shall have occurred and be continuing, and (b) after giving effect to
any such Investment (A) the Pro Forma and Projected Capped Excess Availability
is at least 15% of the Line Cap, and (B) the Pro Forma Fixed Charge Ratio shall
be at least 1.0 to 1.0;
(e)    Investments constituting a Permitted Acquisition and Investments held by
the Person acquired in such Acquisition at the time of such Acquisition (and not
acquired in contemplation of such Acquisition);
(f)    Investments arising out of the receipt of non-cash consideration for the
sale of assets otherwise permitted under this Agreement;
(g)    Policy Investments;
(h)    Investments in Swap Contracts not entered into for speculative purposes;
(i)    to the extent not prohibited by applicable law, (1) advances to officers,
directors and employees and consultants of the Loan Parties made for travel,
entertainment, relocation and other ordinary business purposes and (2) advances
to officers, directors and employees and consultants of non-Loan Parties made
for travel, entertainment, relocation and other ordinary business purposes,
provided, in the case of this clause (2), such advances are made by non-Loan
Parties and not with the proceeds of any Investments made by any Loan Party in
such non-Loan Party unless otherwise permitted hereunder;


32

--------------------------------------------------------------------------------




(j)    Investments received in connection with the bankruptcy or reorganization
of, or settlement of delinquent accounts and disputes with or judgments against,
customers and suppliers, in each case in the ordinary course of business or
Investments acquired by any Group Member as a result of a foreclosure by any
Loan Party with respect to any secured Investments or other transfer of title
with respect to any secured Investment in default;
(k)    Reserved;Investments consisting of contributions of Credit Card Program
Assets to a Credit Card Royalty Securitization Subsidiary in connection with a
Credit Card Royalty Securitization;
(l)    Investments made with the common stock of Holdings;
(m)    accounts receivable, security deposits and prepayments arising and trade
credit granted in the ordinary course of business;
(n)    Guarantees by Holdings or any Subsidiary of operating leases (other than
Capital Lease Obligations) or of other obligations that do not constitute Debt,
in each case entered into by Holdings or any Subsidiary in the ordinary course
of business;
(o)    (1) advances in the form of a prepayment of expenses of any Loan Party,
so long as such expenses are being paid in accordance with customary trade terms
of the applicable Loan Party and (2) advances in the form of a prepayment of
expenses of any non-Loan Party, so long as such expenses are being paid in
accordance with customary trade terms of the applicable non-Loan Party,
provided, in the case of this clause (2), such advances are made by non-Loan
Parties and not with the proceeds of any Investments made by any Loan Party in
such non-Loan Party unless otherwise permitted hereunder;
(p)    Investments consisting of the licensing or contribution of Intellectual
Property pursuant to joint marketing arrangements with other Persons, provided
that no such Investment shall impair in any manner the limited license granted
to the Co-Collateral Agents in such Intellectual Property pursuant to the Loan
Documents;
(q)    Investments in joint ventures that own real properties upon which Stores
are located existing as of July 21, 2015 and entered into hereafter in the
ordinary course of business; and
(r)    other Investments in an amount not to exceed $250,000,00050,000,000 in
the aggregate outstanding at any time; provided that no Investment pursuant to
this clause (r) shall be made by any Loan Party in any Subsidiary of Holdings
which is not a Loan Party.any cash returns on such Investments, whether in the
form of dividends or otherwise, other than Investments in Holdings and its
Subsidiaries, are subject to the Application of Disposition Proceeds; and
(s)    Investments in joint ventures made pursuant to a contribution of assets
(other than cash or cash equivalents) constituting all or a portion of the Sears
Automotive Center business and/or the DieHard business (including related
trademarks and other intellectual property); provided that (i) in the event that
any Inventory included in the Borrowing Base is contributed to any such joint
venture in connection with such Investment, the Borrowers shall, upon or prior
to the making of such Investment, deliver to the Agent a Borrowing Base
Certificate giving effect on a pro forma basis to such Investment and, to the
extent required pursuant to Section 2.11(c), repay Advances or otherwise satisfy
Obligations and (ii) any dividends and distributions received by the Loan
Parties from such joint ventures, any Net Proceeds received by the Loan Parties
from the sale of any assets by such joint ventures and any other cash received
by the Loan Parties from such joint ventures (whether at the time of
contribution of assets to such joint venture or any deferred payment received)
shall be applied pursuant to the Application of Disposition Proceeds.






33

--------------------------------------------------------------------------------




“Permitted Liens” means:
(a)     Liens for taxes, assessments and governmental charges or levies to the
extent such taxes, assessments or governmental charges are being contested in
good faith and by proper proceedings and as to which appropriate reserves are
being maintained;
(b)     Liens imposed by law, such as materialmen’s, mechanics’, carriers’,
workmen’s and repairmen’s Liens and other similar Liens arising in the ordinary
course of business securing obligations that are not overdue for a period of
more than 30 days or that are being contested in good faith by appropriate
proceedings and as to which appropriate reserves are being maintained;
(c)     landlords’ Liens arising in the ordinary course of business securing (i)
rents not yet due and payable, (ii) rent for Stores in an amount not to exceed
the monthly base rent due for the immediately preceding calendar month and (iii)
rents for Stores in excess of the amount set forth in the preceding clause (ii)
so long as such amounts are being contested in good faith by appropriate
proceedings and as to which appropriate reserves are being maintained;
(d)     any attachment or judgment lien not constituting an Event of Default
under Section 7.01(f);
(e)     Liens presently existing or hereafter created in favor of the
Co-Collateral Agents, on behalf of the Credit Parties;
(f)     Liens arising by the terms of commercial letters of credit (including,
without limitation, pursuant to an Other LC Facility), entered into in the
ordinary course of business to secure reimbursement obligations thereunder,
provided that such Liens only encumber the title documents and underlying goods
relating to such letters of credit or cash and cash equivalents as permitted
under clause (m) hereof;
(g)     claims under PACA and PASA;
(h)     Liens in favor of issuers of credit cards arising in the ordinary course
of business securing the obligation to pay customary fees and expenses in
connection with credit card arrangements;
(i)     Liens incurred or deposits made by any Group Member in the ordinary
course of business in connection with workers’ compensation and other casualty
insurance lines, unemployment insurance and other types of social security, or
to secure the performance of tenders, statutory obligations, bids, leases,
government contracts, performance and return-of-money bonds and other similar
obligations (exclusive of obligations for the payment of borrowed money);
(j)    easements, rights-of-way, covenants, conditions, restrictions (including
zoning restrictions), declarations, rights of reverter, minor defects or
irregularities in title and other similar charges or encumbrances, whether or
not of record, that do not, in the aggregate, interfere in any material respect
with the ordinary course of business, or in respect of any real property which
is part of the Collateral, any title defects, liens, charges or encumbrances
(other than such prohibited monetary Liens) which the title company is prepared
to endorse or insure by exclusion or affirmative endorsement reasonably
acceptable to the Agent and which is included in any title policy;
(k)    any interest or title of a lessor or sublessor under, and Liens arising
from precautionary UCC financing statements (or equivalent filings,
registrations or agreements in foreign jurisdictions) relating to, leases and
subleases permitted by this Agreement;
(l)    normal and customary rights of setoff upon deposits of cash or other
Liens originating solely by virtue of any statutory or common law provision, or
ordinary course contractual obligation, relating to bankers’ liens, rights of
setoff or similar rights in favor of banks or other depository institutions;
(m)    Liens on cash and cash equivalents securing obligations in respect of
Other LC Facilities and in respect of standby or trade letters of credit not
constituting Obligations or trade-related bank guarantees;


34

--------------------------------------------------------------------------------




(n)    Liens granted to consignors who have properly perfected on consigned
Inventory owned by such consignors and created in the ordinary course of
business;
(o)    Liens on premium rebates securing financing arrangements with respect to
insurance premiums;
(p)    deposits and other customary Liens to secure the performance of bids,
trade contracts (other than for Debt), leases (other than Capital Lease
Obligations), statutory and regulatory obligations, surety and appeal bonds,
performance and return of money bonds, bids, leases, government contracts, trade
contracts, agreements with utilities, and other obligations of a like nature
incurred in the ordinary course of business, including those incurred to secure
health, safety and environmental obligations in the ordinary course of business;
(q)    Liens that are contractual rights of set‑off (i) relating to the
establishment of depository relations with banks not given in connection with
the issuance of Debt or (ii) relating to pooled deposit or sweep accounts of the
Borrowers or any Subsidiary to permit satisfaction of overdraft or similar
obligations incurred in the ordinary course of business of the Borrowers or any
Subsidiary;
(r)     Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods;
(s)    Liens solely on any cash earnest money deposits made by any Borrower or
any of its Subsidiaries in connection with any letter of intent or purchase
agreement in respect of any Investment permitted hereunder;
(t)    Liens on securities that are the subject of repurchase agreements
constituting Policy Investments;
(u)    Liens on cash and cash equivalents securing Swap Contracts incurred in
the ordinary course of business; and
(v)    other Liens on cash and cash equivalents in an amount not to exceed
$25,000,000 held by a third party as security for any obligation (other than
Debt) permitted to be incurred by any Group Member hereunder.
“Permitted Overadvance” means an Overadvance made by the Agent, in its Permitted
Discretion, or at the direction of any Co-Collateral Agent, which:
(a)    is made to maintain, protect or preserve the Collateral and/or the Credit
Parties’ rights under the Loan Documents or which is otherwise for the benefit
of the Credit Parties;
(b)    is made to enhance the likelihood of, or to maximize the amount of,
repayment of the Obligations;
(c)    is made to pay any other amount chargeable to any Loan Party hereunder;
and
(d)    together with all other Permitted Overadvances then outstanding, shall
not (i) exceed five percent (5%) of the Borrowing Base at any time or (ii)
unless a Liquidation is occurring, remain outstanding for more than thirty (30)
consecutive Business Days, unless in each case, the Required Lenders otherwise
agree;
provided, however, that the foregoing shall not (i) modify or abrogate any of
the provisions of Article III regarding any Revolving Lender’s obligations with
respect to Letters of Credit, or (ii) result in any claim or liability against
the Agent or the Co-Collateral Agents (regardless of the amount of any
Overadvance) for “inadvertent Overadvances” (i.e. where an Overadvance results
from changed circumstances beyond the control of the Agent or the Co-Collateral
Agents (such as a reduction in the collateral value)), and such


35

--------------------------------------------------------------------------------




“inadvertent Overadvances” shall not reduce the amount of Permitted Overadvances
allowed hereunder, and further, provided, that in no event shall the Agent make
an Overadvance, if after giving effect thereto, the principal amount of the
Revolving Extensions of Credit would exceed the Aggregate Revolving Commitments
(as in effect prior to any termination of the Revolving Commitments pursuant to
Section 2.06 hereof).
“Permitted Refinancing Debt” shall mean any Debt issued in exchange for, or the
Net Proceeds of which are used to extend, refinance, renew, replace, defease or
refund (collectively, to “Refinance”), the Debt being Refinanced (or previous
refinancings thereof constituting Permitted Refinancing Debt); provided, that
(a) the principal amount (or accreted value, if applicable) of such Permitted
Refinancing Debt does not exceed the principal amount (or accreted value, if
applicable) of the Debt so Refinanced (plus unpaid accrued interest and premium
(including tender premiums) thereon and underwriting discounts, defeasance
costs, fees, commissions and expenses), (b) the maturity date of such Permitted
Refinancing Debt shall not be earlier than the maturity date of the Debt being
Refinanced and weighted average life to maturity of such Permitted Refinancing
Debt shall be greater than or equal to the weighted average life to maturity of
the Debt being Refinanced, (c) if the Debt being Refinanced is subordinated in
right of payment to the Obligations under this Agreement, such Permitted
Refinancing Debt shall be subordinated in right of payment to such Obligations
on terms at least as favorable to the Lenders as those contained in the
documentation governing the Debt being Refinanced, (d) no Permitted Refinancing
Debt shall have different obligors, or greater guarantees or security, or higher
priority guarantees or security, than the Debt being Refinanced; and (e) the
Permitted Refinancing Debt shall otherwise be on terms which would not
reasonably likely result in a Material Adverse Effect.
“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, trust, unincorporated association, joint venture,
limited liability company or other entity, or a government or any political
subdivision or agency thereof.
“Pharmacy Receivables” means Accounts arising from the sale of prescription
drugs or other Inventory which can be dispensed only through an order of a
licensed professional.
“Plan” means a Single Employer Plan or a Multiple Employer Plan.
“Policy Investments” means Investments made in accordance with the investment
policy of the Loan Parties set forth on Schedule 6.02(k)(ii), as such policy may
be amended from time to time with the reasonable consent of the Agent, such
consent not to be unreasonably withheld.
“Pricing Grid” means the pricing grid set forth on Schedule IA.
“Pro Forma and Projected Capped Excess Availability” shall mean, for any date of
calculation, after giving effect to the applicable transaction or payment, the
pro forma and projected Capped Excess Availability for the subsequent twelve
(12) fiscal month period, determined as of the last day of each fiscal month in
such period and based on Holdings’ good faith projections that are used to run
the businesses of the Borrowers and prepared in accordance with past practice,
which projections shall be reasonably satisfactory to the Agent and the
Co-Collateral Agents.
“Pro Forma and Projected Suppressed Availability” shall mean, for any date of
calculation, after giving effect to the applicable transaction or payment, the
pro forma and projected Suppressed Availability for the subsequent twelve (12)
fiscal month period, determined as of the last day of each fiscal month in such
period and based on Holdings’ good faith projections that are used to run the
businesses of the Borrowers and prepared in accordance with past practice, which
projections shall be reasonably satisfactory to the Agent and the Co-Collateral
Agents.
“Pro Forma Fixed Charge Ratio” shall mean, for any date of calculation, the
Fixed Charge Ratio as of the last day of the most recently completed fiscal
quarter for which financial statements are available or were required to have
been delivered pursuant to Section 6.01(j) (the “Reference Date”), after giving
pro forma effect to any applicable transaction or payment as if such transaction
or payment had occurred on the first day of the four fiscal quarter period
ending on the Reference Date.


36

--------------------------------------------------------------------------------




“Pro Rata Basis” means, (x) with respect to any prepayment of the Term Loan
pursuant to Section 2.11(a)(ii), and corresponding reduction in the Aggregate
Revolving Commitments pursuant to the proviso thereto, that (i) the principal
amount of such prepayment as a percentage of the aggregate outstanding principal
amount of the Term Loan immediately prior to such prepayment is equal to (ii)
the aggregate amount of such reduction as a percentage of the Aggregate
Revolving Commitments (or, as applicable, the Revolving Commitments of the 2015
Non-Extending Lenders) immediately prior to such reduction, and (y) with respect
to any prepayment of the 2016 Term Loan pursuant to Section 2.11(a)(iii), and
corresponding reduction in the Aggregate Revolving Commitments and prepayment of
the Term Loan pursuant to the proviso thereto, that (i) the principal amount of
such prepayment of the 2016 Term Loan as a percentage of the aggregate
outstanding principal amount of the 2016 Term Loan immediately prior to such
prepayment is equal to (ii) (A) the aggregate amount of such reduction as a
percentage of the Aggregate Revolving Commitments (or, as applicable, the
Revolving Commitments of the 2015 Non-Extending Lenders) immediately prior to
such reduction and (B) the aggregate amount of such prepayment of the Term loan
as a percentage of the Term Loan immediately prior to such reduction.
“Pro Rata Share” means, as to any Lender as of any date of determination, a
percentage equal to (i) the sum of such Lender’s Revolving Commitment and/or
share of the outstanding principal amount of the Term Loan and/or the 2016 Term
Loan and, if applicable, FILO Loans as of such date, as applicable, divided by
(ii) the Aggregate Revolving Commitments and the aggregate outstanding principal
amount of the Term Loan, the 2016 Term Loan and, if applicable, FILO Loans as of
such date.
“Qualified ECP Guarantor” means, at any time, each Loan Party with total assets
exceeding $10,000,000 or that qualifies at such time as an “eligible contract
participant” under the Commodity Exchange Act and can cause another Person to
qualify as an “eligible contract participant” at such time under Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.
“Recipient” means the Agent, the Co-Collateral Agents, any Lender, any Issuing
Lender or any other recipient of any payment to be made by or on account of any
obligation of any Loan Party hereunder.
“Refunded Swingline Advances” has the meaning specified in Section 2.04(b).
“Register” has the meaning specified in Section 9.07(d).
“Reimbursement Obligation” means the obligation of the Borrowers to reimburse
the Issuing Lender pursuant to Section 3.05 for amounts drawn under Letters of
Credit.
“REIT Transaction” means the sale of 235 real properties (and related assets)
and interests in certain joint ventures of Holdings and its subsidiaries on the
terms set forth in the Form S-11 of Seritage Growth Properties (including the
related exhibits) on file with the SEC.
“Related Intellectual Property” means such rights with respect to the
Intellectual Property of Holdings and its Subsidiaries as are reasonably
necessary to permit the Co-Collateral Agents to enforce their rights and
remedies under the Loan Documents with respect to the Collateral.
“REMIC Certificates” means the SRC Commercial Mortgage Trust 2003-1 Mortgage
Pass-Through Certificates in the aggregate face amount of $1,312,416,000 (as
amended, supplemented or otherwise modified, replaced or refinanced, in any case
in a manner not materially adverse to the Lenders).
“Reorganization” means with respect to any Multiemployer Plan, the condition
that such Plan is in reorganization within the meaning of Section 4241 of ERISA.
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than those events as to which the thirty day notice period is
waived under subsections .27, .28, .29, .30, .31, .32, .34 or .35 of PBGC Reg. §
4043.


37

--------------------------------------------------------------------------------




“Required Lenders” means, at any time, the holders of more than 50% of the sum
of the Aggregate Revolving Commitments (other than Commitments held by Permitted
Holder Lenders) then in effect and the principal amount of the Term Loan and the
2016 Term Loan then outstanding (other than the portion of the Term Loan and/or
the 2016 Term Loan held by Permitted Holder Lenders) or, if the Aggregate
Revolving Commitments have been terminated, the holders of more than 50% of the
Total Extensions of Credit then outstanding (other than Extensions of Credit
held by Permitted Holder Lenders).
“Requirements of Law” means as to any Person, the Certificate of Incorporation
and By-Laws or other organizational or governing documents of such Person, and
any law, treaty, rule or regulation or determination of an arbitrator or a court
or other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.
“Reserve Notice Period” means one day prior notice to the Borrowers, unless a
Cash Dominion Event has occurred and is continuing, in which case the Reserve
Notice Period shall mean any notice period (including no notice) determined by
any Co-Collateral Agent in its Permitted Discretion to be necessary or desirable
to protect the interests of the Credit Parties.
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any equity interests in Holdings
or any Subsidiary of Holdings, or any payment (whether in cash, securities or
other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
of any such equity interests in Holdings or any Subsidiary of Holdings or any
option, warrant or other right to acquire any such equity interests in Holdings
or any Subsidiary of Holdings.
“Revolving Advance” has the meaning specified in Section 2.01. A Revolving
Advance may be a Base Rate Advance or a Eurodollar Rate Advance (each of which
shall be a “Type” of Revolving Advance).
“Revolving Commitment” means, as to any Revolving Lender, the obligation of such
Revolving Lender to make Revolving Advances and participate in Swingline
Advances and Letters of Credit in an aggregate principal amount and/or face
amount up to (a) the amount set forth opposite such Revolving Lender’s name on
Schedule 1.01 or (b) if such Revolving Lender has entered into any Assignment
and Acceptance, the amount set forth for such Revolving Lender in the Register
maintained by the Agent pursuant to Section 9.07(d), as such amount may be
reduced or increased pursuant to Section 2.06.
“Revolving Commitment Increase” means an increase in the Revolving Commitment
requested pursuant to Section 2.19(b).
“Revolving Commitment Percentage” means, as to any Revolving Lender at any time,
the percentage which such Revolving Lender’s Revolving Commitment then
constitutes of the Aggregate Revolving Commitments or, at any time after the
Aggregate Revolving Commitments shall have expired or terminated, the percentage
which the aggregate principal amount of such Revolving Lender’s Advances then
outstanding plus such Revolving Lender’s participation in Swingline Loans and
L/C Obligations constitutes of the aggregate principal amount of the Advances,
Swingline Loans and L/C Obligations then outstanding; provided, that, after the
Revolving Commitment of any 2015 Non-Extending Lender shall have expired or
terminated (other than as a result of the termination of all Revolving
Commitments pursuant to Section 2.06 hereof or pursuant to Section 7.01 hereof)
and all Obligations owed to such 2015 Non-Extending Lender have been paid in
full, (x) the Revolving Commitment Percentage of such 2015 Non-Extending Lender
for purposes of Section 8.08 hereof shall be its Revolving Commitment
Percentages immediately prior to such date, and (y) the Revolving Commitment
Percentages of the 2015 Extending Lenders shall be appropriately adjusted for
all other purposes to reflect the termination of the Revolving Commitments of
the 2015 Non-Extending Lenders.
“Revolving Extensions of Credit” means as to any Revolving Lender at any time,
an amount equal to the sum of (a) the aggregate principal amount of all
Revolving Advances held by such Revolving Lender then outstanding, (b) such
Revolving Lender’s Revolving Commitment Percentage of the aggregate principal
amount of Swingline Advances then outstanding and (c) such Revolving Lender’s
Revolving Commitment Percentage of the L/C Obligations then outstanding.


38

--------------------------------------------------------------------------------




“Revolving Lenders” means, collectively, any Persons signatory hereto as a
Revolving Lender, and each Person that shall become a party hereto as a
revolving lender pursuant to Section 9.07, and shall include all 2015 Extending
Lenders, the 2015 Non-Extending Lenders and all future Revolving Lenders who
hold an Extended Revolving Commitment.
“Revolving Termination Date” means the earlier of (a) April 8, 2016 and (ii) the
date of termination in whole of the Aggregate Revolving Commitments pursuant to
Section 2.06 or 7.01.
“Sears” means Sears, Roebuck and Co., a New York corporation.
“SEC” means the United States Securities and Exchange Commission.
“Second Amendment” means that certain Second Amendment to Third Amended and
Restated Credit Agreement dated as of February 10, 2017 among Holdings, the
Borrower, the Required Lenders, the Agent and the Co-Collateral Agents.
“Second Amendment Effective Date” means February 10, 2017.
“Security Documents” means the collective reference to the Guarantee and
Collateral Agreement, and all other security documents hereafter delivered to
the Co-Collateral Agents granting a Lien on any property of any Person to secure
the obligations and liabilities of any Loan Party under any Loan Document.
“Senior Unsecured Notes” means those certain 8% senior unsecured notes due 2019
issued by Holdings pursuant to the First Supplemental Indenture dated November
19, 2014 by and between Holdings, as Issuer and Computershare Trust Company,
N.A. as Trustee.
“Short Term” means, with respect to any commercial paper or other Debt for
borrowed money, that such commercial paper or other Debt for borrowed money has
a maturity of 180 days or less from the date of the incurrence or issuance of
such Debt.
“Significant Holder” means (i) any “person” or “group” (as such terms are used
in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, but
excluding any employee benefit plan of such person or its Subsidiaries, and any
Person or entity acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan), which is the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934) of 10% or more
of the equity securities of Holdings entitled to vote for members of the Board
of Directors of Holdings on a fully-diluted basis (and taking into account all
such securities that such person or group has the right to acquire pursuant to
any option right), and (ii) any Affiliate of any such Person described in clause
(i) above.
“Single Employer Plan” means a single employer plan, as defined in Section
4001(a)(15) of ERISA, that (a) is maintained for employees of any Borrower or
any ERISA Affiliate and no Person other than such Borrower and the ERISA
Affiliates or (b) was so maintained and in respect of which any Borrower or any
ERISA Affiliate could have liability under Section 4069 of ERISA in the event
such plan has been or were to be terminated.
“Solvent” means, when used with respect to any Person, that, as of any date of
determination, (a) the amount of the “present fair saleable value” of the assets
of such Person will, as of such date, exceed the amount of all “liabilities of
such Person, contingent or otherwise”, as of such date, as such quoted terms are
determined in accordance with applicable federal and state laws governing
determinations of the insolvency of debtors, (b) such Person will not have, as
of such date, an unreasonably small amount of capital with which to conduct its
business, and (c) such Person will be able to pay its debts as they mature.
“Specified Loan Party” means any Loan Party that is not then an “eligible
contract participant” under the Commodity Exchange Act (determined prior to
giving effect to Section 9.19).
“SRAC” has the meaning provided in the Preamble.


39

--------------------------------------------------------------------------------




“Standby L/C” means an irrevocable letter of credit or similar instrument under
which the Issuing Lender agrees to make payments in Dollars for the account of
any Borrower, on behalf of any Group Member in respect of obligations of such
Group Member incurred pursuant to contracts made or performances undertaken or
to be undertaken or like matters relating to contracts to which such Group
Member is or proposes to become a party, including, without limiting the
foregoing, for insurance purposes or in respect of advance payments or as bid or
performance bonds or for any other purpose for which a standby letter of credit
might be issued.
“Store” means any store owned or leased and operated by any Loan Party.
“Store Closure Sale” means a store closure sale that, if including more than
twenty (20) stores (whether in one transaction or a series of related
transactions), is properly managed by an independent, nationally recognized,
professional retail inventory liquidation firm reasonably acceptable to the
Co-Collateral Agents, over a defined period that is anticipated by the Borrowers
not to exceed 12 weeks (on average) from the date of the same commencement.
“Subsidiary” of any Person means any corporation, partnership, joint venture,
limited liability company, trust or estate of which (or in which) more than 50%
of the issued and outstanding capital stock or other equity interest having
ordinary voting power to elect a majority of the Board of Directors or other
governing body of such corporation, partnership, joint venture, limited
liability company, trust or estate (irrespective of whether at the time capital
stock or other equity interests of any other class or classes of such
corporation, partnership, joint venture, limited liability company, trust or
estate shall or might have voting power upon the occurrence of any contingency),
is at the time directly or indirectly owned by such Person, by such Person and
one or more of its other Subsidiaries or by one or more of such Person’s other
Subsidiaries.
“Subsidiary Guarantor” means each direct and indirect wholly owned Domestic
Subsidiary of Holdings, that owns Inventory, Credit Card Accounts Receivable,
Pharmacy Receivables, or other Collateral (as defined in the Guarantee and
Collateral Agreement).
“Supermajority Lenders” means, at any time, the holders of 66-2/3% or more of
the sum of the Aggregate Revolving Commitments (other than Commitments held by
Permitted Holder Lenders) then in effect and the principal amount of the Term
Loan and the 2016 Term Loan then outstanding (other than the portion of the Term
Loan and/or the 2016 Term Loan held by Permitted Holder Lenders) or, if the
Aggregate Revolving Commitments have been terminated, the holders of 66-2/3% or
more of the Total Extensions of Credit then outstanding (other than Extensions
of Credit held by Permitted Holder Lenders).
“Suppressed Availability” means, at any time of calculation, the excess, if any,
of the Borrowing Base over the sum of (i) the Aggregate Revolving Commitments at
such time and (ii) the principal amount of the Term Loan and the 2016 Term Loan
outstanding at such time.
“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.


40

--------------------------------------------------------------------------------




“Swap Obligations” means with respect to any Loan Party any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.
“Swingline Advances” has the meaning specified in Section 2.03.
“Swingline Commitment” means the obligation of the Swingline Lender to make
Swingline Advances pursuant to Section 2.03 in an aggregate principal amount at
any one time outstanding not to exceed $100,000,000.
“Swingline Lender” means the Bank, in its capacity as the lender of Swingline
Advances.
“Swingline Participation Amount” has the meaning specified in Section 2.04(c).
“Syndication Agent” has the meaning provided in the Preamble and any successors
thereto.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Term Commitment” means, as to any Term Lender, the obligation of such Term
Lender to make its portion of the Term Loan on October 2, 2013.
“Term Lenders” means, collectively, any Persons party hereto as a Term Lender,
and each Person that shall become a party hereto as a Term Lender pursuant to
Section 9.07 and shall include all future Term Lenders who hold an Extended Term
Loan.
“Term Loan” means, collectively, (i) the term loans made by the Term Lenders on
October 2, 2013 pursuant to Section 2.01(b), and (ii) as used in the definitions
of “Required Lenders” and “Supermajority Lenders”, the sum of (x) the term loans
of all the Term Lenders and (y) to the extent any FILO Facility is a term loan
facility, the FILO Loans of all of the FILO Lenders.
“Term Loan Borrowing” means a portion of the Term Loan of a particular Type;
provided that no Term Loan Borrowing shall be in an aggregate principal amount
of less than $5,000,000 and each Term Loan Borrowing constituting a Eurodollar
Rate Advance shall be in a principal amount that is an integral multiple of
$1,000,000 (unless no portion of the Term Loan constitutes a Base Rate Advance),
and no more than ten (10) Interest Periods in the aggregate for Borrowings, Term
Loan Borrowings and 2016 Term Loan Borrowings constituting Eurodollar Rate
Advances may be outstanding at any time.
“Term Loan Margin” (a) with respect to any outstanding portion of the Term Loan
that is a Eurodollar Rate Advance, 4.50% per annum, and (b) with respect to any
outstanding portion of the Term Loan that is a Base Rate Advance, 3.50% per
annum.
“Term Loan Termination Date” means June 30, 2018.
“Third Party Payor Notification” has the meaning specified in Section
6.01(m)(i)(C).
“Third Party Payors” means any private health insurance company that is
obligated to reimburse or otherwise make payments to pharmacies which sell
prescription drugs to eligible patients under any insurance contract with such
private health insurer.
“Total Extensions of Credit” means at any time, the aggregate amount of the
Extensions of Credit of the Lenders outstanding at such time.
“Total Revolving Extensions of Credit” means at any time, the aggregate amount
of the Revolving Extensions of Credit of the Lenders outstanding at such time.


41

--------------------------------------------------------------------------------




“Trading With the Enemy Act” means 50 U.S.C. § 1 et seq., as amended.
“Transfer Date” has the meaning set forth in Section 3.02(b).
“Transfer Notice” means a written notice from the Borrowers, in form and
substance reasonably satisfactory to the Agent, executed by an Authorized
Officer, specifying one or more Other LCs (including the beneficiary, face
amount and expiry date thereof, and such other information as the Agent may
reasonably request) which the Borrowers desire to deem issued under this
Agreement and identifying a Transfer Date with respect thereto.
“Type” means either a Base Rate Advance or a Eurodollar Rate Advance.
“UCC” means the Uniform Commercial Code as from time to time in effect in the
State of New York, provided, however, that if a term is defined in Article 9 of
the Uniform Commercial Code differently than in another Article thereof, the
term shall have the meaning set forth in Article 9; provided further that, if by
reason of mandatory provisions of law, perfection, or the effect of perfection
or non-perfection, of a security interest in any Collateral or the availability
of any remedy hereunder is governed by the Uniform Commercial Code as in effect
in a jurisdiction other than New York, “Uniform Commercial Code” means the
Uniform Commercial Code as in effect in such other jurisdiction for purposes of
the provisions hereof relating to such perfection or effect of perfection or
non-perfection or availability of such remedy, as the case may be.
“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Internal Revenue Code
for the applicable plan year.
“Voting Stock” means capital stock issued by a corporation, or equivalent
interests in any other Person, the holders of which are ordinarily, in the
absence of contingencies, entitled to vote for the election of directors (or
persons performing similar functions) of such Person, even if the right so to
vote has been suspended by the happening of such a contingency.
“WF Fee Letter” means that certain Fee Letter dated as of April 6, 2011 among
Holdings, Borrowers, Wells Fargo Capital Finance, LLC and Wells Fargo Bank,
National Association.
SECTION 1.02.    Computation of Time Periods. In this Agreement, unless
otherwise specified, (a) in the computation of periods of time from a specified
date to a later specified date, the word “from” means “from and including” and
the words “to” and “until” each mean “to but excluding” (b) “including” means
“including without limitation”; and (c) any reference to a time of day means
Eastern time.
SECTION 1.03.    Accounting Terms. All accounting terms not specifically defined
herein or in the other Loan Documents shall be construed in accordance with U.S.
generally accepted accounting principles (“GAAP”) which for purposes of Section
6.03 shall be consistently applied. If at any time any change in U.S. generally
accepted accounting principles would affect the computation of any financial
ratio or requirement set forth herein, and either the Borrowers or the Required
Lenders shall so request, the Agent, the Lenders and the Borrowers shall
negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP (subject to the approval
of the Required Lenders which shall not be unreasonably withheld), provided
that, until so amended, (i) such ratio or requirement shall continue to be
computed in accordance with GAAP prior to such change in principles, and (ii)
the Borrowers shall provide to the Agent and the Lenders financial statements
and other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP. For the
avoidance of doubt, no retroactive change in GAAP shall apply to the
construction of accounting terms under this Agreement in the absence of an
amendment hereto in accordance with the terms of this Section 1.03.




42

--------------------------------------------------------------------------------




SECTION 1.04.    Other Interpretive Provisions. With reference to this Agreement
and each other Loan Document, unless otherwise specified herein or in such other
Loan Document, the definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined. Unless the context requires
otherwise, (i) any definition of or reference to any agreement, instrument or
other document shall be construed as referring to such agreement, instrument or
other document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein or in any other Loan Document), (ii) any reference herein to
any Person shall be construed to include such Person’s successors and assigns,
(iii) the words “herein,” “hereof” and “hereunder,” and words of similar import
when used in any Loan Document, shall be construed to refer to such Loan
Document in its entirety and not to any particular provision thereof, (iv) all
references in a Loan Document to Articles, Sections, Exhibits and Schedules
shall be construed to refer to Articles and Sections of, and Exhibits and
Schedules to, the Loan Document in which such references appear, (v) any
reference to any law shall include all statutory and regulatory provisions
consolidating, amending replacing or interpreting such law and any reference to
any law or regulation shall, unless otherwise specified, refer to such law or
regulation as amended, modified or supplemented from time to time, and (vi) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.

ARTICLE II
AMOUNTS AND TERMS OF THE ADVANCES, THE TERM LOAN AND THE 2016 TERM LOAN
SECTION 2.01.    The Revolving Advances, the Term Loan and the 2016 Term Loan.
(a)    Each Revolving Lender severally agrees, on the terms and conditions
hereinafter set forth, to make revolving advances (the “Revolving Advances”) to
the Borrowers from time to time on any Business Day during the period from the
Effective Date until the Revolving Termination Date in the case of 2015
Non-Extending Lenders, or the Extended Termination Date in the case of 2015
Extending Lenders, as applicable, in an aggregate amount at any one time
outstanding which, when added to such Lender’s Revolving Commitment Percentage
of the sum of (i) the aggregate principal amount of the Swingline Advances then
outstanding and (ii) the L/C Obligations then outstanding, equals the amount of
such Lender’s Revolving Commitment; provided, that the aggregate principal
amount of any Borrowing made at any time, when aggregated with all other then
outstanding Extensions of Credit (excluding FILO Extensions of Credit), shall
not exceed the Line Cap at such time. Each Borrowing under this Section 2.01
shall be in an aggregate amount of $5,000,000 or an integral multiple of
$1,000,000 in excess thereof (provided, that the Swingline Lender may request,
on behalf of the applicable Borrower, Borrowings that are Base Rate Advances in
other amounts pursuant to Section 2.04(b)) and shall consist of Revolving
Advances of the same Type made on the same day by the Revolving Lenders ratably
according to their respective Revolving Commitments. Within the limits set forth
in this Section 2.01(a), the Borrowers may borrow under this Section 2.01(a),
prepay pursuant to Section 2.11 and reborrow under this Section 2.01(a).
(b)    Each Term Lender severally agrees, on the terms and conditions
hereinafter set forth, to make its portion of the Term Loan to the Borrowers on
October 2, 2013 in a principal amount not to exceed the Term Commitment of such
Term Lender. Amounts repaid in respect of the Term Loan may not be reborrowed.
Upon each Term Lender’s making of its portion of the Term Loan, the Term
Commitment of such Term Lender shall be terminated.
(c)    Each 2016 Term Lender severally agrees, on the terms and conditions
hereinafter set forth, to make its portion of the 2016 Term Loan to the
Borrowers on the First Amendment Effective Date in a principal amount not to
exceed the 2016 Term Commitment of such 2016 Term Lender. Amounts repaid in
respect of the 2016 Term Loan may not be reborrowed. Upon each 2016 Term
Lender’s making of its portion of the 2016 Term Loan, the 2016 Term Commitment
of such 2016 Term Lender shall be terminated.




43

--------------------------------------------------------------------------------




SECTION 2.02.    Making the Revolving Advances.
(a)    Each Borrowing under Section 2.01 shall be made on notice, given not
later than (x) 12:00 noon on the third Business Day prior to the date of the
proposed Borrowing in the case of a Borrowing consisting of Eurodollar Rate
Advances or (y) 1:00 p.m. on the date of the proposed Borrowing in the case of a
Borrowing consisting of Base Rate Advances, by the applicable Borrower to the
Agent, which shall give to each Revolving Lender prompt notice thereof by
telecopier. Each such notice of a Borrowing (a “Notice of Borrowing”) shall be
by telephone, confirmed immediately in writing, by email attachment or by
telecopier, in substantially the form of Exhibit A hereto, specifying therein
the requested (i) date of such Borrowing, (ii) Type of Revolving Advances
comprising such Borrowing, (iii) aggregate amount of such Borrowing, and (iv) in
the case of a Borrowing consisting of Eurodollar Rate Advances, initial Interest
Period for each such Revolving Advance. Each Notice of Borrowing shall be
irrevocable and binding on the applicable Borrower. Each Revolving Lender shall,
before 2:00 P.M. on the date of such Borrowing make available for the account of
its Applicable Lending Office to the Agent at the Agent’s Account, in same day
funds, such Revolving Lender’s ratable (in accordance with its Revolving
Commitment Percentage) portion of such Borrowing. After the Agent’s receipt of
such funds and upon fulfillment of the applicable conditions set forth in
Article IV, the Agent will make such funds available to the Borrower requesting
such Borrowing at the Agent’s address for Revolving Advances referred to in
Section 9.02.
(b)    Anything in subsection (a) above to the contrary notwithstanding, (i) a
Borrower may not select Eurodollar Rate Advances for any Borrowing if the
aggregate amount of such Borrowing is less than $5,000,000 or if the obligation
of the Lenders to make Eurodollar Rate Advances shall then be suspended pursuant
to Section 2.09 or 2.13 and (ii) the Eurodollar Rate Advances may not be
outstanding as part of more than ten separate Borrowings, Term Loan Borrowings
and 2016 Term Loan Borrowings.
(c)    Unless the Agent shall have received notice from a Revolving Lender prior
to the time of any Borrowing that such Revolving Lender will not make available
to the Agent such Revolving Lender’s ratable portion of such Borrowing, the
Agent may assume that such Revolving Lender has made such portion available to
the Agent on the date of such Borrowing in accordance with subsection (a) of
this Section 2.02 and the Agent may, in reliance upon such assumption, make
available to the applicable Borrower on such date a corresponding amount. If and
to the extent that such Revolving Lender shall not have so made such ratable
portion available to the Agent, such Revolving Lender and the applicable
Borrower severally agree to repay to the Agent forthwith on demand such
corresponding amount together with interest thereon, for each day from the date
such amount is made available to such Borrower until the date such amount is
repaid to the Agent, at (i) in the case of such Borrower, the interest rate
applicable at the time to Revolving Advances comprising such Borrowing and (ii)
in the case of such Revolving Lender, the Federal Funds Rate. If such Revolving
Lender shall repay to the Agent such corresponding amount, such amount so repaid
shall be made available to the applicable Borrower and shall constitute such
Revolving Lender’s Revolving Advance as part of such Borrowing for purposes of
this Agreement.
(d)    The failure of any Revolving Lender to make the Revolving Advance to be
made by it as part of any Borrowing shall not relieve any other Revolving Lender
of its obligation, if any, hereunder to make its Revolving Advance on the date
of such Borrowing, but no Revolving Lender shall be responsible for the failure
of any other Revolving Lender to make the Revolving Advance to be made by such
other Revolving Lender on the date of any Borrowing.
SECTION 2.03.    The Swingline Advances. (a) Subject to the terms and conditions
hereof, the Swingline Lender may, in its discretion, make a portion of the
credit otherwise available to the Borrowers under the Revolving Commitments from
time to time during the period from the Effective Date until the Extended
Termination Date by making swing line advances (“Swingline Advances”) to the
Borrowers; provided that (i) the aggregate principal amount of Swingline
Advances outstanding at any time shall not exceed the Swingline Commitment then
in effect (notwithstanding that the Swingline Advances outstanding at any time,
when aggregated with the Swingline Lender’s other outstanding Revolving
Advances, may exceed the Swingline Commitment then in effect) and (ii) the
amount of any Swingline Advance made at any time, when aggregated with all other
then outstanding Extensions of Credit


44

--------------------------------------------------------------------------------




(excluding FILO Extensions of Credit), shall not exceed the Line Cap at such
time; provided that the Swingline Lender shall not be obligated to make any
Swingline Loan at any time when any Revolving Lender is at such time a
Defaulting Lender hereunder, and the Swingline Lender has, or after giving
effect to such Swingline Loan, may have Fronting Exposure. During the period
from the Effective Date until the Extended Termination Date, the Borrowers may
use the Swingline Commitment by borrowing, repaying and reborrowing, all in
accordance with the terms and conditions hereof. Swingline Advances shall only
be available as Base Rate Advances.
(b)    Each Borrower shall repay to the Swingline Lender the then unpaid
principal amount of each Swingline Advance made to it weekly, on Wednesday of
each week; provided that on each date that a Revolving Advance is borrowed by a
Borrower, such Borrower shall repay all Swingline Advances then outstanding, if
any, and may use all or a portion of such Revolving Advance to fund such
repayment. In all events the unpaid principal balance of all Swingline Advances
shall be repaid in full on the Extended Termination Date.
SECTION 2.04.    Making the Swingline Advances.
(a)    Each Borrowing under Section 2.03 shall be made on notice, given not
later than 1:00 p.m. on the date of the proposed Borrowing, by the applicable
Borrower to the Agent and Swingline Lender. Each such Notice of a Borrowing
shall be by telephone, confirmed immediately in writing, by email attachment or
by telecopier, in substantially the form of Exhibit A hereto, specifying therein
the requested (i) date of such Borrowing and (ii) aggregate amount of such
Borrowing. Each Borrowing under the Swingline Commitment shall be in an amount
equal to $500,000 or a whole multiple of $100,000 in excess thereof. Not later
than 3:00 P.M. on the date of the proposed Borrowing, the Swingline Lender shall
make available to the Agent at the Agent’s Account an amount in immediately
available funds equal to the amount of the Swingline Advance to be made by the
Swingline Lender. Upon fulfillment of the applicable conditions set forth in
Article IV, the Agent shall make the proceeds of such Swingline Advance
available to the Borrower requesting such Borrowing at the Agent’s address
referred to in Section 9.02.
(b)    The Swingline Lender, at any time and from time to time in its sole and
absolute discretion may, on behalf of the Borrowers (which hereby irrevocably
direct the Swingline Lender to act on their behalf), by notice given by the
Swingline Lender no later than 1:00 p.m., request each Revolving Lender to make,
and each Revolving Lender hereby agrees to make, a Revolving Advance, in an
amount equal to such Lender’s Revolving Commitment Percentage of the aggregate
amount of the Swingline Advances (the “Refunded Swingline Advances”) outstanding
on the date of such notice, to repay the Swingline Lender. Each Revolving Lender
shall make the amount of such Revolving Advance available to the Agent at the
Agent’s Account in same day funds, not later than 2:00 P.M. on the date of such
notice. The proceeds of such Revolving Advances shall be immediately made
available by the Agent to the Swingline Lender for application by the Swingline
Lender to the repayment of the Refunded Swingline Advances. Each Borrower
irrevocably authorizes the Swingline Lender to charge such Borrower’s accounts
with the Agent (up to the amount available in each such account) in order to
immediately pay the amount of such Refunded Swingline Advances to the extent
amounts received from the Revolving Lenders are not sufficient to repay in full
such Refunded Swingline Advances.
(c)    If prior to the time a Revolving Advance would have otherwise been made
pursuant to Section 2.04(b), one of the events described in Section 7.01 shall
have occurred and be continuing or if for any other reason, as determined by the
Swingline Lender in its sole discretion, Revolving Advances may not be made as
contemplated by Section 2.04(b), each Revolving Lender shall, on the date such
Revolving Advance was to have been made pursuant to the notice referred to in
Section 2.04(b), purchase for cash an undivided participating interest in the
then outstanding Swingline Advances by paying to the Swingline Lender an amount
(the “Swingline Participation Amount”) equal to (i) such Revolving Lender’s
Revolving Commitment Percentage multiplied by (ii) the sum of the aggregate
principal amount of Swingline Advances then outstanding that were to have been
repaid with such Revolving Advances.
(d)    Whenever, at any time after the Swingline Lender has received from any
Revolving Lender such Revolving Lender’s Swingline Participation Amount, the
Swingline Lender receives any payment on account of the Swingline Advances, the
Swingline Lender will distribute to such Revolving Lender its Swingline
Participation


45

--------------------------------------------------------------------------------




Amount (appropriately adjusted, in the case of interest payments, to reflect
whether such payment is owed to a 2015 Non-Extending Lender or a 2015 Extending
Lender and whether the corresponding interest rate owed to such Lender is
calculated in accordance with Section 2.08(a) or 2.08(c)) to reflect the period
of time during which such Revolving Lender’s participating interest was
outstanding and funded and, in the case of principal and interest payments, to
reflect such Revolving Lender’s pro rata portion of such payment if such payment
is not sufficient to pay the principal of and interest on all Swingline Advances
then due); provided, however, that in the event that such payment received by
the Swingline Lender is required to be returned, such Revolving Lender will
return to the Swingline Lender any portion thereof previously distributed to it
by the Swingline Lender.
(e)    Each Revolving Lender’s obligation to make the Advances referred to in
Section 2.04(b) and to purchase participating interests pursuant to Section
2.04(c) shall be absolute and unconditional and shall not be affected by any
circumstance, including (i) any set-off, counterclaim, recoupment, defense or
other right that such Revolving Lender or any Borrower may have against the
Swingline Lender, any Borrower or any other Person for any reason whatsoever,
(ii) the occurrence or continuance of a Default or an Event of Default or the
failure to satisfy any of the other conditions specified in Article IV, (iii)
any adverse change in the condition (financial or otherwise) of any Borrower or
any other Loan Party, (iv) any breach of this Agreement or any other Loan
Document by any Borrower, any other Loan Party or any other Lender or (v) any
other circumstance, happening or event whatsoever, whether or not similar to any
of the foregoing.
SECTION 2.05.    Fees; Commitment Fee. (a) The Borrowers jointly and severally
agree to pay to the Agent for the account of each Revolving Lender a commitment
fee (i) until the provisions of clause (ii) hereof become effective, on the
average daily amount of the Available Commitment of such Lender during the
period for which payment is made at a rate per annum equal to the Commitment Fee
Rate in effect from time to time; and (ii) upon the expiration of, or earlier
termination by the Borrower of, the Revolving Commitments of the 2015
Non-Extending Lenders and the repayment of all amounts owed in connection
therewith, on the average daily amount of the Available Commitment of such
Lender during the period for which payment is made at a rate per annum equal to
0.50% per annum0.500% per annum with respect to the period prior to the Second
Amendment Effective Date and 0.625% per annum with respect to the period from
and after the Second Amendment Effective Date, in each case payable in arrears
quarterly on the 5th day subsequent to the last day of each April, July, October
and January, and (x) with respect to 2015 Non-Extending Lenders, on the
Revolving Termination Date, and (y) with respect to 2015 Extending Lenders,
(provided that, during the continuation of a Cash Dominion Period, such payment
shall be made on the 5th day subsequent to the last day of each month), and on
the Extended Termination Date.
(b)    2016 Term Loan Repayment Premium. In the event that, prior to the two
year anniversary of the First Amendment Effective Date, all or any portion of
the 2016 Term Loans is voluntarily prepaid, refinanced or replaced or is prepaid
with the Net Proceeds of a Permitted Disposition as required by the Application
of Disposition Proceeds (a “Prepayment Transaction”), the Borrowers shall pay
(x) a prepayment premium equal to 2.00% of the aggregate principal amount of the
2016 Term Loan so prepaid, refinanced or replaced, if such Prepayment
Transaction occurs on or prior to the first anniversary of the First Amendment
Effective Date, and (y) a prepayment premium equal to 1.00% of the aggregate
principal amount of the 2016 Term Loan so prepaid, refinanced or replaced, if
such Prepayment Transaction occurs after the first anniversary of the First
Amendment Effective Date but on or prior to the second anniversary of the First
Amendment Effective Date. Such amounts shall be due and payable on the date of
effectiveness of such Prepayment Transaction.
(c)    Other Fees. Holdings and the Borrowers shall pay to the Agent, the
Co-Collateral Agents and the Lead Arrangers, as applicable, the fees set forth
in the Fee Letter, the WF Fee Letter and the GE Commitment Letter in the amounts
and at the times specified therein.
SECTION 2.06.    Optional Termination or Reduction of the Revolving Commitments.
(a)    The Borrowers shall have the right, without penalty or premium and upon
at least three Business Days’ irrevocable notice to the Agent, to permanently
terminate in whole or permanently reduce in part the unused portions of the
respective Revolving Commitments of the Revolving Lenders, provided that no such
termination


46

--------------------------------------------------------------------------------




or reduction of the Revolving Commitments shall be permitted if, after giving
effect thereto and to any prepayments of the Advances made on the effective date
thereof, the Total Revolving Extensions of Credit would exceed the aggregate
amount of the Revolving Commitments as so reduced. Any partial reduction of the
Revolving Commitments shall be in the aggregate amount of $5,000,000 or an
integral multiple of $1,000,000 in excess thereof.
(b)    If, after giving effect to any reduction of the Aggregate Revolving
Commitments, the L/C Commitment or the Swingline Commitment exceeds the amount
of the Aggregate Revolving Commitments, such L/C Commitment or Swingline
Commitment shall be automatically reduced by the amount of such excess.
(c)    The Agent will promptly notify the Revolving Lenders of any termination
or reduction of the Aggregate Revolving Commitments under Section 2.06(a). Upon
any reduction of the Aggregate Revolving Commitments, except as provided in
Section 2.06(d), the Revolving Commitment of each Revolving Lender shall be
reduced by such Revolving Lender’s Revolving Commitment Percentage of such
reduction amount.
(d)    In addition to the Borrowers’ rights under Section 2.06(a), the Borrower
shall have the right, without penalty or premium and upon at least three
Business Days’ irrevocable notice to the Agent and without any reduction in the
Revolving Commitments of the 2015 Extending Lenders, to permanently reduce or
terminate, (i) in whole or in part, on a ratable basis, the Revolving
Commitments of the 2015 Non-Extending Lenders, without the consent of any Lender
and (ii) in whole, but not in part, the Revolving Commitments of any one or more
2015 Non-Extending Lenders, non-ratably, without the consent of any Lender, and
in each case to repay the Obligations held by such 2015 Non-Extending Lenders to
the extent such Obligations exceed the remaining Revolving Commitments of such
Lenders, as long as, immediately after giving effect to such reduction,
termination and repayment, no Default or Event of Default then exists and, after
giving effect to such reduction or termination, Pro Forma and Projected Capped
Excess Availability is at least 25% of the Line Cap. The Agent will promptly
notify the applicable 2015 Non-Extending Lenders of any reduction or termination
of their Revolving Commitments under this Section 2.06(d).
SECTION 2.07.    Repayment of Revolving Advances, Term Loan and 2016 Term Loan.
(a)    Each Borrower shall repay to the Agent (i) for the ratable account of the
2015 Non-Extending Lenders on the Revolving Termination Date the aggregate
principal amount of the Advances made to it by the 2015 Non-Extending Lenders
then outstanding, and (ii) for the ratable account of the 2015 Extending Lenders
on the Extended Termination Date the aggregate principal amount of the Advances
made to it by the 2015 Extending Lenders then outstanding. In the event that the
Revolving Termination Date and the Extended Termination Date are the same day,
then all payments shall be received by the Agent and applied in accordance with
the then Revolving Commitment Percentages of the 2015 Non-Extending Lenders and
the 2015 Extending Lenders.
(b)    Beginning on February 2, 2014, the Borrowers shall repay the Agent for
the ratable account of the Term Lenders the Term Loan in equal consecutive
quarterly installments of $2,500,000 on the first Business Day following the
last day of each fiscal quarter of the Borrowers. Each Borrower shall repay to
the Agent for the ratable account of the Term Lenders on the Term Loan
Termination Date the aggregate principal amount of the Term Loan then
outstanding.
(c)    Each Borrower shall repay to the Agent for the ratable account of the
2016 Term Lenders on the 2016 Term Loan Termination Date the aggregate principal
amount of the 2016 Term Loan then outstanding.
SECTION 2.08.    Interest.
(a)    Scheduled Interest Owed to 2015 Non-Extending Lenders. Each Borrower
shall pay interest on the unpaid principal amount of each Advance made to it and
owing to each 2015 Non-Extending Lender from the date of such Advance until such
principal amount shall be paid in full, at the following rates per annum:
(i)    Base Rate Advances. During such periods as such Revolving Advance is a
Base Rate Advance, a rate per annum equal at all times to the sum of (x) the
Base Rate in effect from time


47

--------------------------------------------------------------------------------




to time plus (y) the Applicable Margin for Base Rate Advances in effect from
time to time, payable, in the case of any Base Rate Advance (other than a
Swingline Advance), in arrears monthly on the 5th day subsequent to the last day
of each month during such periods and on the date such Base Rate Advance shall
be Converted or paid in full.
(ii)    Eurodollar Rate Advances. During such periods as such Advance is a
Eurodollar Rate Advance, a rate per annum equal at all times during each
Interest Period for such Advance to the sum of (x) the Eurodollar Rate for such
Interest Period for such Advance plus (y) the Applicable Margin for Eurodollar
Rate Advances in effect from time to time, payable in arrears on the last day of
such Interest Period and, if such Interest Period has a duration of more than
three months, on each day that occurs during such Interest Period every three
months from the first day of such Interest Period and on the date such
Eurodollar Rate Advance shall be Converted or paid in full.
(b)    Term Loan. Each Borrower shall pay interest on the unpaid principal
amount of the Term Loan made to it and owing to each Term Lender from October 2,
2013 until such principal amount shall be paid in full, at the following rates
per annum:
(i)    Base Rate Advances. During such periods as any outstanding portion of the
Term Loan is a Base Rate Advance, each such Term Loan Borrowing shall earn
interest at a rate per annum equal at all times to the sum of (x) the Base Rate
in effect from time to time plus (y) the Term Loan Margin for Base Rate
Advances, payable in arrears quarterly on the 5th day subsequent to the last day
of each month during such periods and on the date such Base Rate Advance shall
be Converted or paid in full.
(ii)    Eurodollar Rate Advances. During such periods as any outstanding portion
of the Term Loan is a Eurodollar Rate Advance, each such Term Loan Borrowing
shall earn interest at a rate per annum equal at all times during each Interest
Period for such Eurodollar Rate Advance to the greater of (A) 1.00% or (B) the
Eurodollar Rate for such Interest Period for such outstanding portion of the
Term Loan plus, in either case, the Term Loan Margin for Eurodollar Rate
Advances, payable in arrears on the last day of such Interest Period and, if
such Interest Period has a duration of more than three months, on each day that
occurs during such Interest Period every three months from the first day of such
Interest Period and on the date such Eurodollar Rate Advance shall be Converted
or paid in full.
(c)    2016 Term Loan. Each Borrower shall pay interest on the unpaid principal
amount of the 2016 Term Loan made to it and owing to each Term Lender from the
First Amendment Effective Date until such principal amount shall be paid in
full, at the following rates per annum:
(i)    Base Rate Advances. During such periods as any outstanding portion of the
2016 Term Loan is a Base Rate Advance, each such 2016 Term Loan Borrowing shall
earn interest at a rate per annum equal at all times to the sum of (x) the Base
Rate in effect from time to time plus (y) the 2016 Term Loan Margin for Base
Rate Advances, payable in arrears quarterly on the 5th day subsequent to the
last day of each month during such periods and on the date such Base Rate
Advance shall be Converted or paid in full.
(ii)    Eurodollar Rate Advances. During such periods as any outstanding portion
of the 2016 Term Loan is a Eurodollar Rate Advance, each such 2016 Term Loan
Borrowing shall earn interest at a rate per annum equal at all times during each
Interest Period for such Eurodollar Rate Advance to the greater of (A) 1.00% or
(B) the Eurodollar Rate for such Interest Period for such outstanding portion of
the 2016 Term Loan plus, in either case, the 2016 Term Loan Margin for
Eurodollar Rate Advances, payable in arrears on the last day of such Interest
Period and, if such Interest Period has a duration of more than three months, on
each day that occurs during such Interest


48

--------------------------------------------------------------------------------




Period every three months from the first day of such Interest Period and on the
date such Eurodollar Rate Advance shall be Converted or paid in full.
(d)    Scheduled Interest Owed to 2015 Extending Lenders and Swingline Lender.
Each Borrower shall pay interest on the unpaid principal amount of each Advance
made to it and owing to each 2015 Extending Lender and Swingline Lender from the
date of such Advance until such principal amount shall be paid in full, at the
following rates per annum:
(i)    Base Rate Advances. During such periods as such Advance is a Base Rate
Advance, a rate per annum equal at all times to the sum of (x) the Base Rate in
effect from time to time plus (y) the Extended Term Applicable Margin for Base
Rate Advances, payable (I) in the case of any Base Rate Advance (other than a
Swingline Advance), in arrears monthly on the 5th day subsequent to the last day
of each month during such periods and on the date such Base Rate Advance shall
be Converted or paid in full and (II) in the case of any Swingline Advance, on
the date that such Swingline Advance is required to be repaid.
(ii)    Eurodollar Rate Advances. During such periods as such Advance is a
Eurodollar Rate Advance, a rate per annum equal at all times during each
Interest Period for such Advance to the sum of (x) the Eurodollar Rate for such
Interest Period for such Advance, plus (y) the Extended Term Applicable Margin
for Eurodollar Rate Advances, payable in arrears on the last day of such
Interest Period and, if such Interest Period has a duration of more than three
months, on each day that occurs during such Interest Period every three months
from the first day of such Interest Period and on the date such Eurodollar Rate
Advance shall be Converted or paid in full.
(e)    Default Interest. Upon the occurrence and during the continuance of an
Event of Default, at the option of the Agent or on the request of the Required
Lenders, the Borrowers shall pay interest on the unpaid principal amount of each
Revolving Advance and Reimbursement Obligation owing to each Revolving Lender,
and on the principal amount of the Term Loan and the 2016 Term Loan then
outstanding, payable in arrears on the dates referred to in Sections 2.08(a),
(b), (c) and (d) above as applicable, at a rate per annum equal to 2% per annum
above the rate per annum required to be paid on such Advance or Reimbursement
Obligation pursuant to Section 2.08(a)(i) or 2.08(d)(i) above, as applicable, or
on the outstanding amount of the Term Loan and the 2016 Term Loan pursuant to
Section 2.08(b)(i) and 2.08(c)(i) above, as applicable. Further, the Borrowers
shall pay interest, to the fullest extent permitted by law, on the amount of any
interest, fee or other amount (other than principal) payable hereunder that is
not paid when due, from the date such amount shall be due until such amount
shall be paid in full, payable in arrears on the date such amount shall be paid
in full and on demand, at a rate per annum equal to 2% per annum above the rate
per annum required to be paid on Base Rate Advances pursuant to Section
2.08(a)(i), Section 2.08(b)(i), Section 2.08(c)(i) or Section 2.08(d)(i), as
applicable.
(f)    Regulation D Compensation. Each Lender that is subject to reserve
requirements of the Board of Governors of the Federal Reserve System (or any
successor) may require the Borrowers to pay, contemporaneously with each payment
of interest on the Eurodollar Rate Advances, additional interest on the related
Eurodollar Rate Advances of such Lender at the rate per annum equal to the
excess of (i) (A) the applicable Eurodollar Rate divided by (B) one minus the
Eurodollar Rate Reserve Percentage over (ii) the applicable Eurodollar Rate. Any
Lender wishing to require payment of such additional interest (x) shall so
notify the Agent and the Borrowers, in which case such additional interest on
the Eurodollar Rate Advances of such Lender shall be payable to such Lender at
the place indicated in such notice with respect to each Interest Period
commencing at least five Business Days after the giving of such notice and (y)
shall notify the Agent and the Borrowers at least five Business Days prior to
each date on which interest is payable on the amount then due it under this
Section. Each such notification shall be accompanied by such information as the
Borrowers may reasonably request.
SECTION 2.09.    Interest Rate Determination. (a) The Agent shall give prompt
notice to the Borrowers and the Lenders of the applicable interest rate
determined by the Agent for purposes of Sections 2.08(a), 2.08(b), 2.08(c) and
2.08(d).


49

--------------------------------------------------------------------------------




(b)    If, with respect to any Eurodollar Rate Advances, the Required Lenders
notify the Agent at least one Business Day before the date of any proposed
Eurodollar Rate Advance that the Eurodollar Rate for any Interest Period for
such Eurodollar Rate Advances will not adequately reflect the cost to such
Required Lenders of making, funding or maintaining their respective Eurodollar
Rate Advances for such Interest Period, the Agent shall forthwith so notify the
Borrowers and the Lenders, whereupon (i) each Eurodollar Rate Advance will
automatically, on the last day of the then existing Interest Period therefor,
Convert into a Base Rate Advance, and (ii) the obligation of the Lenders to
make, or to Convert Advances into, Eurodollar Rate Advances shall be suspended
until the Agent shall notify the Borrowers and the Lenders that the
circumstances causing such suspension no longer exist.
(c)    If any Borrower shall fail to select the duration of any Interest Period
for any Eurodollar Rate Advances in accordance with the provisions contained in
the definition of “Interest Period” in Section 1.01, the Agent will forthwith so
notify such Borrower and the Lenders and such Eurodollar Rate Advances will
automatically, on the last day of the then existing Interest Period therefor,
Convert into Base Rate Advances.
(d)    On the date on which the aggregate unpaid principal amount of Eurodollar
Rate Advances comprising any Borrowing shall be reduced, by payment or
prepayment or otherwise, to less than $5,000,000, such Eurodollar Rate Advances
shall automatically Convert into Base Rate Advances.
(e)    Upon the occurrence and during the continuance of any Event of Default,
at the option of the Agent or on the request of the Required Lenders (i) each
Eurodollar Rate Advance will automatically, on the last day of the then existing
Interest Period therefor, Convert into a Base Rate Advance and (ii) the
obligation of the Lenders to make, or to Convert Revolving Advances or any
outstanding portion of the Term Loan or the 2016 Term Loan into, Eurodollar Rate
Advances shall be suspended.
SECTION 2.10.    Optional Conversion of Revolving Advances, Term Loan Borrowings
and 2016 Term Loan Borrowings. The Borrowers may on any Business Day, upon
notice given to the Agent not later than 12:00 noon on the third Business Day
prior to the date of the proposed Conversion and subject to the provisions of
Sections 2.09 and 2.13, Convert all Revolving Advances of one Type comprising
the same Borrowing into Revolving Advances of the other Type and/or Convert any
Term Loan Borrowing or 2016 Term Loan Borrowing, as applicable, of one Type into
a Term Loan Borrowing or 2016 Term Loan Borrowing of the other Type, as
applicable; provided, however, that any Conversion of Eurodollar Rate Advances
into Base Rate Advances shall be made only on the last day of an Interest Period
for such Eurodollar Rate Advances, any Conversion of Base Rate Advances into
Eurodollar Rate Advances shall be in an amount not less than the minimum amount
specified in Section 2.02(b) and no Conversion of any Revolving Advances, Term
Loan Borrowings or 2016 Term Loan Borrowings shall result in more separate
Borrowings than permitted under Section 2.02(b). Each such notice of a
Conversion shall, within the restrictions specified above, specify (i) the date
of such Conversion, (ii) the Revolving Advances, Term Loan Borrowings or 2016
Term Loan Borrowings to be Converted, and (iii) if such Conversion is into
Eurodollar Rate Advances, the duration of the initial Interest Period for each
such Revolving Advance, Term Loan Borrowing or 2016 Term Loan Borrowing, as
applicable. Each notice of Conversion shall be irrevocable and binding on the
applicable Borrower.
SECTION 2.11.    Optional and Mandatory Prepayments of Revolving Advances, Term
Loan and 2016 Term Loan.
(a)    (i) Any Borrower may, without penalty or premium and upon notice given
not later than 12:00 noon on the date of such prepayment to the Agent stating
the proposed date and aggregate principal amount of the prepayment, and if such
notice is given such Borrower shall, prepay the outstanding principal amount of
the Advances comprising part of the same Borrowing in whole or ratably in part,
together with accrued interest to the date of such prepayment on the principal
amount prepaid; provided, however, that (x) each partial prepayment shall be in
an aggregate principal amount of $5,000,000 or an integral multiple of
$1,000,000 in excess thereof (or, in the case of partial prepayments of
Swingline Advances, $100,000 or a whole multiple thereof) and (y) in the event
of any such prepayment of a Eurodollar Rate Advance, the applicable Borrower
shall be obligated to reimburse the Lenders in respect thereof pursuant to
Section 9.04(c).


50

--------------------------------------------------------------------------------




(ii)    Any Borrower may, subject to the terms of this Section 2.11(a)(ii) and
upon notice given not later than 12:00 noon on the date of such prepayment to
the Agent stating the proposed date and aggregate principal amount of the
prepayment, and if such notice is given such Borrower shall, prepay the
outstanding principal amount of the Term Loan in whole or ratably in part,
together with accrued interest to the date of such prepayment on the principal
amount prepaid; provided, however, that (w) each partial prepayment shall be in
an aggregate principal amount of $5,000,000 or an integral multiple of
$1,000,000 in excess thereof, (x) in connection with any such prepayment of the
Term Loan, the Aggregate Revolving Commitments shall be reduced on a Pro Rata
Basis, provided that the Revolving Commitments of the 2015 Extending Lenders
shall not be required to be so reduced so long as (1) (A) no proceeds of
Revolving Loans are used to make such prepayment of the Term Loan, and (B) after
giving effect to such prepayment, Pro Forma and Projected Capped Excess
Availability is greater than 50% of the Line Cap, or (2) the aggregate amount of
all prepayments of the Term Loan from and after July 21, 2015 that do not give
rise to a reduction of the Aggregate Revolving Commitments on a Pro Rata Basis
is less than the sum of (a) the aggregate increases in commitments which have
occurred pursuant to Section 2.19(b) hereof and FILO Commitments pursuant to
Section 2.20 hereof, in each case after July 21, 2015 and (b) the original
principal amount of the 2016 Term Loans, (y) any prepayment of the Term Loan
using proceeds of the increases in commitments which have occurred pursuant to
Section 2.19(b) or the FILO Facility must be made within thirty (30) days after
the effective date of the increases in commitments which have occurred pursuant
to Section 2.19(b) or FILO Facility pursuant to Section 2.20, as applicable, and
(z) in the event of any such prepayment of a Eurodollar Rate Advance, the
applicable Borrower shall be obligated to reimburse the Lenders in respect
thereof pursuant to Section 9.04(c).
(iii)    Any Borrower may, subject to the terms of this Section 2.11(a)(iii) and
upon notice given not later than 12:00 noon on the date of such prepayment to
the Agent stating the proposed date and aggregate principal amount of the
prepayment, and if such notice is given such Borrower shall, prepay the
outstanding principal amount of the 2016 Term Loan in whole or ratably in part,
together with accrued interest to the date of such prepayment on the principal
amount prepaid; provided, however, that (x) each partial prepayment shall be in
an aggregate principal amount of $5,000,000 or an integral multiple of
$1,000,000 in excess thereof, (y) in connection with any such prepayment of the
2016 Term Loan, the Aggregate Revolving Commitments shall be reduced and the
Term Loan shall be prepaid on a Pro Rata Basis, and (z) in the event of any such
prepayment of a Eurodollar Rate Advance, the applicable Borrower shall be
obligated to reimburse the Lenders in respect thereof pursuant to Section
9.04(c).
(b)    In addition to the Borrowers’ rights under Section 2.11(a), as long as
(i) no Default or Event of Default then exists or would arise therefrom, and
(ii) after giving effect to such prepayment, Pro Forma and Projected Capped
Excess Availability is at least 25% of the Line Cap, the Borrowers may, without
penalty or premium and without regard to the provisions of Section 2.16, prepay,
in whole or in part as applicable (a “Designated Prepayment”), the Obligations
owing to any one or more 2015 Non-Extending Lender(s) in connection with a
reduction or termination of the Revolving Commitments of such 2015 Non-Extending
Lenders pursuant to Section 2.06(d), provided: (i) each Designated Prepayment
shall be upon notice given not later than 12:00 noon on the date of such
Designated Prepayment to the Agent stating the proposed date and aggregate
principal amount of the Designated Prepayment; (ii) each Designated Prepayment,
if not ratable to all 2015 Non-Extending Lenders, shall repay the entire
outstanding amount of all Obligations held by the applicable 2015 Non-Extending
Lender (but solely in the capacity of a 2015 Non-Extending Lender) (including
principal, interest, fees, expense reimbursements and other amounts due under
the Loan Documents) at par, or at such discount to par as the Borrowers and each
applicable 2015 Non-Extending Lender may separately agree in writing, and (iii)
the Revolving Commitment of each 2015 Non-Extending Lender receiving such
prepayment shall be reduced or terminated by a corresponding amount.
Notwithstanding anything to the contrary herein, prepayments hereunder may be
made to any 2015 Non-Extending Lender and the Commitments of 2015 Non-Extending
Lenders may be reduced or terminated without a pro rata repayment to, or
reduction or termination of the Commitments of, any other Lender.
(c)    On the date of delivery of any Borrowing Base Certificate, if the Total
Extensions of Credit (excluding FILO Extensions of Credit) exceed the Line Cap,
the Borrowers shall prepay Advances in an amount equal


51

--------------------------------------------------------------------------------




to such excess, provided that if the aggregate principal amount of Advances then
outstanding is less than the amount of such excess (because L/C Obligations
constitute a portion thereof), the Borrowers shall, to the extent of the balance
of such excess, replace outstanding Letters of Credit and/or deposit an amount
in cash in a cash collateral account established with the Agent for the benefit
of the Lenders on terms and conditions satisfactory to the Agent, provided
further that if, after the prepayment of any Revolving Advances and the cash
collateralization of L/C Obligations under this clause (c) the Total Extensions
of Credit (excluding FILO Extensions of Credit) exceed the Line Cap, the
Borrowers shall prepay the Term Loan and the 2016 Term Loan pro rata in an
amount equal to such excess.
(d)    Reserved The Borrowers shall repay the Advances (without a requirement to
reduce the Revolving Commitments), the Term Loan and the 2016 Term Loan with
respect to any Permitted Disposition or other transaction, in each case to the
extent that the Application of Disposition Proceeds applies, in accordance with
the Application of Disposition Proceeds.
(e)    The Borrowers shall prepay Advances (and to the extent required, reduce
the Aggregate Revolving Commitments) in an amount necessary to avoid the
occurrence of a Collateral Coverage Event (as defined in the Indenture for the
Existing Second Lien Notes), provided that if the aggregate principal amount of
Advances then outstanding is less than the amount required to be prepaid to
avoid the occurrence of a Collateral Coverage Event (because L/C Obligations
constitute a portion thereof), the Borrowers shall, to the extent of the balance
required, replace outstanding Letters of Credit on terms and conditions
satisfactory to the Agent, provided further that if, after the prepayment of any
Revolving Advances and the replacement of outstanding Letters of Credit under
this clause (e) a Collateral Coverage Event would exist, the Borrowers shall
prepay the Term Loan and the 2016 Term Loan pro rata in an amount necessary to
avoid the occurrence of such Collateral Coverage Event.
(f)    Upon the occurrence and during the continuance of a Cash Dominion Event,
the Borrowers shall prepay the Advances in accordance with the provisions of
Section 6.01(m) hereof, and upon the occurrence and during the continuance of an
Event of Default, the Borrowers shall cash collateralize the L/C Obligations in
accordance with the provisions of Section 7.01 hereof, provided further that if,
after the prepayment of any Revolving Advances under this clause (f) (and any
cash collateralization of L/C Obligations as set forth above) an Event of
Default exists, the Borrowers shall prepay the Term Loan and the 2016 Term Loan
pro rata to the extent required by Section 6.4 of the Guarantee and Collateral
Agreement.
(g)    The Borrowers shall prepay (x) the Term Loan in an amount equal to 50% of
Excess Cash Flow for each fiscal year of Holdings beginning with the fiscal year
ending on or about January 31, 2015, and (y) the Term Loan and the 2016 Term
Loan on a ratable basis in an aggregate amount equal to 50% of Excess Cash Flow
for each fiscal year of Holdings beginning with the fiscal year ending on or
about January 31, 2017. Each prepayment under this clause (g) shall be made
within 90 days following the end of each applicable fiscal year of Holdings.
(h)    The Borrowers shall deliver to the Administrative Agent, in connection
with each prepayment required under Section 2.11(g), a certificate signed by a
Authorized Officer of the Borrowers setting forth in reasonable detail the
calculation of the amount of such prepayment.
(i)    Any prepayment of Revolving Advances, the Term Loan or the 2016 Term Loan
pursuant to clauses (b), (c), (e), (f) or (g) of this Section 2.11 shall be
applied, first, to any Base Rate Advances then outstanding and the balance of
such prepayment, if any, to the Eurodollar Rate Advances then outstanding. In
connection with the foregoing, the Agent may monthly (or more frequently in the
Agent’s Permitted Discretion) make the necessary exchange rate calculations in
accordance with Section 3.10 to determine whether any such excess described in
this Section exists on such date. Prepayments made pursuant to clauses (b), (c),
or (e) of this Section 2.11 shall not reduce the Aggregate Revolving Commitments
hereunder except to the extent provided in clause (b) above. Any prepayment of
the Term Loan required pursuant to this Section 2.11 shall be applied to the
scheduled installments of the Term Loan in the inverse order of maturity and
shall not reduce or postpone the time for any scheduled payments of the Term
Loan hereunder (including pursuant to clause (g) above); provided that any
voluntary prepayment of the Term Loan pursuant to Section 2.11(a) shall be
applied to the scheduled installments of the Term Loan as the Borrowers shall
direct.


52

--------------------------------------------------------------------------------




SECTION 2.12.    Increased Costs. (a) If, due to either (i) after the Effective
Date the introduction of or any change in or in the interpretation of any law or
regulation or (ii) the compliance with any guideline or request from any central
bank or other governmental authority (whether or not having the force of law)
made or issued after the Effective Date, there shall be any increase in the cost
to any Lender of agreeing to make or making, funding or maintaining Eurodollar
Rate Advances or issuing or participating in Letters of Credit (excluding for
purposes of this Section 2.12 any such increased costs resulting from (i) Taxes
or Other Taxes (as to which Section 2.15 shall govern) and (ii) changes in the
basis of taxation of overall net income or overall gross income by the United
States or by the foreign jurisdiction or state under the laws of which such
Lender is organized or has its Applicable Lending Office or any political
subdivision thereof), then the Borrowers shall from time to time, upon demand by
such Lender (with a copy of such demand to the Agent), pay to the Agent for the
account of such Lender additional amounts sufficient to compensate such Lender
for such increased cost; provided that a Lender claiming additional amounts
under this Section 2.12(a) agrees to use reasonable efforts (consistent with its
internal policy and legal and regulatory restrictions) to designate a different
Applicable Lending Office and/or take other commercially reasonable action if
the making of such a designation or the taking of such actions would avoid the
need for, or reduce the amount of, such increased cost that may thereafter
accrue and would not, in the reasonable judgment of such Lender, be otherwise
disadvantageous to such Lender. A certificate as to the amount of such increased
cost, submitted to the Borrowers and the Agent by such Lender, shall be entitled
to a presumption of correctness. If any Borrower so notifies the Agent after any
Lender notifies the Borrowers of any increased cost pursuant to the foregoing
provisions of this Section 2.12(a), such Borrower may, upon payment of such
increased cost to such Lender, replace such Lender with a Person that is an
Eligible Assignee in accordance with the terms of Section 9.07 (and the Lender
being so replaced shall take all action as may be necessary to assign its rights
and obligations under this Agreement to such Eligible Assignee).


(b)    If any Lender determines that compliance with any change after the
Effective Date in law or regulation or any guideline or request after the
Effective Date from any central bank or other governmental authority (whether or
not having the force of law) affects or would affect the amount of capital or
liquidity required or expected to be maintained by such Lender or any entity
controlling such Lender and that the amount of such capital or liquidity is
increased by or based upon the existence of such Lender’s commitment to lend
hereunder and other commitments of this type, then, upon demand by such Lender
(with a copy of such demand to the Agent), the Borrowers shall pay to the Agent
for the account of such Lender, from time to time as specified by such Lender,
additional amounts sufficient to compensate such Lender or such entity in the
light of such circumstances, to the extent that such Lender reasonably
determines such increase in capital or liquidity to be allocable to the
existence of such Lender’s commitment to lend hereunder. A certificate as to
such amounts submitted to the Borrowers and the Agent by such Lender shall be
entitled to a presumption of correctness. Notwithstanding anything herein to the
contrary, the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines, requirements and directives thereunder issued in
connection therewith or in implementation thereof and all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States or foreign regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a change in law
covered by this Section 2.12 regardless of the date enacted, adopted, issued or
implemented.
(c)    The Borrowers shall not be required to compensate a Lender pursuant to
this Section for any increased costs or capital, liquidity or reserve
requirement or pursuant to Section 2.15 for any Taxes incurred more than six
months prior to the date that such Lender notifies the Borrowers of the change
or issuance giving rise to such increased costs or capital, liquidity or reserve
requirement or Tax and of such Lender’s intention to claim compensation
therefor; provided that if the change or issuance giving rise to such increased
costs or capital, liquidity or reserve requirement or Tax is retroactive, then
the six-month period referred to above shall be extended to include the period
of retroactive effect thereof.
SECTION 2.13.    Illegality. Notwithstanding any other provision of this
Agreement, if any Lender shall notify the Agent that the introduction of or any
change in or in the interpretation of any law or regulation makes it unlawful,
or any central bank or other governmental authority asserts that it is unlawful,
for any Lender or its Eurodollar Lending Office to perform its obligations
hereunder to make Eurodollar Rate Advances or to fund or maintain Eurodollar


53

--------------------------------------------------------------------------------




Rate Advances hereunder, (a) each Eurodollar Rate Advance will automatically,
upon such demand, Convert into a Base Rate Advance or an Advance that bears
interest at the rate set forth in Sections 2.08(a)(i), 2.08(b)(i) or 2.08(c)(i),
as the case may be, and (b) the obligation of the Lenders to make Eurodollar
Rate Advances or to Convert Advances, Term Loan Borrowings, 2016 Term Loan
Borrowings or FILO Borrowings, if applicable, into Eurodollar Rate Advances
shall be suspended until the Agent shall notify the Borrowers and the Lenders
that the circumstances causing such suspension no longer exist.
SECTION 2.14.    Payments and Computations. (a) The Borrowers shall make each
payment hereunder and under the other Loan Documents, without any right of
counterclaim or set-off, not later than 1:00 P.M. on the day when due in U.S.
dollars to the Agent at the Agent’s Account in same day funds. The Agent will
promptly thereafter cause to be distributed like funds relating to the payment
of principal or interest or commitment fees ratably (other than amounts payable
pursuant to Section 2.12, 2.15 or 9.04(c)) to the Lenders for the account of
their respective Applicable Lending Offices, and like funds relating to the
payment of any other amount payable to any Lender to such Lender for the account
of its Applicable Lending Office, in each case to be applied in accordance with
the terms of this Agreement. Upon its acceptance of an Assignment and Acceptance
and recording of the information contained therein in the Register pursuant to
Section 9.07(c), from and after the effective date specified in such Assignment
and Acceptance, the Agent shall make all payments hereunder and under the other
Loan Documents in respect of the interest assigned thereby to the Lender
assignee thereunder, and the parties to such Assignment and Acceptance shall
make all appropriate adjustments in such payments for periods prior to such
effective date directly between themselves.
(b)    Each Borrower hereby authorizes each Lender, if and to the extent payment
owed by it to such Lender is not made when due hereunder or under the other Loan
Documents, to charge from time to time against any or all of such Borrower’s
accounts with such Lender any amount so due, notwithstanding that an Overadvance
may result thereby. Any such Lender so charging such accounts shall deliver the
proceeds therefrom to the Agent for distribution to the Credit Parties in the
manner set forth herein and in the other Loan Documents.
(c)    All computations of interest based on the Base Rate shall be made by the
Agent on the basis of a year of 365 or 366 days, as the case may be, and all
computations of interest based on the Eurodollar Rate or the Federal Funds Rate
and of letter of credit fees, commitment fees and other fees shall be made by
the Agent on the basis of a year of 360 days, in each case for the actual number
of days (including the first day but excluding the last day) occurring in the
period for which such interest or commitment fees are payable. Each
determination by the Agent of an interest rate hereunder shall be conclusive and
binding for all purposes, absent manifest error.
(d)    Whenever any payment hereunder or under the other Loan Documents shall be
stated to be due on a day other than a Business Day, such payment shall be made
on the next succeeding Business Day, and such extension of time shall in such
case be included in the computation of payment of interest or commitment fee, as
the case may be; provided, however, that, if such extension would cause payment
of interest on or principal of Eurodollar Rate Advances to be made in the next
following calendar month, such payment shall be made on the next preceding
Business Day.
(e)    Unless the Agent shall have received notice from any Borrower prior to
the date on which any payment is due by it to the Lenders hereunder that such
Borrower will not make such payment in full, the Agent may assume that the
applicable Borrower has made such payment in full to the Agent on such date and
the Agent may, in reliance upon such assumption, cause to be distributed to each
Lender on such due date an amount equal to the amount then due such Lender. If
and to the extent such Borrower shall not have so made such payment in full to
the Agent, each Lender shall repay to the Agent forthwith on demand such amount
distributed to such Lender together with interest thereon, for each day from the
date such amount is distributed to such Lender until the date such Lender repays
such amount to the Agent, at the Federal Funds Rate.
SECTION 2.15.    Taxes. (a) Any and all payments by the Borrowers to or for the
account of any Lender, the Agent or any Co-Collateral Agent hereunder or under
the other Loan Documents or any other documents to be delivered hereunder shall
be made, in accordance with Section 2.14 or the applicable provisions of such
other documents, free and clear of and without deduction for any and all present
or future Taxes (excluding any Excluded


54

--------------------------------------------------------------------------------




Taxes). If the Borrowers shall be required by law to deduct any Taxes from or in
respect of any sum payable hereunder or under any other Loan Document or any
other documents to be delivered hereunder to any Lender, the Agent or any
Co-Collateral Agent, (i) to the extent that the withholding or deduction is made
on account of Indemnified Taxes, the sum payable shall be increased as may be
necessary so that after making all required deductions for Indemnified Taxes
(including deductions for Indemnified Taxes applicable to additional sums
payable under this Section 2.15) such Lender, the Agent and the Co-Collateral
Agents (as the case may be) receive an amount equal to the sum each would have
received had no such deductions of Indemnified Taxes been made, (ii) the
Borrowers shall make such deductions as are determined by such Borrowers to be
required based upon the information and documentation it has received pursuant
to Sections 2.15(e) and (f) and (iii) the Borrowers shall pay the full amount
deducted to the relevant taxation authority or other authority in accordance
with applicable law.
(b)    In addition, the Borrowers shall pay any present or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies that arise from any payment made hereunder or under the other Loan
Documents or from the execution, delivery or registration of, performing under,
or otherwise with respect to, this Agreement or the other Loan Documents or any
other documents to be delivered hereunder, but excluding (i) any such taxes that
are Other Connection Taxes imposed with respect to an assignment (other than an
assignment made pursuant to Section 9.16), and (ii) all other United States
federal taxes other than withholding taxes (hereinafter referred to as “Other
Taxes”). Other Taxes shall not include any Taxes imposed on, or measured by
reference to, gross income, net income or gain.
(c)    Without duplication of any additional amounts paid pursuant to Section
2.15(a), the Borrowers shall indemnify each Lender, the Agent and each
Co-Collateral Agent for and hold it harmless against the full amount of
Indemnified Taxes or Other Taxes (including Indemnified Taxes or Other Taxes
imposed or asserted by any jurisdiction on amounts payable under this Section
2.15) imposed on or paid by such Lender, the Agent or any Co-Collateral Agent
(as the case may be) and any liability (including penalties, interest and
reasonable expenses) arising therefrom or with respect thereto. This
indemnification shall be made within 30 days from the date such Lender, the
Agent or any Co-Collateral Agent (as the case may be) makes written demand
therefor.
(d)    Within 30 days after the date of any payment of Indemnified Taxes, the
Borrowers shall furnish to the Agent, at its address referred to in Section
9.02, the original or a certified copy of a receipt evidencing such payment to
the extent such a receipt is issued therefor, or other written proof of payment
thereof that is reasonably satisfactory to the Agent.
(e)    Any Lender that is entitled to an exemption from or reduction of
withholding tax with respect to payments made under any Loan Document shall
deliver to the Borrowers and the Agent, at the time or times reasonably
requested by the Borrowers or the Agent, such properly completed and executed
documentation reasonably requested by the Borrowers or the Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if reasonably requested by the Borrowers
or the Agent, shall deliver such other documentation prescribed by applicable
Law or reasonably requested by the Borrowers or the Agent as will enable the
Borrowers or the Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.
(i)    Without limiting the generality of the foregoing:
(a)    Each Lender that is a United States person, on or prior to the date of
its execution and delivery of this Agreement in the case of each Lender and on
the date of the Assignment and Acceptance pursuant to which it becomes a Lender
in the case of each other Lender, and from time to time thereafter as reasonably
requested in writing by the Borrowers or the Agent), shall provide each of the
Agent and the Borrowers with two executed originals of Internal Revenue Service
Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax on payments pursuant to this Agreement or the other Loan
Documents; and


55

--------------------------------------------------------------------------------




(b)    Each Lender organized under the laws of a jurisdiction outside the United
States, and each other Lender that is not a domestic corporation within the
meaning of Section 7701(a)(30) of the Internal Revenue Code:
(1)    represents that all payments to be made to it under this Agreement or any
other Loan Document are exempt from United States withholding tax (including
backup withholding tax) under an applicable statute or tax treaty;


(2)    on or prior to the date of its execution and delivery of this Agreement
in the case of each Lender and on the date of the Assignment and Acceptance
pursuant to which it becomes a Lender in the case of each other Lender, and from
time to time thereafter as reasonably requested in writing by the Borrowers (but
only so long as such Lender remains lawfully able to do so), shall provide each
of the Agent and the Borrowers with two executed originals of Internal Revenue
Service Forms W-8BEN, W-8BEN-E or W-8ECI, as appropriate, or any successor or
other form prescribed by the Internal Revenue Service, certifying that such
Lender is exempt from or entitled to a reduced rate of United States withholding
tax on payments pursuant to this Agreement or the other Loan Documents; and


(3)    on or prior to the date of its execution and delivery of this Agreement
in the case of each Lender and on the date of the Assignment and Acceptance
pursuant to which it becomes a Lender in the case of each other Lender, and from
time to time thereafter as reasonably requested in writing by the Borrowers (but
only so long as such Lender remains lawfully able to do so), shall provide each
of the Agent and the Borrowers with executed originals of any other form
prescribed by applicable law as a basis for claiming exemption from or a
reduction in U.S. federal withholding tax, duly completed, together with
supplementary documentation as may be prescribed by applicable law to permit the
Borrowers or the Agent to determine the withholding or deduction required to be
made.


If the form provided by a Lender at the time such Lender first becomes a party
to this Agreement indicates a United States interest withholding tax rate in
excess of zero, withholding tax at such rate shall be considered excluded from
Indemnified Taxes unless and until such Lender provides the appropriate forms
certifying that a lesser rate applies, whereupon withholding tax at such lesser
rate only shall be considered excluded from Indemnified Taxes for periods
governed by such form; provided, however, that, if at the date of the Assignment
and Acceptance pursuant to which a Lender assignee becomes a party to this
Agreement, the Lender assignor was entitled to payments under subsection (a) in
respect of United States withholding tax with respect to interest paid at such
date, then, to such extent, the term Indemnified Taxes shall include (in
addition to withholding taxes that may be imposed in the future or other amounts
otherwise includable in Indemnified Taxes) United States withholding tax, if
any, applicable with respect to the Lender assignee on such date. If any form or
document referred to in this subsection (e) requires the disclosure of
information, other than information necessary to compute the tax payable and
information required on the date hereof by Internal Revenue Service Form W-8BEN,
W-8BEN-E, or W-8ECI, that the Lender reasonably considers to be confidential,
the Lender shall give notice thereof to the Borrowers and shall not be obligated
to include in such form or document such confidential information. For purposes
of this subsection (e), the terms “United States” and “United States person”
shall have the meanings specified in Section 7701 of the Internal Revenue Code.


(f)    For any period with respect to which a Lender has failed to provide the
Borrowers with the appropriate form, certificate or other document described in
Section 2.15(e) (other than if such failure is due to a change in law, or in the
interpretation or application thereof, occurring subsequent to the date on which
a form, certificate or other document originally was required to be provided, or
if such form, certificate or other document otherwise is not required under
subsection (e) above), such Lender shall not be entitled to indemnification
under Section 2.15(a) or (c) with respect to Indemnified Taxes imposed by the
United States by reason of such failure; provided, however, that should a Lender
become subject to Indemnified Taxes because of its failure to deliver a form,
certificate or other


56

--------------------------------------------------------------------------------




document required hereunder, the Borrowers shall take such steps as the Lender
shall reasonably request to assist the Lender to recover such Indemnified Taxes.
Further, if a payment made to a Lender under any Loan Document would be subject
to U.S. federal withholding tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrowers and the Agent at the time or times prescribed by
law and at such time or times reasonably requested by the Borrowers or the Agent
such documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional
documentation reasonably requested by the Borrowers or the Agent as may be
necessary for the Borrowers and the Agent to comply with their obligations under
FATCA and to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. Solely for purposes of this paragraph (f), “FATCA” shall include
any amendments made to FATCA after July 21, 2015.
(g)    Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 2.15 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrowers and the Agent in writing of its legal inability to
do so.
(h)    Any Lender claiming any additional amounts payable pursuant to this
Section 2.15 agrees to use reasonable efforts (consistent with its internal
policy and legal and regulatory restrictions) to change the jurisdiction of its
Eurodollar Lending Office if the making of such a change would avoid the need
for, or reduce the amount of, any such additional amounts that may thereafter
accrue and would not, in the reasonable judgment of such Lender, be otherwise
disadvantageous to such Lender.
(i)    If any Lender determines, in its sole discretion exercised in good faith,
that it has actually and finally realized, by reason of a refund, deduction or
credit of any Indemnified Taxes paid or reimbursed by the Borrowers pursuant to
subsection (a) or (c) above in respect of payments under this Agreement or the
other Loan Documents, a current monetary benefit that it would otherwise not
have obtained, and that would result in the total payments under this Section
2.15 exceeding the amount needed to make such Lender whole, such Lender shall
pay to the Borrowers, with reasonable promptness following the date on which it
actually realizes such benefit, an amount equal to the amount of such excess,
net of all out-of-pocket expenses incurred by such Lender reasonably allocable
in securing such refund, deduction or credit, provided that the Borrowers, upon
the request of such Lender, agree to repay the amount paid over to the Borrowers
to such Lender in the event such Lender is required to repay such refund to such
jurisdiction. Nothing in this subsection (i) shall be construed to require any
Lender to make available to the Borrowers or any other Person its tax returns or
any confidential tax information.
(j)    If the Agent, any Co-Collateral Agent or any Lender, as the case may be,
shall become aware that it is entitled to claim a refund from a Governmental
Authority in respect of Indemnified Taxes or Other Taxes paid by Borrower
pursuant to this Section 2.15, including Indemnified Taxes or Other Taxes as to
which it has been indemnified by Borrower, or with respect to which Borrower or
a Group Member that is a signatory hereto has paid additional amounts pursuant
to this Section 2.15, it shall notify Borrower of the availability of such
refund claim and, if the Agent, any Co-Collateral Agent or any Lender, as the
case may be, determines in good faith that making a claim for refund will not
have any adverse consequence to its taxes or business operations, shall, after
receipt of a request by Borrower, make a claim to such Governmental Authority
for such refund at Borrower’s expense.
SECTION 2.16.    Sharing of Payments, Etc. If any Lender shall obtain any
payment from any Group Member (whether voluntary, involuntary, through the
exercise of any right of set-off, or otherwise) on account of the Advances, the
Term Loan, the 2016 Term Loan or other amounts owing to it (other than pursuant
to Section 2.05(b), 2.06, 2.07, 2.11, 2.12, 2.15, 2.18, 2.19 or 9.04(c)) in
excess of its ratable share, such Lender shall forthwith purchase from the other
Lenders such participations in the Advances, the Term Loan, the 2016 Term Loan
or other amounts owing to them as shall be necessary to cause such purchasing
Lender to share the excess payment ratably with each of them; provided, however,
that if all or any portion of such excess payment is thereafter recovered from
such purchasing Lender, such purchase from each Lender shall be rescinded and
such Lender shall repay to the purchasing Lender the purchase price to the
extent of such recovery together with an amount equal to such Lender’s ratable
share (according


57

--------------------------------------------------------------------------------




to the proportion of (i) the amount of such Lender’s required repayment to (ii)
the total amount so recovered from the purchasing Lender) of any interest or
other amount paid or payable by the purchasing Lender in respect of the total
amount so recovered. The Borrowers agree that any Lender so purchasing a
participation from another Lender pursuant to this Section 2.16 may, to the
fullest extent permitted by law, exercise all its rights of payment (including
the right of set-off) with respect to such participation as fully as if such
Lender were the direct creditor of the Borrowers in the amount of such
participation.
SECTION 2.17.    Use of Proceeds of Advances, Term Loan and 2016 Term Loan. (a)
The proceeds of the Advances shall be available (and each Borrower agrees that
it shall use such proceeds) for general corporate purposes of Holdings and its
Subsidiaries, including, without limitation, for Acquisitions, Capital
Expenditures, cash dividends, payment of any of the Obligations, and stock and
bond repurchases, all to the extent not prohibited under the Loan Documents.
(b)    The proceeds of the Term Loan shall be available (and each Borrower
agrees that it shall use such proceeds) to repay outstanding Revolving Advances
on the date such Term Loan was made. Such repayment shall not result in a
reduction of the Aggregate Revolving Commitments.
(c)    The proceeds of the 2016 Term Loan shall be available (and each Borrower
agrees that it shall use such proceeds) to repay outstanding Revolving Advances
on the First Amendment Effective Date. Such repayment shall not result in a
reduction of the Aggregate Revolving Commitments.
SECTION 2.18.    Extension of Loans.
(a)    Extension of Revolving Commitments, Term Loans or 2016 Term Loans. The
Borrowers may at any time and from time to time request that all or a portion of
the Revolving Commitments (including the L/C Commitment and the Swingline
Commitment), the Term Loans and/or the 2016 Term Loans be amended to extend the
termination date with respect to all or a portion of the Revolving Commitments
(any such Revolving Commitments which have been so amended, “Extended Revolving
Commitments”, any such Term Loans which have been so amended, “Extended Term
Loans”, and any such 2016 Term Loans which have been so amended, “Extended 2016
Term Loans”) and to provide for other terms consistent with this Section 2.18.
In order to establish any Extended Revolving Commitments, Extended Term Loans or
Extended 2016 Term Loans, the Borrowers shall provide a notice to the Agent (who
shall provide a copy of such notice to each of the Revolving Lenders, Term
Lenders and/or 2016 Term Lenders, as applicable) (each, a “Extension Request”)
setting forth the proposed terms (which shall be determined in consultation with
the Agent) of the Extended Revolving Commitments, Extended Term Loans or
Extended 2016 Term Loans to be established, which shall (x) be identical as
offered to each Revolving Lender, Term Lender and/or 2016 Term Lender, as
applicable (including as to the proposed interest rates and fees payable) and
offered pro rata to each Revolving Lender, each Term Lender and each 2016 Term
Lender hereunder, as applicable, and (y) be identical to the Revolving
Commitments, Term Loans and/or 2016 Term Loans hereunder, except that: (i) the
maturity date of the Extended Revolving Commitments shall be later than the
Revolving Termination Date and equal to or later than the Extended Termination
Date, or with respect to the Term Loans, the maturity date of the Extended Term
Loans shall be later than the Term Loan Termination Date and equal to or later
than the Extended Termination Date, or with respect to the 2016 Term Loans, the
maturity date of the Extended 2016 Term Loans shall be later than the 2016 Term
Loan Termination Date, (ii) payments of interest and fees may be at different
rates on Extended Revolving Commitments, Extended Term Loans and Extended 2016
Term Loans (and related outstandings), provided that any increase in the
interest rate on the Extended Term Loans or Extended 2016 Term Loans in excess
of 0.25% per annum shall result in a comparable increase in the interest rate
applicable to the Revolving Extensions of Credit in an amount equal to such
excess, (iii) the terms of the Extended Revolving Commitments, Extended Term
Loans and/or Extended 2016 Term Loans may provide, subject to the consent of the
Required Lenders (excluding from the calculation thereof, any Revolving Lenders,
Term Lenders or 2016 Term Lenders who decline to extend their Revolving
Commitments, their Term Loans or their 2016 Term Loans, as applicable) for other
or different covenants and terms that apply solely to any period after the
Revolving Termination Date, the Term Loan Termination Date or the 2016 Term Loan
Termination Date, as applicable, or, if earlier, the termination in full of the
Revolving Commitments that are not Extended Revolving Commitments or the


58

--------------------------------------------------------------------------------




repayment in full of Term Loans that are not Extended Term Loans or the
repayment in full of 2016 Term Loans that are not Extended 2016 Term Loans, as
applicable, and (iv)(A) all borrowings under the Revolving Commitments
(including Extended Revolving Commitments) and repayments thereunder shall be
made on a pro rata basis (except for (1) payments of interest and fees at
different rates on commitments (and related outstandings) in accordance with the
rights of the applicable Class and (2) repayments required upon the termination
date of the commitments of any Class); (B) all repayments of the Term Loans
(including Extended Term Loans) shall be made on a pro rata basis (except for
(1) payments of interest and fees at different rates on commitments (and related
outstandings) in accordance with the rights of the applicable Class and (2)
repayments required upon the maturity date of the Term Loans of any Class); and
(C) all repayments of the 2016 Term Loans (including Extended 2016 Term Loans)
shall be made on a pro rata basis (except for (1) payments of interest and fees
at different rates on commitments (and related outstandings) in accordance with
the rights of the applicable Class and (2) repayments required upon the maturity
date of the 2016 Term Loans of any Class); provided, further, that (A) the
conditions precedent to a Borrowing set forth in Section 4.02 shall be satisfied
at the time when any Revolving Advances are made in respect of any Extended
Revolving Commitment, (B) in connection with an Extension Request with respect
to the Revolving Commitments, either (i) the Revolving Lenders collectively have
consented to the applicable Extension Request with respect to a majority of the
Revolving Commitments (it being understood that no consent of any Term Lender or
2016 Term Lender shall be required) or (ii) simultaneously with the
effectiveness of the maturity extension in respect of the Extended Revolving
Commitments the Revolving Commitments that are not Extended Revolving
Commitments shall be terminated in full (including by deemed cancellation of the
entirety of the Revolving Commitments and the implementation of new commitments
in respect of the Extended Revolving Commitments), (C) in connection with an
Extension Request with respect to the Term Loans either (i) the Term Lenders
collectively have consented to the applicable Extension Request with respect to
a majority in amount of the Term Loans (it being understood that no consent of
any Revolving Lender or 2016 Term Lender shall be required) or (ii)
simultaneously with the effectiveness of the maturity extension in respect of
the Extended Term Loans, the Term Loans that are not Extended Term Loans shall
be paid in full (the foregoing not being deemed to modify or waive the
provisions of Section 2.11 hereof regarding the conditions precedent to
repayment of the Term Loans), (D) in connection with an Extension Request with
respect to the 2016 Term Loans either (i) the 2016 Term Lenders collectively
have consented to the applicable Extension Request with respect to a majority in
amount of the 2016 Term Loans (it being understood that no consent of any
Revolving Lender or Term Lender shall be required) or (ii) simultaneously with
the effectiveness of the maturity extension in respect of the Extended 2016 Term
Loans, the 2016 Term Loans that are not Extended 2016 Term Loans shall be paid
in full (the foregoing not being deemed to modify or waive the provisions of
Section 2.11 hereof regarding the conditions precedent to repayment of the 2016
Term Loan), and (E) all documentation in respect of such extension shall be
consistent with the foregoing.
(b)    Extension Request. The Borrowers shall provide the applicable Extension
Request at least ten (10) Business Days (or such shorter period as may be agreed
by the Agent) prior to the date on which the applicable Lenders are requested to
respond. No Lender shall have any obligation to agree to provide any Extended
Revolving Commitment, Extended Term Loan or Extended 2016 Term Loan pursuant to
any Extension Request. Any Lender (each, an “Extending Lender”) wishing to have
all or a portion of its Revolving Commitments, Term Loans or 2016 Term Loans
subject to such Extension Request amended into Extended Revolving Commitments,
Extended Term Loan or Extended 2016 Term Loans, as applicable, shall notify the
Agent (each, an “Extension Election”) on or prior to the date specified in such
Extension Request of the amount of its Revolving Commitments, Term Loans or 2016
Term Loans, as applicable, which it has elected to request be amended into
Extended Revolving Commitments, Extended Term Loan or Extended 2016 Term Loans
(subject to any minimum denomination requirements imposed by the Agent). In the
event that the aggregate principal amount of Revolving Commitments, Term Loans
or 2016 Term Loans, as applicable, in respect of which applicable Revolving
Lenders, Term Lenders or 2016 Term Lenders shall have accepted the relevant
Extension Request exceeds the amount of Extended Revolving Commitments, Extended
Term Loan or Extended 2016 Term Loans requested to be extended pursuant to the
Extension Request, Revolving Commitments, Term Loans or 2016 Term Loans, as
applicable, subject to Extension Elections shall be amended to reflect
allocations of the Extended Revolving Commitments, Extended Term Loan or
Extended 2016 Term Loans, which Extended Revolving Commitments, Extended Term
Loans and/or Extended 2016 Term Loans shall be allocated as agreed by Agent and
the Borrowers.


59

--------------------------------------------------------------------------------




(c)    New Lenders. Following any Extension Request made by the Borrowers in
accordance with this Section 2.18, if the Revolving Lenders, Term Lenders and/or
2016 Term Lenders, as applicable, shall have declined to agree during the period
specified in Section 2.18(b) above to provide Extended Revolving Commitments,
Extended Term Loan or Extended 2016 Term Loans in an aggregate principal amount
equal to the amount requested by the Borrowers in such Extension Request, the
Borrowers may request that banks, financial institutions or other institutional
lenders or investors (including any Extending Lender) provide an Extended
Revolving Commitment, an Extended Term Loan or an Extended 2016 Term Loan or a
commitment to provide an additional term loan tranche hereunder (the “Additional
Extending Lenders”); provided that such Extended Revolving Commitments, Extended
Term Loan or Extended 2016 Term Loans of such Additional Extending Lenders (i)
shall be in an aggregate principal amount for all such Additional Extending
Lenders not to exceed the aggregate principal amount of Extended Revolving
Commitments, Extended Term Loan or Extended 2016 Term Loans so declined to be
provided by the existing Lenders and (ii) shall be on identical terms to the
terms applicable to the terms specified in the applicable Extension Request (and
any Extended Revolving Commitments, Extended Term Loan or Extended 2016 Term
Loans, as applicable, provided by existing Lenders in respect thereof) and, if a
new tranche of term loans is to be incurred including other terms as are
customary for a term loan provided that the maturity term for any term loan
commitment hereunder shall not be earlier than the 2016 Term Loan Termination
Date; provided further that, as a condition to the effectiveness of any Extended
Revolving Commitment, Extended Term Loan or Extended 2016 Term Loan or term loan
commitment of any Additional Extending Lender, the Agent shall have consented
(such consent not to be unreasonably withheld or delayed) to each Additional
Extending Lender. Upon (1) the earlier of the Revolving Termination Date
(including a deemed Revolving Termination Date in accordance with clause (B) of
the proviso to Section 2.18(a) above, (or, if applicable, any Extended
Termination Date occurring after the Revolving Termination Date) or such earlier
date as any declining Revolving Lenders may agree), (a) the Revolving
Commitments of the applicable declining Revolving Lenders will be terminated pro
rata with the Commitments of other applicable declining Revolving Lenders by an
aggregate amount equal to the aggregate principal amount of the Extended
Revolving Commitments and the term loan commitments of such Additional Extending
Lenders and (b) the Revolving Commitment or term loan commitment of each such
Additional Extending Lender will become effective, (2) the earlier of the Term
Loan Termination Date (including a deemed Term Loan Termination Date in
accordance with clause (C) of the proviso to Section 2.18(a) above) (or, if
applicable, any Extended Termination Date occurring after the Term Loan
Termination Date) or such earlier date as any declining Term Lenders may agree),
(a) the Term Loans of the applicable declining Term Lenders will be repaid in an
aggregate principal amount equal to the Extended Term Loans provided by
Additional Extending Lenders and (b) the term loan commitment of each such
Additional Extending Lender will become effective, and (3) the earlier of the
2016 Term Loan Termination Date (including a deemed 2016 Term Loan Termination
Date in accordance with clause (D) of the proviso to Section 2.18(a) above) (or,
if applicable, any Extended Termination Date occurring after the 2016 Term Loan
Termination Date) or such earlier date as any declining 2016 Term Lenders may
agree), (a) the 2016 Term Loans of the applicable declining 2016 Term Lenders
will be repaid in an aggregate principal amount equal to the Extended 2016 Term
Loans provided by Additional Extending Lenders and (b) the term loan commitment
of each such Additional Extending Lender will become effective. The Extended
Revolving Commitments, Extended Term Loans and/or Extended 2016 Term Loans of
Additional Extending Lenders will be incorporated as Revolving Commitments, Term
Loans or 2016 Term Loans hereunder in the same manner in which Extended
Revolving Commitments of existing Revolving Lenders or Extended Term Loans of
existing Term Lenders or Extended 2016 Term Loans of existing 2016 Term Lenders
are incorporated hereunder pursuant to this Section 2.18.
(d)    Extension Amendment. Extended Revolving Commitments, Extended Term Loans,
Extended 2016 Term Loans and Revolving Commitments and term loan commitments of
Additional Extending Lenders shall be established pursuant to an amendment
(each, an “Extension Amendment”) to this Agreement among the Borrower, the Agent
and each Extending Lender and each Additional Extending Lender, if any,
providing an Extended Revolving Commitment, an Extended Term Loan, an Extended
2016 Term Loan, a new Revolving Credit Commitment, or a term loan commitment as
applicable, thereunder, which shall be consistent with the provisions set forth
in Sections 2.18(a), (b) and (c) above (but which shall not require the consent
of any other Lender). The effectiveness of any Extension Amendment shall be
subject to the satisfaction on the date thereof of each of the conditions set
forth in Section 4.02 and, to the extent reasonably requested by the Agent,
receipt by the Agent of legal opinions, board resolutions and officers’
certificates consistent with those delivered on the Effective Date. The Agent
shall promptly


60

--------------------------------------------------------------------------------




notify each Lender as to the effectiveness of each Extension Amendment. Each of
the parties hereto hereby agrees that this Agreement and the other Loan
Documents may be amended pursuant to an Extension Amendment, without the consent
of any other Lenders, to the extent necessary to (i) reflect the existence and
terms of the Extended Revolving Commitments, the Extended Term Loans, the
Extended 2016 Term Loans, the new Revolving Commitments, or the term loan
commitments as the case may be, incurred pursuant thereto and (ii) effect such
other amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the reasonable opinion of the Agent and the
Borrowers, to effect the provisions of this Section.
SECTION 2.19.     Increase in Commitments.
(a)    Reserved.
(b)    Request for Increase After April 8, 2016.2016. In addition to the
Borrowers’ rights to request a FILO Facility under Section 2.20, after April 8,
2016, provided no Default or Event of Default then exists or would arise
therefrom, upon notice to the Agent (which shall promptly notify the Revolving
Lenders) and the Co-Collateral Agents, the Borrowers may make Revolving
Commitment Increase requests from time to time (which Revolving Commitment
Increase may take the form of a term loan tranche); provided, however, that (w)
no such Revolving Commitment Increase may be made without the consent of the
Co-Collateral Agents, whose consent shall not be unreasonably withheld, (x) the
aggregate amount of all Revolving Commitment Increases pursuant to this Section
2.19(b) following April 8, 2016 shall not exceed $250,000,000, (y) each
Revolving Commitment Increase request shall be in a minimum amount of
$100,000,000, and (z) the Borrowers may request a maximum of four Revolving
Commitment Increases. At the time of sending such notice, the Borrowers (in
consultation with the Agent) shall specify the time period within which each
Revolving Lender is requested to respond (which shall in no event be less than
ten Business Days from the date of delivery of such notice to the Revolving
Lenders).
(c)    Lender Elections. Each Revolving Lender shall notify the Agent within the
time period described in Section 2.19(b) whether or not it agrees to increase
its Revolving Commitment and, if so, whether by an amount equal to, greater
than, or less than its Revolving Commitment Percentage of such Revolving
Commitment Increase request. Any Revolving Lender not responding within such
time period shall be deemed to have declined to increase its Revolving
Commitment. No Revolving Lender shall have any obligation to increase its
Revolving Commitment.
(d)    Notification by Agent. The Agent shall notify the Borrowers, each
Revolving Lender and the Lead Arrangers, of the Revolving Lenders’ responses to
each request made under Section 2.19(b). To achieve the full amount of any
Revolving Commitment Increase specified in any Revolving Commitment Increase
request, subject to the approval of the Agent (which approval shall not be
unreasonably withheld), to the extent that the existing Revolving Lenders
decline to increase their Revolving Commitments, or decline to increase their
Revolving Commitments in the full amount requested by the Borrowers, other
consenting Eligible Assignees (each an “Additional Commitment Lender”) may
become a Revolving Lender hereunder and furnish a Revolving Commitment in the
amount requested by the Borrowers under Section 2.19(b) and not accepted by the
existing Revolving Lenders, provided, however, that without the consent of the
Agent, at no time shall the Revolving Commitment of any Additional Commitment
Lender be less than $10,000,000. At the request of the Borrowers, one or more of
the Lead Arrangers, in consultation with the Borrowers, may, but shall not be
required, to use their reasonable efforts to arrange for Revolving Commitments
from Additional Commitment Lenders.
(e)    Conditions to Effectiveness of each Commitment Increase. As a condition
precedent to each Revolving Commitment Increase, (i) the Borrowers shall deliver
to the Agent a certificate of each Borrower dated as of the applicable Increase
Effective Date signed by an Authorized Officer of such Borrower (A) certifying
and attaching the resolutions adopted by the board of directors (or other
applicable governing body) of such Borrower approving or consenting to such
Revolving Commitment Increase, and (B) certifying that, before and after giving
effect to such Revolving Commitment Increase, the representations and warranties
contained in Article V hereof and the other Loan Documents are true and correct
in all material respects on and as of the Increase Effective Date, except to the
extent (1) such representations or warranties are qualified by a materiality
standard, in which case they shall be true and correct


61

--------------------------------------------------------------------------------




in all respects, and (2) such representations or warranties expressly relate to
an earlier date (in which case such representations and warranties shall be true
and correct in all material respects as of such earlier date), (ii) the Loan
Parties other than the Borrowers shall deliver an “acknowledgment and
acceptance” of the Revolving Commitment Increase in form reasonably satisfactory
to the Agent, (iii) if applicable, the Borrowers, the Agent, and any Additional
Commitment Lender shall have executed and delivered a joinder to the Loan
Documents in such form as the Agent shall reasonably require; (iv) to the extent
that the Revolving Commitment Increase shall take the form of a term loan
tranche, this Agreement shall be amended, in form and substance reasonably
satisfactory to the Agent, to include such terms as are customary for a term
loan commitment, including that the term loan advances shall (A) have a maturity
date no earlier than the Extended Termination Date, (B) if subject to
amortization, shall have an average weighted life not less than the Extended
Termination Date, and (C) may not be voluntarily prepaid unless
contemporaneously therewith, the other Revolving Commitments are ratably
permanently reduced; (iv) the Borrowers shall have paid such fees to the
applicable Lead Arrangers (to the extent that such Lead Arrangers provide
assistance in arranging the Revolving Commitment Increases of Additional
Commitment Lenders), the Additional Commitment Lenders and the other Revolving
Lenders who agree to increase their Revolving Commitments, as the Borrowers and
the applicable Lead Arrangers, the Additional Commitment Lenders and the other
Revolving Lenders, respectively, may agree; (v) the Borrowers shall deliver to
the Agent and the Lenders an opinion or opinions, in form and substance
reasonably satisfactory to the Agent, from counsel to the Borrowers reasonably
satisfactory to the Agent and dated such date; (vi) the Borrowers shall have
delivered to the Agent an updated Borrowing Base Certificate dated as of the
Increase Effective Date, and (vii) no Default or Event of Default shall exist or
result from the Revolving Commitment Increase. The Borrowers shall prepay any
Advances outstanding on the Increase Effective Date (and pay any additional
amounts required pursuant to Section 9.04(c)) and may borrow on a non-ratable
basis from any Revolving Lender or Additional Commitment Lender committed to a
portion of the applicable Revolving Commitment Increase, in each case to the
extent necessary to keep the outstanding Advances ratable with any revised
Revolving Commitment Percentage arising from any non-ratable increase in the
Revolving Commitments under this Section.
Each of the parties hereto hereby agrees that the Agent may take any and all
further action as may be reasonably necessary to ensure that all Advances in
respect of Revolving Commitment Increases, when originally made, are included in
each Borrowing of outstanding Advances on a pro rata basis. The Borrower agrees
that Section 9.04(c) shall apply to any conversion of Eurodollar Rate Advances
to Base Rate Advances reasonably required by the Agent to effect the foregoing.
(f)    Effective Date and Allocations. If the Revolving Commitments are
increased after April 8, 2016 in accordance with this Section, the Agent (in
consultation with the Borrowers) shall determine the effective date (each, an
“Increase Effective Date”) and the final allocation of the Revolving Commitment
Increase, giving effect to the occurrence of the applicable Increase Effective
Date. The Agent shall promptly notify the Borrowers and the Revolving Lenders of
such final allocation and the Increase Effective Date, and on the Increase
Effective Date (i) the Aggregate Revolving Commitments under, and for all
purposes of, this Agreement shall be increased by the aggregate amount of the
Revolving Commitment Increase, and (ii) the applicable Schedule to the Agreement
shall be deemed modified, without further action, to reflect the revised
Commitments of the Revolving Lenders.
(g)    Other Provisions That portion of the Revolving Commitment of each
Revolving Lender and Additional Commitment Lender constituting its portion of
any Revolving Commitment Increase under this Section 2.19 (i) other than in the
case of a term loan, shall bear interest and be entitled to receive letter of
credit fees at the rates provided for 2015 Extending Lenders, (ii) shall, other
than in the case of a term loan, receive Commitment Fees based on the Restated
Commitment Fee GridSection 2.05(a) hereof, (iii) shall terminate on the Extended
Termination Date or in the case of a term loan on or after the Extended
Termination Date, and (iv) except as provided in clause (e) hereof, shall
otherwise be on the same terms as set forth in, and be entitled to the benefits
of, this Agreement and the other Loan Documents.
(h)    Conflicting Provisions. This Section shall supersede any provisions in
Sections 2.16 or 9.01 to the contrary. Each of the parties hereto hereby agrees
that, upon any Increase Effective Date, this Agreement shall be deemed amended
to the extent (but only to the extent) necessary to reflect the existence and
terms of the Revolving Commitment Increase, without need for further consents
pursuant to Section 9.01. Any such deemed amendment may


62

--------------------------------------------------------------------------------




be memorialized in writing by the Agent with the Borrowers’ and Co-Collateral
Agents’ consent (not to be unreasonably withheld) and furnished to the other
parties hereto.
SECTION 2.20.    FILO Facility.
(a)    Request for FILO Facility After July 21, 2015.2015. In addition to the
Borrowers’ rights to request a Revolving Commitment Increase under Section 2.19,
after July 21, 2015, provided no Default or Event of Default then exists or
would arise therefrom, upon notice to the Agent (which shall promptly notify the
Revolving Lenders) and the Co-Collateral Agents, the Borrowers may request that
the Revolving Lenders establish a “first-in, last-out” facility (the “FILO
Facility”), which may take the form of either a revolving or term facility;
provided, however, that (w) the consent of the Co-Collateral Agents, whose
consent shall not be unreasonably withheld, shall be required for the
establishment of a FILO Facility, (x) the aggregate FILO Commitments and FILO
Loans shall not exceed $500,000,000 in the aggregate at any one time
outstanding, (y) any request for the establishment of a FILO Facility shall be
in a minimum amount of $100,000,000, and (z) there shall be no more than one
FILO Facility outstanding at any time. In order to establish any FILO Facility,
the Borrowers shall provide a notice to the Agent and the Co-Collateral Agents
setting forth the proposed terms of the FILO Facility, which shall be determined
in consultation with the Agent and, in any case, include the following: (i) the
same maturity date as the Extended Termination Date, or any later date for the
termination of Revolving Commitments established pursuant to Section 2.18, (ii)
provide that payments of interest and fees (including both commitment and
up-front fees) may be at different rates on the FILO Facility from those
relating to the Revolving Commitments (and related outstandings), the Term Loan
and the 2016 Term Loan, (iii) require that the FILO Facility be (A) to the
extent the FILO Facility is a term loan facility, fully funded on the effective
date thereof, and (B) to the extent the FILO Facility is a revolving facility,
funded on the effective date thereof in an amount not less than the lesser of
the full amount thereof and the amount necessary to repay any then outstanding
Advances, and thereafter be drawn in full prior to the making of any Advance
under the Revolving Commitments, (iv) provide for a draw condition on the FILO
Facility that the aggregate amount outstanding under the FILO Facility shall not
exceed the lesser of (1) Incremental Availability and (2) the FILO Commitment,
(v) provide that FILO Loans may not be prepaid, or the FILO Commitments reduced,
in whole or in part unless no Default or Event of Default then exists and is
continuing and, after giving effect to such prepayment or reduction, Pro Forma
and Projected Capped Excess Availability is at least 50% of the Line Cap, (vi)
require the Agent to establish and adjust the FILO Reserve as and when
applicable, (vii) include such inter-lender provisions as may be reasonably
acceptable to the Co-Collateral Agents, and (viii) include such other
modifications (including, without limitation, to the definitions of “Required
Lenders” and “Supermajority Lenders”) as the Co-Collateral Agents and the
Borrowers may determine necessary or appropriate. At the time of sending such
notice, the Borrowers (in consultation with the Agent) shall specify the time
period within which each Revolving Lender is requested to respond (which shall
in no event be less than ten Business Days from the date of delivery of such
notice to the Revolving Lenders).
(b)    Lender Elections. Each Revolving Lender shall notify the Agent within the
time period described in Section 2.20(a) whether or not it agrees to participate
in the FILO Facility and, if so, whether by an amount equal to, greater than, or
less than its Revolving Commitment Percentage. Any Revolving Lender not
responding within such time period shall be deemed to have declined to
participate in the FILO Facility. No Revolving Lender shall have any obligation
to participate in the FILO Facility.
(c)    Notification by Agent. The Agent shall notify the Borrowers, each
Revolving Lender and the Lead Arrangers, of the Revolving Lenders’ responses to
each request made under Section 2.20(a). To achieve the full amount of the FILO
Facility specified in any request made by the Borrowers, subject to the approval
of the Agent (which approval shall not be unreasonably withheld), to the extent
that the existing Revolving Lenders decline to participate in the FILO Facility,
or decline to participate in an amount equal to its Revolving Commitment
Percentage, other consenting Eligible Assignees may become a FILO Lender
hereunder and furnish a FILO Commitment in the amount requested by the Borrowers
under Section 2.20(a) and not accepted by the existing Revolving Lenders,
provided, however, that without the consent of the Agent, at no time shall the
FILO Commitment of any FILO Lender be less than $10,000,000.10,000,000, and
provided further that, at no time shall any Permitted Holder Lender hold any
portion of any FILO Facility hereunder. At the request of the Borrowers, one or
more of the Lead Arrangers, in consultation


63

--------------------------------------------------------------------------------




with the Borrowers, may, but shall not be required, to use their reasonable
efforts to arrange for FILO Commitments from Eligible Assignees.
(d)    Conditions to Effectiveness of FILO Facility. As a condition precedent to
the establishment of the FILO Facility after July 21, 2015, (i) the Borrowers
shall deliver to the Agent a certificate of each Borrower signed by an
Authorized Officer of such Borrower (A) certifying and attaching the resolutions
adopted by the board of directors (or other applicable governing body) of such
Borrower approving or consenting to the establishment of the FILO Facility, and
(B) certifying that, before and after giving effect to the establishment of the
FILO Facility, the representations and warranties contained in Article V hereof
and the other Loan Documents are true and correct in all material respects on
and as of the effective date of the FILO Facility, except to the extent (1) such
representations or warranties are qualified by a materiality standard, in which
case they shall be true and correct in all respects, and (2) such
representations or warranties expressly relate to an earlier date (in which case
such representations and warranties shall be true and correct in all material
respects as of such earlier date), (ii) the Loan Parties other than the
Borrowers shall deliver an “acknowledgment and acceptance” of the establishment
of the FILO Facility in form reasonably satisfactory to the Agent, (iii) the
Borrowers shall have paid such fees to the applicable Lead Arrangers (to the
extent that such Lead Arrangers provide assistance in arranging the FILO
Facility), and the FILO Lenders, as the Borrowers and the applicable Lead
Arrangers and the FILO Lenders, respectively, may agree; (iv) the Borrowers
shall deliver to the Agent and the Lenders an opinion or opinions, in form and
substance reasonably satisfactory to the Agent, from counsel to the Borrowers
reasonably satisfactory to the Agent and dated such date; (v) the Borrowers
shall have delivered to the Agent an updated Borrowing Base Certificate dated as
of the effective date of the FILO Facility, (vi) if applicable, the Borrowers,
the Agent, and any Eligible Assignee which becomes a FILO Lender shall have
executed and delivered a joinder to the Loan Documents in such form as the Agent
shall reasonably require; (vii) this Agreement shall have been amended to the
extent necessary to reflect the existence and terms of the FILO Facility and to
effect other amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the reasonable opinion of the Agent and the
Borrowers to effect the provisions of this Section, with the consent of the FILO
Lenders, the Co-Collateral Agents and the Borrower (such consents not to be
unreasonably withheld) , but without the need for further consents from the
Lenders, and (viii) no Default or Event of Default shall exist or result from
the establishment of the FILO Facility. The Borrowers shall use the proceeds of
the FILO Facility to prepay any Advances outstanding on the effective date
thereof (and pay any additional amounts required pursuant to Section 9.04(c));
provided that, in the event the FILO Facility takes the form of a term loan
facility, the Borrowers may decline to prepay the Advances outstanding on the
effective date thereof if, immediately after giving effect to the funding of the
FILO Facility and the application of the proceeds thereof, Capped Excess
Availability is not less than the sum of (1) $150,000,000 plus (2) the amount of
the proceeds of such FILO Facility, net of related fees and expenses paid at the
closing of such FILO Facility.
(e)    Effective Date and Allocations. If the FILO Facility is established after
July 21, 2015 in accordance with this Section, the Agent (in consultation with
the Borrowers) shall determine the effective date and the final allocation of
the FILO Commitments. The Agent shall promptly notify the Borrowers and the FILO
Lenders of such final allocation and the effective date of the FILO Facility,
and on the effective date the Schedule to the Agreement shall be deemed
modified, without further action, to reflect the FILO Commitments of the FILO
Lenders.
SECTION 2.21.    Permitted Overadvances. The Agent may, in its discretion, make
Permitted Overadvances without the consent of the Lenders, the Swingline Lender
and the Issuing Lenders, and each Lender shall be bound thereby. Any Permitted
Overadvance may constitute a Swingline Advance. A Permitted Overadvance is for
the account of the Borrowers and shall constitute a Base Rate Advance and an
Obligation (as defined in the Guarantee and Collateral Agreement) and shall be
repaid by the Borrowers in accordance with the provisions of Section 2.03(b) or
2.11(c), as applicable. The making of any such Permitted Overadvance on any one
occasion shall not obligate the Agent or any Lender to make or permit any
Permitted Overadvance on any other occasion or to permit such Permitted
Overadvances to remain outstanding. The making by the Agent of a Permitted
Overadvance shall not modify or abrogate any of the provisions of Article III
regarding the Lenders’ obligations to purchase participations with respect to
Letters of Credit or of Section 2.04 regarding the Lenders’ obligations to
purchase participations with respect to Swingline Advance. The Agent shall have
no liability for, and no Loan Party or Credit Party shall have the right to, or
shall, bring


64

--------------------------------------------------------------------------------




any claim of any kind whatsoever against the Agent with respect to “inadvertent
Overadvances” (i.e. where an Overadvance results from changed circumstances
beyond the control of the Agent (such as a reduction in the collateral value))
regardless of the amount of any such Overadvance(s).

ARTICLE III
AMOUNT AND TERMS OF THE LETTERS OF CREDIT
SECTION 3.01.    L/C Commitment.
(a)    Subject to the terms and conditions hereof, each Issuing Lender, in
reliance on the agreements of the other Revolving Lenders set forth in Section
3.04(a), agrees to issue Letters of Credit for the account of any Borrower (on
behalf of such Borrower or on behalf of any other Group Member) on any Business
Day during the period from the Effective Date until the Extended Termination
Date in such form as may be approved from time to time by such Issuing Lender;
provided that no Issuing Lender shall have any obligation to issue any Letter of
Credit if (i) after giving effect to such issuance, the L/C Obligations would
exceed the L/C Commitment or (ii) the face amount of the requested Letter of
Credit, when aggregated with all other then outstanding Extensions of Credit
(excluding FILO Extensions of Credit), shall not exceed the Line Cap at such
time; provided further that each Issuing Lender may, but shall not be required
to, issue Letters of Credit such that the aggregate L/C Obligations attributable
to all such outstanding Letters of Credit issued by such Issuing Lender exceed
$500,000,000. Each Letter of Credit shall (i) be denominated in Dollars or any
other lawful foreign currency which is approved in writing on a case by case
basis by the Issuing Lender and the Agent in their sole and absolute discretion
and (ii) expire no later than the earlier of (x) the first anniversary of its
date of issuance, or (y) subject to the provisions of Section 6.01(p), the date
that is five (5) Business Days prior to the Extended Termination Date, provided
that any Letter of Credit with a one-year term may provide for the renewal
thereof for additional one-year periods (which, subject to the provisions of
Section 6.01(p)) shall in no event extend beyond the date referred to in clause
(y) above). Each Application and each Letter of Credit shall be subject to the
International Standby Practices (ISP 98) of the International Chamber of
Commerce (in the case of Standby L/Cs) or the Uniform Customs and Practice for
Documentary Credits as most recently published by the International Chamber of
Commerce (in the case of Commercial L/Cs) and, to the extent not inconsistent
therewith, the laws of the State of New York.
(b)    The Issuing Lender shall not at any time be obligated to issue any Letter
of Credit if (i) such issuance would conflict with, or cause the Issuing Lender
or any Revolving Lender to exceed any limits imposed by, any applicable
Requirement of Law, (ii) any order, judgment or decree of any Governmental
Authority or arbitrator shall by its terms purport to enjoin or restrain the
Issuing Lender from issuing such Letter of Credit, or any law applicable to the
Issuing Lender or any request or directive (whether or not having the force of
law) from any Governmental Authority with jurisdiction over the Issuing Lender
shall prohibit, or request that the Issuing Lender refrain from, the issuance of
letters of credit generally or such Letter of Credit in particular or shall
impose upon the Issuing Lender with respect to such Letter of Credit any
restriction, reserve or capital requirement (for which the Issuing Lender is not
otherwise compensated hereunder) not in effect on the Effective Date, or shall
impose upon the Issuing Lender any unreimbursed loss, cost or expense which was
not applicable on the Effective Date and which the Issuing Lender in good faith
deems material to it; (iii) such issuance would violate one or more policies of
the Issuing Lender applicable to letters of credit generally, or (iv) any
Revolving Lender is at such time a Defaulting Lender hereunder, unless the
Issuing Lender has entered into arrangements, including the delivery of cash
collateral, satisfactory to the Issuing Lender (in its sole discretion) with the
Borrowers or such Defaulting Lender to eliminate the Issuing Lender’s actual or
potential Fronting Exposure (after giving effect to Section 8.12(a)(iv) with
respect to the Defaulting Lender arising from either (x) the Letter of Credit
then proposed to be issued or (y) that Letter of Credit and all other L/C
Obligations as to which the Issuing Lender has actual or potential Fronting
Exposure, as it may elect in its sole discretion.
SECTION 3.02.    Procedure for Issuance of Letter of Credit. (a) Any Borrower
may from time to time request that the Issuing Lender issue a Commercial L/C or
Standby L/C for its account (on behalf of such Borrower or on behalf of any
other Group Member) by delivering to the Issuing Lender at its address for
notices specified herein


65

--------------------------------------------------------------------------------




an Application therefor, completed to the satisfaction of the Issuing Lender,
and such other certificates, documents and other papers and information as the
Issuing Lender may reasonably request. Upon receipt of any Application, the
Issuing Lender will process such Application and the certificates, documents and
other papers and information delivered to it in connection therewith in
accordance with its customary procedures and shall promptly issue the Letter of
Credit requested thereby (but in no event shall the Issuing Lender be required
to issue any Letter of Credit earlier than three Business Days after its receipt
of the Application therefor and all such other certificates, documents and other
papers and information relating thereto) by issuing the original of such Letter
of Credit to the beneficiary thereof or as otherwise may be agreed to by the
Issuing Lender and the applicable Borrower. The Issuing Lender shall furnish a
copy of such Letter of Credit to the applicable Borrower promptly following the
issuance thereof. The Issuing Lender shall promptly notify the Agent of the
issuance, extension or amendment of Letters of Credit and any drawings or other
payments under Letters of Credit.
(b)    Any letter of credit issued by an Issuing Lender under any Other LC
Facility for the account of a Borrower (each, an “Other LC”), may, at the
election of the Borrowers and with the consent of the applicable Issuing Lender,
be deemed issued under this Agreement, provided that (1) the Borrowers execute
and deliver a Transfer Notice to the Agent three (3) Business Days prior to the
date proposed for the transfer of such Other LC to governance hereunder (the
“Transfer Date”), (2) the issuance of such Other LC would be permitted under
this Agreement and all conditions precedent to such issuance would be satisfied
on the Transfer Date as if such letters of credit were newly issued hereunder on
the Transfer Date, (3) after giving effect to the transfer of the Other LC,
either (x) Projected and Pro Forma Capped Excess Availability shall be at least
50% of the Line Cap, or (y) both (i) Projected and Pro Forma Capped Excess
Availability shall be at least 25% of the Line Cap, and (ii) the Pro Forma Fixed
Charge Coverage Ratio shall be at least 1.0: 1.0, and (4) no Default or Event of
Default shall have occurred and be continuing as of the Transfer Date, or shall
arise as a result of the deemed issuance of such Other LC hereunder.
(c)    Any Letter of Credit issued by an Issuing Lender under this Agreement for
the account of a Borrower, may, at the election of the Borrowers and with the
consent of the applicable Issuing Lender, be deemed issued under any Other LC
Facility, provided that (1) the Borrowers and the issuing lender under the Other
LC Facility execute and deliver an Other LC Transfer Notice to the Agent three
(3) Business Days prior to the date proposed for the transfer of such Letter of
Credit to governance under the Other LC Facility (the “Other LC Transfer Date”),
(2) after giving effect to such transfer to the Other LC Facility, outstanding
Letters of Credit issued under this Agreement shall be in an aggregate stated
amount of at least $500,000,000, and (3) the issuance of such Other LC would be
permitted under the Other LC Facility and all conditions precedent to such
issuance would be satisfied on the Other LC Transfer Date as if such letters of
credit were newly issued thereunder on the Other LC Transfer Date.
SECTION 3.03.    Fees and Other Charges. (a) The Borrowers will pay a fee on the
face amount of all outstanding Letters of Credit (provided, however, that with
respect to any Letter of Credit that, by its terms provides for one or more
automatic increases in the amount thereof, the amount of such Letter of Credit
shall be deemed to be the maximum amount of such Letter of Credit after giving
effect to all such increases, whether or not such maximum amount is in effect at
such time) at a per annum rate equal to (i) in the case of each Standby L/C and
Banker’s Acceptance, (A) with respect to the 2015 Non-Extending Lenders (to be
shared ratably amongst them), the Applicable Margin then in effect with respect
to Eurodollar Rate Advances and (B) with respect to 2015 Extending Lenders (to
be shared ratably amongst them), the Extended Term Applicable Margin then in
effect with respect to Eurodollar Rate Advances and (ii) in the case of each
Commercial L/C, (A) with respect to the 2015 Non-Extending Lenders, 50% of the
Applicable Margin then in effect with respect to Eurodollar Rate Advances and
(B) with respect to 2015 Extending Lenders, 50% of the Extended Term Applicable
Margin then in effect with respect to Eurodollar Rate Advances, in each case
payable quarterly in arrears the 5th day subsequent to the last day of each
April, July, October and January after the issuance date (provided that, during
the continuation of a Cash Dominion Event, such payment shall be made on the 5th
day subsequent to the last day of each month after the issuance date). In
addition, the Borrowers shall pay to the Issuing Lender for its own account a
fronting fee in an amount to be agreed upon by the applicable Issuing Lender and
the Borrowers (but in no event to exceed 0.125% per annum) on the undrawn and
unexpired amount of each Letter of Credit, payable quarterly in arrears on the
5th day subsequent to the last day of each April, July, October and January


66

--------------------------------------------------------------------------------




after the issuance date (provided that, during the continuation of a Cash
Dominion Event, such payment shall be made on the 5th day subsequent to the last
day of each month after the issuance date).
(b)    In addition to the foregoing fees, the Borrowers shall pay or reimburse
the Issuing Lender for such normal and customary costs and expenses as are
incurred or charged by the Issuing Lender in issuing, negotiating, effecting
payment under, amending or otherwise administering any Letter of Credit, unless
otherwise agreed.
SECTION 3.04.    Letter of Credit Participations. (a) The Issuing Lender
irrevocably agrees to grant and hereby grants to each Revolving Lender, and, to
induce the Issuing Lender to issue Letters of Credit, each Revolving Lender
irrevocably agrees to accept and purchase and hereby accepts and purchases from
the Issuing Lender, on the terms and conditions set forth below, for such
Revolving Lender’s own account and risk an undivided interest equal to such
Revolving Lender’s Revolving Commitment Percentage in the Issuing Lender’s
obligations and rights under and in respect of each Letter of Credit and the
amount of each draft paid by the Issuing Lender thereunder. Each Revolving
Lender agrees with the Issuing Lender that, if a draft is paid under any Letter
of Credit for which the Issuing Lender is not reimbursed in full by the
Borrowers in accordance with the terms of this Agreement, such Revolving Lender
shall pay to the Issuing Lender upon demand at the Issuing Lender’s address for
notices specified herein an amount equal to such Revolving Lender’s Revolving
Commitment Percentage of the amount of such draft, or any part thereof, that is
not so reimbursed. Each Revolving Lender’s obligation to pay such amount shall
be absolute and unconditional and shall not be affected by any circumstance,
including (i) any set-off, counterclaim, recoupment, defense or other right that
such Revolving Lender may have against the Issuing Lender, the Borrowers or any
other Person for any reason whatsoever, (ii) the occurrence or continuance of a
Default or an Event of Default or the failure to satisfy any of the other
conditions specified in Article IV, (iii) any adverse change in the condition
(financial or otherwise) of the Borrowers or any other Loan Party, (iv) any
breach of this Agreement or any other Loan Document by the Borrowers, any other
Loan Party or any other Revolving Lender or (v) any other circumstance,
happening or event whatsoever, whether or not similar to any of the foregoing;
provided that each Revolving Lender shall only be obligated to make any such
payment in Dollars (and not any foreign currency) in accordance with the
provisions of Section 3.10 hereof.
(b)    If any amount required to be paid by any Revolving Lender to the Issuing
Lender pursuant to Section 3.04(a) in respect of any unreimbursed portion of any
payment made by the Issuing Lender under any Letter of Credit is paid to the
Issuing Lender within three Business Days after the date such payment is due,
such Revolving Lender shall pay to the Issuing Lender on demand an amount equal
to the product of (i) such amount, times (ii) the daily average Federal Funds
Rate during the period from and including the date such payment is required to
the date on which such payment is immediately available to the Issuing Lender,
times (iii) a fraction the numerator of which is the number of days that elapse
during such period and the denominator of which is 360. If any such amount
required to be paid by any Revolving Lender pursuant to Section 3.04(a) is not
made available to the Issuing Lender by such Revolving Lender within three
Business Days after the date such payment is due, the Issuing Lender shall be
entitled to recover from such Revolving Lender, on demand, such amount with
interest thereon calculated from such due date at the rate per annum set forth
in Section 2.08(a)(i) or Section 2.08(c)(i), as applicable, applicable to Base
Rate Advances. A certificate of the Issuing Lender submitted to any Revolving
Lender with respect to any amounts owing under this Section shall be conclusive
in the absence of manifest error.
(c)    Whenever, at any time after the Issuing Lender has made payment under any
Letter of Credit and has received from any Revolving Lender its pro rata share
of such payment in accordance with Section 3.04(a), the Issuing Lender receives
any payment related to such Letter of Credit (whether directly from the
applicable Borrower or otherwise, including proceeds of collateral applied
thereto by the Issuing Lender), or any payment of interest on account thereof,
the Issuing Lender will distribute to such Revolving Lender its pro rata share
thereof (appropriately adjusted to reflect whether such payment is owed to a
Non-Extending Lender (including a 2015 Non-Extending Lender) or an Extending
Lender (including a 2015 Extending Lender) and whether the corresponding
interest rate owed to such Lender is calculated in accordance with Section
2.08(a) or 2.08(c)); provided, however, that in the event that any such payment
received by the Issuing Lender shall be required to be returned by the Issuing
Lender, such Revolving Lender shall return to the Issuing Lender the portion
thereof previously distributed by the Issuing Lender to it.


67

--------------------------------------------------------------------------------




SECTION 3.05.    Reimbursement Obligation of the Borrowers. If any draft is paid
under any Letter of Credit, the applicable Borrower shall reimburse the Issuing
Lender for the amount of (a) the draft so paid and (b) any taxes, fees, charges
or other costs or expenses incurred by the Issuing Lender in connection with
such payment, not later than 12:00 Noon on (i) the Business Day that the
applicable Borrower receives notice of such draft, if such notice is received on
such day prior to 10:00 A.M. or (ii) if clause (i) above does not apply, the
Business Day immediately following the day that the applicable Borrower receives
such notice; provided, that if the total reimbursement amount set forth in
clauses (a) or (b) above is not less than $5,000,000 or $500,000, respectively,
the applicable Borrower may, subject to the conditions to borrowing set forth
herein, request that such reimbursement be financed with a Base Rate Advance or
Swingline Advance in an equivalent amount and, to the extent so financed, the
Borrower’s obligation to make such payment shall be discharged and replaced by
the resulting Advance. Each such payment shall be made to the Issuing Lender at
its address for notices referred to herein in Dollars (or if the Letter of
Credit is issued in a currency other than Dollars, in such currency or the
Dollar equivalent thereof calculated in accordance with the provisions of
Section 3.10) and in immediately available funds. Interest shall be payable on
any such amounts from the date on which the relevant draft is paid until payment
in full at the rate set forth in (x) until the Business Day next succeeding the
date of the relevant notice, Section 2.08(a)(i) or Section 2.08(c)(i), as
applicable, with respect to the portions of the applicable draft attributable to
2015 Non-Extending Lenders and 2015 Extending Lenders, respectively, and (y)
thereafter, Section 2.08(d).


SECTION 3.06.    Obligations Absolute. Each Borrower’s obligations under this
Article III shall be absolute and unconditional under any and all circumstances
and irrespective of any set-off, counterclaim or defense to payment that any
Borrower may have or have had against the Issuing Lender, any beneficiary of a
Letter of Credit or any other Person. Each Borrower also agrees with the Issuing
Lender that the Issuing Lender shall not be responsible for, and such Borrower’s
Reimbursement Obligations under Section 3.05 shall not be affected by, among
other things, the validity or genuineness of documents or of any endorsements
thereon, even though such documents shall in fact prove to be invalid,
fraudulent or forged, or any dispute between or among such Borrower and any
beneficiary of any Letter of Credit or any other party to which such Letter of
Credit may be transferred or any claims whatsoever of such Borrower against any
beneficiary of such Letter of Credit or any such transferee. The Issuing Lender
shall not be liable for any error, omission, interruption or delay in
transmission, dispatch or delivery of any message or advice, however
transmitted, in connection with any Letter of Credit, except for errors or
omissions found by a final and nonappealable decision of a court of competent
jurisdiction to have resulted from the gross negligence or willful misconduct of
the Issuing Lender. Each Borrower agrees that any action taken or omitted by the
Issuing Lender under or in connection with any Letter of Credit or the related
drafts or documents, if done in the absence of gross negligence or willful
misconduct, shall be binding on such Borrower and shall not result in any
liability of the Issuing Lender to such Borrower.


SECTION 3.07.    Letter of Credit Payments. If any draft shall be presented for
payment under any Letter of Credit, the Issuing Lender shall promptly notify the
applicable Borrower of the date and amount thereof. The responsibility of the
Issuing Lender to the Borrowers in connection with any draft presented for
payment under any Letter of Credit shall, in addition to any payment obligation
expressly provided for in such Letter of Credit, be limited to determining that
the documents (including each draft) delivered under such Letter of Credit in
connection with such presentment are substantially in conformity with such
Letter of Credit.


SECTION 3.08.    Applications. To the extent that any provision of any
Application related to any Letter of Credit is inconsistent with the provisions
of this Article III, the provisions of this Article III shall apply.


SECTION 3.09.    Use of Letters of Credit. The Letters of Credit shall be
available (and each Borrower agrees that it shall use such Letters of Credit)
for general corporate purposes of Holdings and its Subsidiaries.




68

--------------------------------------------------------------------------------




SECTION 3.10.    Currency Equivalents Generally. Any amount specified in this
Agreement (including pursuant to Section 3.05 above) to be in a currency other
than Dollars shall also include the equivalent of such amount in Dollars, such
equivalent amount to be determined by the Agent at such time on the basis of the
Spot Rate (as defined below) for the purchase of such currency with Dollars. For
purposes of this Section 3.10, the “Spot Rate” for a currency means the rate
determined by the Agent to be the rate quoted by the Person acting in such
capacity as the spot rate for the purchase by such Person of such currency with
another currency through its principal foreign exchange trading office at
approximately 11:00 a.m. on the date two Business Days prior to the date of such
determination; provided that the Agent may obtain such spot rate from another
financial institution designated by the Agent if the Person acting in such
capacity does not have as of the date of determination a spot buying rate for
any such currency.
ARTICLE IV
CONDITIONS TO EFFECTIVENESS
SECTION 4.01.    Conditions Precedent to Effectiveness. The effectiveness of
this Agreement is conditioned upon satisfaction of the following conditions
precedent:
(a)    The Agent’s receipt of the following, each of which shall be originals or
telecopies (followed promptly by originals) unless otherwise specified, each
properly executed by an Authorized Officer of the signing Loan Party, each dated
July 21, 2015 (or, in the case of certificates of governmental officials, a
recent date before July 21, 2015) and each in form and substance satisfactory to
the Agent and the Co-Collateral Agents:
(i)    this Agreement duly executed by each of Holdings, the Borrowers, the
Agent, the Co-Collateral Agents, and the Lenders.
(ii)    the Security Documents or amendments thereto or restatements thereof
(including, without limitation, the Guarantee and Collateral Agreement), in each
case to the extent reasonably requested by the Agent, each duly executed by the
applicable Loan Parties;
(iii)    all other Loan Documents, or amendments thereto or restatements thereof
to the extent reasonably requested by the Agent, each duly executed by the
applicable Loan Parties;
(iv)    such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Authorized Officers of each Loan Party
as the Agent may reasonably require evidencing (A) the authority of each Loan
Party to enter into this Agreement and the other Loan Documents to which such
Loan Party is a party or is to be a party and (B) the identity, authority and
capacity of each Authorized Officer thereof authorized to act as an Authorized
Officer in connection with this Agreement and the other Loan Documents to which
such Loan Party is a party or is to be a party;
(v)    copies of each Loan Party’s organization or other governing documents and
such other documents and certifications as the Agent may reasonably require to
evidence that each Loan Party is duly organized or formed, and that each Loan
Party is validly existing, in good standing and qualified to engage in business
in each jurisdiction where failure to so qualify could reasonably be expected to
have a Material Adverse Effect;
(vi)    An opinion of in house counsel to Holdings and of one or more special or
local counsel to Holdings, the Borrowers, and the other Loan Parties, addressed
to the Agent, the Co-Collateral Agents and each Lender as to such matters as the
Agent and Co-Collateral Agents may reasonably request;
(vii)    a certificate signed by an Authorized Officer of Holdings and the
Borrowers certifying (A) that the conditions specified in Section 4.02 have been
satisfied, (B) to the Solvency


69

--------------------------------------------------------------------------------




of the Loan Parties, taken as a whole, as of July 21, 2015 after giving effect
to the transactions contemplated hereby, and (C) that the Perfection Certificate
is true and correct in all material respects;
(viii)    evidence that all insurance (including endorsements) required to be
maintained pursuant to Section 6.01(c) has been obtained and is in effect;
(ix)    A Borrowing Base Certificate, duly completed and executed by an
Authorized Officer of Holdings, together with supporting information
satisfactory to the Co-Collateral Agents in their Permitted Discretion, and
dated as of the end of June 2015.
(x)    results of searches or other evidence reasonably satisfactory to the
Co-Collateral Agents (in each case dated as of a date reasonably satisfactory to
the Co-Collateral Agents) indicating the absence of Liens on the assets of the
Loan Parties, except for Liens permitted by Section 6.02(a);
(xi)    duly executed Credit Card Notifications, Third Party Payor Notifications
and Blocked Account Agreements required pursuant to Section 6.01(m);
(xii)    a duly executed agreement from each Subsidiary of Holdings which is not
a Loan Party and which owns any real estate constituting a warehouse or DC that
houses collateral or owns Related Intellectual Property, pursuant to which each
such Subsidiary grants to the Co-Collateral Agents a rent-free or royalty-free
(as applicable) license to use such real estate and Related Intellectual
Property in connection with the Co-Collateral Agents’ enforcement of their
remedies under the Loan Documents with respect to the Collateral, during the
occurrence and continuation of an Event of Default; and
(xiii)    such other customary certificates, documents or consents as the Agent
and the Co-Collateral Agents reasonably may require.
(b)    all actions required by law or reasonably requested by the Co-Collateral
Agents to be undertaken, and all, documents and instruments, including Uniform
Commercial Code financing statements and Blocked Account Agreements, required by
law or reasonably requested by the Co-Collateral Agents to be filed, registered,
or recorded to create or perfect the Liens intended to be created under the Loan
Documents and all such documents and instruments shall have been so filed,
registered or recorded to the satisfaction of the Agent
(c)    Capped Excess Availability shall be equal to or greater than
$1,000,000,000.
(d)    Reserved.
(e)    The REIT Transaction shall have been consummated (or shall be consummated
substantially concurrently with the effectiveness of this Agreement) on terms
and conditions satisfactory to the Agent and the Co-Collateral Agents, the
Borrowers shall have received the net cash proceeds therefrom, that together
with the proceeds realized from the Macerich, Simon Property Group and General
Growth Properties real estate transactions, and certain other real estate
transactions completed after April 1, 2015, amount to at least $2,500,000,000,
and such cash proceeds shall be used to repay the outstanding Revolving Advances
(as defined in the Existing Credit Agreement).
(f)    Revolving Lenders holding a majority of the Revolving Commitments (such
amount to be no less than $1,637,500,000) shall have agreed to become 2015
Extending Lenders.
(g)    The Required Lenders under the Existing Credit Agreement shall have
consented to this Agreement, after giving effect to reductions and/or
reallocations of commitments under the Existing Credit Agreement.
(h)    The conditions set forth in Section 4.02 shall be satisfied.


70

--------------------------------------------------------------------------------




(i)    There shall have been no event or circumstance since January 31, 2015
that has had or could reasonably be expected to have, either individually or in
the aggregate, a Material Adverse Effect.
(j)    All fees required to be paid to the Agent, the Co-Collateral Agents or
the Lead Arrangers on or before July 21, 2015 shall have been paid in full, and
all fees required to be paid to the Lenders on or before July 21, 2015 shall
have been paid in full.
(k)    The Borrowers shall have paid all costs and expenses of the Agent and the
Co-Collateral Agents (to the extent set forth in Section 9.04(a)) incurred in
connection with or relating to this Agreement and the other Loan Documents,
including reasonable fees, charges and disbursements of counsel to the Agent and
each Co-Collateral Agent, to the extent invoiced prior to or on July 21, 2015,
(provided that such payment shall not thereafter preclude a final settling of
accounts between the Borrowers and the Agent and the Co-Collateral Agents).
SECTION 4.02.    Conditions Precedent to Each Extension of Credit. The
obligation of each Lender to make an Extension of Credit on any date shall be
subject to the conditions precedent that the effectiveness of this Agreement
shall have occurred and on the date of such Extension of Credit the following
statements shall be true (and each of the giving of the applicable Notice of
Borrowing or Application for a Letter of Credit, as the case may be, and the
acceptance by the applicable Borrower of the proceeds of such Borrowing or the
issuance of such Letter of Credit, as applicable, shall constitute a
representation and warranty by the applicable Borrower that on the date of such
Borrowing or Letter of Credit issuance such statements are true):
(i)    the representations and warranties made by each Loan Party in or pursuant
to the Loan Documents are true and correct on and as of such date in all
material respects, before and after giving effect to such Extension of Credit
and to the application of the proceeds therefrom, as though made on and as of
such date, except to the extent that (A) such representations or warranties are
qualified by a materiality standard, in which case they shall be true and
correct in all respects, (B) such representations or warranties expressly relate
to an earlier date (in which case such representations and warranties shall be
true and correct in all material respects as of such earlier date), and (C) such
representations relate to Section 5.01(f), in which case the representation
shall be limited to clause (c) of the definition of “Material Adverse Effect”;
(ii)    no event has occurred and is continuing, or would result from such
Extension of Credit or from the application of the proceeds therefrom, that
constitutes a Default or an Event of Default; and
(iii)    after giving effect to such Extension of Credit, (A) the Total
Extensions of Credit (other than FILO Extensions of Credit) will not exceed the
Line Cap, and (B) no Collateral Coverage Event (as defined in the Indenture for
the Existing Second Lien Notes) shall result therefrom.
The conditions set forth in this Section 4.02 are for the sole benefit of the
Credit Parties but until the Required Lenders otherwise direct the Agent to
cease making Extensions of Credit, the Revolving Lenders will fund their
Revolving Commitment Percentage of all Advances and participate in all Swingline
Advances and Letters of Credit whenever made or issued, which are requested by a
Borrower and which, notwithstanding the failure of the Loan Parties to comply
with the provisions of this Article IV, are agreed to by the Agent acting in the
interests of the Credit Parties, provided, however, the making of any such
Extensions of Credit shall not be deemed a modification or waiver by any Credit
Party of the provisions of this Article IV on any future occasion or a waiver of
any rights or the Credit Parties as a result of any such failure to comply.

ARTICLE V
REPRESENTATIONS AND WARRANTIES
SECTION 5.01.    Representations and Warranties of the Borrowers. Holdings and
the Borrowers hereby jointly and severally represent and warrant as follows:


71

--------------------------------------------------------------------------------




(a)    Each Loan Party (i) is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization and (ii) is in
compliance with all Requirements of Law except to the extent that the failure to
comply therewith could not, in the aggregate, reasonably be expected to have a
Material Adverse Effect.
(b)    The execution, delivery and performance by each Loan Party of the Loan
Documents to which it is a party, and the consummation of the transactions
contemplated hereby or thereby, are within such Loan Party’s powers, have been
duly authorized by all necessary organizational action, and do not contravene
(i) the charter or by-laws or other organizational or governing documents of
such Loan Party or (ii) law or any contractual restriction binding on or
affecting any Loan Party, except, for purposes of this clause (ii), to the
extent such contravention would not reasonably be expected to have a Material
Adverse Effect.
(c)    No authorization or approval or other action by, and no notice to or
filing with, any governmental authority or regulatory body or any other third
party is required for the due execution, delivery and performance by any Loan
Party of any Loan Document to which it is a party that has not already been
obtained if the failure to obtain such authorization, approval or other action
could reasonably be expected to result in a Material Adverse Effect.
(d)    Each Loan Document has been duly executed and delivered by each Loan
Party party thereto. This Agreement constitutes, and each other Loan Document
will constitute upon execution, the legal, valid and binding obligation of each
Loan Party party thereto enforceable against such Loan Party in accordance with
its respective terms subject to the effect of any applicable bankruptcy,
insolvency, reorganization or moratorium or similar laws affecting the rights of
creditors generally and subject to general principles of equity (regardless of
whether enforcement is sought in a proceeding at law or in equity).
(e)    The consolidated balance sheet of Holdings and its Subsidiaries as at
January 31, 2015, and the related consolidated statements of income and cash
flows of Holdings and its Subsidiaries for the fiscal year then ended,
accompanied by an opinion of Deloitte & Touche LLP, independent public
accountants, copies of which have been furnished to the Agent, fairly present
the consolidated financial condition of Holdings and its Subsidiaries as at such
date and the consolidated results of the operations of Holdings and its
Subsidiaries for the period ended on such date, all in accordance with GAAP
consistently applied.
(f)    Since January 31, 2015, there has been no event or circumstance, either
individually or in the aggregate, that has had or would reasonably be expected
to have a Material Adverse Effect.
(g)    There is no action, suit, investigation, litigation or proceeding,
including any Environmental Action, which is pending or, to Holdings or any
Borrower’s knowledge, threatened affecting Holdings, the Borrowers or any of
their respective Subsidiaries before any court, Governmental Authority or
arbitrator that would, either individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect other than as reported in filings
with the SEC made prior to the date hereof.
(h)    Following application of the proceeds of each Advance, FILO Loan, the
Term Loan and the 2016 Term Loan and the issuance of each Letter of Credit, not
more than five (5%) percent of the value of the assets of the Borrowers and
their respective Subsidiaries on a consolidated basis will be margin stock
(within the meaning of Regulation U issued by the Board of Governors of the
Federal Reserve System).
(i)    No Loan Party is an “investment company”, or a company “controlled” by an
“investment company”, within the meaning of the Investment Company Act of 1940,
as amended.
(j)    All United States Federal income tax returns and all other material tax
returns which are required to be filed have been filed by or on behalf of
Holdings, the Borrowers and their respective Subsidiaries, and all taxes due
with respect to Holdings, the Borrowers and their respective Subsidiaries
pursuant to such returns or pursuant to any assessment received by Holdings, the
Borrowers or any Subsidiary have been paid except to the extent permitted in
Section 6.01(b). The charges, accruals and reserves on the books of Holdings,
the Borrowers and their


72

--------------------------------------------------------------------------------




Subsidiaries in respect of taxes or other governmental charges have been made in
accordance with, and to the extent required by, GAAP.
(k)    All written factual information heretofore furnished by Holdings, the
Borrowers or their Subsidiaries to the Agent, any Co-Collateral Agent or any
Lender (including the Perfection Certificate) for purposes of or in connection
with this Agreement or any other Loan Document, taken as a whole, was true and
correct in all material respects on the date as of which such information was
stated or certified, provided that with respect to projected financial
information, the Loan Parties represent only that such information was prepared
in good faith based upon assumptions believed to be reasonable at the time.
(l)    (i) Each Loan Party has title in fee simple to, or a valid leasehold
interest in, all its real property, and good title to, or a valid leasehold
interest in, all its other property necessary for the conduct of its business
and except as, in the aggregate, would not reasonably be expected to have a
Material Adverse Effect, and (ii) no Inventory, Credit Card Account Receivable,
DC or Related Intellectual Property is subject to any Lien except as permitted
by Section 6.02(a).
(m)    Except as, in the aggregate, would not reasonably be expected to have a
Material Adverse Effect: (i) each Loan Party owns, or is licensed to use, all
Intellectual Property necessary for the conduct of its business as currently
conducted; (ii) no material claim has been asserted and is pending by any Person
challenging or questioning the use of any Intellectual Property or the validity
or effectiveness of any Intellectual Property, nor do Holdings or the Borrowers
know of any valid basis for any such claim; and (iii) the use of Intellectual
Property by each Group Member does not infringe on the rights of any Person in
any material respect.
(n)    Except as set forth on Schedule 5.01(n) or as would not reasonably be
expected to result in a Material Adverse Effect, (i) neither a Reportable Event
nor a failure to meet minimum required contributions (in accordance with Section
430 or any prior applicable section of the Internal Revenue Code or Section 302
of ERISA) has occurred during the five year period prior to the date on which
this representation is made or deemed made with respect to any Plan, (ii) each
Plan is in compliance with the applicable provisions of ERISA, the Internal
Revenue Code and other applicable federal or state laws, and (iii) no
termination of a Single Employer Plan has occurred. Except as set forth on
Schedule 5.01(n), no Lien imposed under the Internal Revenue Code or ERISA
exists on account of any Plan, and no Lien in favor of the PBGC or a Plan has
arisen, during such five-year period. Each Single Employer Plan that is intended
to qualify under Section 401(a) of the Internal Revenue Code has received a
favorable determination letter from the United States Internal Revenue Service
(the “IRS”) and, to the best knowledge of Holdings and the Borrowers, nothing
has occurred which would cause the loss of, such qualification. Except as set
forth on Schedule 5.01(n) or as would not reasonably be expected to result in a
Material Adverse Effect, the Loan Parties and each ERISA Affiliate have made all
required contributions to each Plan subject to Section 430 of the Internal
Revenue Code, and no application for a funding waiver or an extension of any
amortization period pursuant to Section 430 of the Internal Revenue Code has
been made with respect to any Plan. There are no pending or, to the best
knowledge of Holdings and the Borrowers, threatened claims, actions or lawsuits,
or action by any Governmental Authority, with respect to any Plan that would
reasonably be expected to have a Material Adverse Effect. There has been no
prohibited transaction or violation of the fiduciary duty rules with respect to
any Plan that has resulted or could reasonably be expected to result in a
Material Adverse Effect. No ERISA Event has occurred or is reasonably expected
to occur, in each case that would reasonably be expected to result in a Material
Adverse Effect. Neither any Loan Party nor any ERISA Affiliate has incurred, or
would reasonably be expected to incur, any liability under Title IV of ERISA
with respect to any Pension Plan, other than premiums due and not delinquent
under Section 4007 of ERISA or as would not reasonably be expected to have a
Material Adverse Effect; neither any Loan Party nor any ERISA Affiliate has
incurred, or reasonably expects to incur, any liability (and, to the knowledge
of the Borrowers, no event has occurred which, with the giving of notice under
Section 4219 of ERISA, would result in such liability) under Sections 4201 or
4243 of ERISA with respect to a Multiemployer Plan except as would not
reasonably be expected to have a Material Adverse Effect; and neither any Loan
Party nor any ERISA Affiliate has engaged in a transaction that would reasonably
be expected to be subject to Sections 4069 or 4212(c) of ERISA. Except as would
not reasonably be expected to have a Material Adverse Effect, neither Holdings,
the Borrowers nor any Commonly Controlled Entity has had a complete or partial
withdrawal (as


73

--------------------------------------------------------------------------------




such terms are defined in Sections 4203 and 4205 of ERISA, respectively) from
any Multiemployer Plan that has resulted or would reasonably be expected to
result in a liability under ERISA. No such Multiemployer Plan is in
Reorganization or Insolvent except as would not reasonably be expected to result
in aggregate liability to Holdings and its Subsidiaries of $100,000,000 or more.
(o)    Except as, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect, no Group Member (i) has failed
to comply with any Environmental Law or to obtain, maintain or comply with any
permit, license or other approval required under any Environmental Law, (ii) has
become subject to any Environmental Liability, (iii) has received notice of any
claim with respect to any Environmental Liability or (iv) knows of any basis for
any Environmental Liability.
(p)    The Guarantee and Collateral Agreement is effective to create in favor of
the Co-Collateral Agents, for the benefit of the Credit Parties, a legal, valid
and enforceable security interest in the Collateral described therein and
proceeds thereof. When financing statements and other filings specified on
Schedule 5.01(p) in appropriate form are filed in the offices specified on
Schedule 5.01(p), the Guarantee and Collateral Agreement shall, to the extent a
security interest therein can be perfected by filing a UCC financing statement,
constitute a fully perfected Lien on, and security interest in, all right, title
and interest of the Loan Parties in such Collateral and the proceeds thereof, as
security for the Obligations, in each case prior and superior in right to the
Lien or claim of any other Person (except Liens permitted by Section 6.02(a)
which by operation of law would have priority over the Liens securing the
Obligations).
(q)    The Loan Parties, taken as a whole, are, and after giving effect to the
incurrence of all Debt and obligations incurred in connection herewith will be,
Solvent.
(r)    The properties of the Loan Parties are insured as required pursuant to
Section 6.01(c) hereof. Each insurance policy required to be maintained by the
Loan Parties pursuant to Section 6.01(c) is in full force and effect and all
premiums in respect thereof that are due and payable have been paid.
(s)    As of July 21, 2015: (1) except as set forth in the Perfection
Certificate, there are no outstanding rights to purchase any equity interests in
any Subsidiary of a Loan Party, and (2) the copies of the organization and
governing documents of each Loan Party and each amendment hereto provided
pursuant to Section 4.01are true and correct copies of each such document, each
of which is valid and in full force and effect.
(t)    As of July 21, 2015, except as would not reasonably be expected to have
individually or in the aggregate, a Material Adverse Effect, (a) there are no
strikes, lockouts, slowdowns or other material labor disputes against any Loan
Party or any Subsidiary thereof pending or, to the knowledge of Holdings or any
Borrower, threatened, (b) the hours worked by and payments made to employees of
the Loan Parties comply with the Fair Labor Standards Act and any other
applicable federal, state, local or foreign law dealing with such matters, (c)
all payments due from any Loan Party and its Subsidiaries, or for which any
claim may be made against any Loan Party, on account of wages and employee
health and welfare insurance and other benefits, have been paid or properly
accrued in accordance with GAAP as a liability on the books of such Loan Party.
Except as set forth on Schedule 5.01(t) (as updated by the Borrowers from time
to time) (i) no Loan Party or any Subsidiary is a party to or bound by any
collective bargaining agreement, management agreement or any material bonus,
restricted stock, stock option, or stock appreciation plan or agreement or any
similar plan, agreement or arrangement (excluding in each case individual
employment agreements) and (ii) no employee of a Loan Party is also an employee
of the Permitted Holder. There are no representation proceedings pending or, to
the knowledge of Holdings or any Borrower, threatened to be filed with the
National Labor Relations Board, and no labor organization or group of employees
of any Loan Party or any Subsidiary has made a pending demand for recognition,
in each case which would individually or in the aggregate reasonably be expected
to result in a Material Adverse Effect. There are no complaints, unfair labor
practice charges, grievances, arbitrations, unfair employment practices charges
or any other claims or complaints against any Loan Party or any Subsidiary
pending or, to the knowledge of Holdings or any Borrower, threatened to be filed
with any Governmental Authority or arbitrator based on, arising out of, in
connection with, or otherwise relating to the employment or termination of
employment of any employee of any Loan Party or any of its Subsidiaries which
would, individually or in the aggregate, be reasonably expected to


74

--------------------------------------------------------------------------------




result in a Material Adverse Effect. The consummation of the transactions
contemplated by the Loan Documents will not give rise to any right of
termination or right of renegotiation on the part of any union under any
collective bargaining agreement to which any Loan Party or any of its
Subsidiaries is bound, except as would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.
(u)    No broker or finder brought about the obtaining, making or closing of the
Advances, the Term Loan or the 2016 Term Loan or transactions contemplated by
the Loan Documents, and, other than amounts payable pursuant to the Fee Letters,
no Loan Party or Affiliate thereof has any obligation to any Person in respect
of any finder’s or brokerage fees in connection therewith.
(v)    No Loan Party has any obligation to any Permitted Holder with respect to
any consulting, management or similar fee; provided, that, for the avoidance of
doubt, the foregoing shall not apply to (i) any arrangement disclosed in
Holdings' annual report on form 10-K for the fiscal year ended January 31, 2015;
(ii) any employment arrangement between any Loan Party and an individual Person
who is also an employee of a Permitted Holder, so long as such employment
arrangements are (x) on terms that are fair and reasonable and comparable to
terms provided to employees in comparable positions for companies of a
comparable size and no less favorable to such Loan Party than it would obtain in
a comparable arm's length transaction with a Person that is not an employee of a
Permitted Holder and (y) in the case of any officer (as defined in Rule 16a-1
under the Securities Exchange Act of 1934) or director of Holdings, any
beneficial owner (as defined in Rule 13d-3 under the Securities Exchange Act of
1934) of more than 10.0% of Holdings' equity interests or any Person that ranks
in the top five in compensation among all employees of the Loan Parties,
approved by a majority of disinterested members of the board of directors of
Holdings in good faith; or (iii) any obligation arising from any financial
advisory, financing or underwriting services or other investment banking
activities provided by a Permitted Holder so long as (x) such services directly
relate to and are provided in conjunction with an acquisition or divestiture or
other specific transaction conducted outside the ordinary course of business,
(y) such services are on terms that are fair and reasonable and comparable to
terms provided by independent financial advisory, financing or underwriting
service provider or other investment banking service providers and (z)
compensation for such services are approved by a majority of disinterested
members of the board of directors of Holdings in good faith.
(w)    To the extent applicable, each Loan Party is in compliance, in all
material respects, with (i) the United States Trading with the Enemy Act, as
amended, and each of the foreign assets control regulations of the United States
Treasury Department (31 C.F.R., Subtitle B, Chapter V, as amended) and any other
enabling legislation or executive order relating thereto, (ii) the PATRIOT Act,
(iii) the United States Foreign Corrupt Practices Act of 1977, and (iv) the
Corruption of Foreign Public Officials Act, as amended (the “FCPA”). No part of
the proceeds of any credit extensions will be used, directly or, to the Loan
Parties’ knowledge, indirectly, for any payments to any governmental official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the FCPA.
(x)    None of Holdings, the Borrowers, any of their respective Subsidiaries,
nor any Permitted Holder or Significant Holder is an Affiliate of the Sears
Holdings Pension Plan. The Sears Holdings Pension Plan qualifies as an Eligible
Assignee pursuant to the definition thereof (without giving effect to clause (c)
of such definition).
(y)    (x) None of Holdings, the Borrowers, nor any of their respective
Subsidiaries, nor, to the knowledge of the Borrowers, any director, officer,
employee, agent or affiliate of the Borrowers is an individual or entity (for
purposes of this clause (x), a “Person”) that is, or is owned or controlled by
Persons that are the subject of any sanctions (A) administered or enforced by
the U.S. Department of the Treasury’s Office of Foreign Assets Control, the
United Nations Security Council, the European Union, Her Majesty’s Treasury or
other applicable sanctions authority or (B) pursuant to the U.S. Iran Sanctions
Act, as amended, or Executive Order 13590 (collectively, “Sanctions”) or (C)
located, organized or resident in a country or territory that is, or whose
government is, the subject of Sanctions (including, without limitation,
Burma/Myanmar, Iran, North Korea, Sudan and Syria). The Loan Parties will not,
directly or, to their knowledge, indirectly, use the proceeds of any credit
extensions, or lend, contribute or otherwise make available such proceeds to any
Subsidiary, joint venture partner or other Person in any manner that would
directly or indirectly result in a violation of Sanctions by any Person.


75

--------------------------------------------------------------------------------





ARTICLE VI
COVENANTS
SECTION 6.01.    Affirmative Covenants. So long as any Advance or other
Obligation (other than contingent indemnification obligations for which no claim
shall have then been asserted) shall remain unpaid, any Letter of Credit shall
remain outstanding (unless the same has been cash collateralized in an amount
equal to 105% of the aggregate then undrawn and unexpired amount of such Letters
of Credit and all other Reimbursement Obligations or back-to-back letters of
credit from an issuer and on terms acceptable to the Issuing Lender have been
provided in respect of such Letters of Credit) or any Lender shall have any
Commitment hereunder, each of Holdings and the Borrowers will, and will cause
each of their Subsidiaries to:
(a)    Compliance with Laws, Etc. Comply in all respects with all applicable
Requirements of Law, such compliance to include compliance with ERISA and
Environmental Laws, except for such non-compliance as would not reasonably be
expected to have a Material Adverse Effect.
(b)    Payment of Taxes, Etc. Pay and discharge before the same shall become
delinquent, (i) all taxes, assessments and governmental charges or levies
imposed upon it or upon its property (ii) all payments required to be made to
any Pension Plan, and (iii) all lawful claims that, if unpaid, might by law
become a Lien upon its property; provided that neither Holdings, the Borrowers
nor any of their Subsidiaries shall be required to pay or discharge any such
tax, assessment, charge or claim (x) that is being contested in good faith and
by proper proceedings and as to which appropriate reserves are being maintained,
unless and until any Lien resulting therefrom attaches to its property and
becomes enforceable against its other creditors or (y) if such non-payments,
either individually or in the aggregate, would not be reasonably expected to
have a Material Adverse Effect.
(c)    Maintenance of Insurance. Maintain insurance with responsible and
reputable insurance companies or associations in such amounts and covering such
risks as is consistent with prudent business practice; provided that Holdings,
the Borrowers and their Subsidiaries may self-insure to the extent consistent
with prudent business practice; provided further that policies maintained with
respect to any Collateral located at a warehouse or DC shall provide coverage
for Inventory at (x) the retail selling price of such Inventory less any
permanent markdowns, consistent with the Loan Parties’ past practices, or (y)
another selling price permitted by the Co-Collateral Agents in their Permitted
Discretion. None of the Credit Parties shall be a co-insurer with any Loan Party
or any other Person with respect to any fire and extended coverage policies
maintained with respect to any Collateral without the prior written consent of
the Co-Collateral Agents. Fire and extended coverage policies maintained with
respect to any Collateral shall be endorsed or otherwise amended to include a
non-contributing lenders’ loss payable clause, in form and substance reasonably
satisfactory to the Co-Collateral Agents, which endorsements or amendments shall
provide that during a Cash Dominion Event, the insurer shall pay all proceeds
otherwise payable to the Loan Parties under the policies directly to the
Co-Collateral Agents, as their interests may appear, in accordance with Section
6.01(m). Within thirty (30) days following delivery of written notice from the
Agent to Holdings, Holdings shall notify the insurers and use commercially
reasonable efforts to have such policies amended to include such other
provisions as the Co-Collateral Agents may reasonably require from time to time
to protect the interests of the Credit Parties. Commercial general liability
policies shall be endorsed to name the Co-Collateral Agents as additional
insureds, as their interests may appear. Each certificate delivered by the Loan
Parties’ insurance broker with respect to each property insurance policy
referred to in this Section 6.01(c) shall also provide that such policy shall
not be canceled, modified or not renewed other than upon not less than ten (10)
days’ prior written notice thereof by the insurance broker to the Co-Collateral
Agents. The Borrowers shall deliver to the Co-Collateral Agents, prior to the
cancellation, modification or non-renewal of any such policy of insurance,
evidence of renewal or replacement of a policy previously delivered to the
Co-Collateral Agents, including an insurance binder therefor, together with
evidence satisfactory to the Co-Collateral Agents of payment of the premium
therefor and, upon request of the Agent, a copy of such renewal or replacement
policy. In the event that the Borrowers fail to maintain any such insurance as
required pursuant to this Section 6.01(c), the Agent may obtain such insurance
on behalf of the Borrowers and the Loan Parties shall reimburse the Agent as
provided herein for all


76

--------------------------------------------------------------------------------




costs and expenses in connection therewith; the Agent’s obtaining of such
insurance shall not be deemed a cure or waiver of any Default or Event of
Default arising from the Loan Parties’ failure to comply with the provisions of
this Section 6.01(c).
(d)    Preservation of Corporate Existence, Etc. Preserve and maintain its
corporate existence, material rights (charter and statutory) and franchises;
provided that (i) Holdings, the Borrowers and their Subsidiaries may consummate
any merger or consolidation permitted under Section 6.02(b); (ii) neither
Holdings nor the Borrowers nor any of their Subsidiaries shall be required to
preserve or maintain the corporate existence of any Subsidiary (other than
Sears, SRAC, Kmart Corp. or any Material Subsidiary Guarantors) if the Board of
Directors of the parent of such Subsidiary, or an executive officer of such
parent to whom such Board of Directors has delegated the requisite authority,
shall determine that the preservation and maintenance thereof is no longer
desirable in the conduct of the business of such parent and that the loss
thereof is not disadvantageous in any material respect to the Borrowers, Sears,
any Material Subsidiary Guarantor, such parent or the Lenders; (iii) Sears shall
not be required to preserve or maintain the corporate existence of SRAC,
provided that in the event SRAC is dissolved, merged with or into Holdings or
any Subsidiary of Holdings or otherwise ceases to exist, then Sears shall or
shall cause a direct wholly owned Domestic Subsidiary of Sears to, execute and
deliver to the Agent an assumption agreement with respect to SRAC’s obligations
under the Loan Documents in form and substance reasonably satisfactory to the
Agent and such other officer certificates, legal opinions, financing statements
(if applicable) and documentation as the Agent reasonably requests; (iv) none of
Holdings, the Borrowers or any of Material Subsidiary Guarantors shall be
required to preserve any right or franchise of any Subsidiary (other than a
Material Subsidiary Guarantor) if the Board of Directors of Holdings, such
Borrower or such Material Subsidiary Guarantor shall determine that the
preservation thereof is no longer desirable in the conduct of its business and
that the loss thereof is not disadvantageous in any material respect to
Holdings, the Borrowers, such Material Subsidiary Guarantor or the Lenders and
(v) no Subsidiary Guarantor which is not a Material Subsidiary Guarantor shall
be required to preserve or maintain its corporate existence if (A) no Default or
Event of Default has occurred and is continuing, and (B) such Subsidiary
Guarantor is merged or liquidated into another Subsidiary Guarantor; provided
that contemporaneously with the occurrence of any of the actions permitted to be
taken pursuant to clauses (i) – (v) above, the Borrowers shall furnish to the
Co-Collateral Agents an updated Borrowing Base Certificate.
(e)    Inspection Rights. In addition to the Agent’s and the Co-Collateral
Agents’ rights under Section 6.01(k) hereof, subject to reasonable
confidentiality limitations and requirements imposed by Holdings or the
Borrowers due to competitive concerns or otherwise, at any reasonable time and
from time to time (but no more than twice a year unless a Default or an Event of
Default has occurred and is continuing), permit the Agent, the Co-Collateral
Agents or any of the Lenders or any agents or representatives thereof, at the
Lenders’ expense, to examine and make copies of and abstracts from the records
and books of account of, and visit the properties of, Holdings, the Borrowers
and any of their Subsidiaries, and to discuss the affairs, finances and accounts
of Holdings, the Borrowers and any of their Subsidiaries, as the case may be,
with any of their officers or directors and with their independent certified
public accountants.
(f)    Keeping of Books. Keep proper books of record and account, in which full
and correct entries shall be made of all financial transactions and the assets
and business of Holdings, the Borrowers and each such Subsidiary in accordance
with GAAP in effect from time to time.
(g)    Maintenance of Properties, Etc. Except as otherwise permitted pursuant to
Section 6.02(b), or where the failure to do so, either individually or in the
aggregate, would not be reasonably expected to have a Material Adverse Effect,
maintain and preserve all of its properties that are used or useful in the
conduct of its business in good working order and condition, ordinary wear and
tear excepted.
(h)    Transactions with Affiliates. Conduct all transactions otherwise
permitted under this Agreement with any of their Affiliates on terms that are
fair and reasonable and no less favorable to Holdings, the applicable Borrower
or their respective Subsidiaries than it would obtain in a comparable
arm’s-length transaction with a Person not an Affiliate other than (i) as
required by any applicable Requirement of Law, (ii) so long as no Default or
Event of Default has occurred and is continuing, transactions between or among
the Loan Parties and any of their


77

--------------------------------------------------------------------------------




Subsidiaries, to the extent not prohibited hereunder, or (iii) if a Default or
Event of Default has occurred and is continuing, transactions in the ordinary
course of business between or among the Loan Parties and any of their
Subsidiaries and transactions between or among Loan Parties, to the extent not
prohibited hereunder; provided, that the foregoing shall not prohibit (i) any
Loan Party or any Subsidiary thereof from entering into employment arrangements
with its officers and retention and other agreements with officers and directors
pursuant to the reasonable requirements of its business or (ii) any transactions
pursuant to the agreements on Schedule 13 to the Perfection Certificate, as in
effect on the date hereof.
(i)    Further Assurances.
(i)    With respect to any (i) Inventory, Credit Card Accounts Receivable,
Pharmacy Receivables and other Collateral (as defined in the Guarantee and
Collateral Agreement as in effect on July 21, 2015) acquired after the Effective
Date by any Group Member that is or is required to become a Loan Party hereunder
and (ii) any property required to become subject to a perfected Lien in favor of
the Co-Collateral Agents pursuant to Section 6.02(a)(vi) hereunder, promptly (i)
execute and deliver to the Co-Collateral Agents such amendments to the Guarantee
and Collateral Agreement or such other documents as the Co-Collateral Agents,
may reasonably request in order to grant to the Co-Collateral Agents, for the
benefit of the Credit Parties, a security interest in such property and (ii)
take all actions as the Co-Collateral Agents, may reasonably request to grant to
the Co-Collateral Agents, for the benefit of the Credit Parties, a perfected
security interest in such property with the priority required herein, including
the filing of Uniform Commercial Code financing statements in such jurisdictions
as may be required by the Guarantee and Collateral Agreement or by law or as may
be requested by the Co-Collateral Agents and the delivery of Blocked Account and
other control agreements as may be reasonably requested by the Co-Collateral
Agents.
(ii)    With respect to any new Domestic Subsidiary (other than any Credit Card
Royalty Securitization Subsidiary) which is created or acquired after the
Effective Date by any Group Member and which owns any Inventory, Credit Card
Accounts Receivable, Pharmacy Receivables and other Collateral (as defined in
the Guarantee and Collateral Agreement as in effect on July 21, 2015) related to
such receivables and Inventory, promptly cause such new Domestic Subsidiary to
(i) become a party to the Guarantee and Collateral Agreement, (ii) take such
actions as the Co-Collateral Agents, may reasonably request to grant to the
Co-Collateral Agents for the benefit of the Credit Parties a security interest,
with the priority and perfection required herein, in the Collateral described in
the Guarantee and Collateral Agreement held by such new Domestic Subsidiary,
including, to the extent applicable, the filing of Uniform Commercial Code
financing statements in such jurisdictions as may be required by the Guarantee
and Collateral Agreement or by law or as may be reasonably requested by the
Co-Collateral Agents and the delivery of Blocked Account and other control
agreements, (iii) if requested by the Co-Collateral Agents, deliver to the
Co-Collateral Agents an officer’s certificate with respect to such Domestic
Subsidiary in form and substance reasonably satisfactory to the Co-Collateral
Agents, and (iv) if requested by Co-Collateral Agents, deliver to the
Co-Collateral Agents legal opinions relating to the matters described above,
which opinions shall be in form and substance, and from counsel, reasonably
satisfactory to the Co-Collateral Agents.
(iii)    In the event the Borrowers or the other Loan Parties open a new deposit
account in which funds of any of the Loan Parties are concentrated, or commence
concentrating funds in an existing deposit account that is not subject to a
Blocked Account Agreement, at the request of the Co-Collateral Agents, the
Borrowers shall deliver or cause to be delivered a Blocked Account Agreement
reasonably satisfactory in form and substance to the Co-Collateral Agents with
respect to such account.
(iv)    In the event that the Collateral owned by Private Brands, Ltd. at any
time exceeds $50,000,000, if requested by Co-Collateral Agents, deliver to the
Co-Collateral Agents legal opinions


78

--------------------------------------------------------------------------------




with respect to perfection of the Co-Collateral Agents’ Liens and such other
matters as the Co-Collateral Agents may reasonably request, which opinions shall
be in form and substance, and from counsel, reasonably satisfactory to the
Co-Collateral Agents.
(j)    Reporting Requirements. Furnish to the Agent:
(i)    as soon as available and in any event within 50 days after the end of
each of the first three fiscal quarters of each fiscal year of Holdings, (a) the
consolidated balance sheet of Holdings and its Subsidiaries and the consolidated
balance sheet of Holdings and its domestic Subsidiaries as of the end of such
quarter and consolidated statements of income and cash flows of Holdings and its
Subsidiaries and the consolidated statements of income and cash flows of
Holdings and its domestic Subsidiaries for the period commencing at the end of
the previous fiscal year and ending with the end of such quarter, duly certified
(subject to year-end audit adjustments) by an Authorized Officer of Holdings as
having been prepared in accordance with GAAP and (b) a certificate of an
Authorized Officer of Holdings as to compliance with the terms of this Agreement
and the other Loan Documents in the form of Exhibit I, including in reasonable
detail the calculations necessary to determine the Fixed Charge Ratio (whether
or not compliance therewith is then required under Section 6.03), provided that
in the event of any change in GAAP used in the preparation of such financial
statements, subject to Section 1.03, the Borrowers shall also provide, if
necessary for the calculation of the Fixed Charge Ratio, a statement of
reconciliation conforming such financial statements to GAAP (the Borrowers being
permitted to satisfy the requirements of clause (i)(a) by delivery, in the
manner provided in Section 9.02(b), of its quarterly report on form 10-Q (or any
successor form), as filed with the SEC);
(ii)    as soon as available and in any event within 95 days after the end of
each fiscal year of Holdings, (a) a copy of the annual audit report for such
year for Holdings and its Subsidiaries, containing the consolidated balance
sheet of Holdings and its Subsidiaries as of the end of such fiscal year and
consolidated statements of income and cash flows of Holdings and its
Subsidiaries for such fiscal year, in each case reported on without a “going
concern” or like qualification or exception, or qualification arising out of the
scope of the audit, by its Board-appointed auditor of national standing (b) a
consolidated balance sheet of Holdings and its domestic Subsidiaries as of the
end of such fiscal year and consolidated statements of income and cash flows of
Holdings and its domestic Subsidiaries for such fiscal year duly certified by an
Authorized Officer of Holdings as having been prepared in accordance with GAAP,
and (c) a certificate of an Authorized Officer of Holdings as to compliance with
the terms of this Agreement and the other Loan Documents in the form of Exhibit
I, including in reasonable detail the calculations necessary to determine the
Fixed Charge Ratio (whether or not compliance therewith is then required under
Section 6.03), provided that in the event of any change in GAAP used in the
preparation of such financial statements, the Borrowers shall also provide, if
necessary for the calculation of the Fixed Charge Ratio, a statement of
reconciliation conforming such financial statements to GAAP (the Borrowers being
permitted to satisfy the requirements of clause (ii)(a) by delivery, in the
manner provided in Section 9.02(b), of its annual report on form 10-K (or any
successor form), as filed with the SEC);
(iii)    as soon as available and in any event within 10 Business Days of the
end of each fiscal month, a Borrowing Base Certificate as of the end of the
preceding fiscal month and supporting information satisfactory to the Agent in
its Permitted Discretion with respect to the determination of the Borrowing
Base; provided, that upon the occurrence and during the continuance of an
Accelerated Borrowing Base Delivery Event, such Borrowing Base Certificate and
supporting information shall be delivered on Friday of each week (or, if Friday
is not a Business Day, on the next succeeding Business Day), as of the close of
business on the immediately preceding Saturday (it being understood that any
weekly Borrowing Base Certificate shall constitute the Loan Parties’ best
estimates of Net Eligible Inventory and other items, as applicable);


79

--------------------------------------------------------------------------------




(iv)    promptly and in any event within five days after any Authorized Officer
of Holdings or any Borrower has knowledge of the occurrence and continuance of a
Default or Event of Default, a statement of an Authorized Officer of Holdings or
such Borrower setting forth details of such Default or Event of Default and the
action that Holdings or such Borrower has taken and proposes to take with
respect thereto;
(v)    promptly after the sending or filing thereof, copies of all quarterly and
annual reports and proxy solicitations that Holdings sends to its public
security holders generally, and copies of all reports on form 8-K (or its
equivalent) and registration statements for the public offering (other than
pursuant to employee Plans) of securities that Holdings or any of its
Subsidiaries files with the SEC or any national securities exchange;
(vi)    promptly after the commencement thereof, notice of all actions and
proceedings before any court, governmental agency or arbitrator affecting
Holdings, the Borrowers or any of their Subsidiaries of the type described in
Section 5.01(g);
(vii)    as soon as available, but in any event no later than 60 days after the
end of each fiscal year of Holdings, forecasts prepared by management of
Holdings for Holdings and its domestic Subsidiaries in form satisfactory to the
Agent and containing information reasonably required by the Agent;
(viii)    (A) contemporaneously with the delivery of the reports required
pursuant to clauses (i) and (ii) above, a report (which may take the form of a
footnote to Holdings’ quarterly and annual reports filed with the SEC and
delivered to the Agent) setting forth the estimated Unfunded Pension Liability
of Holdings and its Subsidiaries, and (B) promptly after receipt thereof by the
Loan Parties, a copy of the funded status report received from the Loan Parties’
actuaries with respect to amounts to be funded under the Loan Parties’ Pension
Plan;
(ix)    promptly, notice of any event that the Loan Parties reasonably believes
has resulted in a Material Adverse Effect;
(x)    the financial and collateral reports described on Schedule 6.01(j), at
the times set forth in such Schedule;
(xi)    during the continuance of an Accelerated Borrowing Base Delivery Event,
as soon as available and in any event within 30 days after the end of each
fiscal month of each fiscal year of Holdings, (a) the consolidated balance sheet
of Holdings and its Subsidiaries and the consolidated balance sheet of Holdings
and its domestic Subsidiaries as of the end of such month and consolidated
statements of income and cash flows of Holdings and its Subsidiaries and the
consolidated statements of income and cash flows of Holdings and its domestic
Subsidiaries for the period commencing at the end of the previous fiscal year
and ending with the end of such month, duly certified (subject to year-end audit
adjustments) by an Authorized Officer of Holdings as having been prepared in
accordance with GAAP and (b) a certificate of an Authorized Officer of Holdings
as to compliance with the terms of this Agreement and the other Loan Documents
in the form of Exhibit I, including in reasonable detail the calculations
necessary to determine the Fixed Charge Ratio (whether or not compliance
therewith is then required under Section 6.03), provided that in the event of
any change in GAAP used in the preparation of such financial statements, subject
to Section 1.03, the Borrowers shall also provide, if necessary for the
calculation of the Fixed Charge Ratio, a statement of reconciliation conforming
such financial statements to GAAP; and
(xii)    such other information respecting Holdings, the Borrowers or any of
their Subsidiaries, or the Borrowing Base as the Agent or any Lender through the
Agent may from time to time reasonably request; and


80

--------------------------------------------------------------------------------




(xiii)    on Friday of each week, a report of the daily outstanding balance for
the immediately preceding five Business Day period of all Debt owing by the Loan
Parties that was permitted to be incurred pursuant to clause (h) of the
definition of Permitted Debt.
Reports and financial statements required to be delivered by the Borrowers
pursuant to clauses (i)(a), (ii)(a) and (v) of this subsection (j) shall be
deemed to have been delivered on the date on which Holdings causes such reports,
or reports containing such financial statements, to be posted on the Internet at
www.sec.gov or at such other website identified by the Borrowers in a notice to
the Agent and the Lenders and that is accessible by the Lenders without charge.
(k)    Collateral Monitoring and Review. Upon the request of the Agent, any
Co-Collateral Agent, or the Required Lenders, after reasonable notice and during
normal business hours, permit the Agent, the Co-Collateral Agents or
professionals (including, consultants, accountants, and/or appraisers) retained
by the Co-Collateral Agents to conduct appraisals, commercial finance
examinations and other evaluations, including, without limitation, of (i) the
Loan Parties’ practices in the computation of the Borrowing Base and (ii) the
assets included in the Borrowing Base and financial information such as, but not
limited to, sales, gross margins, payables, accruals and reserves, related to
the calculation of the Borrowing Base. The Borrowers shall pay the reasonable
out-of-pocket fees and expenses of the Agent and the Co-Collateral Agents
(including, without limitation, the reasonable charges of professionals) in
connection with two inventory appraisals and two commercial finance examinations
each fiscal year (which the Agent and Co-Collateral Agents shall be obligated to
undertake for the benefit of the Credit Parties), provided, however,
notwithstanding the foregoing, if Capped Excess Availability is at any time less
than 15% of the Line Cap, the Agent and the Co-Collateral Agents may in their
discretion, undertake up to three inventory appraisals and three commercial
finance examinations each fiscal year at the Borrowers’ expense. Notwithstanding
the foregoing, the Agent and the Co-Collateral Agents may cause (i) additional
appraisals and commercial finance examinations to be undertaken (A) as each in
its Permitted Discretion deems necessary or appropriate, at its own expense, and
(B) if required by applicable law or if a Default or an Event of Default has
occurred and is continuing, in each case, at the expense of the Borrowers. In
connection with any inventory appraisal and commercial finance examination
relating to the computation of the Borrowing Base, Holdings shall make such
adjustments to the calculation of the Borrowing Base as the Agent shall, after
the expiration of the Reserve Notice Period, reasonably require in its Permitted
Discretion based upon the terms of this Agreement and the results of such
inventory appraisal and commercial finance examination. Any inventory appraisal
or commercial finance examination requested by the Agent or any Co-Collateral
Agent shall be scheduled at such time as the Co-Collateral Agents, in
consultation with the Borrowers, may agree in order to minimize any disruption
to the conduct of the Borrowers’ business.
(l)    Landlord Waivers, Access Agreements and Customs Broker Agreements. (i)
Obtain from each lessor that is a Group Member , and use commercially reasonable
efforts to obtain from each lessor that is not a Group Member, leasing a DC at
which Collateral is located to a Loan Party, consents, approvals, Lien waivers
and rights to access and occupy each such DC (including, without limitation, to
take possession and dispose of any Collateral from each such DC upon the
occurrence and during the continuance of an Event of Default) reasonably
satisfactory to the Co-Collateral Agents; (ii) obtain from each Subsidiary of
Holdings owning a DC at which Collateral is located, consents, approvals, Lien
waivers and rights to access and occupy each such DC (including, without
limitation, to take possession and dispose of the Collateral from each such DC
upon the occurrence and during the continuance of an Event of Default)
reasonably satisfactory to the Co-Collateral Agents; (iii) use commercially
reasonable efforts to cause each Loan Party’s customs brokers to deliver an
agreement (including, without limitation, a Customs Broker Agreement) to the
Co-Collateral Agents covering such matters and in such form as the Co-Collateral
Agents may reasonably require; and (iv) with respect to any property or assets
not constituting Collateral and subject to the Lien of a third party, if
requested by the Agent, use commercially reasonable efforts to cause (but shall
not be required to cause as a condition of the granting of such Lien) the holder
of such Lien to enter into an agreement reasonably satisfactory to the Agent,
permitting the Co-Collateral Agents to use such property and assets, at no cost
or expense to the Co-Collateral Agents, in connection with the disposition of
any of the Collateral by the Co-Collateral Agents during the continuance of an
Event of Default.




81

--------------------------------------------------------------------------------




(m)    Cash Management.
(i)    On or prior to July 21, 2015:
(A)    deliver to the Agent copies of notifications (each, a “Credit Card
Notification”) substantially in the form attached hereto as Exhibit E which have
been executed on behalf of such Loan Party and addressed to such Loan Party’s
Credit Card Processors listed in the Perfection Certificate; and
(B)    enter into a Blocked Account Agreement reasonably satisfactory in form
and substance to the Co-Collateral Agents with each Blocked Account Bank
covering the deposit accounts set forth on Schedule 6.01(m)(i)(B) (collectively,
the “Blocked Accounts”); and
(C)    deliver to the Agent copies of notifications (each, a “Third Party Payor
Notification”) substantially in the form attached hereto as Exhibit H which have
been executed on behalf of such Loan Party and addressed to such of each Loan
Party’s Third Party Payors relating to Eligible Pharmacy Receivables listed in
the Perfection Certificate as any Co-Collateral Agent shall reasonably request.
(ii)    The Loan Parties shall ACH or wire transfer daily (or with respect to
DDAs that have historically not been swept daily (and other DDAs with the
consent of the Co-Collateral Agents, not to be unreasonably withheld),
periodically, consistent with past practices) (and whether or not there are then
any outstanding Obligations and whether or not a Cash Dominion Event then
exists) to a Blocked Account all amounts on deposit in each DDA of such Loan
Party, other than DDAs that are Excluded Accounts; provided that such covenant
shall not apply to (i) any minimum balance as may be required to be kept in the
subject DDA by the depository institution at which such DDA is maintained or
(ii) if greater, any amounts maintained by the Loan Parties in such DDAs (and
other DDAs with the consent of the Co-Collateral Agents, not to be unreasonably
withheld) in the ordinary course of business consistent with past practices. The
Loan Parties shall ACH or wire transfer daily to a Blocked Account all payments
due from credit card processors and other proceeds of any of the Collateral. All
funds in each DDA and Blocked Account (other than Excluded Accounts) shall be
conclusively presumed to be Collateral and proceeds of Collateral and the Agent,
Co-Collateral Agents and the Lenders shall have no duty to inquire as to the
source of the amounts on deposit in any DDA or Blocked Account.
(iii)    To the extent that any Loan Party hereafter engages a Credit Card
Processor other than the Credit Card Processors listed in the Perfection
Certificate, or a Third Party Payor other than the Third Party Payors listed in
the Perfection Certificate, such Loan Party shall promptly furnish written
notice thereof to the Agent and shall deliver to the Agent an executed Credit
Card Notification or Third Party Payor Notification, as applicable, with respect
to such Credit Card Processor or Third Party Payor. Each Credit Card
Notification and Third Party Payor Notification shall be held by the Agent until
the occurrence of a Cash Dominion Event. After the occurrence and during the
continuance of a Cash Dominion Event, the Agent may deliver such Credit Card
Notifications and Third Party Payor Notifications to the applicable Credit Card
Processors and Third Party Payors.
(iv)    Each Blocked Account Agreement shall require, after the occurrence and
during the continuance of a Cash Dominion Event, the ACH or wire transfer no
less frequently than daily (and whether or not there are then any outstanding
Obligations) to the Agent’s Account, of all cash receipts and collections held
in each applicable Blocked Account (net of any minimum balance, not to exceed
$25,000 (or such greater amount with the consent of the Co-Collateral Agents,
not to be unreasonably withheld), as may be required to be kept in the subject
Blocked Account by the Blocked Account Bank), including, without limitation, the
following:


82

--------------------------------------------------------------------------------




(A)    all available cash receipts from the sale of Inventory and other
Collateral;
(B)    all proceeds of collections of Pharmacy Receivables and Credit Card
Accounts Receivable;
(C)    all proceeds from any casualty or other insured damage to, or any taking
under power of eminent domain or by condemnation or similar proceeding of any
Collateral; and
(D)    all Net Proceeds from any equity issuance by any Loan Party or its
Subsidiaries.
The Borrowers shall be deemed to have complied with the provisions of this
clause (iv) if they cause the ACH or wire transfer daily of all funds which an
Authorized Representative of the Borrowers in good faith believes to be the
amount deposited in the Blocked Accounts in excess of $25,000 (or such greater
amount as permitted above in this clause (iv)).
(v)    The Agent’s Account shall at all times be under the sole dominion and
control of the Co-Collateral Agents. The Loan Parties hereby acknowledge and
agree that (i) the Loan Parties have no right of withdrawal from the Agent’s
Account, (ii) the funds on deposit in the Agent’s Account shall at all times be
collateral security for all of the Obligations, and (iii) the funds on deposit
in the Agent’s Account shall be applied as provided in this Agreement. In the
event that, notwithstanding the provisions of this Section 6.01(m), during the
continuance of a Cash Dominion Event, any Loan Party receives or otherwise has
dominion and control of any such proceeds or collections, such proceeds and
collections shall be held in trust by such Loan Party for the Co-Collateral
Agents, shall not be commingled with any of such Loan Party’s other funds or
deposited in any account of such Loan Party and shall, not later than the
Business Day after receipt thereof, be deposited into the Agent’s Account or
dealt with in such other fashion as such Loan Party may be instructed by the
Co-Collateral Agents. During the continuance of a Cash Dominion Event, the
amounts deposited into the Agent’s Account shall be applied to the prepayment of
the Advances then outstanding (and if an Event of Default exists and is
continuing, to all other Obligations); provided that upon payment in full of
such outstanding Advances or Obligations, as applicable, any remaining amounts
will be released and transferred to a deposit account of the Loan Parties as the
Borrowers shall direct and the existence of a Cash Dominion Event (other than as
the result of the occurrence of an Event of Default) shall not, in and of
itself, impair the right of the Borrowers to Revolving Advances in accordance
with the terms hereof.
(vi)    Upon the request of the Agent, the Loan Parties shall cause bank
statements and/or other reports to be delivered to the Agent not less often than
monthly, accurately setting forth all amounts deposited in each Blocked Account
to ensure the proper transfer of funds as set forth above.
(n)    Liens on Non-Collateral Assets. In the event of the incurrence of Debt
and the granting of a Lien pursuant to Section 6.02(a)(vi) hereof, grant, and
cause each of its Subsidiaries to, grant the Co-Collateral Agents, as security
for the Obligations, a Lien on the assets of Holdings or any of its Subsidiaries
which is the subject of the Lien of the Person holding such Debt (to the extent
that such assets do not then constitute Collateral) pursuant to Section
6.02(a)(vi) hereof.
(o)    Physical Inventories. Cause physical inventories and periodic cycle
counts to be undertaken, at the expense of the Loan Parties, in each case
consistent with past practices (but in no event less frequently than one
physical inventory per fiscal year), conducted by such inventory takers and
following such methodology as is consistent with the immediately preceding
inventory or as otherwise may be satisfactory to the Co-Collateral Agents in
their Permitted Discretion. The Co-Collateral Agents, at the expense of the Loan
Parties, may participate in and/or observe


83

--------------------------------------------------------------------------------




each scheduled physical count of Inventory which is undertaken on behalf of any
Loan Party. The Loan Parties, within five (5) days following the completion of
any such inventory, shall provide the Co-Collateral Agents with a reconciliation
of the results of such inventory (as well as of any other physical inventory or
cycle counts undertaken by a Loan Party) and shall post such results to the Loan
Parties’ stock ledgers and general ledgers, as applicable.
(p)    Letters of Credit. In the event that the Loan Parties request that any
Letter of Credit have an expiry after the Extended Termination Date and the
Issuing Lenders in their discretion, issue such Letter of Credit, the Borrowers
shall on or before the date that is (10) Business Days prior to the Extended
Termination Date, deposit in a cash collateral account of the Co-Collateral
Agents, an amount equal to 105% of the L/C Obligations with respect to any such
Letter of Credit.
SECTION 6.02.    Negative Covenants. So long as any Advance or other Obligation
(other than contingent indemnification obligations for which no claim shall have
then been asserted) shall remain unpaid, any Letter of Credit shall remain
outstanding (unless the same has been cash collateralized in an amount equal to
105% of the aggregate then undrawn and unexpired amount of such Letters of
Credit and all other Reimbursement Obligations or back-to-back letters of credit
from an issuer and on terms acceptable to the Issuing Lender have been provided
in respect of such Letters of Credit) or any Lender shall have any Commitment
hereunder, each of Holdings and the Borrowers will not, and will not permit any
of their Subsidiaries to:
(a)    Liens, Etc. Create or suffer to exist any Lien upon property of Holdings,
the Borrowers or any Domestic Subsidiary constituting Inventory, Credit Card
Accounts Receivable, Pharmacy Receivables or any other Collateral (as defined in
the Guarantee and Collateral Agreement as in effect on July 21, 2015) or any
Related Intellectual Property, other than:
(i)    Permitted Liens,
(ii)    the Liens existing on July 21, 2015 and described in the Perfection
Certificate,
(iii)    the replacement, extension or renewal of any Lien permitted by clause
(ii) above upon or on the same property theretofore subject thereto (and on any
additions to any such property and in any property taken in replacement or
substitution for any such property), or the replacement, extension or renewal
(without increase in the amount) of the Debt secured thereby,
(iv)    to the extent any Liens permitted by clause (ii) above are terminated
(and not replaced, extended or renewed in accordance with clause (iii) above),
Liens not otherwise permitted by clause (iii) above securing Debt in an amount
up to the amount of Debt secured by such terminated Liens; provided that (A) any
such Lien (and the Debt secured thereby) shall be incurred no later than ninety
(90) days after the termination of the Lien permitted by clause (ii) above, and
(B) any such Lien shall be granted on the same property (and on any additions to
such property or any property taken by the Loan Parties in replacement or
substitution for such property) as the terminated Lien,
(v)    Liens on Related Intellectual Property with Persons that have entered
into an agreement, reasonably satisfactory to the Agent, acknowledging the
limited license granted to the Co-Collateral Agents in such trademarks or trade
names pursuant to the Loan Documents and agreeing to abide by, and not interfere
with, such limited license; and
(vi)    Liens to secure (A) the Existing Second Lien Notes and any Permitted
Refinancing Debt with respect thereto and (B) additional Debt of the Borrowers
for borrowed money in an aggregate principal amount not to exceed, at any time
outstanding, the difference between $2,000,000,000 and the principal amount of
Debt outstanding pursuant to the preceding clause (A), provided, that, (1) no
Default or Event of Default then exists or would arise from the incurrence of
such Debt or the granting of such Lien, (2) in the case of clause (B) only, the
Pro Forma and Projected Capped Excess Availability is at least 15% of the Line
Cap immediately after giving effect to the


84

--------------------------------------------------------------------------------




incurrence of such Debt, (3) such Lien shall be subordinate to the Lien of the
Co-Collateral Agents and the holder of such Lien shall have entered into an
intercreditor agreement substantially in the form of the Existing Intercreditor
Agreement, or such other form as the Co-Collateral Agents may reasonably agree,
(43) if the Debt secured by such Liens is secured by both Collateral and by
property and assets of any Loan Party which do not constitute Collateral, the
Co-Collateral Agents shall have obtained a Lien on such property and assets that
do not otherwise constitute Collateral to secure the Obligations, subordinate to
the Lien of the holder of such Debt pursuant to an intercreditor agreement
substantially in the form of Exhibit F hereto, or such other form as the
Co-Collateral Agents may reasonably agree, and (54) the documentation granting
such Lien shall be in form and substance reasonably satisfactory to the
Co-Collateral Agents in their Permitted Discretion; and
(vii)    Liens arising under or in connection with a Credit Card Royalty
Securitization; provided that any Liens granted by a Loan Party pursuant to this
clause (viii) shall be limited to Credit Card Program Assets.
(b)    Fundamental Changes. Merge into or consolidate with any other Person, or
permit any other Person to merge into or consolidate with it, or sell, transfer,
lease or otherwise dispose of (in one transaction or in a series of
transactions) all or substantially all of its assets (in each case, whether now
owned or hereafter acquired), or liquidate or dissolve, except that, if at the
time thereof and immediately after giving effect thereto no Default or Event of
Default shall have occurred and be continuing (i) any Subsidiary of any Borrower
may merge into such Borrower in a transaction in which such Borrower is the
surviving entity, (ii) any Subsidiary of Holdings may merge into Holdings or any
other Subsidiary of Holdings (provided that (A) if Kmart Corp. is a party to
such merger, such merger shall be with Holdings, Kmart or a direct Subsidiary of
Kmart Corp. and Kmart Corp. shall be the continuing or surviving entity, (B) if
any Subsidiary Guarantor is a party to such merger (other than with a Borrower
or Holdings), such Subsidiary Guarantor shall be the continuing or surviving
entity or the continuing or surviving entity shall become a Subsidiary Guarantor
and (C) if SRAC is a party to such merger, then Sears shall comply with the
requirements of Section 6.01(d)), (iii) any Subsidiary of Holdings other than
the Borrowers may sell, transfer, lease or otherwise dispose of its assets to
any Borrower, to Holdings or to a Subsidiary of Holdings (provided that if such
sale or transfer includes Collateral and the transferee is not the Borrower or
Holdings, the transferee shall be a Subsidiary Guarantor), (iv) any Subsidiary
of Holdings other than the Borrowers or Sears may sell, transfer, lease or
otherwise dispose of its assets to a Person that is not a Subsidiary or merge
with a Person that is not a Subsidiary, in each case pursuant to a Permitted
Disposition, (v) any Subsidiary of Holdings other than the Borrowers, Sears or
any Material Subsidiary Guarantor (except, in the case of SRAC, as provided in
Section 6.01(d)) may liquidate or dissolve if Holdings and the Borrowers
determine in good faith that such liquidation or dissolution is in the best
interests of Holdings, the Borrowers, Sears, the other Material Subsidiary
Guarantors and their Subsidiaries and is not disadvantageous in any material
respect to Holdings, the Borrowers, Sears, the other Material Subsidiary
Guarantors or the Lenders; provided, that a Material Subsidiary Guarantor may
liquidate or dissolve into a Person that is a Subsidiary of Holdings immediately
prior to such liquidation or dissolution, if the continuing or surviving entity
is or shall become a Subsidiary Guarantor in accordance with Section
6.01(i)(ii), and (vi) Holdings or any Subsidiary of Holdings may merge with a
Person that is not a Subsidiary of Holdings immediately prior to such merger if,
in the case of any merger involving Holdings, a Borrower or a Subsidiary
Guarantor, Holdings, such Borrower or such Subsidiary Guarantor, as applicable,
is the continuing or surviving entity or, in the case of any merger involving a
Subsidiary Guarantor, the continuing or surviving entity shall become a
Subsidiary Guarantor in accordance with Section 6.01(i)(ii) and (vii) any Credit
Card Royalty Securitization Subsidiary may sell or otherwise finance or Dispose
of the assets subject to the Credit Card Royalty Securitization; provided that
contemporaneously with (x) the occurrence of any of the actions permitted to be
taken pursuant to the foregoing clauses (i) through (vi) of this clause (b) or
(y) the consummation of a Credit Card Royalty Securitization, the Borrowers
shall furnish to the Co-Collateral Agents an updated Borrowing Base Certificate.
(c)    Acquisitions. Make any Acquisition unless (a) at the time of any such
Acquisition and immediately after giving effect thereto, no Default or Event of
Default shall have occurred and be continuing, (b) after giving effect to any
such Acquisition (A) Pro Forma and Projected Capped Excess Availability is at
least 15% of the Line Cap, and (B) the Pro Forma Fixed Charge Ratio shall be at
least 1.0 to 1.0, and (D) immediately after giving effect to any such
Acquisition, Holdings and the Borrowers shall comply with Section 6.01(i) to the
extent applicable, (c)


85

--------------------------------------------------------------------------------




such Acquisition shall have been approved by the Board of Directors of the
Person (or similar governing body if such Person is not a corporation) which is
the subject of such Acquisition and such Person shall not have announced that it
will oppose such Acquisition or shall not have commenced any action which
alleges that such Acquisition shall violate applicable law, and (d) any assets
acquired shall be utilized in, and if the Acquisition involves a merger,
consolidation or acquisition of equity interests, the Person which is the
subject of such Acquisition shall be engaged in, a business engaged by, or
related to a business engaged by, the Loan Parties as of July 21, 2015.
(d)    Restricted Payments.
(i)    Declare or make, or agree to pay or make, directly or indirectly, any
Restricted Payment, if at the date of declaration thereof (either before or
immediately after giving effect thereto and the payment thereof), a Default or
Event of Default shall have occurred and be continuing, except that at any time
that a Default or Event of Default shall exist and be continuing, (A) Holdings
may declare and pay dividends with respect to its equity interests payable
solely in additional shares of its common stock, (B) Subsidiaries of Holdings
may declare and pay dividends to Holdings, the Borrowers or another wholly owned
Subsidiary of any Borrower and (C) non-wholly-owned Subsidiaries may declare and
pay dividends to the holders of their equity interests other than a Group Member
on a ratable basis.
(ii)    Declare or make, or agree to pay or make, directly or indirectly, any
other Restricted Payment (other than a Restricted Payment to a Loan Party),
except that if no Default or Event of Default shall have occurred and be
continuing (either before or immediately after giving effect thereto and the
payment thereof):
(A)    Holdings and its Subsidiaries may make Restricted Payments in an
aggregate amount not to exceed $1,500,000,000 from and after the Effective Date
through the Extended Termination Date, provided, that, (i) immediately after
giving effect to any such Restricted Payment, Pro Forma and Projected Capped
Excess Availability is greater than 50% of the Line Cap and (ii) Restricted
Payments pursuant to this subsection (A) shall not exceed $1,000,000,000 in any
rolling twelve month period;
(B)    Holdings and its Subsidiaries may make other Restricted Payments,
provided, that, immediately after giving effect thereto (i) Pro Forma and
Projected Capped Excess Availability is at least 15% of the Line Cap, and (ii)
the Pro Forma Fixed Charge Ratio shall be at least 1.05 to 1.0; provided, that,
for purposes of the calculation of Pro Forma Fixed Charge Ratio (x) Adjusted
Consolidated EBITDA and Consolidated Interest Expense shall be computed on a
trailing four quarter basis, and scheduled principal payments shall be computed
on a four quarter forward basis, and (y) the amount of the Restricted Payment
paid in cash being made in connection with the calculation shall be added to
Fixed Charges;
(C)    Holdings and its Subsidiaries may make other Restricted Payments in cash
or in kind (with values equal to the amount of any cash otherwise distributable
hereunder) (1) in an amount not to exceed the Net Proceeds of any common stock
issuances by Holdings after the Effective Date, (2) in an amount not to exceed
the Net Proceeds of any Permitted Dispositions of the type set forth in clauses
(f) and (g) of the definition thereof, and (3) in an amount not to exceed any
dividends and distributions received (directly or indirectly) on account of
equity interests in any Subsidiary of Holdings which is not a Loan Party, and
(4) to the stockholders of Holdings in the form of the equity interests of the
subsidiaries set forth on Schedule 6.02(d), provided, that (x) in each case,
immediately after giving effect thereto, the Pro Forma and Projected Capped
Excess Availability is at least 15% of the Line Cap, and (y) the aggregate
amount of any such Restricted Payments pursuant to clauses (1) through (and
including) (3) (whether in cash or in other property or a combination thereof)
shall not exceed in any twelve consecutive months 75% of any such Net Proceeds,
dividends and distributions received in such twelve consecutive month period;
provided that Restricted Payments made pursuant to this clause (C) in cash
during any twelve consecutive month


86

--------------------------------------------------------------------------------




period shall not exceed $125,000,000. For the avoidance of doubt, any Net
Proceeds of the type described in clauses (1) through and including (3) of this
Section 6.02(d)(ii)(C) may be utilized to repay the Obligations and shall not be
required to be segregated prior to making any Restricted Payments otherwise
permitted under this clause (C); and
(D)    Holdings and its Subsidiaries may make other Restricted Payments as long
as (i)(A) such Restricted Payment is funded from cash on hand and not from
proceeds of any Extensions of Credit, (B) for the 120 days before any such
Restricted Payment, no Advances were outstanding, and (C) for each of the 120
days before any such Restricted Payment, the Borrowers shall have had cash on
hand sufficient to make such Restricted Payment without the necessity of
obtaining proceeds of Advances for the operations of their businesses or for the
purpose of making such Restricted Payment, and (ii) after giving effect to such
Restricted Payment, no Advances are outstanding.
(e)    Negative Pledge Clauses. Enter into or suffer to exist or become
effective any agreement that prohibits or limits the ability of Holdings or any
Subsidiary of Holdings to create, incur, assume or suffer to exist any Lien in
favor of the Co-Collateral Agents upon the Collateral (as defined in the
Guarantee and Collateral Agreement and other Security Documents in effect from
time to time, and including assets which become Collateral pursuant to Section
6.01(n)), whether now owned or hereafter acquired, other than any agreement
relating to any Lien on cash and cash equivalents not prohibited by Section
6.02(a).
(f)    Clauses Restricting Subsidiary Distributions. Enter into or suffer to
exist or become effective any consensual encumbrance or restriction on the
ability of any Subsidiary of Holdings other than a Loan Party to (a) make
Restricted Payments in respect of any equity interests of such Subsidiary held
by, or pay any indebtedness owed to, Holdings or any other Subsidiary of
Holdings, (b) make loans or advances to, or other investments in, Holdings or
any other Subsidiary of Holdings or (c) transfer any of its assets to Holdings
or any other Subsidiary of Holdings, except for such encumbrances or
restrictions existing under or by reason of (i) any restrictions existing under
this Agreement and the other Loan Documents; (ii) any restrictions with respect
to a Subsidiary imposed pursuant to an agreement that has been entered into in
connection with the disposition of all or any portion of the equity interests or
assets of such Subsidiary; (iii) the provisions contained in any agreement
governing indebtedness existing as of July 21, 2015 (and in any refinancing of
such indebtedness so long as no more restrictive than those contained in the
respective existing indebtedness); (iv) customary provisions restricting
subletting or assignment of any lease governing a leasehold interest of any
Borrower or a Subsidiary of any Borrower entered into in the ordinary course of
business, (v) customary restrictions and conditions contained in the documents
relating to any Lien, so long as such Lien is not prohibited hereunder and such
restrictions or conditions relate only to the specific asset subject to such
Lien; (vi) customary provisions restricting assignment of any contract entered
into by any Borrower or any Subsidiary of any Borrower in the ordinary course of
business, (vii) any agreement or instrument governing acquired debt, which
restriction is not applicable to any Person or the properties or assets of any
Person, other than the Person or the properties or assets of the Person acquired
pursuant to the respective acquisition and so long as the respective
encumbrances or restrictions were not created (or made more restrictive) in
connection with or in anticipation of the respective acquisition; (viii)
customary provisions restricting the assignment of licensing agreements,
management agreements or franchise agreements entered into by any Borrower or
any of its Subsidiaries in the ordinary course of business; (ix) restrictions on
the transfer of assets securing purchase money obligations and capitalized lease
obligations; (x) customary net worth provisions contained in real property
leases entered into by Subsidiaries of any Borrower, so long as the applicable
Borrower has determined in good faith that such net worth provisions could not
reasonably be expected to impair the ability of the Borrowers and their
Subsidiaries to meet their ongoing obligations, (xi) restrictions in respect of
the REMIC Certificates and the real property assets related thereto, the
Intellectual Property held by KCD IP, LLC and any proceeds of the foregoing, and
(xii) restrictions governing a Subsidiary of Holdings in connection with a
Credit Card Royalty Securitization, and (xiii) such other restrictions as the
Borrowers and the Co-Collateral Agents may agree.
(g)    Accounting Changes. Make or permit any change in accounting policies or
reporting practices, except as required or permitted by GAAP.


87

--------------------------------------------------------------------------------




(h)    Reserved.
(i)    Dispositions. Make any Disposition except Permitted Dispositions.
(j)    Debt; Prepayment of Debt.
(i)    Create, incur, assume, suffer to exist or otherwise become or remain
liable with respect to, any Debt, except Permitted Debt;
(ii)    Prepay any Debt with proceeds of Advances unless at the time of any such
prepayment and immediately after giving pro forma effect thereto, (A) no Default
or Event of Default shall have occurred and be continuing, and (B) after giving
effect to any such prepayment (1) Pro Forma and Projected Capped Excess
Availability plus Pro Forma and Projected Suppressed Availability (not to exceed
an amount equal to 5% of the Line Cap) is at least 15% of the Line Cap, and (2)
the Pro Forma Fixed Charge Ratio shall be at least 1.05 to 1.0; and
(iii)    Prepay any Debt (without utilizing proceeds of Advances) unlessexcept:
(A)    Prepayments of Debt solely with Net Proceeds of Dispositions permitted
pursuant to clause (g)(iii) of the definition of “Permitted Dispositions” to the
extent remaining after application to clauses (i) and (ii) of the Application of
Disposition Proceeds, so long as (A) the Co-Collateral Agents have established a
Debt Maturity Reserve with respect to the outstanding amount of such Debt prior
to the prepayment thereof, and (B) both immediately before and immediately after
giving effect to such prepayment, the amount of all Short Term Debt (whether
consisting of commercial paper or otherwise) outstanding under clause (h) of
Permitted Debt is $0;
(B)    Prepayments of the April 2016 Mortgage Debt solely with Net Proceeds
received from the Credit Card Royalty Securitization; and
(C)    Other prepayments of Debt (without utilizing proceeds of Advances) so
long as at the time of any such prepayment and immediately after giving pro
forma effect thereto, no Default or Event of Default shall have occurred and be
continuing. Further, if Holdings, the Borrowers or any of their Subsidiaries
shall prepay any Debt (including Debt owed by a Loan Party to a Subsidiary that
is not a Loan Party, but excluding other Debt owed to Holdings or any of its
Subsidiaries without utilizing proceeds of Advances pursuant to this clause (C)
on any date (each, a “Prepayment Date”) then the Borrowers shall not permit
Capped Excess Availability to be less than 12.5% of the Line Cap at any time
from the Prepayment Date until one year following the Prepayment Date; provided
this sentence shall not apply to prepayments of Debt (A) with the proceeds of
the incurrence of Permitted Debt as long as the maturity of such Permitted Debt
(i) with respect to Permitted Debt prepaying Debt having a maturity of one year
or less, is at least sixty (60) days later than the maturity of the Debt so
refinanced, or (ii) with respect to all other Debt, is later than the maturity
of the Debt so refinanced and the latest Extended Termination Date, or (B) with
the proceeds from the issuance of equity interests in a Group Member (other than
to another Group Member), or (C) in a principal amount not to exceed $25,000,000
in the aggregate in any fiscal year.


88

--------------------------------------------------------------------------------




For the avoidance of doubt, the foregoing sub-sections (ii) and (iii) of this
Section 6.02(j) will not apply to the repayment of the Obligations, which are
rather governed by the provisions of Article II hereof.
(k)    Investments. Make any Investments, except Permitted Investments.
(l)    Store Closings. Close more than 250 full line Sears or Kmart Stores in
any fiscal quarter or more than 500 full line Sears or Kmart Stores in any four
consecutive fiscal quarters without the consent of the Co-Collateral Agents,
such consent not to be unreasonably withheld and/or fail to comply with the
requirements of the definition of Store Closure Sale when and as applicable.
(m)    Existing Debt. Permit, or amend the documentation governing any Debt
existing as of the Second Amendment Effective Date to permit, the maturity date
of such existing Debt to be shortened, the amortization of any such existing
Debt to be increased or accelerated or the addition of or amendment to any new
or existing mandatory repayment or prepayment provisions with respect to such
Debt that would give rise to payment of such Debt earlier than provided for by
the applicable agreements as in effect on the Second Amendment Effective Date;
provided that this Section 6.02(m) shall not apply to any Debt owed to Holdings
or any of its Subsidiaries (other than Debt owed by a Loan Party to a Subsidiary
that is not a Loan Party).
SECTION 6.03.    Financial Covenant. During the continuance of a Covenant
Compliance Event, each of Holdings and the Borrowers will not permit the Fixed
Charge Ratio as of the last day of any fiscal month of Holdings to be less than
1.0 to 1.0.
ARTICLE VII
EVENTS OF DEFAULT
SECTION 7.01.    Events of Default. If any of the following events (“Events of
Default”) shall occur and be continuing:
(a)    Any Borrower shall fail to pay (i) any principal of any Advance, Term
Loan, 2016 Term Loan or Reimbursement Obligation when the same becomes due and
payable, or (ii) any interest on any Advance, Term Loan, 2016 Term Loan or
Reimbursement Obligation or any fees, or any other amounts payable under this
Agreement or any other Loan Document, in each case under this clause (ii),
within three (3) days after the same becomes due and payable; or
(b)    Any representation or warranty made by any Loan Party herein or in any
other Loan Document shall prove to have been incorrect in any material respect
when made; or
(c)    (i) Any Loan Party shall fail to perform or observe any term, covenant or
agreement contained in Section 6.01 (d), (e), (h), (j) (other than
6.01(j)(viii)), (k), or (m), 6.02, or 6.03 of this Agreement or (ii) any Loan
Party shall fail to perform or observe any other term, covenant or agreement
contained in this Agreement or any other Loan Document, if such failure shall
remain unremedied for thirty (30) days after written notice thereof shall have
been given to Holdings and the Borrowers by the Agent or any Lender; or
(d)    Any Group Member shall fail to pay principal of at least $50,000,000 on
any Debt that is outstanding (but excluding Debt outstanding hereunder) when the
same becomes due and payable (whether by scheduled maturity, required
prepayment, acceleration, demand or otherwise), and such failure shall continue
after the applicable grace period, if any, specified in the agreement or
instrument relating to such Debt; or any other event shall occur or condition
shall exist under any agreement or instrument relating to any Debt that is
outstanding in a principal amount of at least $50,000,000 and shall continue
after the applicable grace period, if any, specified in such agreement or
instrument, if the effect of such event or condition is to accelerate the
maturity of such Debt; or any such Debt shall be declared to be due and payable,
or required to be prepaid or redeemed, purchased or defeased, or an offer to
prepay,


89

--------------------------------------------------------------------------------




redeem, purchase or defease such Debt shall be required to be made and is
accepted in an amount of at least $50,000,000 (in each case other than (i) a
scheduled prepayment, redemption or purchase, or (ii) a mandatory prepayment,
redemption or purchase, or a required offer to prepay, redeem or purchase, that
results from the voluntary sale or transfer of property or assets), in each case
prior to the stated maturity thereof; or
(e)    Any Group Member shall generally not pay its debts as such debts become
due, or shall admit in writing its inability to pay its debts generally, or
shall make a general assignment for the benefit of creditors; or any proceeding
shall be instituted by or against any Group Member seeking to adjudicate it a
bankrupt or insolvent, or seeking liquidation, winding up, reorganization,
arrangement, adjustment, protection, relief, or composition of it or its debts
under any law relating to bankruptcy, insolvency or reorganization or relief of
debtors, or seeking the entry of an order for relief or the appointment of a
receiver, trustee, custodian or other similar official for it or for any
substantial part of its property and, in the case of any such proceeding
instituted against it (but not instituted by it), either such proceeding shall
remain undismissed or unstayed for a period of 90 days, or any of the actions
sought in such proceeding (including the entry of an order for relief against,
or the appointment of a receiver, trustee, custodian or other similar official
for, it or for any substantial part of its property) shall occur; or any Group
Member shall take any corporate action to authorize any of the actions set forth
above in this subsection (e); or
(f)    A judgment or order for the payment of money in excess of $50,000,000
(net of any portion of such judgment to be paid by a third-party insurer as to
which coverage has not been disputed) shall be rendered against any Group Member
and either (i) enforcement proceedings shall have been commenced by any creditor
upon such judgment or order or (ii) there shall be any period of 10 consecutive
days during which a stay of enforcement of such judgment or order, by reason of
a pending appeal or otherwise, shall not be in effect; or
(g)    (i) Any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, but excluding any employee benefit
plan of such person or its Subsidiaries, and any Person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
other than a Permitted Holder becomes the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934, except that a
person or group shall be deemed to have “beneficial ownership” of all securities
that such person or group has the right to acquire (such right, an “option
right”), whether such right is exercisable immediately or only after the passage
of time), directly or indirectly, of 35% or more of the equity securities of
Holdings entitled to vote for members of the Board of Directors of Holdings on a
fully-diluted basis (and taking into account all such securities that such
person or group has the right to acquire pursuant to any option right) and such
“person” or “group” shall beneficially own (as such term is used herein) a
greater percentage of the equity Securities of Holdings entitled to vote for
members of the Board of Directors than the Permitted Holders shall,
collectively, beneficially own; or (ii) during any period of 12 consecutive
months, a majority of the members of the Board of Directors or other equivalent
governing body of Holdings cease to be composed of individuals (x) who were
members of that board or equivalent governing body on the first day of such
period, (y) whose election or nomination to that board or equivalent governing
body was approved by individuals referred to in clause (x) above constituting at
the time of such election or nomination at least a majority of that board or
equivalent governing body or (z) whose election or nomination to that board or
other equivalent governing body was approved by individuals referred to in
clauses (x) and (y) above constituting at the time of such election or
nomination at least a majority of that board or equivalent governing body; or
(iii) Holdings shall cease for any reason to own, directly or indirectly, 100%
of the Voting Stock of Sears and Kmart; or
(h)    (i) Any Borrower or any of its ERISA Affiliates shall incur, or shall be
reasonably likely to incur liability in excess of $100,000,000 in the aggregate
as a result of one or more of the following: (i) the occurrence of any ERISA
Event; (ii) the partial or complete withdrawal of such Borrower or any of its
ERISA Affiliates from a Multiemployer Plan; or (iii) the reorganization or
termination of a Multiemployer Plan; or (iv) the PBGC shall have filed a notice
of Lien; or
(i)    Any of the Security Documents shall cease, for any reason, to be in full
force and effect, or any Loan Party shall so state in writing, or any Lien
created by any of the Security Documents shall cease to be


90

--------------------------------------------------------------------------------




enforceable and of the same effect and priority purported to be created thereby,
including as a result of the failure to comply with Section 5.4 of the Guarantee
and Collateral Agreement; or
(j)    The guarantee contained in Section 2 of the Guarantee and Collateral
Agreement shall cease, for any reason, to be in full force and effect or any
Loan Party shall so state in writing;
then, and in any such event, the Agent may, or, at the request of the Required
Lenders shall, take any or all of the following actions upon notice to the
Borrowers: (i) declare the Revolving Commitment of each Revolving Lender to be
terminated, whereupon the same shall forthwith terminate; and (ii) declare the
Advances, the Term Loan, the 2016 Term Loan, all interest thereon and all other
amounts payable under this Agreement and the other Loan Documents (including all
amounts of the L/C Obligations, whether or not the beneficiaries of the then
outstanding Letters of Credit shall have presented the documents required
thereunder) to be forthwith due and payable, whereupon the Advances, the Term
Loan, the 2016 Term Loan, all such interest and all such amounts shall become
and be forthwith due and payable, without presentment, demand, protest or
further notice of any kind, all of which are hereby expressly waived by the
Borrowers; provided, however, that in the event of an actual or deemed entry of
an order for relief with respect to any Borrower under the United States
Bankruptcy Code, (A) the Revolving Commitment of each Revolving Lender shall
automatically be terminated and (B) the Advances, the Term Loan, the 2016 Term
Loan, all such interest and all such amounts shall automatically become and be
due and payable, without presentment, demand, protest or any notice of any kind,
all of which are hereby expressly waived by the Borrowers. With respect to all
Letters of Credit with respect to which presentment for honor shall not have
occurred at the time of an acceleration pursuant to this paragraph or for which
the outstanding amount of any drawing under any Letters of Credit (including any
taxes, fees, charges and other costs and expenses incurred by the Issuing Lender
in connection therewith) have not then been fully reimbursed or discharged, the
Borrowers shall at such time deposit in a cash collateral account opened by the
Co-Collateral Agents, an amount equal to 105% of the aggregate then undrawn and
unexpired amount of such Letters of Credit and all other Reimbursement
Obligations. Amounts held in such cash collateral account shall be applied by
the Agent to the payment of drafts drawn under such Letters of Credit and the
other Reimbursement Obligations, and the unused portion thereof after all such
Letters of Credit shall have expired or been fully drawn upon and all
Reimbursement Obligations fully reimbursed or discharged, if any, shall be
applied to repay other Obligations of the Borrowers hereunder and under the
other Loan Documents. After all such Letters of Credit shall have expired or
been fully drawn upon, all Reimbursement Obligations shall have been satisfied
and all other Obligations of the Borrowers hereunder and under the other Loan
Documents shall have been paid in full, the balance, if any, in such cash
collateral account shall be returned to the Borrowers (or such other Person as
may be lawfully entitled thereto).
It is understood and agreed that if the 2016 Term Loans are accelerated pursuant
to this Section 7.01 for any reason, including without limitation because of the
commencement of any insolvency proceeding or other proceeding pursuant to any
debtor relief laws, the premium payable pursuant to Section 2.05(b) (the "2016
Term Loan Prepayment Premium") determined as of the date of acceleration will
also be due and payable as though the 2016 Term Loans were voluntarily prepaid
as of such date and shall constitute part of the Obligations in respect of the
2016 Term Loans, in view of the impracticability and extreme difficulty of
ascertaining actual damages and by mutual agreement of the parties as to a
reasonable calculation of each 2016 Term Lender’s lost profits as a result
thereof. Any 2016 Term Loan Prepayment Premium payable in accordance with the
immediately preceding sentence shall be presumed to be the liquidated damages
sustained by each 2016 Term Lender as the result of the early termination and
the Loan Parties agree that it is reasonable under the circumstances currently
existing. The 2016 Term Loan Prepayment Premium shall also be payable in the
event the 2016 Term Loans are satisfied or released by foreclosure (whether by
power of judicial proceeding or otherwise) or deed in lieu of foreclosure. EACH
LOAN PARTY EXPRESSLY WAIVES THE PROVISIONS OF ANY PRESENT OR FUTURE STATUTE OR
LAW THAT PROHIBITS OR MAY PROHIBIT THE COLLECTION OF THE FOREGOING PREMIUM IN
CONNECTION WITH ANY SUCH ACCELERATION INCLUDING IN CONNECTION WITH ANY VOLUNTARY
OR INVOLUNTARY ACCELERATION OF THE 2016 TERM LOANS PURSUANT TO ANY INSOLVENCY
PROCEEDING OR OTHER PROCEEDING PURSUANT TO ANY DEBTOR RELIEF LAWS. Each Loan
Party expressly agrees that: (A) the 2016 Term Loan Prepayment Premium is
reasonable and is the product of an arm’s length transaction between
sophisticated business people, ably represented by counsel; (B) the 2016 Term
Loan Prepayment Premium shall be payable notwithstanding the then prevailing
market rates at the


91

--------------------------------------------------------------------------------




time payment is made; (C) there has been a course of conduct between 2016 Term
Lenders and the Loan Parties giving specific consideration in this transaction
for such agreement to pay the 2016 Term Loan Prepayment Premium; and (D) the
Loan Parties shall be estopped hereafter from claiming differently than as
agreed to in this paragraph. Each Loan Party expressly acknowledges that its
agreement to pay the 2016 Term Loan Prepayment Premium to the 2016 Term Lenders
as herein described is a material inducement for the 2016 Term Lenders to
provide the 2016 Term Commitment and provide the 2016 Term Loans.

ARTICLE VIII
THE AGENT AND CO-COLLATERAL AGENTS
SECTION 8.01.    Appointment. Each Lender hereby irrevocably designates and
appoints (i) the Bank as Agent, and (ii) the Bank and Wells Fargo Bank, National
Association as Co-Collateral Agents, under this Agreement and the other Loan
Documents, and each such Lender irrevocably authorizes the Agent and the
Co-Collateral Agents, in such capacity, to take such action on its behalf under
the provisions of this Agreement and the other Loan Documents and to exercise
such powers and perform such duties as are expressly delegated to the Agent and
the Co-Collateral Agents, as applicable, by the terms of this Agreement and the
other Loan Documents, together with such other powers as are reasonably
incidental thereto. For clarity, and notwithstanding anything to the contrary
contained in this Agreement and the other Loan Documents, no consent of the
Lenders shall be required to amend this Agreement or the Loan Documents to (i)
cause additional assets to become Collateral or to add additional Subsidiaries
as guarantors of the Obligations, or (ii) implement the provisions of Sections
2.18 or 8.12, and the Agent and the Loan Parties shall be entitled to execute
any and all amendments necessary or desirable to accomplish any of the foregoing
and such amendments shall be binding on the other parties hereto.
Notwithstanding any provision to the contrary elsewhere in this Agreement,
neither the Agent nor the Co-Collateral Agents shall have any duties or
responsibilities, except those expressly set forth in this Agreement and the
other Loan Documents to which it is a party, or any fiduciary relationship with
any Lender, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into this Agreement or any other Loan
Document or otherwise exist against the Agent or the Co-Collateral Agents.
SECTION 8.02.    Delegation of Duties. Each of the Agent and the Co-Collateral
Agents may execute any of its duties under this Agreement and the other Loan
Documents by or through agents or attorneys‑in‑fact and shall be entitled to
advice of counsel concerning all matters pertaining to such duties. Neither the
Agent nor the Co-Collateral Agents shall be responsible for the negligence or
misconduct of any agents or attorneys-in‑fact selected by it with reasonable
care.
SECTION 8.03.    Exculpatory Provisions. No Agent (for purposes of this Article
VIII, “Agent” and “Agents” shall mean the collective reference to the Agent, the
Co-Collateral Agents and any other Lender designated as an “Agent” for purposes
of this Agreement, including the Lead Arrangers, the Syndication Agent and the
Co-Documentation Agents) nor any of their respective officers, directors,
employees, agents, attorneys‑in‑fact or affiliates shall be (i) liable for any
action lawfully taken or omitted to be taken by it or such Person under or in
connection with this Agreement or any other Loan Document (except to the extent
that any of the foregoing are found by a final and non-appealable decision of a
court of competent jurisdiction to have resulted from its or such Person’s own
gross negligence or willful misconduct) or (ii) responsible in any manner to any
of the Lenders for any recitals, statements, representations or warranties made
by any Loan Party or any officer thereof contained in this Agreement or any
other Loan Document or in any certificate, report, statement or other document
referred to or provided for in, or received by the Agents under or in connection
with, this Agreement or any other Loan Document or for the value, validity,
effectiveness, genuineness, enforceability or sufficiency of this Agreement or
any other Loan Document or for any failure of any Loan Party that is a party
thereto to perform its obligations hereunder or thereunder. The Agents shall not
be under any obligation to any Lender to ascertain or to inquire as to the
observance or performance of any of the agreements contained in, or conditions
of, this Agreement or any other Loan Document, or to inspect the properties,
books or records of any Loan Party.


92

--------------------------------------------------------------------------------




SECTION 8.04.    Reliance by Agent. The Agent and Co-Collateral Agents shall be
entitled to rely, and shall be fully protected in relying, upon any instrument,
writing, resolution, notice, consent, certificate, affidavit, letter, telecopy,
telex or teletype message, statement, order or other document or conversation
believed by them to be genuine and correct and to have been signed, sent or made
by the proper Person or Persons and upon advice and statements of legal counsel
(including counsel to Holdings or the Borrowers), independent accountants and
other experts selected by the Agent. The Agent may deem and treat the payee of
any Note as the owner thereof for all purposes unless a written notice of
assignment, negotiation or transfer thereof shall have been filed with the
Agent. The Agent and Co-Collateral Agents shall be fully justified in failing or
refusing to take any action under this Agreement or any other Loan Document
unless they shall first receive such advice or concurrence of the Required
Lenders (or, if so specified by this Agreement, the Supermajority Lenders or all
Lenders) as they deem appropriate or they shall first be indemnified to its
satisfaction by the Lenders against any and all liability and expense that may
be incurred by them by reason of taking or continuing to take any such action.
The Agent shall in all cases be fully protected in acting, or in refraining from
acting, under this Agreement and the other Loan Documents in accordance with a
request of the Required Lenders (or, if so specified by this Agreement, the
Supermajority Lenders or all Lenders), and such request and any action taken or
failure to act pursuant thereto shall be binding upon all the Lenders and all
future holders of the Advances, the Term Loan and the 2016 Term Loan.
SECTION 8.05.    Notice of Default. The Agent and the Co-Collateral Agents shall
not be deemed to have knowledge or notice of the occurrence of any Default or
Event of Default unless the Agent or the applicable Co-Collateral Agent has
received notice from a Lender, Holdings or a Borrower referring to this
Agreement, describing such Default or Event of Default and stating that such
notice is a “notice of default”. In the event that the Agent receives such a
notice, the Agent shall give notice thereof to the Lenders. The Agent and the
Co-Collateral Agents shall take such action with respect to such Default or
Event of Default as shall be reasonably directed by the Required Lenders (or, if
so specified by this Agreement, the Supermajority Lenders or all Lenders);
provided that unless and until the Agent or the Co-Collateral Agents shall have
received such directions, the Agent, in consultation with the Co-Collateral
Agents, may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable in the best interests of the Lenders.
SECTION 8.06.    Non-Reliance on Agents and Other Lenders. Each Lender expressly
acknowledges that neither the Agent, the Co-Collateral Agents nor any of their
respective officers, directors, employees, agents, attorneys‑in‑fact or
affiliates have made any representations or warranties to it and that no act by
the Agent or any Co-Collateral Agent hereafter taken, including any review of
the affairs of a Loan Party or any affiliate of a Loan Party, shall be deemed to
constitute any representation or warranty by the Agent or any Co-Collateral
Agent to any Lender. Each Lender represents to the Agent and the Co-Collateral
Agents that it has, independently and without reliance upon the Agent, any
Co-Collateral Agent or any other Lender, and based on such documents and
information as it has deemed appropriate, made its own appraisal of and
investigation into the business, operations, property, financial and other
condition and creditworthiness of the Loan Parties and their affiliates and made
its own decision to make its Advances, the Term Loan and the 2016 Term Loan
hereunder and enter into this Agreement. Each Lender also represents that it
will, independently and without reliance upon the Agent, any Co-Collateral Agent
or any other Lender, and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Loan Documents, and to make such investigation as it deems necessary
to inform itself as to the business, operations, property, financial and other
condition and creditworthiness of the Loan Parties and their Affiliates. Except
for notices, reports and other documents expressly required to be furnished to
the Lenders by the Agent or the Co-Collateral Agents hereunder, the Agent and
the Co-Collateral Agents shall not have any duty or responsibility to provide
any Lender with any credit or other information concerning the business,
operations, property, condition (financial or otherwise), prospects or
creditworthiness of any Loan Party or any Affiliate of a Loan Party that may
come into the possession of the Agent or any Co-Collateral Agent or any of their
respective officers, directors, employees, agents, attorneys‑in‑fact or
affiliates.






93

--------------------------------------------------------------------------------




SECTION 8.07.    Reports and Financial Statements. By signing this Agreement,
each Lender:
(a)    agrees to furnish the Agent after the occurrence and during the
continuance of a Cash Dominion Event (and thereafter at such frequency as the
Agent may reasonably request) with a summary of all Bank Products and Cash
Management Services provided by, and amounts due or to become due on account
thereof to, such Lender. In connection with any distributions to be made
hereunder, the Agent shall be entitled to assume that no amounts are due to any
Lender on account of any such Bank Products or Cash Management Services unless
the Agent has received written notice thereof from such Lender;
(b)    is deemed to have requested that the Agent furnish such Lender, promptly
after they become available, copies of all financial statements and reports
required to be delivered by the Loan Parties hereunder and all commercial
finance examinations and appraisals of the Collateral received by the
Co-Collateral Agents (collectively, the “Reports”) (which the Agent and the
Co-Collateral Agents agree to so deliver);
(c)    expressly agrees and acknowledges that the Agent and the Co-Collateral
Agents make no representation or warranty as to the accuracy of the Reports, and
shall not be liable for any information contained in any Report;
(d)    expressly agrees and acknowledges that the Reports are not comprehensive
audits or examinations, that the Agent, the Co-Collateral Agents or any other
party performing any audit or examination will inspect only specific information
regarding the Loan Parties and will rely significantly upon the Loan Parties'
books and records, as well as on representations of the Loan Parties' personnel;
(e)    agrees to keep all Reports confidential in accordance with the provisions
of this Agreement; and
(f)    without limiting the generality of any other indemnification provision
contained in this Agreement, agrees: (i) to hold the Agent, the Co-Collateral
Agents and any such other Lender or Person preparing a Report harmless from any
action the indemnifying Lender may take or conclusion the indemnifying Lender
may reach or draw from any Report in connection with any credit extensions that
the indemnifying Lender has made or may make to the Borrowers, or the
indemnifying Lender's participation in any Letter of Credit or Swingline
Advance, or the indemnifying Lender's purchase of, a Loan or Loans; and (ii) to
pay and protect, and indemnify, defend, and hold the Agent, the Co-Collateral
Agents and any such other Lender or Person preparing a Report harmless from and
against, the claims, actions, proceedings, damages, costs, expenses, and other
amounts (including reasonable attorney costs) incurred by the Agent,
Co-Collateral Agents and any such other Lender or Person preparing a Report as
the direct or indirect result of any third parties who might obtain all or part
of any Report through the indemnifying Lender.
SECTION 8.08.    Indemnification. The Lenders agree to indemnify the Agent and
each Co-Collateral Agent in its capacity as such (to the extent not reimbursed
by Holdings or the Borrowers and without limiting the obligation of Holdings or
the Borrowers to do so), ratably according to their respective Pro Rata Shares
in effect on the date on which indemnification is sought under this Section (or,
if indemnification is sought after the date upon which the Revolving Commitments
of any Lender shall have terminated and the Advances, the Term Loan and the 2016
Term Loan shall have been paid in full, in accordance with such Pro Rata Shares
immediately prior to such date), from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind whatsoever that may at any time (whether
before or after the payment of the Advances, the Term Loan and the 2016 Term
Loan) be imposed on, incurred by or asserted against such Agent in any way
relating to or arising out of, the Commitments, this Agreement, any of the other
Loan Documents or any documents contemplated by or referred to herein or therein
or the transactions contemplated hereby or thereby or any action taken or
omitted by such Agent under or in connection with any of the foregoing; provided
that no 2015 Non-Extending Lender shall be obligated to indemnify the Agent or
any Co-Collateral Agent for any liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind whatsoever which relate to matters subsequent to the termination of such
2015 Non-Extending Lender’s Commitment and repayment of all Obligations to such
2015 Non-Extending Lender (for clarity, such 2015 Non-Extending Lenders shall
remain liable for any claims which relate


94

--------------------------------------------------------------------------------




to a period during which they were a “Lender” hereunder, even if first asserted
after the termination of such 2015 Non-Extending Lender’s Revolving Commitment
and repayment of all Obligations to such 2015 Non-Extending Lender), provided
further that no Lender shall be liable for the payment of any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements that are found by a final and non-appealable
decision of a court of competent jurisdiction to have resulted from the Agent’s
or any Co-Collateral Agent’s gross negligence or willful misconduct. The
agreements in this Section shall survive the payment of the Advances, the Term
Loan, the 2016 Term Loan and all other amounts payable hereunder.
SECTION 8.09.    Agent in Its Individual Capacity. Each Agent and its Affiliates
may make loans to, accept deposits from and generally engage in any kind of
business with any Loan Party as though such Agent were not an Agent. With
respect to its Advances made or renewed by it and with respect to any Letter of
Credit issued or participated in by it, each Agent shall have the same rights
and powers under this Agreement and the other Loan Documents as any Lender and
may exercise the same as though it were not an Agent, and the terms “Lender” and
“Lenders” shall include each Agent in its individual capacity.
SECTION 8.10.    Successor Agent.
(a)    The Agent may resign as Agent upon 30 days’ notice to the Lenders and the
Borrowers. If the Agent shall resign as Agent under this Agreement and the other
Loan Documents, then the Required Lenders shall appoint from among the Lenders a
successor agent for the Lenders, which successor agent shall (unless an Event of
Default shall have occurred and be continuing) be subject to approval by the
Borrowers (which approval shall not be unreasonably withheld or delayed),
whereupon such successor agent shall succeed to the rights, powers and duties of
the Agent, and the term “Agent” shall mean such successor agent effective upon
such appointment and approval, and the former Agent’s rights, powers and duties
as Agent shall be terminated, without any other or further act or deed on the
part of such former Agent or any of the parties to this Agreement or any holders
of the Advances, Term Loan or 2016 Term Loan. If no successor agent has accepted
appointment as Agent by the date that is 30 days following a retiring Agent’s
notice of resignation, the retiring Agent’s resignation shall nevertheless
thereupon become effective, and the Lenders shall assume and perform all of the
duties of the Agent hereunder, until such time, if any, as the Required Lenders
appoint a successor agent as provided for above. After any retiring Agent’s
resignation as Agent, the provisions of this Article VIII shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was Agent
under this Agreement and the other Loan Documents.
(b)    Any Co-Collateral Agent may resign as Co-Collateral Agent upon 30 days’
notice to the Lenders and the Borrowers. The rights, duties and responsibilities
of the Co-Collateral Agents hereunder are specific to each of Bank of America,
N.A. and Wells Fargo Bank, National Association, and upon (i) the resignation of
any such Person as a Co-Collateral Agent hereunder, or (ii) except as otherwise
agreed by the Borrowers and the Agent (whose agreement shall not be unreasonably
withheld), the assignment of all of the rights, duties and obligations under
this Agreement in respect of its Revolving Commitment, FILO Commitment, the
Advances, the Term Loan, the 2016 Term Loan and other amounts owing to it and
any Note or Notes held by it by any such Person, then such rights, duties and
responsibilities of such Person as a Co-Collateral Agent shall automatically
terminate and be of no further force and effect; provided that the provisions of
this Article VIII shall inure to such Person’s benefit as to any actions taken
or omitted to be taken by it while it was Co-Collateral Agent under this
Agreement and the other Loan Documents. Without limiting the foregoing, no
additional Co-Collateral Agents shall be appointed hereunder without the prior
written consent of the Agent and the Borrowers.
SECTION 8.11.    Co-Documentation Agents and Syndication Agent; Bank Product and
Cash Management Services Providers. (a) Neither the Co-Documentation Agents, the
Syndication Agent nor any other Lender designated as an “Agent” for purposes of
this Agreement (other than the Bank in its capacity as Agent and Co-Collateral
Agent, and Wells Fargo Bank, National Association in its capacity as
Co-Collateral Agent) shall have any duties or responsibilities hereunder in its
capacity as such.


95

--------------------------------------------------------------------------------




(b)    Notwithstanding anything to the contrary in this Agreement or any other
Loan Document, no provider or holder of any Bank Products or Cash Management
Services shall have any voting or approval rights hereunder (or be deemed a
Lender) solely by virtue of its status as the provider or holder of such
agreements or products or the Obligations owing thereunder, nor shall the
consent of any such provider or holder be required (other than in their
capacities as Lenders, to the extent applicable) for any matter hereunder or
under any of the other Loan Documents, including as to any matter relating to
the Collateral or the release of Collateral or any Loan Party.
SECTION 8.12.    Defaulting Lenders.
(a)    Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:
(i)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders”,
“Supermajority Lenders” and this Section 8.12.
(ii)    Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Agent for the account of such Defaulting Lender
(whether voluntary or mandatory, at maturity, pursuant to Article VII or
otherwise) or received by the Agent from a Defaulting Lender pursuant to Section
9.05 shall be applied at such time or times as may be determined by the Agent as
follows: first, to the payment of any amounts owing by such Defaulting Lender to
the Agent hereunder; second, to the payment on a pro rata basis of any amounts
owing by such Defaulting Lender to the Issuing Lenders or Swingline Lender
hereunder; third, to Cash Collateralize the Issuing Lenders’ Fronting Exposure
with respect to such Defaulting Lender; fourth, as the Borrowers may request (so
long as no Default or Event of Default exists), to the funding of any Extension
of Credit in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the Agent;
fifth, if so determined by the Agent and the Borrowers, to be held in a deposit
account and released pro rata in order to (x) satisfy such Defaulting Lender’s
potential future funding obligations with respect to Extensions of Credit under
this Agreement and (y) Cash Collateralize the Issuing Lenders’ future Fronting
Exposure with respect to such Defaulting Lender with respect to future Letters
of Credit issued under this Agreement; sixth, to the payment of any amounts
owing to the Non-Defaulting Lenders, the Issuing Lenders or Swingline Lender as
a result of any judgment of a court of competent jurisdiction obtained by any
Lender, the Issuing Lenders or the Swingline Lender against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; seventh, so long as no Default or Event of Default exists, to
the payment of any amounts owing to the Borrowers as a result of any judgment of
a court of competent jurisdiction obtained by the Borrowers against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; and eighth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if (x)
such payment is a payment of the principal amount of any Extension of Credit in
respect of which such Defaulting Lender has not fully funded its appropriate
share, and (y) such Advances, Term Loans or 2016 Term Loans were made or the
related Letters of Credit were issued at a time when the conditions set forth in
Section 4.02 were satisfied or waived, such payment shall be applied solely to
pay the Extensions of Credit owed to all Non-Defaulting Lenders on a pro rata
basis prior to being applied to the payment of any Obligations owed to, such
Defaulting Lender until such time as all Advances, Term Loans, 2016 Term Loans
and funded and unfunded participations in Letters of Credit and Swingline Loans
are held by the Lenders pro rata in accordance with the Commitments hereunder
without giving effect to Section 2.16. Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender or to post Cash Collateral pursuant to this
Section 8.12 shall be deemed paid to and redirected by such Defaulting Lender,
and each Lender irrevocably consents hereto.


96

--------------------------------------------------------------------------------




(iii)    Certain Fees.
(a)    No Defaulting Lender shall be entitled to receive any fee payable under
Section 2.05 for any period during which that Lender is a Defaulting Lender (and
the Borrowers shall not be required to pay any such fee that otherwise would
have been required to have been paid to that Defaulting Lender).
(b)    Each Defaulting Lender shall be entitled to receive Letter of Credit fees
pursuant to Section 3.03 for any period during which that Lender is a Defaulting
Lender only to the extent allocable to its Revolving Commitment Percentage of
the stated amount of Letters of Credit for which it has provided cash
collateral.
(c)    With respect to any fee payable under Section 2.05 or any Letter of
Credit Fee not required to be paid to any Defaulting Lender pursuant to clause
(a) or (b) above, the Borrowers shall (x) pay to each Non-Defaulting Lender that
portion of any such fee otherwise payable to such Defaulting Lender with respect
to such Defaulting Lender’s participation in Letters of Credit or Swingline
Loans that has been reallocated to such Non-Defaulting Lender pursuant to clause
(iv) below, (y) pay to the Issuing Lenders and Swingline Lender, as applicable,
the amount of any such fee otherwise payable to such Defaulting Lender to the
extent allocable to such Issuing Lender’s or Swingline Lender’s Fronting
Exposure to such Defaulting Lender, and (z) not be required to pay the remaining
amount of any such fee.
(iv)    Reallocation of Applicable Percentages to Reduce Fronting Exposure. All
or any part of such Defaulting Lender’s participation in Letters of Credit and
Swingline Loans shall be reallocated among the Non-Defaulting Lenders in
accordance with their respective Revolving Commitment Percentages (calculated
without regard to such Defaulting Lender’s Revolving Commitment) but only to the
extent that (x) the conditions set forth in Section 4.02 are satisfied at the
time of such reallocation (and, unless the Borrowers shall have otherwise
notified the Agent at such time, the Borrowers shall be deemed to have
represented and warranted that such conditions are satisfied at such time), and
(y) such reallocation does not cause the aggregate outstanding amount of
Obligations of any Non-Defaulting Lender to exceed such Non-Defaulting Lender’s
Revolving Commitment. No reallocation hereunder shall constitute a waiver or
release of any claim of any party hereunder against a Defaulting Lender arising
from that Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.
(v)    Cash Collateral, Repayment of Swing Line Loans. If the reallocation
described in clause (a)(iv) above cannot, or can only partially, be effected,
the Borrowers shall, without prejudice to any right or remedy available to them
hereunder or under applicable Law, (x) first, prepay Swingline Loans in an
amount equal to the Swingline Lenders’ Fronting Exposure and (y) second, cash
collateralize the Issuing Lenders’ Fronting Exposure in accordance with the
procedures set forth in Section 3.01(b) .


97

--------------------------------------------------------------------------------




(b)    Consents. If a Lender becomes a Defaulting Lender, then, in addition to
the rights and remedies that may be available to the other Credit Parties, the
Loan Parties or any other party at law or in equity, and not in limitation
thereof, except as set forth in the last sentence hereof, such Defaulting
Lender’s right to participate in decision-making rights related to the
Obligations in respect of Required Lender and Supermajority Lender votes, this
Agreement or the other Loan Documents shall be suspended during the pendency of
such failure or refusal. Notwithstanding anything else provided herein, any
amendment, waiver determination, consent or notification under Section 9.01 that
would (i) increase or extend the term of the Revolving Commitment of a
Defaulting Lender, (ii) reduce the principal amount of the Advances, the Term
Loan or the 2016 Term Loan made by such Defaulting Lender, (iii) alter the terms
and conditions of this sentence or (iv) otherwise disproportionately affect a
Defaulting Lender, will require the consent of such Defaulting Lender.
(c)    Defaulting Lender Cure. If the Borrowers, the Agent, the Swingline Lender
and the Issuing Lenders agree in writing that a Lender is no longer a Defaulting
Lender, the Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any cash collateral),
that Lender will, to the extent applicable, purchase at par that portion of
outstanding Advances of the other Lenders or take such other actions as the
Agent may determine to be necessary to cause the Advances and funded and
unfunded participations in Letters of Credit and Swingline Loans to be held on a
pro rata basis by the Revolving Lenders in accordance with their Revolving
Commitment Percentages (without giving effect to Section 2.16), whereupon such
Lender will cease to be a Defaulting Lender; provided that no adjustments will
be made retroactively with respect to fees accrued or payments made by or on
behalf of the Borrowers while that Lender was a Defaulting Lender; and provided,
further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.

ARTICLE IX
MISCELLANEOUS
SECTION 9.01.    Amendments, Etc. No amendment or waiver of any provision of
this Agreement or any other Loan Document, nor consent to any departure by any
Borrower or any Loan Party therefrom, shall in any event be effective unless the
same shall be in writing and signed by the Required Lenders, and then such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that no amendment, waiver
or consent shall (a) unless in writing and also signed by each Lender directly
affected thereby, do any of the following: (i) increase the amount or extend the
expiration date of any Lender’s Commitment, (ii) reduce the principal of, or
interest on, the Advances, the Term Loan, the 2016 Term Loan or any fees or
other amounts payable hereunder or (iii) postpone any date fixed for any payment
of principal of, or interest on, the Advances, the Term Loan, the 2016 Term Loan
or any fees or other amounts payable hereunder; provided that any waiver or
reduction of any payment of the Term Loan or the 2016 Term Loan from any Excess
Cash Flow may be waived or modified solely with the written consent of the Term
Lenders or the 2016 Term Lenders, as applicable, then holding a majority in
amount of the Term Loans or the 2016 Term Loans, as applicable; (b) unless in
writing and signed by all of the Lenders, do any of the following: (i) change
the percentage of the Commitments or of the aggregate unpaid principal amount of
the Advances, the Term Loan or the 2016 Term Loan, or the number of Lenders,
that shall be required for the Lenders or any of them to take any action
hereunder, (ii) other than in accordance with Section 9.13, release all or
substantially all of the Collateral or release all or substantially all of the
guarantors from their obligations under the Guarantee and Collateral Agreement,
(iii) except as expressly permitted herein or in any other Loan Document,
subordinate the Liens granted hereunder or under the other Loan Documents, to
any other Lien, (iv) amend this Section 9.01, (v) amend the definitions of
“Required Lenders” or “Supermajority Lenders” or (vi) other than in accordance
with Section 6.01(d), release either Borrower from all of its obligations
hereunder, (c) unless in writing and signed by the Supermajority Lenders,
increase any advance rate percentage set forth in the definition of “Borrowing
Base” or increase the Swingline Commitment; (d) unless in writing and signed by
the Agent and the Co-Collateral Agents (in addition to the Lenders required
above to take such action), as applicable, amend, modify or waive any provision
of


98

--------------------------------------------------------------------------------




Article VIII or affect the rights or duties of the Agent and the Co-Collateral
Agents, as applicable, under this Agreement or any other Loan Document; (e)
unless in writing and signed by the Swingline Lender (in addition to the Lenders
required above to take such action), amend, modify or waive any provision of
Section 2.03 or 2.04; (f) unless in writing and signed by each Issuing Lender
(in addition to the Lenders required above to take such action), amend, modify
or waive any provision of Article III, or (g) unless in writing signed by each
affected member of any Class, have a materially disproportionate adverse effect
on such Class.
SECTION 9.02.    Notices, Etc. (a) All notices and other communications provided
for hereunder shall be in writing (including telecopier communication) and
mailed, telecopied or delivered, (i) if to Holdings, any Borrower or any
Subsidiary Guarantor, at its address at 3333 Beverly Road, Hoffman Estates,
Illinois 60179, Attention: General Counsel, with a copy to Wachtell, Lipton,
Rosen & Katz, 51 West 52nd Street, New York, New York 10019, Attention: Scott
Charles; (ii) if to any Lender, at its address set forth in its completed
administrative questionnaire delivered to the Agent; (iii) if to the Bank, (x)
in its capacity as Agent, a Co-Collateral Agent, the Swingline Lender or an
Issuing Lender, at its address at 100 Federal Street, 9th Floor, Boston,
Massachusetts 02110, Attention: Christine M. Scott and Brian P. Lindblom, and
(y) in its capacity as Agent with respect to financial and other reporting sent
pursuant to Section 6.01(j) hereof, at its address set forth in clause (x) above
and also at 1455 Market Street, San Francisco, CA 94103, Attention: Aamir
Saleem, in each case with a copy to Riemer & Braunstein LLP, Three Center Plaza,
Boston, Massachusetts 02108, Attention: David S. Berman, Esq.; (iv) if to Wells
Fargo Bank, National Association or its Affiliates, in its capacity as a
Co-Collateral Agent or as an Issuing Lender, at its address at One Boston Place,
19th Floor, Boston, Massachusetts 02108, Attention: Joseph Burt, with a copy to
Choate, Hall & Stewart LLP, Two International Place, Boston, Massachusetts
02110, Attention: Kevin J. Simard, Esq., or (v), if to any other Issuing Lender,
at such address as shall be designated by such party in a written notice to the
other parties and, as to each other party, at such other address as shall be
designated by such party in a written notice to the Borrowers and the Agent;
provided that notices required to be delivered pursuant to Section 6.01(j)(i),
(ii), (iii), and (v) shall be delivered to the Agent and the Lenders as
specified in Section 9.02(b). All such notices and communications shall, when
mailed, telecopied, telegraphed or emailed, be effective when deposited in the
mails, telecopied, delivered to the telegraph company or confirmed by email,
respectively, except that notices and communications to the Agent pursuant to
Article II, III or VIII shall not be effective until received by the Agent.
Delivery by telecopier of an executed counterpart of any amendment or waiver of
any provision of this Agreement or any Loan Document or of any exhibit hereto or
thereto to be executed and delivered hereunder shall be effective as delivery of
a manually executed counterpart thereof.
(b)    Holdings and the Borrowers agree that materials required to be delivered
pursuant to Sections 6.01(j)(i), (ii), (iii) and (v), shall be deemed delivered
to the Agent on the date on which Holdings causes such reports, or reports
containing such financial statements, to be posted on the Internet at
www.sec.gov or at such other website identified by the Borrowers in a written
notice to the Agent and the Lenders and that is accessible by the Lenders
without charge or if not so posted, may be delivered to the Agent in an
electronic medium in a format acceptable to the Agent by email to
christine.marie.scott@baml.com and to aamir.saleem@baml.com. Holdings and the
Borrowers agree that the Agent may make such materials, as well as any other
written information, documents, instruments and other material relating to
Holdings, the Borrowers, any of their Subsidiaries or any other materials or
matters relating to this Agreement, the Loan Documents or any of the
transactions contemplated hereby (collectively, the “Communications”) available
to the Lenders by posting such notices on Intralinks or a substantially similar
electronic system (the “Platform”). Holdings and the Borrowers acknowledge that
(i) the distribution of material through an electronic medium is not necessarily
secure and that there are confidentiality and other risks associated with such
distribution, (ii) the Platform is provided “as is” and “as available” and (iii)
neither the Agent nor any of its Affiliates warrants the accuracy, adequacy or
completeness of the Communications or the Platform and each expressly disclaims
liability for errors or omissions in the Communications or the Platform. No
warranty of any kind, express, implied or statutory, including any warranty of
merchantability, fitness for a particular purpose, non-infringement of third
party rights or freedom from viruses or other code defects, is made by the Agent
or any of its Affiliates in connection with the Platform.
(c)    Each Lender agrees that notice to it (as provided in the next sentence)
(a “Notice”) specifying that any Communications have been posted to the Platform
shall constitute effective delivery of such information, documents or other
materials to such Lender for purposes of this Agreement; provided that if
requested by any Lender


99

--------------------------------------------------------------------------------




the Agent shall deliver a copy of the Communications to such Lender by email or
telecopier. Each Lender agrees (i) to notify the Agent in writing of such
Lender’s e-mail address to which a Notice may be sent by electronic transmission
(including by electronic communication) on or before the date such Lender
becomes a party to this Agreement (and from time to time thereafter to ensure
that the Agent has on record an effective e-mail address for such Lender) and
(ii) that any Notice may be sent to such e-mail address.
SECTION 9.03.    No Waiver; Remedies. No failure on the part of any Lender or
the Agent to exercise, and no delay in exercising, any right hereunder or under
any other Loan Document shall operate as a waiver thereof; nor shall any single
or partial exercise of any such right preclude any other or further exercise
thereof or the exercise of any other right. The remedies herein provided are
cumulative and not exclusive of any remedies provided by law.
SECTION 9.04.    Costs and Expenses. (a) Holdings and the Borrowers jointly and
severally agree to pay promptly all reasonable costs and expenses of the Agent
in connection with the preparation, execution, delivery, distribution (including
via the internet or through a service such as Intralinks), administration,
modification and amendment of this Agreement, the other Loan Documents and the
other documents to be delivered hereunder, including, (A) all due diligence,
syndication (including printing, distribution and bank meetings),
transportation, computer, duplication, appraisal, consultant, and audit
expenses, (B) subject to Section 6.01(k), all expenses incurred in connection
with inspections, verifications, examinations and appraisals relating to the
Borrowing Base and the Collateral, and (C) the reasonable fees and expenses of
counsel for the Agent and the Co-Collateral Agents with respect thereto and with
respect to advising the Agent and the Co-Collateral Agents as to their rights
and responsibilities under this Agreement and the other Loan Documents,
including, without limitation, the fees and expenses set forth in the Fee
Letter, the WF Fee Letter and the GE Commitment Letter. Holdings and the
Borrowers further jointly and severally agree to pay on demand all costs and
expenses of the Agent, the Co-Collateral Agents and the Lenders, if any
(including reasonable counsel fees and expenses), in connection with the
enforcement of, or protection of their rights under, (whether through
negotiations, legal proceedings or otherwise) of this Agreement, the other Loan
Documents and the other documents to be delivered hereunder, including
reasonable fees and expenses of one counsel for the Agent, and one counsel for
the Lenders in connection with the enforcement of or protection rights under
this Section 9.04(a).
(b)    Holdings and the Borrowers jointly and severally agree to indemnify and
hold harmless the Agent, each Co-Collateral Agent, each Issuing Lender and each
Lender and each of their Affiliates and their officers, directors, employees,
agents and advisors (each, an “Indemnified Party”) from and against any and all
claims, damages, losses, liabilities and expenses (including reasonable fees and
expenses of counsel) incurred by or asserted or awarded against any Indemnified
Party, in each case arising out of or in connection with or by reason of
(including in connection with any investigation, litigation or proceeding or
preparation of a defense in connection therewith) (i) this Agreement, the
Existing Credit Agreement, the other Loan Documents, any of the transactions
contemplated herein or therein or the actual or proposed use of the Letters of
Credit or the proceeds of the Advances, and (ii) the actual or alleged presence
of Hazardous Materials on any property of Holdings, the Borrowers or any of
their Subsidiaries or any Environmental Action relating in any way to Holdings,
the Borrowers or any of their Subsidiaries, except to the extent such claim,
damage, loss, liability or expense is found in a final, non-appealable judgment
by a court of competent jurisdiction to have resulted from such Indemnified
Party’s gross negligence or willful misconduct. In the case of an investigation,
litigation or other proceeding to which the indemnity in this Section 9.04(b)
applies, such indemnity shall be effective whether or not such investigation,
litigation or proceeding is brought by Holdings, any Borrower, its directors,
equityholders or creditors or an Indemnified Party or any other Person, whether
or not any Indemnified Party is otherwise a party thereto and whether or not the
transactions contemplated hereby are consummated. Holdings and the Borrowers
also agree not to assert any claim for special, indirect, consequential or
punitive damages against the Agent, any Co-Collateral Agent, any Lender, any of
their Affiliates, or any of their respective directors, officers, employees,
attorneys and agents, on any theory of liability, arising out of or otherwise
relating to this Agreement, the other Loan Documents, any of the transactions
contemplated herein or the actual or proposed use of the Letters of Credit or
the proceeds of the Advances, the Term Loan or 2016 Term Loan.
(c)    If (i) any payment of principal of, or Conversion of, any Eurodollar Rate
Advance is made by any Borrower to or for the account of a Lender other than on
the last day of the Interest Period for such Advance,


100

--------------------------------------------------------------------------------




as a result of a payment or Conversion pursuant to Section 2.09(d) or (e), 2.11
or 2.13, acceleration of the maturity of the Advances pursuant to Section 7.01
or for any other reason, or by an Eligible Assignee to a Lender other than on
the last day of the Interest Period for such Advance upon an assignment of
rights and obligations under this Agreement pursuant to Section 9.07 as a result
of a demand by any Borrower pursuant to Section 9.07(a), or (ii) any Borrower
fails to prepay, borrow, continue or convert any Eurodollar Rate Advance on the
date or in the amount notified by any Borrower; the applicable Borrower shall,
promptly after notice by such Lender setting forth in reasonable detail the
calculations used to quantify such amount (with a copy of such notice to the
Agent), pay to the Agent for the account of such Lender any amounts required to
compensate such Lender for any additional losses, costs or expenses that it may
reasonably incur as a result of such payment or Conversion, including any loss
(including loss of anticipated profits), cost or expense incurred by reason of
the liquidation or reemployment of deposits or other funds acquired by any
Lender to fund or maintain such Advance. For purposes of calculating amounts
payable by the Borrowers to the Lenders under this Section 9.04(c), each Lender
shall be deemed to have funded each Eurodollar Rate Advance made by it at the
Eurodollar Rate for such Advance by a matching deposit or other borrowing in the
London interbank market for a comparable amount and for a comparable period,
whether or not such Eurodollar Rate Advance was in fact so funded.
(d)    Without prejudice to the survival of any other agreement of Holdings or
any Borrower hereunder, the agreements and obligations of Holdings and the
Borrowers contained in Sections 2.12, 2.15 and 9.04 shall survive the payment in
full of principal, interest and all other amounts payable hereunder and under
the other Loan Documents.
SECTION 9.05.    Right of Set-off. Upon (i) the occurrence and during the
continuance of any Event of Default and (ii) the making of the request or the
granting of the consent specified by Section 7.01 to authorize the Agent to
declare the Extensions of Credit due and payable pursuant to the provisions of
Section 7.01, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other indebtedness at any time owing by such
Lender or such Affiliate to or for the credit or the account of Holdings or any
Loan Party against any and all of the obligations of Holdings and the Loan
Parties now or hereafter existing under this Agreement, the other Loan Documents
and the Extensions of Credit of such Lender, whether or not such Lender shall
have made any demand under this Agreement or the other Loan Documents. Each
Lender agrees promptly to notify Holdings or the applicable Loan Party (with a
copy to the Agent) after any such set-off and application, provided that the
failure to give such notice shall not affect the validity of such set-off and
application. The rights of each Lender and its Affiliate under this Section are
in addition to other rights and remedies (including other rights of set-off)
that such Lender and its Affiliate may have.
SECTION 9.06.    Binding Effect; Effectiveness. When this Agreement has been
executed by Holdings, the Borrowers, the Agent and the Co-Collateral Agents, and
the Lenders, this Agreement shall thereafter be binding upon and inure to the
benefit of Holdings, the Borrowers, the Agent, the Co-Collateral Agents, each
Issuing Lender, each Lender and their respective successors and assigns;
provided, that, except with respect to Sections 9.07 and 9.08, this Agreement
shall only become effective upon satisfaction of the conditions precedent set
forth in Section 4.01 and none of the provisions of this Agreement, including
without limitation provisions in respect of Term Loans, 2016 Term Loans,
Advances and Letters of Credit to be made by or issued by any Lender, and in
respect of any covenant, fee, indemnity, default, and expense reimbursement made
by any Loan Party or for which any Loan Party is liable hereunder, shall become
effective, nor shall any representation herein be deemed to be made, until the
satisfaction of such conditions.
SECTION 9.07.    Assignments and Participations. (a) Each Lender may, upon
notice to the Borrowers and the Agent and with the consent, not to be
unreasonably withheld or delayed, of the Agent, and, unless an Event of Default
has occurred and is continuing, the Borrowers (which consent shall be deemed
given by the Borrowers if the Borrowers have not responded to a request for such
consent within ten (10) Business Days), assign to one or more Persons all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Revolving Commitment, the Advances, the Term Loan, the 2016 Term
Loan and other amounts owing to it and any Note or Notes


101

--------------------------------------------------------------------------------




held by it); provided, however, that (i) no assignment of a Revolving Commitment
may be made by a 2015 Extending Lender to a 2015 Non-Extending Lender unless
such 2015 Non-Extending Lender shall agree to become a 2015 Extending Lender for
purposes of the assigned rights and obligations pursuant to documentation
acceptable to the Agent and the Borrowers; (ii) any assignment of a Revolving
Commitment by a 2015 Non-Extending Lender to a 2015 Extending Lender shall,
without further action, result in the Revolving Commitments so assigned being
extended to the Extended Termination Date and otherwise entitle such Revolving
Lender to the rights and obligations of Revolving Commitments of 2015 Extending
Lenders hereunder (including the applicable fee and interest rates), (iii) each
such assignment with respect to any Class of rights and obligations shall be of
a constant, and not a varying, percentage of all rights and obligations under
this Agreement with respect to such Class, (iv) except in the case of an
assignment to a Person that, immediately prior to such assignment, was a Lender,
an Affiliate of a Lender or an Approved Fund or an assignment of all of a
Lender’s rights and obligations under this Agreement, (x) the amount of the
Revolving Commitment of the assigning Revolving Lender being assigned pursuant
to each such assignment (determined as of the date of the Assignment and
Acceptance with respect to such assignment) shall in no event be less than
$10,000,000 (unless an Event of Default has occurred and is continuing, in which
case not less than $5,000,000) or an integral multiple of $1,000,000 in excess
thereof unless the Borrowers and the Agent otherwise agree, (y) the amount of
the Term Loan of the assigning Term Lender being assigned pursuant to each such
assignment (determined as of the date of the Assignment and Acceptance with
respect to such assignment) shall in no event be less than $5,000,000 or an
integral multiple of $1,000,000 in excess thereof (or, if less, the entire
outstanding amount of the Term Loan held by such Term Lender) unless the
Borrowers and the Agent otherwise agree, and (z) the amount of the 2016 Term
Loan of the assigning 2016 Term Lender being assigned pursuant to each such
assignment (determined as of the date of the Assignment and Acceptance with
respect to such assignment) shall in no event be less than $5,000,000 or an
integral multiple of $1,000,000 in excess thereof (or, if less, the entire
outstanding amount of the 2016 Term Loan held by such 2016 Term Lender) unless
the Borrowers and the Agent otherwise agree, (v) each such assignment shall be
to an Eligible Assignee, (vi) the parties to each such assignment shall execute
and deliver to the Agent, for its acceptance and recording in the Register, an
Assignment and Acceptance, and the parties to such assignment (other than the
Borrowers and the Agent) shall deliver together therewith any Note subject to
such assignment and a processing and recordation fee of $3,500 (except no such
fee shall be payable for assignments to a Lender, an Affiliate of a Lender or an
Approved Fund), and (vii) any Lender may, without the approval of the Borrowers,
but with notice to the Borrowers, assign all or a portion of its rights and
obligations to any of its Affiliates or to another Lender (provided no
assignment of Revolving Commitments or any Revolving Advances or other Revolving
Extensions of Credit may be made by a Revolving Lender to a Term Lender or a
2016 Term Lender pursuant to this clause unless such Term Lender or 2016 Term
Lender, as applicable, is already also a Revolving Lender hereunder). Upon such
execution, delivery, acceptance and recording, from and after the effective date
specified in each Assignment and Acceptance, (x) the assignee thereunder shall
be a party hereto and, to the extent that rights and obligations hereunder have
been assigned to it pursuant to such Assignment and Acceptance, have the rights
and obligations of a Lender hereunder and (y) the Lender assignor thereunder
shall, to the extent that rights and obligations hereunder have been assigned by
it pursuant to such Assignment and Acceptance, relinquish its rights (other than
its rights under Section 2.12, 2.15 and 9.04 to the extent any claim thereunder
relates to an event arising prior such assignment) and be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all or the remaining portion of an assigning Lender’s rights
and obligations under this Agreement, such Lender shall cease to be a party
hereto).
(b)    In connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Agent in an
aggregate amount sufficient, upon distribution thereof as appropriate (which may
be outright payment, purchases by the assignee of participations or
sub-participations, or other compensating actions, including funding, with the
consent of the Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Agent, the Issuing Lender or any Lender hereunder (and interest accrued
thereon) and (y) acquire (and fund as appropriate) its full pro rata share of
all Loans and participations in Letters of Credit and Swingline Loans in
accordance with its Revolving Commitment Percentage. Notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under


102

--------------------------------------------------------------------------------




applicable law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.
(c)    By executing and delivering an Assignment and Acceptance, the Lender
assignor thereunder and the assignee thereunder confirm to and agree with each
other and the other parties hereto as follows: (i) other than as provided in
such Assignment and Acceptance, such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the other Loan Documents or the execution, legality, validity, enforceability,
genuineness, sufficiency or value of this Agreement or the other Loan Documents
or any other instrument or document furnished pursuant hereto or thereto; (ii)
such assigning Lender makes no representation or warranty and assumes no
responsibility with respect to the financial condition of the Loan Parties or
the performance or observance by the Borrowers of any of their obligations under
this Agreement or any other instrument or document furnished pursuant hereto;
(iii) such assignee confirms that it has received a copy of this Agreement,
together with copies of the financial statements referred to in Section 5.01 and
such other documents and information as it has deemed appropriate to make its
own credit analysis and decision to enter into such Assignment and Acceptance;
(iv) such assignee will, independently and without reliance upon the Agent, such
assigning Lender or any other Lender and based on such documents and information
as it shall deem appropriate at the time, continue to make its own credit
decisions in taking or not taking action under this Agreement and the other Loan
Documents; (v) such assignee confirms that it is an Eligible Assignee; (vi) such
assignee appoints and authorizes the Agent to take such action as agent on its
behalf and to exercise such powers and discretion under this Agreement and the
other Loan Documents as are delegated to the Agent by the terms hereof and
thereof, together with such powers and discretion as are reasonably incidental
thereto; and (vii) such assignee agrees that it will perform in accordance with
their terms all of the obligations that by the terms of this Agreement are
required to be performed by it as a Lender.
(d)    Upon its receipt of an Assignment and Acceptance executed by an assigning
Lender and an assignee representing that it is an Eligible Assignee, together
with any Note or Notes subject to such assignment, the Agent shall, if such
Assignment and Acceptance has been completed and is in substantially the form of
Exhibit B hereto, (i) accept such Assignment and Acceptance, (ii) record the
information contained therein in the Register and (iii) give prompt notice
thereof to the Borrowers.
(e)    The Agent shall maintain at its address referred to in Section 9.02 a
copy of each Assignment and Acceptance delivered to and accepted by it and a
register for the recordation of the names and addresses of the Lenders and the
Revolving Commitment of, and principal amount of the Advances and L/C
Obligations owing to, each Revolving Lender from time to time, the principal
amount of the Term Loan owing to each Term Lender from time to time, and the
principal amount of the 2016 Term Loan owing to each 2016 Term Lender from time
to time (the “Register”). The entries in the Register shall be conclusive and
binding for all purposes, absent manifest error, and the Borrowers, the Agent
and the Lenders may treat each Person whose name is recorded in the Register as
a Lender hereunder for all purposes of this Agreement. The Register shall be
available for inspection by the Borrowers or any Lender at any reasonable time
and from time to time upon reasonable prior notice.
(f)    Each Lender may, without the consent of the Agent or any Loan Party, sell
participations to one or more banks or other entities (other than the Borrowers
or any of their Affiliates) in or to all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Revolving
Commitment, the Advances owing to it, the portion of the Term Loan owing to it,
the portion of the 2016 Term Loan owing to it, and any Note or Notes held by
it); provided, however, that (i) such Lender’s obligations under this Agreement
(including its Revolving Commitment to the Borrowers and its obligations to the
Swingline Lender and the Issuing Lender hereunder) shall remain unchanged, (ii)
such Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations, (iii) such Lender shall remain the holder of
any such Note for all purposes of this Agreement, (iv) the Borrowers, the Agent,
the Co-Collateral Agents and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement and (v) no participant under any such
participation shall have any right to approve any amendment or waiver of any
provision of this Agreement or any Loan Document, or consent to any departure by
any Borrower therefrom, except to the extent that such amendment,


103

--------------------------------------------------------------------------------




waiver or consent would require the affirmative vote of the Lender from which it
purchased its participation pursuant to Section 9.01(a).
(g)    Any Lender may, in connection with any assignment or participation or
proposed assignment or participation pursuant to this Section 9.07, disclose to
the assignee or participant or proposed assignee or participant, any information
relating to Holdings, the Borrowers or their Subsidiaries furnished to such
Lender by or on behalf of the Borrowers; provided that, prior to any such
disclosure, the assignee or participant or proposed assignee or participant
shall agree to preserve the confidentiality of any Borrower Information relating
to Holdings, the Borrowers or their Subsidiaries received by it from such Lender
in accordance with Section 9.08.
(h)    Notwithstanding any other provision set forth in this Agreement, any
Lender may at any time (i) create a security interest in all or any portion of
its rights under this Agreement (including the Advances owing to it, the portion
of the Term Loan owing to it, the portion of the 2016 Term Loan owing to it and
any Notes held by it), including, without limitation, in favor of any Federal
Reserve Bank in accordance with Regulation A of the Board of Governors of the
Federal Reserve System and (ii) assign to one or more special purpose funding
vehicles (each, an “SPV”) all or any portion of its funded Advances (without the
corresponding Revolving Commitment), without the consent of any Person or the
payment of a fee, by execution of a written assignment agreement in a form
agreed to by such Lender and such SPV, and may grant any such SPV the option, in
such SPV’s sole discretion, to provide the Borrowers all or any part of any
Advances that such Lender would otherwise be obligated to make pursuant to this
Agreement. Such SPVs shall have all the rights which a Revolving Lender making
or holding such Advances would have under this Agreement, but no obligations;
provided, that no SPV shall be entitled to compensation pursuant to Section 2.12
or 2.15 in excess of that to which the applicable Revolving Lender would
otherwise have been entitled. The Lender shall remain liable for all its
original obligations under this Agreement, including its Revolving Commitment
(although the unused portion thereof shall be reduced by the principal amount of
any Advances held by an SPV). Notwithstanding such assignment, the Agent and
Borrowers may deliver notices to the Lender (as agent for the SPV) and not
separately to the SPV unless the Agent and Borrowers are requested in writing by
the SPV (or its agent) to deliver such notices separately to it. The Borrowers
shall, at the request of any Revolving Lender, execute and deliver to such
Person as such Revolving Lender may designate, a Note in the amount of such
Lender's Revolving Commitment to evidence the Advances of such Revolving Lender
and related SPV.
(i)    The Borrowers, upon receipt of written notice from the relevant Lender,
agree to issue Notes to any Lender to facilitate transactions of the type
described in paragraph (g) above.
(j)    Neither Holdings nor any Borrower shall have the right to assign its
rights hereunder or any interest herein without the prior written consent of
each of the Lenders (except, in the case of SRAC, pursuant to Section 6.01(d)).
SECTION 9.08.    Confidentiality. Neither the Agent, any Co-Collateral Agent,
any Issuing Lender, nor any Lender may disclose to any Person any confidential,
proprietary or non-public information of Holdings or the Borrowers furnished to
the Agent or the Lenders by Holdings or the Borrowers (such information being
referred to collectively herein as the “Borrower Information”), except that each
of the Agent, each of the Co-Collateral Agents, each of the Issuing Lenders and
each of the Lenders may disclose Borrower Information (i) to its and its
Affiliates’ employees, officers, directors, agents and advisors to whom
disclosure is required to enable the Agent, the Co-Collateral Agents, the
Issuing Lenders or such Lender to perform its obligations under this Agreement
and the other Loan Documents or in connection with the administration or
monitoring of this Agreement and the other Loan Documents by the Agent, the
Co-Collateral Agents, Issuing Lenders, or such Lender (it being understood that
the Persons to whom such disclosure is made will be informed of the confidential
nature of such Borrower Information and instructed to keep such Borrower
Information confidential on substantially the same terms as provided herein),
(ii) to the extent requested by any regulatory authority, (iii) to the extent
required by applicable laws or regulations or by any subpoena or similar legal
process, (iv) to any other party to this Agreement and the other Loan Documents,
(v) in connection with the exercise of any remedies hereunder or any suit,
action or proceeding relating to this Agreement and the other Loan Documents or
the enforcement of rights hereunder or thereunder, (vi) subject to an agreement
containing provisions


104

--------------------------------------------------------------------------------




substantially the same as those of this Section 9.08, to any assignee or
participant, or any prospective assignee or participant, (vii) to the extent
such Borrower Information (A) is or becomes generally available to the public on
a non-confidential basis other than as a result of a breach of this Section 9.08
by the Agent, any Co-Collateral Agent or such Lender, as the case may be, or (B)
is or becomes available to the Agent, any Co-Collateral Agent or such Lender on
a non-confidential basis from a source other than Holdings, the Borrowers or any
of their Subsidiaries and (viii) with the consent of the Borrowers.
SECTION 9.09.    Governing Law. This Agreement and the Notes shall be governed
by, and construed in accordance with, the laws of the State of New York without
regard to conflicts of laws principles thereof but including Section 5-1401 and
5-1402 of the New York General Obligations Law.


SECTION 9.10.    Execution in Counterparts. This Agreement may be executed in
any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same agreement.
Delivery of an executed counterpart of a signature page to this Agreement by
telecopier shall be effective as delivery of a manually executed counterpart of
this Agreement.
SECTION 9.11.    Jurisdiction, Etc. (a) Each of the parties hereto hereby
irrevocably and unconditionally submits, for itself and its property, to the
non-exclusive jurisdiction of any New York State court or federal court of the
United States of America sitting in New York City, and any appellate court from
any thereof, in any action or proceeding arising out of or relating to this
Agreement or the other Loan Documents, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in any such New York State court or, to the extent permitted by
law, in such federal court. Holdings and each of the Borrowers hereby
irrevocably consents to the service of process in any action or proceeding in
such courts by the mailing thereof by any parties hereto by registered or
certified mail, postage prepaid, to Holdings or such Borrower at its address
specified pursuant to Section 9.02. Each of the parties hereto agrees that a
final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement shall affect any right that any party
may otherwise have to bring any action or proceeding relating to this Agreement
or the other Loan Documents in the courts of any jurisdiction.
(b)    Each of the parties hereto irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or the other Loan Documents in any
New York State or federal court. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.
SECTION 9.12.    WAIVER OF JURY TRIAL. EACH OF HOLDINGS, THE BORROWERS, THE
AGENT, THE CO-COLLATERAL AGENTS, THE ISSUING LENDERS AND THE LENDERS HEREBY
IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS OR THE ACTIONS OF THE
AGENT, THE CO-COLLATERAL AGENTS, THE ISSUING LENDERS OR ANY LENDER IN THE
NEGOTIATION, ADMINISTRATION, PERFORMANCE OR ENFORCEMENT THEREOF.
SECTION 9.13.    Release of Collateral or Guarantee Obligation. (a)
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the Co-Collateral Agents are hereby irrevocably authorized by each
Lender (without requirement of consent of or notice to any Lender) to take, and
hereby agree to take, any action requested by the Borrowers having the effect of
releasing any Collateral or guarantee obligations (i) to the extent necessary to
permit consummation of any transaction not prohibited by any Loan Document
(including, without limitation, any Permitted Disposition) or that has been
consented to in accordance with Section 9.01; provided that the


105

--------------------------------------------------------------------------------




guarantee obligations of Sears may not be released without the consent of the
Required Lenders, or (ii) under the circumstances described in paragraph (b)
below.
(b)    At such time as the Advances, the Term Loan, the 2016 Term Loan, the
Reimbursement Obligations and all other Obligations shall have been paid in full
in cash, the Commitments have been terminated and no Letters of Credit shall be
outstanding (or any outstanding Letters of Credit shall have been cash
collateralized in an amount equal to 105% of the aggregate then undrawn and
unexpired amount of such Letters of Credit and all other Reimbursement
Obligations or back-to-back letters of credit from an issuer and on terms
acceptable to the Issuing Lenders have been provided in respect of such Letters
of Credit), the Collateral shall be released from the Liens created by the
Security Documents, and the Security Documents and all obligations (other than
those expressly stated to survive such termination) of the Co-Collateral Agents
and each Loan Party under the Security Documents shall terminate, all without
delivery of any instrument or performance of any act by any Person.
SECTION 9.14.    PATRIOT Act Notice. Each Lender that is subject to the PATRIOT
Act and the Agent (for itself and not on behalf of any Lender) hereby notifies
each Borrower that pursuant to the requirements of the PATRIOT Act, it is
required to obtain, verify and record information that identifies each Borrower,
which information includes the name and address of such Borrower and other
information that will allow such Lender or the Agent, as applicable, to identify
such Borrower in accordance with the PATRIOT Act. Each Borrower hereby agrees to
provide such information promptly upon the request of any Lender or the Agent.
SECTION 9.15.    Integration. This Agreement and the other Loan Documents
represent the agreement of Holdings, the Borrowers, the Agent, the Co-Collateral
Agents and the Lenders with respect to the subject matter hereof and thereof,
and there are no promises, undertakings, representations or warranties by the
Agent, any Co-Collateral Agent or any Lender relative to subject matter hereof
and thereof not expressly set forth or referred to herein or in the other Loan
Documents. Notwithstanding the foregoing, Holdings and the Borrowers acknowledge
and agree that the provisions of the GE Commitment Letter survive the execution
hereof to the extent set forth herein and therein.


SECTION 9.16.    Replacement of Lenders. If any Lender requests compensation
under Section 2.12 or if the Borrowers are required to pay any additional amount
to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 2.15, if any Lender does not consent (a “Non-Consenting
Lender”) to a proposed amendment, waiver, consent or release with respect to any
Loan Document that requires the consent of each Lender and that has been
approved by the Required Lenders or any Lender is a Defaulting Lender, then the
Borrowers may, at their sole expense and effort, upon notice to such Lender and
the Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in, and consents
required by, Section 9.07), all of its interests, rights and obligations under
this Agreement and the related Loan Documents to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment), provided that:
(a)    (a)    the Borrowers shall have paid to the Agent the assignment fee
specified in Section 9.07;
(b)    (b)    such Lender shall have received payment of an amount equal to the
outstanding principal of its Advances, its ratable share of the Term Loan and
its ratable share of the 2016 Term Loan, accrued interest thereon, accrued fees
and all other amounts payable to it hereunder and under the other Loan Documents
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or the Borrowers (in the case of all other amounts);
(c)    (c)    in the case of any such assignment resulting from a claim for
compensation under Section 2.12 or payments required to be made pursuant to
Section 2.15, such assignment will result in a reduction in such compensation or
payments thereafter;
(d)    (d)    with respect to the replacement of any Non-Consenting Lender, such
amendment, waiver or consent can be effected as a result of such assignment
(together with all other assignments required by the Agent to be made pursuant
to this paragraph); and


106

--------------------------------------------------------------------------------




(e)    (d)    such assignment does not conflict with applicable laws.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply.
SECTION 9.17.    No Advisory or Fiduciary Capacity. In connection with all
aspects of each transaction contemplated hereby, the Loan Parties each
acknowledge and agree that: (i) the credit facility provided for hereunder and
any related arranging or other services in connection therewith (including in
connection with any amendment, waiver or other modification hereof or of any
other Loan Document) are an arm’s-length commercial transaction between the Loan
Parties, on the one hand, and the Credit Parties, on the other hand, and each of
the Loan Parties is capable of evaluating and understanding and understands and
accepts the terms, risks and conditions of the transactions contemplated hereby
and by the other Loan Documents (including any amendment, waiver or other
modification hereof or thereof); (ii) in connection with the process leading to
such transaction, the each Credit Party is and has been acting solely as a
principal and is not the financial advisor, agent or fiduciary, for the Loan
Parties or any of their respective Affiliates, stockholders, creditors or
employees or any other Person; (iii) none of the Credit Parties has assumed or
will assume an advisory, agency or fiduciary responsibility in favor of the Loan
Parties with respect to any of the transactions contemplated hereby or the
process leading thereto, including with respect to any amendment, waiver or
other modification hereof or of any other Loan Document (irrespective of whether
any of the Credit Parties has advised or is currently advising any Loan Party or
any of its Affiliates on other matters) and none of the Credit Parties has any
obligation to any Loan Party or any of its Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; (iv) the Credit Parties and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Loan Parties and their
respective Affiliates, and none of the Credit Parties has any obligation to
disclose any of such interests by virtue of any advisory, agency or fiduciary
relationship; and (v) the Credit Parties have not provided and will not provide
any legal, accounting, regulatory or tax advice with respect to any of the
transactions contemplated hereby (including any amendment, waiver or other
modification hereof or of any other Loan Document) and each of the Loan Parties
has consulted its own legal, accounting, regulatory and tax advisors to the
extent it has deemed appropriate. Each of the Loan Parties hereby waives and
releases, to the fullest extent permitted by law, any claims that it may have
against each of the Credit Parties with respect to any breach or alleged breach
of agency or fiduciary duty.
SECTION 9.18.    Existing Credit Agreement Amended and Restated. Upon
satisfaction of the conditions precedent to the effectiveness of this Agreement,
(a) this Agreement shall amend and restate the Existing Credit Agreement in its
entirety, (b) the rights and obligations of the parties under the Existing
Credit Agreement shall be subsumed within and be governed by this Agreement;
provided, however, that Holdings and the Borrowers hereby agree that (i) each
Existing Letter of Credit outstanding under the Existing Credit Agreement on
July 21, 2015 shall be a Letter of Credit hereunder, and (ii) all obligations
and other liabilities of the Loan Parties under the Existing Credit Agreement
shall remain outstanding, shall constitute continuing Obligations secured by the
Collateral, and this Agreement shall not be deemed to evidence or result in a
novation or repayment and reborrowing of such obligations and other liabilities.
SECTION 9.19.    Keepwell. Each Loan Party that is a Qualified ECP Guarantor at
the time the Guarantee and Collateral Agreement or the grant of a security
interest under the Loan Documents, in each case, by any Specified Loan Party
becomes effective with respect to any Swap Obligation, hereby jointly and
severally, absolutely, unconditionally and irrevocably undertakes to provide
such funds or other support to each Specified Loan Party with respect to such
Swap Obligation as may be needed by such Specified Loan Party from time to time
to honor all of its obligations under the Loan Documents in respect of such Swap
Obligation (but, in each case, only up to the maximum amount of such liability
that can be hereby incurred without rendering such Qualified ECP Guarantor’s
obligations and undertakings under the Guarantee and Collateral Agreement
voidable under applicable Law relating to fraudulent conveyance or fraudulent
transfer, and not for any greater amount). The obligations and undertakings of
each Qualified ECP Guarantor under this Section shall remain in full force and
effect until the Obligations have been paid and performed in full. Each Loan
Party intends this Section to constitute, and this Section shall be deemed to
constitute, a guarantee


107

--------------------------------------------------------------------------------




of the obligations of, and a “keepwell, support, or other agreement” for the
benefit of, each Specified Loan Party for all purposes of the Commodity Exchange
Act.


[Remainder of page intentionally left blank]






108

--------------------------------------------------------------------------------





Annex B






--------------------------------------------------------------------------------








Schedule 1.01
Lenders; Commitments


Lenders; Commitments




Revolving Lender




Revolving Commitment
Bank of America, N.A.
$285,388,127.87
Wells Fargo Bank, National Association
$608,828,006.09
Citibank, N.A.
$152,207,001.52
PNC Bank, National Association
$152,207,001.52
Ally Commercial Finance LLC
$76,103,500.76
Siemens Financial Services, Inc.
$76,103,500.76
Citizens Business Capital
$53,272,450.53
TD Bank, N.A.
$46,423,135.46
Regions Bank
$19,025,875.19
UPS Capital Corporation
$19,025,875.19
Banco Popular de Puerto Rico
$11,415,525.11


TOTAL
$1,500,000,000.00



Term Commitments were funded on October 2, 2013. As of the Second Amendment
Effective Date, the aggregate outstanding amount of the Term Loan is
$967,500,000.
2016 Term Commitments were funded on April 8, 2016. As of the Second Amendment
Effective Date, the aggregate outstanding amount of the 2016 Term Loan is
$750,000,000.




--------------------------------------------------------------------------------




 
SCHEDULE IC


Extended Term Pricing Grid




Level
Consolidated Leverage Ratio
Extended Term Applicable Margin for
Eurodollar Rate Advances
Extended Term Applicable Margin for
Base Rate Advances
1
Less than 2.0:1.0
3.50%
2.50%
2
Greater than or equal to 2.0:1.0 but less than 3.0:1.0
3.75%
2.75%
3
Greater than or equal to 3.0:1.0
4.00%
3.00%



Changes in the Extended Term Applicable Margin resulting from changes in the
Consolidated Leverage Ratio shall become effective on each Adjustment Date and
shall remain in effect until the next change to be effected pursuant to this
paragraph. If any financial statements referred to above are not delivered
within the time periods specified above, then, until such financial statements
are delivered, the Consolidated Leverage Ratio as at the end of the fiscal
period that would have been covered thereby shall for the purposes of this
definition be deemed to be greater than 3.0 to 1.0.
If any financial statements are at any time restated or otherwise revised
(including as a result of an audit) or if the information set forth in any
financial statement otherwise proves to be false or incorrect such that the
Extended Term Applicable Margin would have been higher than was otherwise in
effect during any period, without constituting a waiver of any Default or Event
of Default arising as a result thereof, interest payable under this Agreement,
whether previously paid or not, shall be immediately recalculated at such higher
rate for any applicable periods and shall be due and payable on demand.




